          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 1 of 270




 1   Paul L. More, SBN 228589
 2   Kimberly C. Weber, SBN 302894
     McCRACKEN, STEMERMAN & HOLSBERRY, LLP
 3   595 Market Street, Suite 800
     San Francisco, CA 94105
 4
     Tel. No.:    (415) 597-7200
 5   Fax No.:     (415) 597-7201
     Email: pmore@msh.law
 6
                  kweber@msh.law
 7
     Attorneys for Intervenor UNITE HERE Local 2850
 8
 9
                          UNITED STATES DISTRICT COURT
10
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
     CALIFORNIA HOTEL & LODGING                   Case No.: 19-cv-01232-WHO
13   ASSOCIATION,
14                                                REQUEST FOR JUDICIAL NOTICE
                        Plaintiff,                IN SUPPORT OF MOTION TO
15                vs.                             DISMISS COMPLAINT FOR
16                                                DECLARATORY AND INJUNCTIVE
     CITY OF OAKLAND,                             RELIEF
17
                        Defendant.                Date: June 19, 2019
18
                                                  Time: 2:00 p.m.
19   UNITE HERE LOCAL 2850,                       Courtroom: 2
20                        Intervenor.             Honorable William H. Orrick
21
22
23
24
25
26
27
28


     REQUEST FOR JUDICIAL NOTICE                                 Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 2 of 270




 1          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Evidence 201, UNITE
 2   HERE Local 2850 (the “Union”) request that this Court take judicial notice of the exhibits
 3   described in this Request in support of Defendants’ Motions to Dismiss.
 4               REASONS WHY JUDICIAL NOTICE SHOULD BE GRANTED
 5          In the Ninth Circuit, courts may take judicial notice of documents alleged in a
 6   complaint and essential a plaintiff's claims. See Johnson v. Federal Home Loan Mortg.
 7   Corp., 793 F.3d 1005, 1007 (9th Cir. 2015) (materials referred to in the complaint, but not
 8   attached thereto, may be considered on a motion to dismiss, if no one questions their
 9   authenticity); Parrino v. FHP, Inc., 146 F.3d 699, 705 (9th Cir. 1998) (“A district court ruling
10   on a motion to dismiss may consider documents whose contents are alleged in a complaint
11   and whose authenticity no party questions, but which are not physically attached to the
12   plaintiffs pleading.”) (internal quotations omitted); Branch v. Tunnell, 14 F.3d 449, 454 (9th
13   Cir. 1994); Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir. 1998).
14          A court may also “take judicial notice of documents on which allegations in the
15   complaint necessarily rely, even if not expressly referenced in the complaint, provided that
16   the authenticity of those documents is not in dispute[,]” Lacayo v. Donahoe, No. 14-CV-
17   04077-JSC, 2015 WL 993448, at *9 (N.D. Cal. Mar. 4, 2015); Coto Settlement v. Eisenberg,
18   593 F.3d 1031, 1038 (9th Cir. 2010) (“We have extended the doctrine of incorporation by
19   reference to consider documents in situations where the complaint necessarily relies upon a
20   document or the contents of the document are alleged in a complaint, the document’s
21   authenticity is not in question and there are no disputed issues as to the document’s
22   relevance.”).
23          Exhibits 1-14 are official materials related to a petition filed by UNITE HERE with the
24   California Occupational Health & Safety Standards Board (“CalOSH Board”). That petition,
25   and the CalOSH Board’s setting of health and safety standards for the hotel industry, are an
26   integral part of Plaintiff’s claim that City of Oakland Measure Z is preempted by the
27   California Occupational Health & Safety Act (“CalOSHA”). The petition and the CalOSH
28   Board’s consideration of it are referenced in paragraphs 41-52 of the Complaint. Doc. 1

                                                   1
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 3 of 270




 1   (Complaint), ¶¶ 41-52.
 2          A court may also take judicial notice of facts not reasonably in dispute at any stage in
 3   the proceeding, including in deciding a motion to dismiss. See Fed.R.Evid. 201(b),
 4   (d). Courts may take judicial notice of the records and reports of administrative bodies and,
 5   more generally, of any matters of public record. Anderson v. Holder, 673 F.3d 1089, 1094
 6   (9th Cir. 2012); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). Judicial notice
 7   may be taken of public agency reports, reports generated by public entity staff, and the
 8   agendas and minutes of the meetings of public bodies, among other matters. Lee v. City of
 9   Los Angeles, No. CV 13-01410, 2015 WL 12748244, at *3 (C.D. Cal. Feb. 24, 2015). Thus,
10   in addition to the fact that the exhibits here are all either documents referred to in the
11   complaint or upon which the complaint necessarily relies, the large majority of these exhibits
12   are public records, and this provides an additional reason for the Court to take judicial notice
13   of them. The CalOSH documents and the local ordinances and regulations that comprise the
14   exhibits to this Request are all judicially noticeable.
15             DOCUMENTS FOR WHICH JUDICIAL NOTICE IS REQUESTED
16          Exhibit 1. Occupational Safety and Health Standards Board Petition No. 526,
17   submitted by Kurt Peterson and Pamela Vossenas, on behalf of UNITE HERE Local 11 and
18   UNITE HERE (Jan. 23, 2012). A copy of this petition may be found at the CalOSH Board
19   website: https://www.dir.ca.gov/oshsb/Hotel-Housekeeping-Musculoskeletal-Injury-
20   Prevention.html (last visited May 10, 2019). Judicial notice of this document is proper.
21   United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial notice of
22   “the ‘records and reports of administrative bodies.’”); Disabled Rights Action Comm. v. Las
23   Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be taken of the
24   records of state agencies). The Union is not asking the Court to take judicial notice of any
25   disputed fact contained in this Exhibit. The Complaint expressly refers to this document, but
26   does not append it. Doc. 1 (Complaint), ¶¶ 42-45.
27
28          Exhibit 2. Division of Occupational Safety and Health’s Evaluation of Petition No.

                                                     2
     REQUEST FOR JUDICIAL NOTICE                                            Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 4 of 270




 1   526, (Mar. 27, 2012). A copy of this official document may be found at the CalOSH Board
 2   website: https://www.dir.ca.gov/oshsb/Hotel-Housekeeping-Musculoskeletal-Injury-
 3   Prevention.html (last visited May 10, 2019). Judicial notice of this document is proper.
 4   United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial notice of
 5   “the ‘records and reports of administrative bodies.’”); Disabled Rights Action Comm. v. Las
 6   Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be taken of the
 7   records of state agencies). The Union is not asking the Court to take judicial notice of any
 8   disputed fact contained in this Exhibit. The Complaint necessarily relies on this document
 9   because Plaintiff’s CalOSHA-preemption claim is based on the CalOSH Board’s proceedings
10   on hotel housekeeper health and safety standards. Doc. 1 (Complaint), ¶ 46.
11
12          Exhibit 3. Exhibit 3: Occupational Health & Safety Standards Board, Board Staff’s
13   Review of Petition File No. 526 (April 9, 2012). A copy of this official document may be
14   found at the CalOSH Board website: https://www.dir.ca.gov/oshsb/petition526.html (last
15   visited May 10, 2019). Judicial notice of this document is proper. United States v. Ritchie,
16   342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial notice of “the ‘records and reports
17   of administrative bodies.’”); Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375
18   F.3d 861, 866 (9th Cir. 2004) (judicial notice may be taken of the records of state agencies).
19   The Union is not asking the Court to take judicial notice of any disputed fact contained in this
20   Exhibit. The Complaint necessarily relies on this document because Plaintiff’s CalOSHA-
21   preemption claim is based on the CalOSH Board’s proceedings on hotel housekeeper health
22   and safety standards. Doc. 1 (Complaint), ¶ 46.
23
24          Exhibit 4. Occupational Safety and Health Standards Board decision regarding
25   Petition No. 526 (June 21, 2012). A copy of this official document may be found at the
26   CalOSH Board website: https://www.dir.ca.gov/oshsb/Hotel-Housekeeping-Musculoskeletal-
27   Injury-Prevention.html (last visited May 10, 2019). Judicial notice of this document is
28   proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial

                                                   3
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 5 of 270




 1   notice of “the ‘records and reports of administrative bodies.’”); Disabled Rights Action
 2   Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be
 3   taken of the records of state agencies). The Union is not asking the Court to take judicial
 4   notice of any disputed fact contained in this Exhibit. The Complaint expressly refers to this
 5   document, and necessarily relies on this document because Plaintiff’s CalOSHA-preemption
 6   claim is based on the CalOSH Board’s proceedings on hotel housekeeper health and safety
 7   standards. Doc. 1 (Complaint), ¶ 46.
 8
 9          Exhibit 5. Housekeeping in the Hotel and Hospitality Industry, Advisory Committee
10   Meetings, screen shot from Department of Industrial Relations, Division of Occupational
11   Health and Safety website, detailing advisory committee meetings, at https://www.dir.
12   ca.gov/dosh/DoshReg/Hotel_Housekeeping.html (last visited May 10, 2019). Judicial notice
13   of this document is proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts
14   may take judicial notice of “the ‘records and reports of administrative bodies.’”); Disabled
15   Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir.
16   2004) (judicial notice may be taken of the records of state agencies). The Union is not asking
17   the Court to take judicial notice of any disputed fact contained in this Exhibit. The Complaint
18   necessarily relies on this document because Plaintiff’s CalOSHA-preemption claim is based
19   on the CalOSH Board’s proceedings on hotel housekeeper health and safety standards and
20   expressly refers to the advisory committee deliberations. Doc. 1 (Complaint), ¶¶ 47-48.
21
22          Exhibit 6. Advisory Committee Discussion Draft, February 27, 2014 Advisory
23   Meeting. This discussion draft is available on the Department of Industrial Relations,
24   Division of Occupational Health & Safety website: https://www.dir.ca.gov/dosh/DoshReg/
25   Hotel_Housekeeping.html (last visited May 10, 2019). Judicial notice of this document is
26   proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial
27   notice of “the ‘records and reports of administrative bodies.’”); Disabled Rights Action
28   Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be

                                                   4
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 6 of 270




 1   taken of the records of state agencies). The Union is not asking the Court to take judicial
 2   notice of any disputed fact contained in this Exhibit. The Complaint necessarily relies on this
 3   document because Plaintiff’s CalOSHA-preemption claim is based on the CalOSH Board’s
 4   proceedings on hotel housekeeper health and safety standards, and expressly refers to the
 5   advisory committee deliberations. Doc. 1 (Complaint), ¶¶ 47-48.
 6
 7          Exhibit 7. Advisory Committee Discussion Draft, September 24, 2015 Advisory
 8   Meeting. This discussion draft is available on the Department of Industrial Relations,
 9   Division of Occupational Health & Safety website: https://www.dir.ca.gov/dosh/DoshReg/
10   Hotel_Housekeeping.html (last visited May 10, 2019). Judicial notice of this document is
11   proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial
12   notice of “the ‘records and reports of administrative bodies.’”); Disabled Rights Action
13   Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be
14   taken of the records of state agencies). The Union is not asking the Court to take judicial
15   notice of any disputed fact contained in this Exhibit. The Complaint necessarily relies on this
16   document because Plaintiff’s CalOSHA-preemption claim is based on the CalOSH Board’s
17   proceedings on hotel housekeeper health and safety standards, and expressly refers to the
18   advisory committee deliberations. Doc. 1 (Complaint), ¶¶ 47-48.
19
20          Exhibit 8. Advisory Committee Discussion Draft, December 3, 2015 Advisory
21   Meeting. This discussion draft is available on the Department of Industrial Relations,
22   Division of Occupational Health & Safety website: https://www.dir.ca.gov/dosh/DoshReg/
23   Hotel_Housekeeping.html (last visited May 10, 2019). Judicial notice of this document is
24   proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial
25   notice of “the ‘records and reports of administrative bodies.’”); Disabled Rights Action
26   Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be
27   taken of the records of state agencies). The Union is not asking the Court to take judicial
28   notice of any disputed fact contained in this Exhibit. The Complaint necessarily relies on this

                                                   5
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 7 of 270




 1   document because Plaintiff’s CalOSHA-preemption claim is based on the CalOSH Board’s
 2   proceedings on hotel housekeeper health and safety standards, and expressly refers to the
 3   advisory committee deliberations. Doc. 1 (Complaint), ¶¶ 47-48.
 4
 5          Exhibit 9. Advisory Committee Discussion Draft, April 1, 2016 Advisory Meeting.
 6   This discussion draft is available on the Department of Industrial Relations, Division of
 7   Occupational Health & Safety website: https://www.dir.ca.gov/dosh/DoshReg/
 8   Hotel_Housekeeping.html (last visited May 10, 2019). Judicial notice of this document is
 9   proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial
10   notice of “the ‘records and reports of administrative bodies.’”); Disabled Rights Action
11   Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be
12   taken of the records of state agencies). The Union is not asking the Court to take judicial
13   notice of any disputed fact contained in this Exhibit. The Complaint necessarily relies on this
14   document because Plaintiff’s CalOSHA-preemption claim is based on the CalOSH Board’s
15   proceedings on hotel housekeeper health and safety standards, and expressly refers to the
16   advisory committee deliberations. Doc. 1 (Complaint), ¶¶ 47-48.
17
18          Exhibit 10. Final Advisory Committee Draft, May 31, 2016. This final draft is
19   available on the Department of Industrial Relations, Division of Occupational Health &
20   Safety website: https://www.dir.ca.gov/dosh/DoshReg/Hotel_Housekeeping.html (last visited
21   May 10, 2019). Judicial notice of this document is proper. United States v. Ritchie, 342 F.3d
22   903, 909 (9th Cir. 2003) (courts may take judicial notice of “the ‘records and reports of
23   administrative bodies.’”); Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d
24   861, 866 (9th Cir. 2004) (judicial notice may be taken of the records of state agencies). The
25   Union is not asking the Court to take judicial notice of any disputed fact contained in this
26   Exhibit. The Complaint necessarily relies on this document because Plaintiff’s CalOSHA-
27   preemption claim is based on the CalOSH Board’s proceedings on hotel housekeeper health
28   and safety standards, and expressly refers to the advisory committee deliberations. Doc. 1

                                                    6
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 8 of 270




 1   (Complaint), ¶¶ 47-48.
 2
 3          Exhibit 11. Proposed State Standard, Title 8, Division 1, Chapter 4. A copy of this
 4   official document may be found at the CalOSH Board website: https://www.dir.ca.gov/
 5   oshsb/Hotel-Housekeeping-Musculoskeletal-Injury-Prevention.html (last visited May 10,
 6   2019). Judicial notice of this document is proper. United States v. Ritchie, 342 F.3d 903, 909
 7   (9th Cir. 2003) (courts may take judicial notice of “the ‘records and reports of administrative
 8   bodies.’”); Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th
 9   Cir. 2004) (judicial notice may be taken of the records of state agencies). The Union is not
10   asking the Court to take judicial notice of any disputed fact contained in this Exhibit. The
11   Complaint expressly refers to this document, and necessarily relies on it because Plaintiff’s
12   CalOSHA-preemption claim is based on the CalOSH Board’s proceedings on hotel
13   housekeeper health and safety standards. Doc. 1 (Complaint), ¶¶ 49-50.
14
15          Exhibit 12. Hotel Housekeeping Musculoskeletal Injury Prevention, Initial Statement
16   of Reasons. A copy of this official document may be found at the CalOSH Board website:
17   https://www.dir.ca.gov/oshsb/Hotel-Housekeeping-Musculoskeletal-Injury-Prevention.html
18   (last visited May 10, 2019). Judicial notice of this document is proper. United States v.
19   Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may take judicial notice of “the ‘records
20   and reports of administrative bodies.’”); Disabled Rights Action Comm. v. Las Vegas Events,
21   Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice may be taken of the records of state
22   agencies). The Union is not asking the Court to take judicial notice of any disputed fact
23   contained in this Exhibit. The Complaint necessarily relies on this document because
24   Plaintiff’s CalOSHA-preemption claim is based on the CalOSH Board’s proceedings on hotel
25   housekeeper health and safety standards. Doc. 1 (Complaint), ¶¶ 49-52.
26
27          Exhibit 13. Final Statement of Reasons, Title 8: New Section 3345 of the General
28   Industry Safety Orders Hotel Housekeeping Musculoskeletal Injury Prevention. A copy of

                                                   7
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 9 of 270




 1   this official document may be found at the CalOSH Board website: https://www.dir.ca.gov/
 2   oshsb/Hotel-Housekeeping-Musculoskeletal-Injury-Prevention.html (last visited May 10,
 3   2019). Judicial notice of this document is proper. United States v. Ritchie, 342 F.3d 903, 909
 4   (9th Cir. 2003) (courts may take judicial notice of “the ‘records and reports of administrative
 5   bodies.’”); Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th
 6   Cir. 2004) (judicial notice may be taken of the records of state agencies). The Union is not
 7   asking the Court to take judicial notice of any disputed fact contained in this Exhibit. The
 8   Complaint necessarily relies on this document because Plaintiff’s CalOSHA-preemption
 9   claim is based on the CalOSH Board’s proceedings on hotel housekeeper health and safety
10   standards. Doc. 1 (Complaint), ¶¶ 49-52.
11
12          Exhibit 14. Endorsed, Approved 8 C.C.R. § 3345, Hotel Housekeeping
13   Musculoskeletal Injury Prevention (March 31, 2017). A copy of this official document may
14   be found at the CalOSH Board website: https://www.dir.ca.gov/oshsb/Hotel-Housekeeping-
15   Musculoskeletal-Injury- Prevention.html (last visited May 10, 2019). Judicial notice of this
16   document is proper. United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (courts may
17   take judicial notice of “the ‘records and reports of administrative bodies.’”); Disabled Rights
18   Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 (9th Cir. 2004) (judicial notice
19   may be taken of the records of state agencies). The Union is not asking the Court to take
20   judicial notice of any disputed fact contained in this Exhibit. The Complaint refers expressly
21   to this document. Doc. 1 (Complaint), ¶ 52.
22
23          Exhibit 15. City of Oakland Measure Z, Oakland Municipal Code §§ 5.93.010 et seq.
24   Municipal ordinances are proper subjects for judicial notice. See Santa Monica Food Not
25   Bombs v. City of Santa Monica, 450 F.3d 1022, 1025 n. 2 (9th Cir. 2006).
26
27          Exhibit 16. City of Oakland, Living Wage Ordinance Rules and Regulations (March
28   15, 2000). A copy of this official document may be found at the City of Oakland website:

                                                   8
     REQUEST FOR JUDICIAL NOTICE                                          Case No. 19-cv-01232-WHO
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 10 of 270




 1   https://www.oaklandca.gov/documents/living-wage-ordinance-rules-and-regulations (last
 2   visited May 10, 2019). Local regulations are proper subjects for judicial notice. See Long
 3   Beach Area Peace Network v. City of Long Beach, 574 F.3d 1011, 1026 (9th Cir. 2009)
 4   (taking judicial notice of a local ordinance, a local regulation, and a local municipal code);
 5   Jonna Corp. v. City of Sunnyvale, No. 17-CV-00956-LHK, 2017 WL 2617983, at *4 (N.D.
 6   Cal. June 16, 2017).
 7
 8          Exhibit 17. Port of Oakland, Rules and Regulations for the Implementation and
 9   Enforcement of Port of Oakland Living Wage Requirements. A copy of this official
10   document may be found at the Port of Oakland website: https://www.portofoakland.com/wp-
11   content/uploads/2016/07/Port-Living-Wage-Rules-Regulations-PDF.pdf (last visited May 10,
12   2019). Local regulations are proper subjects for judicial notice. See Long Beach Area Peace
13   Network v. City of Long Beach, 574 F.3d 1011, 1026 (9th Cir. 2009) (taking judicial notice of
14   a local ordinance, a local regulation, and a local municipal code); Jonna Corp. v. City of
15   Sunnyvale, No. 17-CV-00956-LHK, 2017 WL 2617983, at *4 (N.D. Cal. June 16, 2017).
16
17          Exhibit 18. The following municipal code provisions: Berkeley Muni. Code §
18   13.27.050(A); Davis Muni. Code § 15.20.060(a); Fairfax Muni. Code § 8.56.020(B), (C);
19   Hayward Muni. Code § 2-14.010(d); Los Angeles Muni. Code § 186.04(C)(1); Marin County
20   Code § 2.50.050(b), (c); Oakland Municipal Code § 2.28; Pasadena Muni. Code §
21   4.11.010(C); Petaluma Muni. Code § 8.36.060(A); Richmond Muni. Code § 2.60.060(a);
22   Sacramento Muni. Code § 3.58.030(A)(1); Santa Cruz Muni. Code § 5.10.040(2); City of
23   West Hollywood Muni. Code § 3.20.040(d). Municipal ordinances are proper subjects
24   for judicial notice. See Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d
25   1022, 1025 n. 2 (9th Cir. 2006).
26   ///
27   ///
28

                                                    9
     REQUEST FOR JUDICIAL NOTICE                                           Case No. 19-cv-01232-WHO
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 11 of 270




 1   Dated: May 10, 2019           Respectfully submitted,
 2
                                   /s/ Paul L. More
 3                                 Paul L. More, SBN 228589
                                   Kimberly C. Weber, SBN 302894
 4
                                   McCRACKEN, STEMERMAN & HOLSBERRY, LLP
 5                                 595 Market Street, Suite 800
                                   San Francisco, CA 94105
 6
                                   Tel. No.:     (415) 597-7200
 7                                 Fax No.:      (415) 597-7201
 8                                 Attorneys for Intervenor UNITE HERE Local 2850
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             10
     REQUEST FOR JUDICIAL NOTICE                                Case No. 19-cv-01232-WHO
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 12 of 270




 1                                 CERTIFICATE OF SERVICE
 2   I hereby certify that on May 10, 2019, a copy of foregoing REQUEST FOR JUDICIAL
     NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT FOR
 3
     DECLARATORY AND INJUNCTIVE RELIEF was served electronically through the
 4   Notice of Filing from the Northern District of California ECF system or by regular U.S. mail
     upon the counsel not registered with the electronic system.
 5
 6    Aaron Franklin Olsen                            Karen Ann Getman
      Fisher & Phillips, LLP                          Kristen Mah Rogers
 7    4747 Executive Drive                            Remcho, Johansen & Purcell, LLP
 8    Suite 1000                                      1901 Harrison Street, Suite 1550
      San Diego, CA 92121                             Oakland, CA 94612
 9    Phone: (858) 597-9600                           510-346-6200
10    Fax: (858) 597-9601                             Fax: 510-346-6201
      Email: aolsen@fisherphillips.com                Email: kgetman@rjp.com
11                                                            kr@rjp.com
12
      Jeffrey Richard Thurrell                        Catha Alison Worthman
13    Spencer W. Waldron                              Nina Rachel Wasow
      Fisher & Phillips LLP                           Feinberg Jackson Worthman & Wasow
14
      2050 Main Street                                LLP
15    Suite 1000                                      2030 Addison Street, Suite 500
      Irvine, CA 92614                                Berkeley, CA 94704
16
      Phone: (949) 851-2424                           (510) 269-2094
17    Fax: (949) 851-0152                             Fax: (510) 269-7994
      Email: jthurrell@fisherphillips.com             Email: catha@feinbergjackson.com
18
              swaldron@fisherphillips.com                     nina@feinbergjackson.com
19
      Attorneys for Plaintiff                         Maria Bee
20                                                    Oakland City Attorney's Office
21                                                    One Frank H. Ogawa Plaza, 6th Fl.
                                                      Oakland, CA 94612-1999
22                                                    (510) 238-3814
23                                                    Email: mbee@oaklandcityattorney.org
24                                                    Attorneys for Defendant
25
26   Dated: May 10, 2019
                                                      Katherine Maddux
27
28

                                                  1
     CERTIFICATE OF SERVICE                                              Case No. 19-cv-01232-WHO
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 13 of 270




                   Exhibit 1
                                Case 3:19-cv-01232-WHO
                                         DAV ~' COWELL Document 27-1
                                                                  & Filed
                                                                     BO.W 05/10/19LLP
                                                                                   Page 14 of 270
                                                            Counselors and Attorneys at Law


                                                                                January 23, 2012
           San Francisco
                                         VIA FACSIMILE (916-274-5743) & UPS OVERNIGHT                       RECEIVED
     595 Market Street, Suite 1400
    San Francisco, California 94105      Marley Hart                                                          JAN 2 ~· 2012
                     415.597.7200
                                         Executive Officer
                 Fax 415.597.7201
                                         Occupational Safety & Health Standards Board              OCCUPATIONAL SAFETY ANO HEALTH
                                                                                                           STANDARDS BOARD
                                         2520 Venture Oaks Way, Suite 350
              Barry S, Jellison (CA)
                                         Sacramento, California 95833
     Steven l .. Stemerman (CA, NV)
     Richard G. McCracken (CA, NV)
        W. David Holsberry (CA, NV)
                                                RE:     Petition for Promulgation of a Safety and Health Standard
Elizabeth Ann Lawrence {CA, NV, AZ)                     for the Protection of Hotel Housekeepers
       Andrew J. Kahn (CA, NV, Al)
              John J, Davis, Jr. (CA)    Dear Ms. Hart:
          Florence E. Culp (CA, NV)
        Kristin L. Martin (CA, NV, HI)
                                                 On behalf of Petitioner UNITE HERE, please find enclosed herewith a
              Eric B. Myers (CA, NV)
          Paul L. More (CA, NV, MA)
                                         petition for the Occupational Safety and Health Standards Board to promulgate a
              Sarah Varela (CA, fv__)    safety aud health standard to address the occupational hazards faced by
 Sarah Grossman··Swenson {CA, NV}        housekeepers in the hotel aud hospitality industry.
               Adam J, Zapala (CA)
           E!izabeth Q. Hinckie (CA)
                                                  Petitioner is a labor organization that represents thousands of California
                    Yuval Miller {CA)
                                         workers who are employed in the hotel and hospitality industry through its
      Robert P Cowell (1931-1980)        affiliated local unions. Petitioner is fully prepared to assist in the presentation of
                                         testimony aud evidence in favor of the proposed petition. The contact persons on
                          of cour.sel:
               Philip Paul Bowe {CA)
                                         behalf of the Petitioner will be:

                                                                Kurt Peterson
                                                                UNITE HERE Local 11
                                                                464 South Lucas Avenue, Suite 20 I
     McCracken, Stemerman
          & Ho!sberry
                                                                Los Angeles, CA 90017
                                                                213-840-3589 (tel)
1630 S. Commerce Street, Suite A~ 1                             213-481-0352 (fax)
         Las Vegas, Nevada 89102                                kpetersen@unitehere.org
                     702.386.5107
                 Fax 702.386.9848
                                                                 Pamela Vossenas, MPH
                                                                 Workplace Safety & Health Coordinator/Staff Epidemiologist
                                                                 UNITE HERE International Union
                                                                 275 Seventh Avenue, II th Floor
                                                                 New York, NY 10001
                                                                 212-332-9318 (tel)
                                                                 212-489-0598 (fax)
                                                                 pvossenas@unitehere.org
      Case 3:19-cv-01232-WHO     Document 27-1
                         Ii.VIS, COWELL        Filed 05/10/19
                                          & BOWE,     Ll      Page 15 of 270
Marley Hart
January 23, 2012
Page 2 of2




       Petitioner requests that public hearings in this matter be conducted in the Los Angeles
area. This is because there are substantial numbers of housekeepers particularly in the Los
Angeles area who have indicated their desire to participate in these proceedings as observers and,
as necessary, as witnesses. Conducting public hearings in the Los Angeles-area will serve to
maximize public understanding and participation in the rulemaking process, and assist the
Standards Board in gathering information necessary to devising an effective rule.

      Should you have any questions concerning this petition, please contact Mr. Peterson or
Ms. Vossenas. You may also reach them through me.


                                             V~ours,


                                             C£~v--
                                             Eric B. Myers



CC:    Marty Morgenstern
       Secretary
       State of California Labor & Workforce Development Agency

       Christine Baker
       Director
       Department of Industrial Relations

       Ellen Widess
       Chief
       Division of Occupational Safety and Health

       Kurt Petersen
       Pamela Vossenas
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 16 of 270



                            STATE OF CALIFORNIA
                     DIVISION OF INDUSTRIAL RELATIONS
             OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD




       UNITE HERE,                              )            Petition for the Promulgation of
                                                )            a Safety and Health Standard
               Petitioner                       )            For the Protection of
~~~~~~~~~~~~~)                                               Hotel Housekeepers



       Pursuant to California Labor Code Sections 142.2, 142.3 and 142.4, UNITE HERE
petitions the Occupational Safety and Health Standards Board (OSHSB) for the promulgation of
a safety and health standard to address the occupational hazards faced by housekeepers in the
hotel and hospitality industry.


I.     Introduction
       Hotel housekeepers are exposed to serious occupational risks in the course of their
normal work duties. Housekeeping duties include changing bed linen, scrubbing bathroom
floors and fixtures, polishing, dusting, vacuuming, and pushing heavy linen carts. These tasks
are frequently performed under great time pressure. The majority of housekeepers are women,
people of color, and/or immigrants. These groups have been repeatedly identified as having
                                            1
excessive exposure to occupational risks.
        Housekeepers suffer the highest injury rate among all classifications of hotel employees.2
They are more likely to suffer musculoskeletal disorders than all other hotel employees. 3 They
are injured at a rate far exceeding the average injury rate for employees in the service sector as a
whole. 4 These injuries decrease employee productivity and increase workers compensation costs
for employers. They diminish the quality of life for housekeepers.
        Both the hotel industry and academic researchers have recognized hazards associated
with hotel housekeeping going back several years. More recently, worker protection agencies,
including Cal-OSHA, have recommended simple solutions and systems already in place in other
industries and by certain hotel employers who are investing in safe workplaces. But existing

                                                    1
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 17 of 270



occupational safety standards do not adequately address the unique hazards that lead to high
injury rates among these employees.
       The proposed standard comprises a balance of performance and prescriptive requirements
to address the factors that contribute to occupational injuries among housekeepers. It focuses on
the opportunity for employee input and training to promote best practices in the industry.
Adoption of the standard is critical to prevent the often debilitating injuries suffered by
housekeepers and to contain the financial costs that these injuries impose on employers, insurers,
and society-at-large.


II.    The Growing Occupational Hazards Faced by Housekeepers

       Hotel housekeeping is a physically arduous task. Workers in this industry have long
confronted occupational hazards attributable to the array of cleaning tasks they perform. The
situation has grown more critical in recent years. During the past decade, hotel operators have
increasingly competed on the basis of the level of luxury of their room offerings. This includes
luxury bedding consisting of oversize mattresses and opulent bed linen, together with other
upgraded room and bathroom amenities.
        One industry observer has aptly described the competition to introduce more luxurious
                                             5
beds and room amenities as the "bed-race." The trend started in the late nineties when
Starwood Hotel Corporation introduced the "Heavenly Bed" at its Westin-branded properties.
Other companies followed suit with their own luxury bedding programs: Hyatt the "Grand Bed,"
Marriott the "Marriott Bed," Radisson the "Sleep Number Bed," Hilton the "Serenity
Collection," and others. Although first confined to upper-end hotels, the new bedding and room
packages are now commonplace throughout the hotel industry.
        The new bedding packages are characterized by heavy, plush mattresses weighing in
excess of 100 pounds. They typically feature a bulky "duvet" or quilted comforter, triple
sheeting using flat (instead of a fitted) bottom sheet, up to six pillows on a bed, pillow cases that
fit tightly over plump pillows, and other amenities such as decorative pillows and blankets.
        Major players in California's hotel and lodging industry have acknowledged the hazards
that the new bedding packages pose to housekeepers:


                                                  2
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 18 of 270



       In March 2011, HEI Hotels & Resorts and Cadence Keen Innovations Inc. announced the
introduction at HEI hotel properties of a tool designed to alleviate the physical strain and risk of
injury during bedmaking. (Exhibit 1.) The statement noted the "serious and often disabling
repetitive motion injuries that are associated with changing linens on beds that now weigh in
excess of 115 pounds on average." It read:
       Mattress lifting, by nature, puts the back in its weakest position and the repeated
       lifting required for a housekeeper can stress the upper-body's muscles, joints and
       tendons. Without enough time between exertions for the body to heal itself,
       muscles, tendons and joints can be damaged. In fact, recent studies indicate
       housekeepers are 48% more likely to be injured than any other job in the service
       sector and are 50% more likely to incur serious, disabling injuries. According to
       Jim Stover, Vice President of Loss Prevention for AJ Gallagher Hospitality
       Division, repetitive motion injuries account for nearly "29% of all housekeeping
       injuries" and cost the hospitality industry more than $500 million in compensation
       claims and lost workdays every year. 6


        In 2009, Hyatt Hotels Corporation was awarded a patent for a device to assist
housekeepers in the arduous task of lifting heavy mattresses to tuck sheets. (Exhibit 2.) In its
patent application, the product designers (including one of Hyatt's occupational safety
specialists) described the hazards ofbedmaking as follows: "the process of making a bed,
including lifting a bed mattress and/or tucking in bed covers between the bed mattress and box
spring mattress, or other support structure, can by physically taxing." Current bed-making
methods-including making beds unaided by any tool-"requir[es] strenuous bed-making
activity potentially resulting in fatigue and injury, requir[ es] excessive time to make the bed,
lead[s] to poor quality made-beds, and/or other types of problems." 7
        In 2005, Hilton Hotels Corporation performed an ergonomic analysis on its then-new
bedding package. (Exhibit 3.) The report concluded that "[ t]here is excessive lifting of the bed
comers to tuck in sheets and blanket;" "there is excessive handling of the sheets and blankets;"
and "[t]here is excessive walking from one side of the bed to the other." The report concluded
that the "new bed components added additional handling to a job that already requires repetitive
activity." 8 The Hilton study advised that housekeepers should avoid spreading bed sheets by
using a "fluffing" or throwing motion with their shoulders and arms, but instead should lay the
sheets on the bed and unfold them. One Hilton property manager explained that the hotel did not
                                                  3
       Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 19 of 270



enforce these corporate recommendations because housekeepers "complain that it takes too
                                      9
much time to do all the unfolding."       As discussed below, the problem of housekeepers not
having sufficient time to work safely is a major factor in housekeeper injury and is part of the
employer's legal responsibility to provide a safe workplace.
       In addition to equipping hotel rooms with heavier and more luxurious beds, the hotel
industry has made other upgrades to room packages that pose new occupational hazards to
workers. For example, hotel operators have equipped hotel bathrooms with larger and heavier
bath linen. The new linen is more labor intensive to fold and handle, leading to greater and more
frequent exertions. The new linen also occupies more space on the typical linen cart, requiring
housekeepers to load their carts more heavily or to make more frequent trips to the linen room to
replenish their stock. Hotel operators have also equipped rooms with a greater number of
amenities that require cleaning. These include numerous and larger mirrored surfaces, chrome-
plated amenities such as ice buckets or tissue holders, large flat-screen televisions, and other
items that require greater cleaning by the housekeeper.
        The combined effects of these changes have been to increase the occupational hazards
associated with room cleaning, leading to a high frequency of occupational injuries among this
classification of employees.


III.    Occupational Hazards Lead to Housekeeper Injuries
        Housekeeping exposes housekeepers to risk of a range of injuries. Housekeepers must
frequently adopt unsafe body postures as they twist their torsos to lift mattresses, bend to gather
heavy linen, or get down on their hands and knees to scrub bathroom floors. Housekeepers
balance precariously on unsecure surfaces such as tub rims as they reach to scrub walls or
remove shower curtains. They rush over wet surfaces or around items left on the floor. They
push and turn heavily-laden linen carts over uneven surfaces. All these tasks are performed
under time pressure, often with insufficient rest breaks and without proper tools, thereby
increasing the likelihood of injury. They are also performed under the pressure of discipline for
not performing well enough or quickly enough.
        Predictably, these factors contribute to a high rate of injuries among housekeepers.
Housekeepers suffer the highest overall injury rate and the highest rate of musculoskeletal injury

                                                    4
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 20 of 270



among all classifications of hotel employees. Their injury rate far exceeds the average injury
                                            10
rate for employees in the service sector.
       The following examples taken from the OSHA 300 logs of a Los Angeles-area Hyatt
property from 2006 through part of 2010 demonstrate the spectrum of injuries that housekeepers
                                                                 11
can suffer and illustrate the circumstances that lead to them:




  8/29/2010 Left ankle sprain due to missing a step on stairs                      2

  5/25/2010 Right wrist sprain, due to lifting a mattress                          36

  4/25/2010 Contusion on left side offace fell on stool

  4/25/2010    Contusion left hand due to cleaning a tub               7


    2/6/2010 Left knee contusion/strain due to slip and fall                      205

   1/14/2010 Left shoulder strain due to improper lifting               5          18
             Lumbar and right knee strain from bending
    8/5/2009 while cleaning guestroom                                  29
             Overuse syndrome of both hands - from making
    6/1/2009 beds                                                      54
             L knee strain from repetitive bending and
   3/24/2009 walking                                                   57
             Contusion to L elbow - vacuuming and hit elbow
   3/15/2009 on the door                                               72
             Left arm and left wrist sprain - struck with on
   3/11/2009 cart linen hook                                           110

   1/10/2009 Right knee contusion tripped over sheets
             EE picked up hair from floor and cut her 3rd
  12/17/2008 finger with glass that was on the floor                   12


                                                  5
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 21 of 270



             EE tried locking panel door but was too hard to
             move. She closed the panel door and sprained
12/10/2008   herL thumb.                                           6
             Sprain to the left wrist due to lifting and tucking
10/14/2008   in bed sheets                                         14
             Contusion to the left knee from hitting a chair
 9/21/2008   while making the bed                                  22
             Fracture to right 4th finger from being caught in
 8/24/2008   the door                                              42
             Fracture to the left foot from tripping and
 8/21/2008   rolling down the ramp twice                                105
             Sprain/strain to the left knee due to making a
 8/10/2008   bed and cleaning the bathtub                          39

 6/20/2008 Contusion on head from entry door                       10
           Puncture to left thumb from a small needle stick
 5/12/2008 to a piece of tape at the bottom of trash can           0
           Left foot sprain from having phone cord
 1/23/2008 wrapped around ankle                                    35
           Kneeling on the floor making a bed and strained
12/27/2007 her left ankle    .                                     4
           Making beds and caused a strain in her left
12/12/2007 hand                                                    10
           Stocking the Housekeeping carts and a very
           small object cut under her left ring finger
12/12/2007 fingernail                                              0

12/10/2007 Both wrists strain from doing normal duties             21

 12/7/2007 Head contusion from door hitting her                    4

11/21/2007 Pushing a chart and sprained her left shoulder          40

10/19/2007 Lumbar strain due to improper moving of a bed           1
           Left eye bone contusion due to hitting toilet
 9/24/2007 handle                                                  1

  9/7/2007 Strain/sprain right arm due to lifting a mattress       17


                                                6
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 22 of 270




 9/7/2007 R knee sprain due to kneeling                       17
          Low back strain due to improper lifting of
8/31/2007 mattress                                            25
          Fell in AB stairwell north side by laundry.
8/29/2007 Resulted in a low back strain

6/30/2007 Needle stick injury
          Sprain right wrist while tucking in the bed
5/22/2007 sheets                                              54    126
          Trip and fell backwards on a vacuum cord. Tail
4/29/2007 bone contusion                                      58

4/27/2007 Strain to right knee while going down the stairs    7

4/11/2007 Strain right shoulder while sorting linen           14
          Strain left foot by walking prolonged time and
4/10/2007 bending                                             15

3/11/2007   Contusion left knee while moving a rollaway       0

2/22/2007 Strain left leg and hip while making the beds       14    166

  2/7/2007 Strain/right shoulder/arm repetitive work          180

 1/24/2007 Repetitive motion injury right wrist/hand          48

 1/16/2007 Repetitive motion injury right shoulder strain     174    6
           Lumbar strain/left knee sprain due to removing
  1/9/2007 sheets                                             165

12/17/2006 3rdfinger, left hand sprain                        19
           Lumbar sprain and right wrist sprain due to
 12/8/2006 improper lifting of the mattress                   23
           EE was drying the tub and slipped resulting in a
11/27/2006 sprain to the right foot                            8

 11/2/2006 Sprain due to improper lifting of a mattress        2


                                             7
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 23 of 270



           EE hit an ottoman and has a contusion and
10/18/2006 sprain                                                      2

 9/21/2006 EE slipped in bath and has a lumbar sprain                  6
           R wrist sprain due to lifting a mattress
 8/20/2006 improperly                                                  5
           R wrist sprain due to lifting a mattress
 8/18/2006 improperly                                                  10

   8/2/2006 Mild R wrist sprain due to improper lifting                12
            EE was changing the trash and got pricked with
  7/27/2006 a needle. Puncture of skin on left index finger            0

  6/22/2006 R thumb sprain due to slip and fall                        4
            R wrist sprain due to lifting a mattress
  6/20/2006 improperly                                                 5

   6/7/2006 Carpel Tunnel syndrome from repetitive motion              38         88

  3/28/2006 Sprain/strain due to a fall in the elevator                           14

  3/24/2006 Lumbar sprain due to cleaning a bathroom                   1

   3/9/2006 Lumbar sprain from lifting mattress                        15

  2/11/2006 Right wrist sprain, due to lifting a mattress              41
            Laceration of left thumb due to guest razor on
  1/30/2006 sink                                                       0


       Reviewing OSHA 300 logs does not fully disclose the scope of the problem because
many housekeepers suffer persistent pain that they do not report as injuries. But the prevalence
of pain and discomfort among employees can lead to a loss of productivity and job satisfaction
that impose substantial costs on both employees and employers alike.




                                                8
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 24 of 270



IV.        Scientific Recognition of the Occupational Hazards of Housekeeping
           A growing body of academic literature deriving from scientific fields ranging from
epidemiology to human biomechanics has shed significant light on the occupational hazards of
hotel housekeeping.
      •    A 2010 peer-reviewed study published in the American Journal of Industrial examined
           the incidence of hotel worker injury at fifty properties operated by five major hotel
           companies. 12 The study determined that housekeepers suffer the highest rate of injuries
           of all kinds (7 .9 per 100 worker-years) and the highest rate of musculoskeletal disorders
           (3.2 per 100 worker-years) among all classifications of hotel workers. (Exhibit 4.)
      •    In a 1999 study, researchers at the University of California at San Francisco conducted a
                                                                                                   '
           survey of over two hundred room cleaners. They reported that more than 75% of room
           cleaners experienced work-related pain. Of those reporting pain, the pain was severe
           enough for 73% to visit a doctor and 53% to take time off work to recover. 13
      •    The San Francisco study's results were reaffirmed in a 2002 survey of nearly one
           thousand Las Vegas room cleaners. 14 This study found that in a given month:
               •   95% of housekeepers reported physical pain;
               •   47% of housekeepers reported severe or very severe physical pain;
               •   Severe or very severe pain was most often reported in the lower back (63% ),
                   followed by upper back (59%) and neck (43%);
               •   84% of housekeepers reported having taken medication for pain suffered at work;
               •   83% of the participants reported constant time pressure.
      •    An Australian government-sponsored evaluation of hotel work showed that the physical
           stress on workers' backs from hotel bedmaking tasks is equivalent to the "ultimate
           compressive strength" for lower back movements defined in the study as "the limits of
           human tolerance." The researchers argued, "Where possible, tasks should be performed
           slowly, without rapid movement." 15
      •    Dr. William Marras, Professor and Director of the Institute for Ergonomics at Ohio State
           University, examined the hotel housekeeper job using a unique technology that combines
           both the tasks performed and the speed at which they must be performed into one
           analysis. Using a patented tool called the Lumbar Motion Monitor, he found that the

                                                     9
       Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 25 of 270



       likelihood that a housekeeper is at high risk for lumbar injury is greater than any of the 20
       manufacturing jobs-including auto and truck assembly-that he also studied. The risk
       also exceeds that of nursing/patient handing. 16
   •   The Canadian Center for Occupational Safety and Health, the federal government's
       primary information center on workplace safety, reports that:
               A hotel housekeeper changes body positions every three seconds while
               cleaning a room. If we assume that the average cleaning time for each
               room is twenty-five minutes, we can estimate that a housekeeper assumes
               8,000 different body postures every shift. In addition, forceful movements
               while using awkward body positions include lifting mattresses, cleaning
               tiles, and vacuuming every shift. Housekeeping is a physically demanding
               and very tiring job. 17

   •   In Canada, the British Columbia Workers Compensation Board found that among hotel
       workers, "overexertion" was responsible for 27% of worker compensation claims, the
       single largest cause. It also found that housekeepers accounted for 39% of overexertion
       cases-more than any other job title. 18
       Cal OSHA and federal OSHA have recognized the scope of the problem through both
enforcement actions and consultative services.
   •    In 2011, Cal-OSHA issued hazard alert memoranda to the Hyatt Century Plaza and the
        Hyatt Andaz-West Hollywood in Los Angeles, California, after identifying instances of
        housekeepers who suffered injuries while making beds and cleaning bathroom floors on
        hands and knees. Cal-OSHA recommended that Hyatt consider implementing fitted
        sheets and tools among other measures to prevent such injuries to housekeepers. (Exhibit
        5.)
   •    In 2011, the Hawaii Occupational Safety and Health Division (HIOSH) issued a hazard
        alert letter to the Hyatt Regency Waikiki Beach Resort & Spa. (Exhibit 6.) The letter
        was based upon an ergonomic evaluation of the room cleaning operation. It identifies
        several of the control options that are set forth in this proposed standard including
        motorized carts.




                                                 10
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 26 of 270



     •   Cal-OSHA issued citations to at least two hotel operators alleging violations of the
         repetitive motion standard, Title 8, Section 5110. These include the Hilton LAX in Los
         Angeles in 2007 and the Hyatt Fisherman's Wharf in San Francisco in 2011.
     •   Cal-OSHA Consultation Service/Research and Education Unit has recognized many of
         the hazards associated with hotel housekeeping in its publication Working Safer and
         Easier for Janitors, Custodians, and Housekeepers (California Dept of Industrial
         Relations 2005) (Select pages attached as Exhibit 7.) It identifies several of the controls
         set forth in this proposed standard.


V.       The Hazards That an Industry-Specific Housekeeping Standard Should Address
         A comprehensive standard is necessary to mitigate the industry specific hazards that
housekeepers confront. The standard must address the following issues: safe bedmaking, safe
cleaning practices for bathrooms and guest rooms, workload and work pacing, and safe linen
carts. It must also provide opportunities for employee involvement, training, protection of
employee rights, access to information, and other elements common to occupational health
standards. The proposed standard accomplishes all of these objectives.
          A. Safe bed-making practices
          To make a bed, the housekeeper first removes dirty linens, gathering them on the bed and
lifting them off. This frequently requires the housekeeper to separate the heavy duvet from the
entangled bed sheets by grasping and pulling one away from the other. These duvets can weigh
14 pounds or more, are bulky, and require great exertion to manipulate. The housekeeper
removes dirty pillow case by grasping the pillows firmly and pulling them away from the case
grasped firmly in the other hand, a motion which housekeepers note causes pain in the hands and
fingers. The housekeeper applies clean linen onto the bed in layers, with each layer tucked in
beneath the heavy mattress on both sides and at the foot of the bed with "hospital style" comers.
First, she applies a bottom sheet, often snapping it out onto the bed using a throwing motion,
spreading it, and pulling it so that it hangs from the edges of the bed. Many hotels require
hospital folds that must be tucked tightly beneath the mattress. In order to tuck the linen, the
housekeeper typically lifts the heavy mattress at various places with one arm, and-as she is
doing so-twisting and driving the linen beneath the mattress using her other arm and hand.

                                                   11
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 27 of 270



After the bottom sheet is applied, the housekeeper applies a second sheet, which is spread, pulled
and tucked in the same manner as the bottom sheet. The housekeeper then lays on the duvet and
a top covering, which at some hotels are spread, pulled and tucked beneath the mattress. The
housekeeper applies new pillow linen by grasping the pillow in some manner (sometime by the
knees) and pushing or pulling the tight case over the pillow until it fits. The housekeeper applies
the pillows and the decorative blanket to the assembled bed. The task of bed-making involves
numerous lifts using the back and waist, and continuous exertions using the arms, shoulders,
hips, wrists and hands.
       The proposed standard addresses the hazards associated with bedmaking in a number of
ways. It requires employers to perform a hazard assessment evaluation by an appropriately
trained professional to identify hazards and to consider proper engineering and administrative
controls with respect to bedmaking. It requires employers to adopt a safe housekeeping plan to
address these hazards. It requires all employers to adhere to certain practices to reduce the
exposure to bedmaking hazards. These consist of the following:
           •    Elimination of unsafe bedmaking practices. The proposed standard eliminates the
                practice of laying on and removing bed linen through the use of forceful exertions
                and extended, awkward postures of the lower and upper extremities. It minimizes
                the number of mattress lifts necessary to change the bed as described below.
           •    Use of a properly sized fitted bottom sheet. Some hotels use flat sheets and
                require housekeepers to make "hospital folds" instead of using a fitted bottom
                sheet. The use of a properly sized fitted bottom sheet eliminates as many as four
                to eight mattress lifts per bed change, reduces awkward postures associated with
                mattress lifting, and avoids unnecessary manipulation of bed linen to make
                hospital comers. Cal-OSHA and HIOSH have both recommended the use of flat
                sheets as bottom sheets. 19
            •   Elimination of practice of tucking top duvet assembly under the mattress. Some
                hotels that use duvet/comforters require housekeepers to tuck the duvet under the
                mattress. Allowing the duvet assembly and top sheet to hang off the side of the
                beds eliminates several mattress lifts per bed change and reduces the risk of injury



                                                 12
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 28 of 270



               to fingers, hands and wrists while tucking the duvet. It is a stylistic choice
                                                          20
               already adopted by many hotel operators.
           •   Elimination of the practice of shaking the duvet to spread it out on the bed.
               Duvets can weigh over 14 pounds and are often applied with the use of several
               snapping movements to fluff them evenly on the bed, causing strain to the
               shoulders and arms. The duvets are required to be placed on the bed and unfolded.
           •   Elimination of tight-fitting pillow cases. Housekeepers must frequently stuff
               pillows into tight-fitting pillow cases or tug at pillows to remove them from the
               cases. There are as many as six pillows on a bed in luxury bedding programs.
               Pillow cases should be sized so that they may be readily removed and put on. 21
           •   Requirement for adequate clearance between beds and obstacles that prevent
               housekeepers from adopting neutral positions in changing the bed. Beds
               positioned too close to walls or furniture cause housekeepers to perform lifts or
               manipulate linen with their trunks twisted in awkward positions. Adequate
                                                                                  22
               clearances should be maintained to avoid such body mechanics.           Adequate
               clearance is also required for the placement of rollaway beds that result in
               bedmaking in tight spaces.
       B. Safe cleaning practices for bathrooms and guest rooms
       To clean bathrooms, the housekeeper must scrub the floor, shower walls and glass doors,
tub, toilet and sink. 1n order to reach high areas, the housekeeper extends her arms high while
performing scrubbing motions, sometimes balancing preciously on the tub, sink or toilet. 1n
order to clean low areas, the housekeeper often bends her back or gets down on hands and knees,
again using reaching and scrubbing motions with her arms. At times, housekeepers do not have
long-handled tools such as mops or scrub brushes to perform their work, forcing them to get
down on their hands and knees to clean the floors or climb up on fixtures to clean the shower
walls. Even when they are provided with the option to use a swiffer or similar device,
housekeepers often feel compelled to work on hands and knees for fear of discipline should they
miss any item that needs cleaning.
       To clean the guest room, the housekeeper must engage in a diversity of actions. She may
have to move furniture to their correct location. She may have to move a rollaway bed to its

                                                 13
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 29 of 270



proper position. She cleans glass surfaces such as mirrors, pictures, patio doors, and large screen
televisions by reaching with her arms and performing a polishing motion. She cleans amenities
such as trays and holders. She cleans table and desk surfaces and polishes wood armoires. She
cleans other room amenities such as telephones, remote control devices, and other items. She
vacuums the entire floor surface, often having to move furniture along the way.
       Bathroom and room cleaning exposes housekeepers to numerous hazards as they adopt
awkward body mechanics to clean hard-to-reach areas, particularly when they do so without the
use of proper equipment. The proposed standard addresses these hazards by eliminating the
requirement for housekeepers to stoop, kneel, reach, or adopt other awkward body positions to
clean bathrooms and guest rooms. Instead, it requires the availability of appropriately designed
safe housekeeping equipment, including ergonomically designed long reach, adjustable tools,
dusters and vacuum cleaners. In doing so, the proposed standard adopts the recommendations of
Cal-OSHA and HIOSH for the elimination of unsafe cleaning practices and the utilization of
                                    23
appropriately designed equipment.
        C. Safe workload and work pacing
        Work pacing is a significant factor in the hazards of housekeeping. Tasks that may be
less hazardous when performed at a moderated pace become more hazardous when performed
under intense time pressure. The introduction of new bedding and amenity packages has
frequent! y exacerbated these time pressures because it now requires more work to clean the same
number of rooms. Intense time demands increase the risk of injury because housekeepers do not
have the time to adopt safe body positions. Housekeepers also face an unacceptable risk of
injury caused by slips, trip and falls [to same level], and harmful contact with objects owing to
accelerated work pacing. Pushing heavy linen carts down hall ways and onto and off of
elevators is another source of injury that is exacerbated by time demands.
        Despite the increasing difficulty of cleaning a hotel room brought on by the new bed and
room amenities, the industry's response has been inconsistent. While some employers have
modified work expectations to account for the increase in the complexity of room cleaning tasks,
other employers have implemented cleaning protocols that have actually increased the number of
rooms and beds that housekeepers must clean on a daily basis. For example, under its so-called
"Refresh Program," Hyatt requires housekeepers at some of its properties to clean as many as 30

                                                 14
       Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 30 of 270



rooms per day. This is as much as twice the top number of rooms that housekeepers clean at
hotels where such programs are not in place.
       The proposed standard addresses the need for safe work pacing in two ways. First, it
requires employees to perform a written evaluation with the opportunity for employee input to
determine what the appropriate expectation should be for room credits considering an array of
factors, including the number of check out versus stay over rooms, the number of rooms
requiring additional work, and other factors that contribute to work load variation. The
evaluation will be repeated when conditions such as mattress style, linen style, room amenities or
other changes to the room layout or complement are effectuated. The proposed standard adopts
                                               24
the recommendation of HIOSH in this regard.
       Second, the proposed standard also places a ceiling of 5,000 square footage of total room
space that an employer may regularly assign housekeepers to clean during an 8-hour shift. This
requirement is prorated for housekeepers who work shifts of less than 8-hours, and is reduced
when the housekeeper has additional factors such as a high number of checkout rooms or rooms
with cots and rollaway beds to clean. This square footage equates to 15 rooms for hotels with
rooms sizes of 325 square feet. For many employers, this limitation will impose no practical
difference since the work assignments are already at or below this threshold. For a few, it will
eliminate the practice of assigning room quotas that require housekeepers regularly to clean in
excess of 20 and as many as 30 rooms in a day. This will allow housekeepers exposed to these
conditions greater time to clean rooms safely while limiting their exposure to hazards.
        D. Safe linen carts
        Housekeepers use linen carts to transport supplies to the rooms that they will clean. They
supply their carts in a linen room. This requires folding of numerous items of bath and bed linen
so that the necessary work material fits tightly onto the cart. Other cleaning items are loaded
onto the cart as well, such as vacuum cleaners, dusters, rags, chemical sprays and other cleaning
supplies. The cart also transports guest items such as soaps, shampoos, and other room amenities.
Time pressure creates an incentive for the housekeeper to load the cart as full as possible to
avoid having to make repeat trips from the guest room to the linen room to replenish supplies.
Linen carts, fully loaded, are heavy and cumbersome to wheel over carpeted surfaces. The new
linen program has added a significant burden in this regard because the larger and thicker linens


                                                    15
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 31 of 270



take up more space than the old linen, thus requiring hotels to provide larger linen carts (with
added weight), over-loading their carts, or hurrying back and forth to the linen room more often.
The hazard of cart handling is increased by the ongoing problem of lack of wheel maintenance
and the use of poorly designed carts--constructed of heavy materials, either too high or too low,
fixed shelving-which add additional risks as housekeepers repeatedly bend to find items on the
shelves.
        The proposed standard addresses the hazard by requiring employers to use motorized
linen carts, a recommendation made by HIOSH. 25 Available on the market and in use at hotels
for many years, motorized linen carts eliminate the exertion involved in pushing linen carts over
carpeted areas and ease the effort to turn them around as needed. These carts are highly
maneuverable and easily steered by housekeepers and come with the latest ergonomic features
such as adjustable shelving and built-in trash receptacles. Included in the Cal-OSHA citation
against the Hyatt San Francisco Fisherman's Wharf, was a recommendation for improved cart
    · 26
d es1gn.
        E. Monitoring. Training. and Employee Rights
        The proposed standard emphasizes the importance of three factors to reduce risk of
injuries among housekeepers.
           First, it requires the employer to develop, implement, and monitor a safe housekeeping
plan to reduce injuries that is based on a housekeeping job hazard assessment. It requires the
employer to obtain input from housekeepers both in the development and the implementation of
the plan. It establishes the requirement for a safe housekeeping committee to conduct annual
evaluations of the employer's performance under the plan. It requires the identification of a
competent person who is especial! y trained to address hazards that housekeepers face.
           Second, the proposed standard emphasizes employee training into the requirements of the
standard; the employer's safe housekeeping plan; the risk factors for housekeeping-related
injuries and injury prevention; safe body mechanics for housekeepers; the use of safeworking
practices; use of safe housekeeping equipment; and reporting protocols.
           Third, the proposed standard guarantees housekeepers specific rights not to perform
housekeeping duties using unsafe work practices as defined in the standard, as well as rights to



                                                   16
        Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 32 of 270



bring forward concerns to the employer or to a Cal-OSHA inspector during the course of an
investigation without threat or fear of retaliation.


VI.      CONCLUSION
         The OSHSB should adopt the proposed standard that is included here as Appendix A.
The proposed standard addresses the hazards discussed above through an appropriate mixture of
performance standards and prescriptive requirements. It involves employee input and
involvement in the development of safe housekeeping programs, and it provides for appropriate
employee training. The standard will serve to reduce the risk of injuries suffered by
housekeepers, thereby improving their productivity and wellbeing. It will reduce the financial
costs that these injuries impose upon employers, insurers and society-at-large. It should be
adopted.


1
 Frumkin H, Pransky G., Special Populations in Occupational Health, Occup Med 14(3), 479-
484 (1999); Frumkin H, Walker ED, Friedman-Jimenez G., Minority workers and communities.
Occup Med 14(3): 495-517 (1999); Improving Health and Safety Conditions for California's
Immigrant Worker, Report and Recommendations of the California Working Immigrant Safety
and Health Coalition, Berkeley, California (Nov. 2002); Kauppinen K, Kumpulainen R, Copsey
S., Gender issues in safety and health at work--A review. Finland: European Agency for Safety
and Health at Work (2003); Messing K., Physical exposures in work commonly done by women.
Can J Appl Physiol 29(5): 639-656 (2004); National Institute for Occupational Safety and
Health, National Occupational Research Agenda: Special Populations at Risk. Cincinnati, OH:
DHHS (NIOSH) Publication No. 96-115 (1996); Stellman JM, Women workers: The social
construction of a special population. Occup Med 14(3): 559-580 (1999); Treaster DE, Burr D,
Gender differences in prevalence of upper extremity musculoskeletal disorders. Ergonomics
47(5): 495-526 (2004).
2
 Buchanan S, Vossenas P, Krause N, Moriarty J, Frumin E, Shimek J, Mirer F, Orris P, Punnett
L. Occupational injury disparities in the US hotel industry. American Journal of Industrial
Medicine. 53: 116-125 (2010). The study calculated the housekeeper injury rate at 7.9 per 100
worker-years over a three-year period. The injury rate for hotel workers was 5.8 per 100 FTEs
during 2004, the mid-year of the dataset used in the study.

'Id.
4
    The average service sector injury rate was 4.2 per 100 FTEs in 2004.
5
  Gabi Bauman, The Bed Race, Hotel Companies Everlasting Pursuit of Differentiation, HVS
International (April 13, 2006).

                                                   17
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 33 of 270




6
 Hotel Interactive, HEI Hotels & Resorts Raises its Safety Standards Literally With the Bed
MadeEZ Mattress Lifter By CKI Solutions-HE[ Institutes New Bed Making Safety Guidelines
Using CKI Solution's Innovative Bed MadeEZ Mattress Lifter, Designed to Alleviate the Strain
and Risk of Injury While Making the Bed (March 24, 2011), available at
http://www.hotelinteractive.com/article.aspx?articleid=20151. See also
http://www.facebook.com/CkiSolutions?sk=app 7146470109.
7
 United States Patent 7 ,596,822, assigned October 6, 2009 to Hyatt Corporation of Chicago, IL,
and PreCare, Inc. of Sonoma, CA.
8
    Memorandum from Hilton Corporation to Hilton properties, April 28, 2005.
9
     October 24, 2007 letter from Hilton LAX Human Resource Director to Cal-OSHA.
10
     Buchanan, et al.
11
 The cases descriptions were recorded on OSHA 300 logs from the Hyatt Regency Century
Plaza in Los Angeles, California from January 2006 through August 2010.
12
  Buchanan S, Vossenas P, Krause N, Moriarty J, Frumin E, Shimek J, Mirer F, Orris P, Punnett
L. Occupational injury disparities in the US hotel industry. American Journal of Industrial
Medicine. 53: 116-125 (2010).
13
  Lee PT, Krause N. The impact of a worker health study on working conditions. Journal of
Public Health Policy. 2002; 23 (3): 268-85.
14
   Krause N, Scherzer T, Rugulies R. Physical workload, work intensification and prevalence of
pain in low wage workers: results from a participatory research project with hotel room cleaners
in Las Vegas. American Journal of Industrial Medicine. 2005. 48: 326-37.
15
  Milburn, PD, Barrett, RS. Lumbosacral loads in bedmaking. Applied Ergonomics. 1999; 30:
263-73.
16
  Marras, WS. Filed applications of the lumbar motion monitor. 2006. Biodynamics
Laboratory, Department of Industrial and Systems Engineering, Ohio State University.
Available at http://biodynamics.osu.edu/research.html#tools; downloaded Ari! 2, 2006.
    17
  Canadian Centre for Occupational Health and Safety. Occupations & workplaces: Hotel
housekeeping. Available at: http://www.ccohs.ca/oshanswers/occup workplace/hotel
housekeeping.html.
    18
  Worker's Compensation Board of British Columbia. Preventing Injuries to Hotel and
Restaurant Workers. 1998.

                                                18
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 34 of 270




19
 See Cal-OSHA Memoranda to Hyatt Regency Century Plaza and Hyatt Andaz-West
Hollywood; HIOSH letter to Hyatt Regency Waikiki, p. 7; Cal-OSHA Consultation Services,
Working Safer and Easier for Custodians, Janitors and Housekeepers (Cal-OSHA, 2005), p. 29.
20
     HIOSH letter to Hyatt Regency Waikiki, p. 7.
21
     Id., p. 4.
22
     Id., p. 6.
23
 Cal-OSHA Memoranda to Hyatt Regency Century Plaza and Hyatt Andaz-West Hollywood;
HIOSH letter to Hyatt Regency Waikiki, p. 3; Working Safer and Easier for Custodians, Janitors
and Housekeepers, pp. 23-24, 27-28.
24
     HIOSH letter to Hyatt Regency Waikiki, p. 9.

25
     HIOSH letter to Hyatt Regency Waikiki, p. 8.

26
     Inspection Number 312690969, Citation 2, Item 1.




                                                    19
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 35 of 270




    Attachment
                            A
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 36 of 270



                                       Proposed Standard

§ 0001         Scope and application

This Article applies to any person, firm, corporation or other entity that operates or manages a
hotel, motel, inn, or other short-term or transitional lodging with more than twenty-five guest
rooms and that employs housekeepers to clean such rooms.

This Article applies to any operator, owner or manager of such establishments described above,
whether the operator, owner or manager directly employs housekeeping employees or contracts
for such employees through another entity such as a leasing firm or temporary agency.

Entities covered by this standard shall be referred to in this section as "employer."



§ 0002         Definitions

Safe housekeeping practices. "Safe housekeeping practices" refers to processes that use a
combination of hazard controls such as engineering and administrative controls including, but
not limited to, safe housekeeping equipment; safe work practices; safe work loads; and work
organization methods to reduce musculoskeletal and other injuries as a result of hotel room
cleaning.

Safe housekeeping equipment. "Safe housekeeping equipment" includes adjustable long-
handled cleaning tools such as mops, scrubbers and dusters; fitted sheets; laundry hampers on
wheels; motorized carts; carts with adjustable-height shelves in carts; ergonomically-designed
vacuum cleaners and other equipment that reduces awkward postures, forceful lifting, forceful
exertions, and extended reaches.

Housekeeping. "Housekeeping" refers to the activity of cleaning guest rooms, including bed-
making, room cleaning, bathroom cleaning, furniture moving, stocking and transporting linen,
supplies and cleaning tools (e.g. dusters, vacuum cleaners) on linen carts, and related activities
such as scrubbing, dusting, mopping, polishing, vacuuming, and folding and unfolding linen.

Housekeeping employees. "Housekeeping employees" are employees whose assigned tasks
includes cleaning guest rooms, or assisting those who clean guest rooms, and includes such job
titles as housekeepers, maids, room attendants, guest services attendants, runners, housemen,
inspectors and inspectresses.

Safe bedmaking practices. "Safe bedmaking practices" means bed making practices that allow


                                                  1
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 37 of 270



for the application and removal of bed linens through the use of neutral body postures by the
housekeeping employee or which reduce the need for forceful exertions aod extended, awkward
postures of the upper aod lower extremities, shoulder and/or trunk to perform these actions.

Checkout room. "Checkout rooms" mean rooms in which the guest staying the prior night has
departed or will depart, aod which must be cleaoed for a new incoming guest.

Stayover room. "Stayover rooms" meao rooms in which the guest staying the prior night has
not departed or will not depart during the ensuing day.

High hazard room. "High hazard rooms" meao rooms that due to the size aod purpose of the
room contain additional hazards thao a standard guest room with a king-size bed, e.g. a room
with two double beds or suites that include additional furniture such as sofa beds or additional
square footage that contains kitchens, extra bathrooms, floor space or patios all of which require
extra work.

Unsafe bedmaking practices. "Unsafe bedmaking practices" meaos the use of forceful
exe1tions and extended, awkward postures of the upper and lower extremities, shoulder aod/or
trunk to remove or apply bed linens to beds. It also includes stylistic practices that result in the
aforementioned hazards such as tucking duvets beneath the mattress instead of allowing them to
haog freely off the bed.

Safe Vacuuming Practice. "Safe vacuuming practice" meaos that housekeepers will have
sufficient time to clean a room that allows them to move furniture first aod then vacuum so as to
prevent unsafe straining and postures as a result of combining furniture moving tasks with
vacuuming tasks. Housekeepers will be trained in the correct postures for use with vacuums aod
as needed, vacuum models that are ergonomically-designed will be the preferred safe equipment
purchased for this task.

§ 0003          Housekeeping Job Hazard Assessment

(a)      Each employer shall perform a written evaluation of the tasks involved in housekeeping
         to identify potential hazards that may cause housekeepers to suffer musculoskeletal
         injuries and other foreseeable injuries. The evaluation shall include ao identification of
         those tasks that require housekeepers regularly to engage in the following body
         mechanics: bending of the back, bending of the trunk, twisting of the back, twisting of
         the trunk, side to side motion of the back aod/or trunk, forward extension of the arms,
         upward or lower extension of the arms, kneeling, squatting, forceful exertions aod lifting,
         pushing heavy objects, and pulling heavy objects. The evaluation shall identify
         engineering aod/or administrative controls that the employer has determined are


                                                  2
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 38 of 270



         necessary or appropriate to mitigate the risk of injury posed by the identified tasks. The
         evaluation shall be performed by a person professionally qualified to identify hazards
         known to cause musculoskeletal disorder injuries (MSDs ).

(b)      Such an evaluation shall consider engineering and/or administrative controls such as but
         not limited to:

         (i)     workload and work organization;

         (ii)    safe housekeeping equipment;

         (iii)   elimination of unsafe bedmaking and room cleaning practices;

         (iv)    evaluation of design features and weights of materials housekeepers work with
                 daily such as vacuum cleaners, duvets, number of bed pillows in consideration of
                 increased risk of musculoskeletal disorder such factors pose;

         (v)     implementation of safe housekeeping practices; and

         (vi)    recommendations of injury control experts knowledgeable about causation and
                 control of musculoskeletal injuries and other related injuries of housekeeping
                 work.

§ 0004           Safe Housekeeping Plan to Reduce Injuries

As part of the injury and illness prevent programs required by Section 3203, employers shall
adopt a written injury prevention plan for the protection of housekeeping employees. This plan
shall:

(a)      Incorporate the written hazard assessment described in Section 0003.

(b)      Provide for the purchase, use, and maintenance of safe housekeeping equipment in an
         adequate supply and in adequate condition; and identify the procedure for housekeeping
         employees to report lack of safe housekeeping equipment or the need for repairs.

(c)      Identify a timeline for regular training of housekeeping employee(s) per the requirements
         described in Section 0009.

(d)      Require the employer to obtain housekeeping employee input on:

         (i)     identification of hazards of hotel housekeeping work;

         (ii)    selection of safe housekeeping practices and safe housekeeping equipment
                 appropriate to address the hazards identified; and

         (iii)   continued compliance with section (b) above.

                                                   3
        Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 39 of 270



(e)      Require the creation of a Safe Housekeeping Committee that will:

         (i)     meet quarterly with advanced notice to all housekeeping employees;

         (ii)    make recommendations on the purchase, use, and maintenance of an adequate
                 supply of appropriate safe housekeeping equipment;

         (iii)   make recommendations on training of housekeepers and other affected workers
                 on use of safe housekeeping equipment and on safe housekeeping practices;

         (iv)    conduct annual evaluations of the employer's performance under the safe
                 housekeeping plan and recommend changes thereto; and

         (v)     when remodeling of hotel rooms is planned by the hotel, evaluate if new designs
                 will allow for safe housekeeping practices and work organization methods or if
                 such designs will increase housekeeping work hazards; if there is a collective
                 bargaining agent, then agent shall be notified at the same time as the safe
                 housekeeping committee.

      (f) Require the identification of a "competent person". A competent person shall be a
         housekeeping employee who is knowledgeable about this standard and about the
         employer's Safe Housekeeping Plan; who is capable of identifying site-specific
         workplace hazards; who has received specialized training on the types of injuries suffered
         by housekeepers and the adoption of safe housekeeping and bedmaking practices to avoid
         such injuries; and who has authority to take corrective actions when unsafe practices are
         identified. The competent person shall be a member of the Safe Housekeeping
         Committee.

§0005            Requirements:
                                                      '
In addition to complying with its safe housekeeping plan described in section 0004, covered
employees shall also comply with the following requirements:

(a)      Housekeepers shall not be required to regularly clean more than 5,000 square footage of
         room space in an eight hour workday. Square footage refers to the entire square footage
         of the room, including areas beneath beds and furniture, as measured by the perimeter
         dimensions of the room. For any room cleaner working less than eight full hours per day,
         this maximum floor space shall be prorated evenly according to the actual number of
         hours worked. When a room cleaner is assigned in an eight-hour workday to clean any
         combination of seven or more checkout rooms or rooms with additional beds such as cots
         or rollaways, this maximum floorspace shall be reduced by 500 square feet for each such
         checkout or additional bedroom over six.

(b)      Housekeepers shall not be required to clean bathroom floors, toilets, walls and other

                                                  4
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 40 of 270



      bathroom surfaces in a stooped, kneeling, extended reach, or other awkward body
      position. Appropriately designed safe housekeeping equipment shall be available for use
      at all times.

(c)   Housekeepers shall not be required to stand on any uneven surface to perform cleaning
      tasks, including tub rims, sink tops or toilets. Appropriately designed safe housekeeping
      equipment shall be available for use at all times.

(d)   Housekeepers shall not be required to clean guest room walls, mirrors, headboards, and
      other surfaces in a stooped, kneeling, extended reach, or other awkward body position.
      Appropriately designed safe housekeeping equipment shall be available for use at all
      times. Safe vacuuming practices will be applied at all times.

(e)   Housekeepers shall not be required to lift bed mattresses in a trunk-twisted or other
      awkward body position. Adequate clearance between the side of the bed and other
      surfaces such as walls and furniture shall be maintained to eliminate such practice.

(f)   A fitted sheet shall be used in lieu of a flat sheet as the bottom sheet on all mattresses.

(g)   Housekeepers shall not be required to use unsafe bedmaking practices in order to
      complete their room quota. Unsafe bedmaking practices include the use of forceful
      exertions and extended, awkward postures of the upper and lower extremities, shoulder
      and/or trunk to remove or apply bed linens to beds. It shall be the sole responsibility of
      the hotel employer and its managers, supervisors, and housekeeping supervisors to ensure
      that safe bedmaking practices are in use. A safe bedmaking practice includes that bed
      linens should be regularly laid on the bed and pulled towards the edge of the bed rather
      than regularly shaken out using hands and arms. Bed linens should be removed in a
      similar process by having the linens removed from one side of the bed by worker
      standing at same side of the bed, then walk to the opposite side of the bed and remove the
      linens and finish by standing at the foot of the bed to gather up the linens in a bundle
      while maintaining neutral postures. This prevents the unsafe practice of standing at one
      side of the bed and over reaching by the trunk and arms using forceful movements to tug
      the sheets off the bed.

(h)    Duvets and comforters (or similar top covering) shall not be shaken out but shall be
       placed on the bed and unfolded. Duvets, comforters (or similar top covering) and top
       sheets shall be allowed to hang off the sides of beds and shall not be tucked beneath the
       mattress

(i)    Pillows shall not be encased in tight-fitting pillow cases where more than minimal force
       is required to remove the pillow from the case or to insert the pillow into the case. Pillow
       cases shall be sized so that pillows are easily removed and inserted into the case.



                                                 5
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 41 of 270



(j)      Motorized or self-propelled linen carts shall be provided. Linen carts shall be kept in
         good working condition to ensure that wheels function properly with adjustments made
         for traversing carpeting. Linen carts shall include adjustable shelves.

(k)      Housekeepers shall not be required to move heavy furniture by oneself such as armoires,
         sofa beds; instead teams of two shall perform the move and where possible, safe lifting
         techniques and appropriate moving equipment such as dollies and/or addition of coasters
         or rolling wheels place on bottom of furniture shall be utilized with proper training
         provided before use.

§ 0006          Administrative Controls

Each employer shall perform a written evaluation to determine what the appropriate expectation
should be for the number of room credits assigned to housekeeping employees during a work
shift. The evaluation should consider the impact on a housekeeper's workload of daily variations
in rooms assignments and work organization such as the effect of number of check out rooms
versus stay over rooms, the number of high hazard rooms versus rooms with one king-size bed,
the number of different floors to which the housekeeper must travel, do-not-disturb requests and
other events that contribute to workload variations. The evaluation must be based upon input
from employees or their authorized collective bargaining agent where such agent exists. The
evaluation must be repeated when conditions such as the mattress style, linen style, room
amenities, or other changes to the room layout or complement are effectuated; and when changes
due to hotel renovation or when changes to current hotel policies occur or new policies are
implemented such as green policies that impact housekeeper's workload, work organization or
job task are also effectuated.

§0007           Light Duty Assignments

An employer shall provide alternative light duty opportunities for housekeeping employees who
have suffered musculoskeletal injuries as a result of housekeeping duties wherever possible.
Such light duty assignment duties shall be less demanding than regular work so as to not
aggravate the employee's injury.

§ 0008           Monitoring and Evaluation

(a)      Each employer will engage in quarterly monitoring to ensure that it is in compliance with
         the requirements of its plan and this Article.

(b)      The employer will evaluate the effectiveness of the plan on an annual basis with input
         from the safe housekeeping committee. The results will be reported to the committee and
         made available to employees.


                                                  6
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 42 of 270




§ 0009           Communication and training

(a)      Each employer shall provide regular training to housekeepers concerning:

         (i)     the requirements of this Article;

         (ii)    the definitions in § 0002;

         (iii)   the hazards identified in§ 0003;

         (iv)    the employer's plan described in § 0004;

         (v)     safe work practices designed to reduce the risk of musculoskeletal injuries and
                 other housekeeping-related injuries including:

                 1.     risk factors for housekeeping-related injuries and injury prevention;

                 2.      neutral postures and body mechanics for housekeeping tasks;

                 3.      how to use safe working practices related to bedmaking and room cleaning
                         and how they prevent injuries; and

                 4.      the use of safe housekeeping equipment; reporting mechanisms for the
                         lack of available equipment; and reporting mechanism for the repair and
                         maintenance of such equipment;

         (vi)    how to report injuries suffered as a result of housekeeping activities.

(b)      Training shall occur:

         (i)     when a housekeeping employee is hired; and

         (ii)    when a hotel employee is transferred into the housekeeper job title; and

         (iii)   when new equipment arrives at the hotel or when new safe work practice is
                 identified; and

         (iv)    when changes due to hotel renovation or when changes to current hotel policies
                 occur or new policies are implemented such as green policies that impact
                 housekeeper's workload, work organization or job task are also effectuated.

         (v)     annually thereafter.




                                                     7
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 43 of 270



§0010           Recordkeeping

Each employer shall maintain records showing its compliance with the requirements of this
Article. Copies of such records shall be made available to employees or their authorized
collective bargaining representative upon request.

§0011           Employee Rights


   (a) A housekeeping employee who refuses to perform housekeeping tasks because of the
       employer's failure to provide appropriate tools or the employer's requirement to engage
       in unsafe housekeeping practices shall not, based upon the refusal, be the subject of
       disciplinary action by the employer or its agents.

   (b) Housekeeping employees shall be allowed to inspect the worksite at reasonable times in
       order to identify hazardous conditions and bring their concerns to the employer or its
       agents, to the competent person, or to the Safe Housekeeping Committee.


    (c) During any inspection conducted by the Division, housekeeping employees shall have the
        right:

        (i)     to speak with an inspector outside the presence of the employer or its agents either
                on or off property;

        (ii)    to accompany an inspector during an inspection to provide input into hazards that
                exist in the housekeeper's work area;

        (iii)   to receive copies of documents the employer or its agents provides to the Division
                concerning the existence or non-existence of hazardous conditions in their work
                areas.




                                                  8
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 44 of 270




                   Exhibit 2
            Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 45 of 270
State of California
Department of Industrial Relations
                                                                             RECEIVED

Memorandum                                                                       MAR 2 9 2012
                                                                      OCCUPATIONAL SAFETY AND HEAlTH
                                                                            STANDARDS BOARD
To:         Marley Hart, Executive Officer                               Date:      March 27,2012
            Occupational Safety and Health Standards Board
            2520 Venture Oaks Way, Suite 350
            Sacramento, CA 95833

From:       Ellen Widess, Chief      .~ W~ck7
            Division of Occupational Safety and Health

Subject: Division Evaluation of Petition 526
         Kurt Peterson, UNITE HERE Local II

This memorandum is written in response to your request for the Division's evaluation of Petition 526
received by the Occupational Safety and Health Standards Board (Board) on January 23, 2012 from Kurt
Peterson, representing UNITE HERE Local 11 (Petitioner). The Petitioner requested that the Occupational
Safety and Health Standards Board (Board) adopt a new health and safety standard to address the
occupational hazards faced by housekeepers in the hotel and hospitality industry that may cause
musculoskeletal injuries. The Petitioner also requested that hearings on this matter be conducted in the Los
Angeles Area to permit greater participation by affected workers.

Labor Code Section 142.2 permits interested rersons to propose new or revised standards concerning
occupational safety and health, and requires the Board to consider such proposals, and render a decision no
later than six months following receipt. Further, as required by Labor Code Section 147, any proposed
occupational safety or health standard received by the Board from a source other than the Division must be
referred to the Division for evaluation, and the Division has 60 days after receipt to submit a report on the
proposal.

The Division has prepared this memorandum as an evaluation of the petition.

Actions Requested by the Petitioner

The petitioner has requested that the Board adopt a standard to address occupational hazards that have
resulted in repetitive motion and acute injuries suffered by housekeepers in the hotel and hospitality industry.
The Petitioner submitted language for a proposed industry specific standard comprised of both performance
and prescriptive requirements. The proposed requirements include:
    • A Job Hazard Assessment which would include an evaluation of housekeeping worldoads and tasks
        such as bed making, vacuuming and other cleaning duties. ·
    • A Safe Housekeeping Plan that would include a safe housekeeping committee, the identification of a
        "competent person" and the obtaimnent of employee input.
    • Workload and Work Pacing Requirements which would cap the amount of square footage of room
        space to be cleaned, limit swoped, kneeling or awkward body postures while cleaning, and require
        the use of appropriately designed safe housekeeping tools and equipment such as motorized or self-
        propelled carts or fitted sheets. Administrative controls including limited work schedules are also part
        of the petitioner's proposal.
    • Monitoring and Evaluation including quarterly monitoring to ensure compliance with these
        requirements.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 46 of 270

Division Evaluation of Petition 526                                                                                    March 27, 2012
Kurt Peterson, Unite Here Local 11                                                                                         Page 2 of3


    •     Communication, Training, Recordkeeping and Employee Rights, including the right to receive copies
          of documents the employer or its agents provide to the Division concerning the existence or non-
          existence of a hazardous condition in the workplace.

Existing Title 8 Regulations

Section 3203 Injury and Illness Prevention Program (IIPP) requires thatthe employer develop, implement
and maintain an effective written program that includes procedures for identifying, evaluating and correcting
work place hazards. It is a standard of general application and does not specifically identify any required
corrective measures to prevent musculoskeletal injuries.

Section 5110 Repetitive Motion Injuries (RMis) requires a program that includes worksite evaluation,
control of exposures and employee training. However, employers are not subjected to these requirements
unless or until more than one repetitive motion injury, meeting certain conditions, occurs at their workplace
within a twelve month period. This Section only addresses repetitive motion injuries and does not specify the
control measures an employer must implement in this industry.

Other Relevant Regulations and Guidelines

There are no comparable federal regulations that specifically address repetitive motion if\iuries or the
specific occupational hazards affecting housekeepers in the hotel and hospitality industry. There are a
number of general guidelines addressing how to reduce the risks of injury to the back and upper extremities,
including guidelines published by the National Institute for Occupational Safety and Health (NIOSH).

California State Senate Bill432, which addresses the control of hazards related to hotel housekeeping, was
introduced in 2011 by Senator De Leon. It was passed in the Senate in May, has been amended in the
Assembly, and is currently in suspense awaiting approval by the Assembly Appropriations Committee.

Discussion

In 2011, the Division investigated musculoskeletal injuries to hotel housekeepers in three inspections. The
Division arranged for ergonomic evaluations in two of these inspections. Federal OSHA provided an
                                                    1
ergonomic analysis in a Southern California hotel , and the Division contracted with an ergonomist from the
Ohio State University Ergonomics Institute2 to perform an analysis in a San Francisco hotel. Both
ergonomists found injury risk factors associated with the housekeeping tasks, some of which were
considered to be potential contributors to repetitive motion or acute injuries. In one case, the Division issued
an information memorandum regarding compliance with Section 5110 to control the risk of repetitive motion
                                                                               3
injuries, and in another, citations were issued for violations of Section 511 0 . The citations are under appeal.

Based on the Division's investigations in these and other cases, a report from an ergonomist at Hawaii
OSHA4, information provided by the Petitioner, and a peer reviewed article on hotel housekeeper injury


1
  Besser 13. Evaluation of House Keeping Operations at the Hyatt Anrlaz, West Hollywood, California. June 17,2011
2
  Allread WG. San Francisco I-lyalt at Fisherman's Wharf An Ergonomics Assessment of Housekeeper Guest Room Cleaning Tasks and Recommended Controls to
Reduce Repetitive Motion Injuries. November 14, 2011.
3
  Application of Section 5110 requires identification of two or more repetitive motion injuries within a 12 month period at a given workplace that meet certain
conditions, Therefore Division policy is to issue an information memorandum if one qualifying injury has occurred to inform the employer of their responsibilities
if a second injury does occur.
4
  Hawaii Occupational Sttfety cmd Health Division. Ergonomic Evaluation of Hyatt Regency Waikiki Beach Resort and Spa. August 23, 2011.
                 Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 47 of 270

Division Evaluation of Petition 526                                                                                     March 27, 2012
Kurt Peterson, Unite Here Local 11                                                                                          Page 3 of3


rates 5 , the Division believes that hotel housekeepers may be at increased risk of occupational
musculoskeletal injuries, and that appropriate control measures can reduce that risk.

Section 3203 establishes a general framework for the identification, evaluation, and correction of hazards,
but it does not establish specific requirements to address the risks identified by the Petitioner. Nor does
Section 3203 require the specific control measures advocated by the Petitioner, such as establishment of a
safety committee, although subsection 3203(c) establishes certain requirements for labor/management
committees used to meet the requirements of subsection 3203(a)(3). While the musculoskeletal injuries
recorded for hotel housekeepers are both acute and cumulative in nature, Section 5110 only addresses the
repetitive motion injuries. Also, even when the threshold for application of the standard is met, it does not
specify the control measures advocated by the Petitioner.

The petition identifies a number of risks and a number of control measures. However, the Division believes
that the Petition does not provide sufficient information to establish the necessity of each proposed control
measure, nor does it specifically analyze alternative measures that may be as effective. An advisory
committee would provide an opportunity for all interested parties to discuss and assess musculoskeletal risks
involved in hotel housekeeping, and to further evaluate measures that will be effective in controlling those
risks. It will also permit a full discussion of alternatives, in accordance with the Government Code.

Conclusion

The Division recommends that the Board grant the petition to the extent that it request the Division to
convene an advisory committee to address the musculoskeletal injury hazards to hotel housekeepers and to
discuss whether a new standard sbrmld be developed to address those risks, and what should be included in
such a standard.

cc:             Amalia Neidhardt
                Steve Smith
                Deborah Gold
                Suzanne Marria

Attach: Besser B. Evaluation ofT-louse Keeping Operations at the Hyatt Andaz, West Hollywood, California. June 17, 2011
        Allread WG. San Francisco Hyatt at Fishcmmn's Wharf: An Ergonomics Assessment of Housekeeper Guest Room Cleaning Tasks and Recommended
        Controls to Reduce Repetitive Motion Injuries. November 14,2011.
        Hawaii Occupational Safety and Health Division, Ergonomic Evaluation of Hyatt Regency Waikiki Beach Resort and Spa. August 23, 2011.
        Buchanan Setal. Occupational Injury Disparities in the US Hotel Jnduslly. American Journal of Industrial Medicine 53:116--125 (2010).




5
    Buchanan S et al. Occupational injury Disparities in the US Hotel Induslry. American Journal of Industrial Medicine 53:116-125 (2010).
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 48 of 270




                   Exhibit 3
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 49 of 270
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 50 of 270
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 51 of 270
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 52 of 270
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 53 of 270
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 54 of 270
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 55 of 270




                   Exhibit 4
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 56 of 270

                                  STATE OF CALIFORNIA
                          DEPARTMENT OF INDUSTRIAL RELATIONS
                    OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD
                               2520 Venture Oaks Way, Suite 350
                                 Sacramento, California 95 83 3
                                       (916) 274-5721

     In the Matter of a Petition by:          )
                                              )
     Kurt Peterson,                           )
     UNITE HERE Local 11                      )
     464 South Lucas Avenue, Suite 20 l       )
                                                        PETITION FILE NO. 526
     Los Angeles, CA 90017                    )
                 and                          )
                                                        DECISION
     Pamela Vossenas, MPH Workplace           )
     Coordinator/Staff Epidemiologist         )
     UNITE HERE International Union           )
     27 5 Seventh Avenue, lith Floor          )
     New York, NY 10001                       )
                       Applicant.             )

          The Occupational Safety and Health Standards Board hereby adopts the attached
     PROPOSED DECISION.




                                                      AVID HARRISON, Member


                                                     ~~rnber                              --........ s


                                                     HANK MCDERMOTT, Member

                                                     /)tUtu&~
                                                     1'\RBARA SMISKO, Member

                                                   ~4f.$~
                                                     L£~~=
                                                     DAVID THOMAS, Member

By:h~
   Marley Hart, Executive Officer

DATE: 6/21/2012
Attachment
                   Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 57 of 270
STATE OF CALIFORNIA- DEPARTMENT OF INDUSTRIAL RELATIONS                                            Edmund G. Brown Jr., Governor

OCCUPATIONAL SAFETY
AND HEALTH STANDARDS BOARD
2520 Venture Oaks Way, Su'tte 350
Sacramento, CA 95833
(916) 274-5721
FAX (916) 274-5743
Website address: ~MNW.dlr.ca.gov/oshsb


                            REVISED PROPOSED PETITION DECISION OF THE
                         OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD
                                 (PETITION FILE NO. 526)-VERSION 1

                                                          INTRODUCTION

          The Occupational Safety and Health Standards Board (Board) received a petition on
          January 24, 2012, from Kurt Peterson and Pamela Vossenas representing Unite Here (Petitioner).
          The Petitioner requests the Board to amend Title 8, California Code of Regulations, to address
          the occupational hazards that may cause musculoskeletal injuries to housekeepers in the hotel
          and hospitality industry.

          Labor Code section 142.2 permits interested persons to propose new or revised regulations
          concerning occupational safety and health and requires the Board to consider such proposals, and
          render a decision no later than six months following receipt. Further, as required by Labor Code
          section 147, any proposed occupational safety or health standard received by the Board from a
          source other than the Division of Occupational Safety and Health (Division) must be referred to
          the Division for evaluation, and the Division has 60 days after receipt to submit a report on the
          proposal.

                                                            SUMMARY

          The Petitioner states that, during the past decade, hotel operators have increasingly competed on the
          basis of the level ofluxury of their room offerings. Room upgrades include luxury bedding
          consisting of oversized, heavier mattresses and bedding packages that have large, quilted
          comforters that can be bulky and include up to six pillows and other amenities such as heavier bath
          linens. The new linen requires housekeepers to load their carts heavily or to make more trips to
          linen rooms to replenish cart supplies, Also, some hotels are providing larger linen carts that are
          heavy and cumbersome to wheel over carpeted areas.

          The Petitioner recommended a number of provisions in its proposal, and some of the primary
          concerns raised in the petition are as follows:

                    The Petitioner states that, in some cases, employers have implemented cleaning protocols
                    that have increased the number of rooms and beds that must be cleaned on a daily basis.
                    The proposal would place limitations on the total square footage space that may be assigned
                    to housekeepers to clean during an 8-hour shift based on factors that would include the type
                    of amenities in rooms and the number of rooms scheduled for check-out.

                    According to the Petitioner, making beds, lifting mattresses and the tucking of loose
                    sheets/linen presents lifting hazards and indicates the need for fitted sheets and for the
                    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 58 of 270
    Proposed Petition Decision
    Petition File No. 526, Safety and Health Standard for the Protection ofHotel Housekeepers
    Page 2 of5

                     availability of special tools to assist with the lifting of mattresses. The use of a properly
                     sized fitted bottom sheet eliminates the number of mattress lifts per bedding change, further
                     reduces awkward postures associated with mattress lifting, and avoids urmecessary
                     manipulation of bed linens.

                     In order to reduce awkward postures, forceful lifting and exertions, and extended reaches in
                     hotel cleaning activities, safe housekeeping equipment should be either required or
                     available. Such equipment includes adjustable long-handled cleaning tools such as mops,
                     scrubbers and dusters; fitted sheets; laundry hampers on wheels; motorized carts with
                     adjustable height shelves; ergonomically designed vacuum cleaners, and other equipment.
                     The proposal also includes hazard assessments, safe cleaning and work practices, and
                     monitoring and training requirements.

                     The Petitioner urges adoption of the proposed standards in order to prevent debilitating
                     injuries suffered by housekeepers and in order to contain the financial costs that result from
                     these injuries.

                                                    DIVISION'S EVALUATION

             The Division's evaluation dated March 27, 2012, states that in 2011, the Division investigated
             musculoskeletal injuries to hotel housekeepers. The Division arranged for ergonomic
             evaluations. The ergonomists found injury risk factors associated with the housekeeping tasks,
             some of which were considered to be potential contributors to repetitive motion or acute injuries.
             Based on the Division's investigations in these and other cases, the Division believes that hotel
             housekeepers may be at increased risk of occupational musculoskeletal injuries and that
             appropriate control measures can reduce that risk.

             The Division noted that Section 3203 establishes a general framework for the identification,
             evaluation, and correction of hazards, but it does not establish specific requirements to address
             the risks identified by the Petitioner. Nor does Section 3203 require the specific control
             measures advocated by the Petitioner.

             The Division also stated that Section 5110, Repetitive Motion Injuries (RMis), requires a
             program that includes worksite evaluation, control of exposures and employee training. However,
             employers are not subjected to these requirements unless or until more than one repetitive motion
             injury, meeting certain conditions, occurs at their workplace within a twelve month period. This
             section only addresses repetitive motion injuries and does not specify the control measures an
             employer must implement in this industry.

             The Division believes that the petition does not provide sufficient information to establish the
             necessity of each proposed control measure, nor does it specifically analyze alternative measures
             that may be as effective. Therefore, the Division recommends that the Board grant the petition to
             the extent that it requests the Division to convene an advisory committee to address the
(            musculoskeletal injury hazards to hotel housekeepers, to discuss whether a new standard should
             be developed to address those risks, and to discuss what should be included in such a standard.
                 Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 59 of 270
Proposed Petition Decision
Petition File No. 526, Safety and Health Standard for the Protection of Hotel Housekeepers
Page 3 of5

                                                  STAFF'S EVALUATION

        The petition documents include a list of injuries incurred by housekeeping employees at one hotel
        property during a three-year period, from 2006 to part of 2010. There are strain and sprain type
        injuries to various body areas of hotel staff that occur during the performance of housekeeping
        duties. The injury descriptions emphasize the need for hotel employers to take actions specific to
        their operations to mitigate the frequency and severity of potential injuries. It is evident in health
        and safety literature and by observation that hotel housekeeping duties include arduous cleaning
        work and bedding/linen changes that are subject to time constraints triggered by such factors as
        guest check-in times.

         The Petitioner's proposed standard includes primary categories, such as the development of a safe
         housekeeping plan, administrative controls, monitoring and evaluation, communication and
         training, record keeping and employee rights. Board staff believes that a stalceholder's advisory
         committee should be convened to determine to what extent there may be duplication and overlap
         with existing Title 8 standards and the Petitioner's proposal. For example, when the ergonomics
         standard, Section 5110, is triggered by RMis, it also requires worksite evaluation, control of
         exposures including engineering and administrative considerations, training and methods to
         minimize RMis. However, as a performance standard, Section 511 0 does not prescribe the specific
         control measures denoted in the petition that an employer must implement for specific industries,
         such as the hotel and lodging industry.

         The petition does not provide cost estimates for the proposed types of "safe housekeeping
         equipment," such as ergonomically designed vacuum cleaners, fitted sheets as the bottom sheet on
         all California hotel mattress beds and the mandated use of motorized or self-propelled linen carts.
         It is unclear from the proposed language whether manually-pushed linen carts would continue to be
         permitted.

         The Petitioner's proposal includes a provision that housekeepers not be required to clean more than
         5,000 square feet of total room space during an 8-hour shift. This limit is subject to modifications
         in light of factors such as the number of check-out rooms or rooms with additional beds. However,
         these types of quotas or restrictions limiting the amount of work an employee can be assigned are
         typically not addressed in Title 8 standards, but rather are determined as a condition of employment
         and/or are addressed in collective bargaining agreements.

         The petition indicates that hotel housekeeping employees are subject to occupational
         musculoskeletal injuries, and the Petitioner's proposal would require a number of control measures
         that include specific safe housekeeping tools and equipment, as well as administrative and
         procedural requirements to reduce risks. However, the petition does not sufficiently discuss the
         extent to which these controls may already be available or provided as an option, nor does the
         petition provide enough information to establish the necessity of the items outlined in the
         proposal's definition of"safe housekeeping equipment."

         Several of the documents referenced in the petition conclude that hotel housekeepers have an
         increased risk of developing occupational musculoskeletal injuries. Board staff agrees that a
         significant number of musculoskeletal injuries occnr in this industry and that appropriate control
                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 60 of 270
Proposed Petition Decision
Petition File No. 526, Safety and Health Standard for the Protection ofHotel Housekeepers
Page 4 of5

        measures can reduce those risks. However, clarification from industry stakeholders is necessary in
        order to evaluate sufficiently the necessity for undertaking a rulemaking action that includes both
        performance based standards and prescriptive control measures specific to hotel housekeeping
        operations.

        For the reasons stated above, Board staff recommends that the petition be granted to the extent that
        an advisory committee be convened by the Division to determine if a rulemaking action should
        be initiated and what control measures may be necessary to address musculoskeletal injury
        hazards to hotel housekeeping employees. The Petitioner should be invited to participate in the
        committee deliberations.

                                  PROCEEDINGS CONDUCTED ON MAY 17, 2012

         At its May 17, 2012 business meeting, the Board considered the following Board staff
         recommendation:

                 The Board has considered the petition and the recommendations of the Division and
                 Board staff. For reasons stated in the preceding discussion, the petition is hereby
                 GRANTED to the extent that the Division is requested to convene a representative
                 advisory committee to determine whether a rulemaking action should be initiated and
                 what control measures may be necessary to address musculoskeletal injury hazards to
                 hotel housekeeping employees. The Petitioners should be invited to participate in the
                 committee deliberations.

         By a vote of four to two (one Board member being absent), the Board rejected that
         recommendation and took no further action to either grant or deny the petition. The concerns of
         the Board members who voted against the recommendation included, but were not necessarily
         limited to, to the following:

         o   The petition did not establish the necessity of the proposed rulemaking, and the Board staff
             recommendation did not ensure adequately that the advisory committee would consider the
             issue of necessity.

         o   The hazards of concern to the Petitioner are already addressed by such standards as California
             Code of Regulations, Title 8, Sections 3203 and 5110.

         o   A bad precedent would be set by carving out special repetitive motion standards for specific
             industries, and if standards are needed in such areas as bed making and bathroom cleaning,
             there is no rationale for limiting such standards to hotel housekeeping, and excluding such
             persons as janitors from the scope of the proposal.

         o   The Petitioner's proposal is too expansive in terms ofthe remedies it provides.

         o   The Division might not conduct the advisory committee as a neutral fact finder.
                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 61 of 270
Proposed Petition Decision
Petition File No. 526, Safety and Health Standard for the Protection ofHotel Housekeepers
Page 5 of5

            FURTHER DISCUSSION IN LIGHT OF THE BOARD'S MAY 17, 2012 PROCEEDING

        The Division and the Board are separate entities. Neither has control over the other's personnel
        and resources. Neither can compel the other to take action regarding advisory committees and
        rulemaking. For this reason, when the Board wishes the Division to convene an advisory
        committee, the Board makes a request, which the Division is free to respond to as it deems
        appropriate.

        Ergonomics-related matters are regarded as health, as opposed to safety, issues, and there is no
        federal occupational safety and health ergonomics standard. The Division has primary authority
        over health matters of this sort, in that Labor Code Section 147.1(c) states that the Division shall:

                 On occupational health issues not covered by federal standards maintain surveillance,
                 determine the necessity for standards, develop and present proposed standards to the
                 board.

        Based on such authority, the Division could well convene an advisory committee and develop a
        rulemaking proposal on the basis of this petition even if the Board never asks the Division to do
        so and even if the Board expressly denies the petition.




                                               CONCLUSION AND ORDER




                                                                                              ~·M\le~sary to
                                                                                                      §hould
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 62 of 270




                   Exhibit 5
            Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 63 of 270
                                                                 Press room    Índice en español    Settings


Department of
Industrial Relations
Cal/OSHA     Advisory Meetings   Housekeeping in the Hotel and Hospitality Industry



Housekeeping in the Hotel and Hospitality
Industry
Advisory Committee Meetings
                                   General Industry Safety Orders
                                       Chapter 4, subchapter 7,
           Occupational hazards regarding housekeepers in the hotel and hospitality industry


If you have questions regarding these meetings, please contact Amalia Neidhardt at (916) 574-2993.


 March 30, 2017


                       The Standards Board is currently in the rulemaking process on Hotel Housekeeping
                       Musculoskeletal Injury Prevention and no further advisory meetings are anticipated
                       at this time unless needed to resolve issues that arise during rulemaking.

                       For the latest status of the rulemaking, visit the Standards Board web page for: New
                       Section 3345


 May 31, 2016


                       Final Advisory Committee Dra

                       On May 31, 2016 a dra of a possible regulation was submitted to the Standards
                       Board sta for their review. This is not a rulemaking proposal at this time, and has
                       not been noticed for public comment. For the latest status of the upcoming
                       rulemaking process visit the Standards Board website. If you have questions
                       regarding this dra document and the advisory process, please contact Amalia
                       Neidhardt or Steve Smith at (916) 574‑2993.

                             Final Advisory Committee Dra


 April 1, 2016
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 64 of 270
                   The linked revised discussion dra was made available on February 23, 2016 for
                   review and the linked comments were received. At this time the advisory process is
                   concluded and the discussion dra is being revised in response to comments and
                   developed into final rulemaking proposal for submittal to the Standards Board by
                   June 1, 2016.

                           Revised discussion dra
                           Comments


February 23, 2016


                     The following revised discussion dra was developed in response to comments
                     received on the 12/3/15 dra . Please provide any additional comments on this dra
                     by March 15, 2016 at which time we will conclude the advisory process and develop
                     a final rulemaking proposal for submittal to the Standards Board by June 1, 2016.

                           Revised discussion dra


December 3, 2015      Elihu Harris State Building
10:00 am - 3:30 pm    1515 Clay St. 2nd floor, Room 1
                      Oakland, CA



                     Meeting Documents
                        Agenda
                        Revised discussion dra
                        Minutes
                        Comments


September 24, 2015


                     The linked revised discussion dra was made available on August 14, 2015 for review
                     and the linked comments were received.

                        Revised discussion dra
                        Comments


May 13, 2015          Elihu Harris State Building
9:30 am - 3:30 pm     1515 Clay St. 2nd floor, Room 1
                      Oakland, CA


                     Meeting Documents
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 65 of 270
                      Agenda
                       Minutes
                       Petition 526


February 27, 2014     Elihu Harris State Building
10:00 am - 3:30 pm    1515 Clay St. 2nd floor, Room 1
                      Oakland, CA



                     Meeting Documents
                       Agenda
                       Minutes
                       Discussion dra
                       Comments


March 19, 2013        Cal/Trans State Building
10:00 am - 3:30 pm    100 S. Main St.
                      Los Angeles, CA


                     Meeting Documents
                       Agenda
                       Minutes
                       Presentations and handouts
                       Other documents:
                             CH&LA Housekeeping Final Report: Cover Page

                             CH&LA Housekeeping Final Report
                             (large document, over 6 MB)


October 23, 2012      Elihu Harris State Building
10:00 am - 3:30 pm    1515 Clay St. 2nd floor, Room 1
                      Oakland, CA


                     Meeting Documents
                       Agenda
                       Minutes
                       Comments, handouts and other documents
                       Petition 526
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 66 of 270
March 2017



Cal/OSHA


   Quick Links


   ▶   File a workplace safety complaint
   ▶   Obtain a free consultation
   ▶   Important Cal/OSHA updates
   ▶   Public records requests




   Cal/OSHA Branches & Units


   Branches
   ▶   Enforcement
   ▶   Consultation Services


   Units
   ▶   Amusement Ride and Tramway
   ▶   Asbestos and Carcinogen
   ▶   Census of Fatal Occupational Injuries
   ▶   Communications Program
   ▶   Crane
   ▶   Elevator
   ▶   Heat and Agriculture Coordination Program
   ▶   High Hazard
   ▶   Labor Enforcement Task Force
   ▶   Legal and BOI
   ▶   Mining and Tunneling
   ▶   Pressure Vessel
   ▶   Process Safety Management
   ▶   Research and Standards
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 67 of 270
 ▶   Other Units




 Educational Materials


 ▶   Cal/OSHA publications
 ▶   Consultation eTools




 About Cal/OSHA


 ▶   Contact Us
 ▶   Locations - Consultation o ices
 ▶   Locations - Enforcement o ices
 ▶   Get Cal/OSHA email notices
 ▶   Cal/OSHA Jurisdiction




 Career Opportunities at Cal/OSHA


 ▶   Work for Cal/OSHA
 ▶   Recruiting Health and Safety Inspectors
      • Associate Safety Engineer (Amusement Rides) Exam Bulletin
      • Junior Safety Engineer Exam Bulletin
 ▶   Recruiting Elevator Safety Engineers




About DIR                                      Work with Us
Who we are                                     Jobs at DIR
DIR Divisions,                                 Licensing,
Boards &                                       registrations,
Commissions                                    certifications &
                                               permits
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 68 of 270
Contact DIR                          Required Notifications
                                              Public Records
                                              Requests

     Learn More
     Acceso al
     idioma
     Frequently
     Asked
     Questions
     Site Map



                  Back to Top                                       Conditions of Use

                  Disclaimer                                         Privacy Policy

                  Accessibility                                         Site Help

                  Contact DIR


  

                             Copyright © 2019 State of California
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 69 of 270




                   Exhibit 6
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 70 of 270
Discussion Draft                                                     February 27, 2014 Advisory Meeting
Hotel and Lodging Housekeeping                                          Page 1 of 4

This is a draft of possible language regarding Occupational Safety and Health
Standards Board Petition 526. This draft is for discussion purposes only, and is
not a rulemaking proposal.
(a) Scope and Application. This Section shall apply in all hotels, motels and other lodging
    establishments when employees are performing housekeeping activities.
NOTE to subsection (a): This section does not preclude the application of other sections of Title 8,
including but not limited to Sections 3203 and 5110, to housekeeping activities in lodging establishments.


(b) Definitions.
Housekeeping means cleaning, tidying, stocking, and preparation tasks or activities such as
changing linen, making beds, dusting, vacuuming, cleaning bathrooms, mirrors, floors and other
surfaces, moving furniture, using linen carts or cleaning tools (e.g. mops, scrubbing tools) and
disposing of trash.

Lodging establishment means an establishment that contains sleeping room accommodations
that are rented or otherwise provided to the public, such as hotels, motels, resorts, and bed and
breakfast inns. Lodging for the purposes of this regulation does not include long term and
licensed accommodations such as hospitals, nursing homes, prisons, jails, homeless shelters,
boarding schools, worker housing and single family dwellings.

(c) Housekeeping musculoskeletal injury prevention program. In accordance with Section
3203, each employer covered by this section shall establish, implement and maintain an
effective, written, musculoskeletal injury prevention program (Program) that addresses hazards
specific to housekeeping. The Program may be incorporated into an existing Injury and Illness
Prevention Program or may be maintained as a separate program. The Program shall include, at a
minimum, all of the following:

        (1)The names and/or job titles of the persons with authority and responsibility for
        implementing the Program at each individual worksite.
        (2) Effective procedures for conducting a job hazard analysis for the purpose of
        identifying and evaluating housekeeping hazards.
          (A) The procedures shall include an effective means of involving housekeepers and/or
          their representatives in the job hazard analysis. A labor/management safety and health
          committee that meets the requirements of Section 3203(c) may be used for this
          purpose.
          (B) The analysis shall address, at a minimum, hazards related to the design, material
          handling and performance of tasks related to the following housekeeping activities:
                  1. Bed Making
                  2. Cleaning, scrubbing and polishing of floors, bathroom and bedroom fixtures
                      and surfaces
                  3. Supply cart
                  4. Vacuuming
                                                                                                         1
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 71 of 270
Discussion Draft                                                February 27, 2014 Advisory Meeting
Hotel and Lodging Housekeeping                                     Page 2 of 4

This is a draft of possible language regarding Occupational Safety and Health
Standards Board Petition 526. This draft is for discussion purposes only, and is
not a rulemaking proposal.
                5. Trash Collection

         (C) At a minimum, the analysis shall assess injury risk related to the following factors:
         acute trauma related to slips, trips and falls; prolonged or awkward static postures;
         extreme reaches and repetitive reaches above shoulder height, torso bending, lifting,
         kneeling or squatting; forceful pushing and pulling; over-exertion or fatigue related to
         workload imbalance or inadequate physical (musculoskeletal) recovery between tasks.

         (D) Housekeepers shall be notified of the results of the job hazard analysis in writing.

         (E) The job hazard analysis shall be reviewed annually, and updated as necessary. The
         analysis shall also be reviewed and updated:
         1. Whenever the employer becomes aware of a new or previously unrecognized hazard.
         2. Whenever new processes, procedures, or equipment are introduced that may increase
         the hazards identified in subsection (c)(2)(B).
         3. Based on an evaluation of the activities, tasks or other workplace factors that have
         contributed to workplace injuries and illnesses.
       NOTE to subsection (c)(2): Additional information regarding job hazard analysis can be
       found in publications listed in Appendix A.

       (3) Procedures to investigate musculoskeletal injuries to housekeepers, including all of
       the following:
         (A) The procedures or tasks that were involved in the injury and whether any identified
         control measures were available and in use.
         (B) If required tools or other control measures were not used, a determination of why
         those measures were not used, or were not used appropriately.
         (C) The employee’s and supervisor’s opinions regarding whether any other control
         measure, procedure, or tool would have prevented the injury.

       (4) Include methods and/or procedures for correcting hazards identified in the job hazard
       analysis. This shall also include procedures for assessing whether identified corrective
       measures are used appropriately. These procedures shall include:
         (A) An effective means of involving housekeepers and/or their representatives in
         identifying and evaluating possible corrective measures. A labor/management safety
         and health committee that complies with Section 3203(c) may be used for this purpose.
         (B) The means by which housekeeping tools or other appropriate equipment will be
         identified evaluated and implemented.
         (C) How sufficient and appropriate housecleaning equipment and tools will be made
         available to each housekeeper. This shall include procedures for procurement,


                                                                                                     2
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 72 of 270
Discussion Draft                                                February 27, 2014 Advisory Meeting
Hotel and Lodging Housekeeping                                     Page 3 of 4

This is a draft of possible language regarding Occupational Safety and Health
Standards Board Petition 526. This draft is for discussion purposes only, and is
not a rulemaking proposal.
         inspection, maintenance, repair, and replacement of appropriate housecleaning tools
         and equipment;

        (5) Procedures to ensure that supervisory and non-supervisory employees comply with
       the Program, follow the employer safe workplace housecleaning practices, and use the
       housekeeping tools or equipment deemed appropriate for each cleaning task.

       (6) Include a system for communicating with employees in a form readily understandable
       by all affected employees on matters relating to occupational safety and health, including
       provisions designed to encourage employees to inform the employer of hazards at the
       worksite without fear of reprisal. A labor/management safety and health committee
       meeting the requirements of Section 3203(c) may be used for this purpose.

       (7) Procedures for reviewing, at least annually, the program at each worksite, to
       determine its effectiveness and make any corrections when necessary. The program shall
       include an effective procedure for obtaining the active involvement of employees in
       reviewing and updating the program. A labor/management safety and health committee
       meeting the requirements of Section 3203(c) may be used for this purpose.


(d) Training. The employer shall provide training to housekeeping employees and their
supervisors, in a language easily understood by employees.
       (1) Frequency of training. Housekeeping employees and their supervisors shall be trained
       on the topics covered in subsection (d) (2) as follows:
         (A) Initial training shall be provided when the program is first established; to all new
         employees and supervisors, and to all employees given new job assignments for which
         training has not been previously received;
         (B) At least annually thereafter.
         (C) Employers shall provide additional training when new equipment or work practices
         are introduced. The additional training may be limited to addressing the new
         equipment or work practices.

        (2) Training shall include at least the following elements as applicable to the employee’s
       assignment:
         (A) The elements of the employer’s program and how the written program will be
         made available to employees.
         (B The process for reporting concerns regarding equipment availability, condition,
         storage, and maintenance.
         (C) Body mechanics and safe practices including: identified hazards at the work place,
         how those hazards are controlled during each task, the appropriate use of cleaning tools
                                                                                                 3
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 73 of 270
Discussion Draft                                                   February 27, 2014 Advisory Meeting
Hotel and Lodging Housekeeping                                        Page 4 of 4

This is a draft of possible language regarding Occupational Safety and Health
Standards Board Petition 526. This draft is for discussion purposes only, and is
not a rulemaking proposal.
         and equipment, the importance of using these practices in order to prevent injuries, and
         the importance of reporting symptoms and injuries to the employer.
         (D) In addition to the training described above, managers and supervisors shall be
         trained on how to identify hazards, the employer’s hazard correction procedures, how
         defective equipment can be identified and replaced, how to obtain additional
         equipment, how to observe housekeepers’ practices and how to effectively
         communicate with housekeepers regarding any problems needing correction.

(e) Records.
       (1) Any measurements made in the course of the job hazard analysis shall be recorded.
       Those records shall be maintained and made available as employee exposure records in
       accordance with Section 3204.
       (2) Records of the steps taken to implement and maintain the Program shall be created,
       maintained and made available in accordance with Section 3203(b).
       (3) Records required by Division 1, Chapter 7, Subchapter 1, Occupational Injury or Illness
       Reports and Records, of these orders shall be created and maintained in accordance with those
       orders.
       (4) A copy of the Program shall be available at the worksite for review and/or copying by
       employees and their representatives in accordance with Section 3204(e)(1)(A).
       (5) All records shall be made available to the Chief or designee within 72 hours of
       request.

                                     Appendix A (Non-Mandatory)
                               Reference Materials for Job Hazard Analysis

       The following are examples of materials that can be used in performing a job hazard
       analysis for housekeeping.

       Ohio State University. Ergonomic Resources for Housekeeping.
       https://ergonomics.osu.edu/Housekeeper%20Training%20Materials

       State Fund. Tips for Hotel Room Attendants.
       http://www.statefundca.com/safety/ErgoMatters/RoomAttendants.asp

       Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
       Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf

       British Columbia, Injury Prevention Resources For Tourism and Hospitality-
       Accommodation. https://www2.worksafebc.com/Portals/Tourism/Prevention-
       Accommodation.asp.

                                                                                                       4
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 74 of 270




                   Exhibit 7
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 75 of 270
Discussion Draft, 8/13/15                                                                    Page 1 of 5
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. This draft is for discussion purposes only, and is not a rulemaking proposal.


Hotel Housekeeping Musculoskeletal Injury Prevention

(a) Scope and Application. This section is intended to control the risk of musculoskeletal
    injuries and disorders to housekeepers in hotels and other lodging establishments. It does not
    preclude the application of other sections of Title 8.

(b) Definitions.

     “Housekeeper” means an employee who performs housekeeping tasks and may include
    employees referred to as housekeepers, guest room attendants, room cleaners, maids, guest
    services runners, and housepersons.

    “Housekeeping tasks” means tasks related to cleaning and maintaining sleeping room
    accommodations including bedrooms, bathrooms, kitchens, living rooms, and balconies.
    Housekeeping tasks include, but are not limited to, the following: (1) sweeping, dusting,
    cleaning, scrubbing, mopping and polishing of floors, tubs, showers, sinks, mirrors, walls,
    fixtures, and other surfaces; (2) making beds; (3) vacuuming; (4) loading, unloading,
    pushing, and pulling linen carts; (5) removing and supplying linen and other supplies in the
    rooms, (6) collecting and disposing of trash; and (7) moving furniture.

    “Job hazard analysis” means an assessment that focuses on job tasks as a way to identify
    potential hazards. It examines the relationship between the worker, the task, the tools, and the
    work environment. For purposes of this section, a job hazard analysis is an assessment to
    evaluate housekeeping tasks with respect to potential causes of musculoskeletal injury to
    housekeepers.

    “Lodging establishment” means an establishment that contains sleeping room
    accommodations that are rented or otherwise provided to the public, such as hotels, motels,
    resorts, and bed and breakfast inns. For the purposes of this section, “lodging establishment”
    does not include hospitals, nursing homes, residential retirement communities, prisons, jails,
    homeless shelters, boarding schools, or worker housing.

    “Musculoskeletal injury” means acute injury or cumulative trauma of the muscles, tendons,
    ligaments, bursa, peripheral nerves, joints, bone or blood vessels.

    “Representative” means a recognized or certified collective bargaining agent representing
    housekeepers.
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 76 of 270
Discussion Draft, 8/13/15                                                                    Page 2 of 5
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. This draft is for discussion purposes only, and is not a rulemaking proposal.



(c) Housekeeping musculoskeletal injury prevention program. As part of the Injury and
    Illness Prevention Program (IIPP) required by Section 3203, each employer covered by this
    section shall establish, implement, and maintain an effective, written, musculoskeletal injury
    prevention program (MIPP) that addresses hazards specific to housekeeping. The written
    MIPP may be incorporated into the written IIPP, or may be maintained as a separate
    program. The MIPP shall include:

    (1) Names or job titles of the persons with authority and responsibility for implementing the
        MIPP at each worksite;

    (2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow
        the employer’s safe workplace housecleaning practices, and use the housekeeping tools
        or equipment deemed appropriate for each cleaning task;

    (3) A system for communicating with housekeepers in a form readily understandable by all
        housekeepers on matters relating to occupational safety and health, as required in Section
        3203, including provisions designed to encourage housekeepers to inform the employer
        of hazards at the worksite, and injuries or symptoms that may be related to such hazards,
        without fear of reprisal;

    (4) Procedures for identifying and evaluating housekeeping hazards through a job hazard
        analysis:
        (A) The initial job hazard analysis shall be completed within three months after the
            effective date of this Section or within three months after the opening of a new
            lodging establishment.
        (B) The procedures shall include an effective means of involving housekeepers and their
            representative in designing and conducting the job hazard analysis.
        (C) Housekeepers shall be notified of the results of the job hazard analysis in writing or
            by posting it in a location readily accessible to them. The results of the job hazard
            analysis shall be in a language easily understood by housekeepers.
        (D) The job hazard analysis shall be reviewed and updated:
            1. Whenever new processes, practices, procedures, or renovation of guest rooms or
                equipment are introduced that may change or increase housekeeping hazards;
            2. Whenever the employer becomes aware of a new or previously unrecognized
                housekeeping hazard;
            3. At least annually for each worksite.
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 77 of 270
Discussion Draft, 8/13/15                                                                    Page 3 of 5
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. This draft is for discussion purposes only, and is not a rulemaking proposal.


         (E) The job hazard analysis shall address at a minimum:
             1. An assessment of the potential injury risks to housekeepers including but not
                necessarily limited to: (1) slips, trips and falls; (2) prolonged or awkward static
                postures; (3) extreme reaches and repetitive reaches above shoulder height, (4)
                torso bending, twisting, lifting, kneeling, and squatting; (5) pushing and pulling;
                (6) falling and striking objects; (7) pressure points where a part of the body presses
                against an object or surface; (8) excessive work-rate; and (9) inadequate recovery
                time between tasks; and
             2. A safe work-rate for housekeepers expressed in the number of rooms cleaned per
                shift. The safe work-rate may vary depending on the number of checkout rooms
                cleaned and other factors.
    NOTE: Additional information regarding job hazard analyses can be found in publications
    listed in Appendix A.

    (5) Procedures to investigate musculoskeletal injuries to housekeepers, including the
        following:
        (A) The procedures or tasks being performed at the time of the injury and whether any
            identified control measures were available and in use;
        (B) If required tools or other control measures were not used appropriately, a
            determination of why those measures were not used or were not used appropriately;
            and
        (C) Opinions of the injured housekeeper, the housekeeper’s representative, and the
            housekeeper’s supervisor regarding whether any other control measure, procedure, or
            tool would have prevented the injury.

    (6) Methods or procedures for correcting, in a timely manner, hazards identified in the job
        hazard analysis or in the investigation of musculoskeletal injuries to housekeepers,
        including procedures for determining whether identified corrective measures are used
        appropriately. These procedures shall include:
        (A) An effective means of involving housekeepers and their representative in identifying
            and evaluating possible corrective measures;
        (B) A means by which appropriate equipment or other corrective measures will be
            identified, assessed, implemented, and then reevaluated after introduction and while
            used in the workplace; and
        (C) A means of providing appropriate housecleaning equipment, protective equipment,
            and tools to each housekeeper, including procedures for procuring, inspecting,
            maintaining, repairing, and replacing appropriate housecleaning tools and equipment.
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 78 of 270
Discussion Draft, 8/13/15                                                                    Page 4 of 5
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. This draft is for discussion purposes only, and is not a rulemaking proposal.



    (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
        effectiveness and make any corrections when necessary, including an effective procedure
        for obtaining the active involvement of housekeepers and their representative- in
        reviewing and updating the MIPP. The procedures shall include a review of the
        Cal/OSHA Form 300 log and other relevant records such as Cal/OSHA Form 301
        incident reports.

(d) Training. The employer shall provide training to housekeepers and their supervisors in a
    language easily understood by housekeepers.

    (1) Frequency of training. Housekeepers and their supervisors shall be trained as follows:
        (A) When the MIPP is first established;
        (B) To all new housekeepers and supervisors;
        (C) To all housekeepers given new job assignments for which training was not previously
            provided;
        (D) At least annually thereafter; and
        (E) Employers shall provide additional training when new equipment or work practices
            are introduced. The additional training may be limited to addressing the new
            equipment or work practices.

    (2) Training shall include at least the following elements as applicable to the housekeeper’s
        assignment:
        (A) The elements of the employer’s MIPP and how the written MIPP will be made
            available to housekeepers;
        (B) The process for reporting safety and health concerns without fear of reprisal;
        (C) Body mechanics and safe practices including: identified hazards at the work place,
            how those hazards are controlled during each task, the appropriate use of cleaning
            tools and equipment, the importance of following safe work practices and using
            appropriate tools and equipment to prevent injuries, and the importance of reporting
            symptoms and injuries to the employer;
        (D) Practice using the types and models of equipment that the housekeeper will be
            expected to use;
        (E) An opportunity for interactive questions and answers with a person knowledgeable
            about hotel housekeeping equipment and procedures; and
        (F) Training of managers and supervisors on how to identify hazards, the employer’s
            hazard correction procedures, how defective equipment can be identified and
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 79 of 270
Discussion Draft, 8/13/15                                                                    Page 5 of 5
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. This draft is for discussion purposes only, and is not a rulemaking proposal.


            replaced, how to obtain additional equipment, how to evaluate the safety of
            housekeepers’ work practices, and how to effectively communicate with
            housekeepers regarding any problems needing correction.

(e) Records.

    (1) Records of the steps taken to implement and maintain the MIPP, including any
        measurements taken or evaluations conducted in the job hazard analysis process, shall be
        created, maintained, and made available in accordance with Section 3203(b).
    (2) A copy of the MIPP and all records required by Subsection (1) shall be available at the
        worksite for review or copying by housekeepers and their representatives in accordance
        with Section 3204(e)(1).
    (3) All records shall be made available to the Chief or designee within 72 hours of request.
    (4) Records of occupational injuries and illnesses shall be created and maintained in
        accordance with Division 1, Chapter 7, Subchapter 1 of these orders.

                                   Appendix A (Non-Mandatory)
                            Reference Materials for Job Hazard Analysis
The following are examples of materials that can be used in performing a job hazard analysis for
    housekeeping:
Ohio State University. Ergonomic Resources for Housekeeping.
    https://ergonomics.osu.edu/Housekeeper%20Training%20Materials
State Fund. Tips for Hotel Room Attendants.
    http://www.statefundca.com/safety/ErgoMatters/RoomAttendants.asp
Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
    Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf
British Columbia, Injury Prevention Resources For Tourism and Hospitality- Accommodation.
    https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp
Ergonomics Study of Custodial, Housekeeping and Environmental Services Positions at
    University of California. May 2011. The UC System-wide Ergonomics Team.
    http://ucanr.org/sites/ucehs/files/97141.pdf

                                   Appendix B (Non-Mandatory)
                  Reserved for Model IIPP Developed by HESIS Stakeholders
    [Possible new addition if all stakeholders collaborate with HESIS to create a Model IIPP]
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 80 of 270




                   Exhibit 8
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 81 of 270
   Discussion Draft for 12/3/15 Advisory Meeting                                Page 1 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. This draft is for discussion purposes only, and is not a rulemaking proposal. Changes to the 9/24/15
   version are shown in strikeout/underline text.


Hotel Housekeeping Musculoskeletal Injury Prevention

(a) Scope and Application. This section is intended to control the risk of musculoskeletal injuries and
    disorders to housekeepers in hotels and other lodging establishments. It does not preclude the
    application of other sections of Title 8.

(b) Definitions.

   “Housekeeper” means an employee who performs housekeeping tasks and may include employees
   referred to as housekeepers, guest room attendants, room cleaners, maids, guest services runners,
   and housepersons.

   “Housekeeping tasks” means tasks related to cleaning and maintaining sleeping room
   accommodations including bedrooms, bathrooms, kitchens, living rooms, and balconies.
   Housekeeping tasks include, but are not limited to, the following: (1) sweeping, dusting, cleaning,
   scrubbing, mopping and polishing of floors, tubs, showers, sinks, mirrors, walls, fixtures, and other
   surfaces; (2) making beds; (3) vacuuming; (4) loading, unloading, pushing, and pulling linen carts;
   (5) removing and supplying linen and other supplies in the rooms, (6) collecting and disposing of
   trash; and (7) moving furniture.

   “Job hazard analysis” means an assessment that focuses on job tasks as a way to identify potential
   hazards. It examines the relationship between the worker, the task, the tools, and the work
   environment. For purposes of this section, a job hazard analysis is an assessment to evaluate
   housekeeping tasks with respect to potential causes of musculoskeletal injury to housekeepers.

   “Lodging establishment” means an establishment that contains sleeping room accommodations that
   are rented or otherwise provided to the public, such as hotels, motels, resorts, and bed and breakfast
   inns. For the purposes of this section, “lodging establishment” does not include hospitals, nursing
   homes, residential retirement communities, prisons, jails, homeless shelters, boarding schools, or
   worker housing.

   “Musculoskeletal injury” means acute injury or cumulative trauma of the muscles, tendons,
   ligaments, bursae, peripheral nerves, joints, bones or blood vessels.

   “Union Representative” means a recognized or certified collective bargaining agent representing
   housekeepers.

   “Worksite evaluation” means the identification and evaluation of workplace hazards in each
   housekeeping task, process, or operation of work with respect to potential causes of musculoskeletal
   injuries to housekeepers, that is specific to each workplace.

(c) Housekeeping musculoskeletal injury prevention program. As part of the Injury and Illness
    Prevention Program (IIPP) required by Section 3203, each employer covered by this section shall
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 82 of 270
Discussion Draft for 12/3/15 Advisory Meeting                                Page 2 of 6
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. This draft is for discussion purposes only, and is not a rulemaking proposal. Changes to the 9/24/15
version are shown in strikeout/underline text.


establish, implement, and maintain an effective, written, musculoskeletal injury prevention program
(MIPP) that addresses hazards specific to housekeeping. The written MIPP may be incorporated into
the written IIPP, or may be maintained as a separate program. The MIPP shall include:

(1) Names or job titles of the persons with authority and responsibility for implementing the MIPP at
    each worksite;

(2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow the
    employer’s safe workplace housecleaning practices, and use the housekeeping tools or equipment
    deemed appropriate for each cleaning housekeeping task;

(3) A system for communicating with housekeepers in a form readily understandable by all
    housekeepers on matters relating to occupational safety and health, as required in Section 3203,
    including provisions designed to encourage housekeepers to inform the employer of hazards at
    the worksite, and injuries or symptoms that may be related to such hazards, without fear of
    reprisal;

(4) Procedures for identifying and evaluating housekeeping hazards through a job hazard analysis a
    worksite evaluation:

    (A) The initial job hazard analysis worksite evaluation shall be completed within three months
        after the effective date of this Section or within three months after the opening of a new
        lodging establishment.

    (B) The procedures shall include an effective means of involving housekeepers and their union
        representative in designing and conducting the worksite evaluation.

    (C) Housekeepers shall be notified of the results of the job hazard analysis worksite evaluation
        in writing or by posting it in a location readily accessible to them. The results of the job
        hazard analysis worksite evaluation shall be in a language easily understood by
        housekeepers.

    (D) The job hazard analysis worksite evaluation shall be reviewed and updated:

        1. Whenever new processes, practices, procedures, or renovation of guest rooms or
           equipment are introduced that may change or increase housekeeping hazards;

        2. Whenever the employer becomes aware of a new or previously unrecognized
           housekeeping hazard;

        3. Based on the findings and recommendations of injury investigations conducted in
           accordance with subsection (c)(5);
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 83 of 270
   Discussion Draft for 12/3/15 Advisory Meeting                                 Page 3 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. This draft is for discussion purposes only, and is not a rulemaking proposal. Changes to the 9/24/15
   version are shown in strikeout/underline text.


           4. At least annually for each worksite.

       (E) The job hazard analysis worksite evaluation shall address, at a minimum, the potential
           injury risks to housekeepers including but not necessarily limited to: (1) slips, trips and falls;
           (2) prolonged or awkward static postures; (3) extreme reaches and repetitive reaches above
           shoulder height, (4) torso bending, twisting, lifting, kneeling, and squatting; (5) pushing and
           pulling; (6) falling and striking objects; (7) pressure points where a part of the body presses
           against an object or surface; (8) excessive work-rate; and (9) inadequate recovery time
           between housekeeping tasks.; and

2. A safe work-rate for housekeepers expressed in the number of rooms cleaned per shift. The safe
    work-rate may vary depending on the number of checkout rooms cleaned and other factors.

   NOTE: Additional information regarding job hazard analyses worksite evaluations can be found in
   publications listed in Appendix A.

   (5) Procedures to investigate musculoskeletal injuries to housekeepers, including the following:

       (A) The procedures or housekeeping tasks being performed at the time of the injury and whether
           any identified control measures were available and in use;

       (B) If required tools or other control measures were not used, or not used appropriately, a
           determination of why those measures were not used or were not used appropriately; and

       (C) Opinions Input of the injured housekeeper, the housekeeper’s union representative, and the
           housekeeper’s supervisor as to whether any other control measure, procedure, or tool would
           have prevented the injury.

   (6) Methods or procedures for correcting, in a timely manner, hazards identified in the job hazard
       analysis worksite evaluation or in the investigation of musculoskeletal injuries to housekeepers,
       including procedures for determining whether identified corrective measures are used
       implemented appropriately. These procedures shall include:

       (A) An effective means of involving housekeepers and their union representative in identifying
           and evaluating possible corrective measures;

       (B) A means by which appropriate equipment or other corrective measures will be identified,
           assessed, implemented, and then reevaluated after introduction and while used in the
           workplace; and

       (C) A means of providing appropriate housecleaning equipment, protective equipment, and tools
           to each housekeeper, including procedures for procuring, inspecting, maintaining, repairing,
           and replacing appropriate housecleaning tools and equipment.
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 84 of 270
   Discussion Draft for 12/3/15 Advisory Meeting                                Page 4 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. This draft is for discussion purposes only, and is not a rulemaking proposal. Changes to the 9/24/15
   version are shown in strikeout/underline text.



   (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
       effectiveness and make any corrections when necessary, including an effective procedure for
       obtaining the active involvement of housekeepers and their union representative in reviewing
       and updating the MIPP. The procedures shall include a review of the Cal/OSHA Form 300 log
       and other relevant records such as Cal/OSHA Form 301 incident reports.

(d) Training. The employer shall provide training to housekeepers and their supervisors in a language
    easily understood by housekeepers these employees.

   (1) Frequency of training. Housekeepers and their supervisors shall be trained as follows:

       (A) When the MIPP is first established;

       (B) To all new housekeepers and supervisors;

       (C) To all housekeepers given new job assignments for which training was not previously
           provided;

       (D) At least annually thereafter; and

       (E) Employers shall provide additional training when new equipment or work practices are
           introduced. The additional training may be limited to addressing the new equipment or work
           practices.

   (2) Training shall include at least the following elements as applicable to the housekeeper’s
       assignment:

       (A) The signs, symptoms, and risk factors for musculoskeletal injuries,

       (AB) The elements of the employer’s MIPP and how the written MIPP will be made available
          to housekeepers;

       (BC)     The process for reporting safety and health concerns without fear of reprisal;

       (CD) Body mechanics and safe practices including: identified hazards at the work place, how
          those hazards are controlled during each housekeeping task, the appropriate use of cleaning
          tools and equipment, and the importance of following safe work practices and using
          appropriate tools and equipment to prevent injuries; and

       (E)      Tthe importance of, and process for, early reporting of symptoms and injuries to the
             employer;
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 85 of 270
   Discussion Draft for 12/3/15 Advisory Meeting                                Page 5 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. This draft is for discussion purposes only, and is not a rulemaking proposal. Changes to the 9/24/15
   version are shown in strikeout/underline text.


       (DF) Practice using the types and models of equipment that the housekeeper will be expected
          to use;

       (EG) An opportunity for interactive questions and answers with a person knowledgeable about
          hotel housekeeping equipment and procedures; and

       (FH) Training of managers and supervisors on how to identify hazards, the employer’s hazard
          correction procedures, how defective equipment can be identified and replaced, how to obtain
          additional equipment, how to evaluate the safety of housekeepers’ work practices, and how to
          effectively communicate with housekeepers regarding any problems needing correction.

(e) Records

   (1) Records of the steps taken to implement and maintain the MIPP, including any measurements
       taken or evaluations conducted in the worksite evaluation job hazard analysis process, shall be
       created, maintained, and made available in accordance with Section 3203(b).

   (2) A copy of the MIPP and all records required by Subsection (1) shall be available at the worksite
       for review or copying by housekeepers and their designated representative in accordance with
       Section 3204(e)(1).

   (3) All records shall be made available to the Chief or designee within 72 hours of request.

   (4) Records of occupational injuries and illnesses shall be created and maintained in accordance with
       Division 1, Chapter 7, Subchapter 1 of these orders.


                                      Appendix A (Non-Mandatory)

                Reference Materials for Job Hazard Analysis the Worksite Evaluation

The following are examples of materials that can be used in performing a job hazard analysis worksite
evaluation for housekeeping:

Ohio State University. Ergonomic Resources for Housekeeping.
https://ergonomics.osu.edu/Housekeeper%20Training%20Materials

State Fund. Tips for Hotel Room Attendants.
http://www.statefundca.com/safety/ErgoMatters/RoomAttendants.asp

Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 86 of 270
   Discussion Draft for 12/3/15 Advisory Meeting                                Page 6 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. This draft is for discussion purposes only, and is not a rulemaking proposal. Changes to the 9/24/15
   version are shown in strikeout/underline text.


British Columbia, Injury Prevention Resources For Tourism and Hospitality- Accommodation.
https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp

Ergonomics Study of Custodial, Housekeeping and Environmental Services Positions at University of
California. May 2011. The UC System-wide Ergonomics Team.
http://ucanr.org/sites/ucehs/files/97141.pdf

Government of Western Australia, Checklist and information- Accommodation industry.
https://www.commerce.wa.gov.au/sites/default/files/atoms/files/accommodation_industry_2013.pdf


                                      Appendix B (Non-Mandatory)

                      Reserved for Model IIPP Developed by HESIS Stakeholders

[Possible new addition if all stakeholders collaborate with HESIS to create a Model IIPP]
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 87 of 270




                   Exhibit 9
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 88 of 270
   Draft for Proposed Regulatory Package 02/23/2016                                Page 1 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. Changes to the 12/3/15 version are shown in double strikeout/underline text.


Hotel Housekeeping Musculoskeletal Injury Prevention

(a) Scope and Application. This section is intended to control the risk of musculoskeletal injuries and
    disorders to housekeepers in hotels and other lodging establishments. It does not preclude the
    application of other sections of Title 8.

(b) Definitions.

   “Housekeeper” means an employee who performs housekeeping tasks and may include employees
   referred to as housekeepers, guest room attendants, room cleaners, maids, guest services runners,
   and housepersons.

   “Housekeeping tasks” means tasks related to cleaning and maintaining sleeping room
   accommodations including bedrooms, bathrooms, kitchens, living rooms, and balconies.
   Housekeeping tasks include, but are not limited to, the following: (1) sweeping, dusting, cleaning,
   scrubbing, mopping and polishing of floors, tubs, showers, sinks, mirrors, walls, fixtures, and other
   surfaces; (2) making beds; (3) vacuuming; (4) loading, unloading, pushing, and pulling linen carts;
   (5) removing and supplying linen and other supplies in the rooms, (6) collecting and disposing of
   trash; and (7) moving furniture.

   “Job hazard analysis” means an assessment that focuses on job tasks as a way to identify potential
   hazards. It examines the relationship between the worker, the task, the tools, and the work
   environment. For purposes of this section, a job hazard analysis is an assessment to evaluate
   housekeeping tasks with respect to potential causes of musculoskeletal injury to housekeepers.

   “Lodging establishment” means an establishment that contains sleeping room accommodations that
   are rented or otherwise provided to the public, such as hotels, motels, resorts, and bed and breakfast
   inns. For the purposes of this section, “lodging establishment” does not include hospitals, nursing
   homes, residential retirement communities, prisons, jails, homeless shelters, boarding schools, or
   worker housing.

   “Musculoskeletal injury” means acute injury or cumulative trauma of the muscles, tendons,
   ligaments, bursae, peripheral nerves, joints, bones or blood vessels.

   “Union Representative” means a recognized or certified collective bargaining agent representing
   housekeepers.

   “Worksite evaluation” means the identification and evaluation of workplace hazards in each
   housekeeping task, process, or operation of work with respect to potential causes of musculoskeletal
   injuries to housekeepers, that is specific to each workplace.

(c) Housekeeping musculoskeletal injury prevention program. As part of the Injury and Illness
    Prevention Program (IIPP) required by Section 3203, each employer covered by this section shall
    establish, implement, and maintain an effective, written, musculoskeletal injury prevention program
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 89 of 270
Draft for Proposed Regulatory Package 02/23/2016                                Page 2 of 6
Hotel Housekeeping Musculoskeletal Injury Prevention

This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
526. Changes to the 12/3/15 version are shown in double strikeout/underline text.


(MIPP) that addresses hazards specific to housekeeping. The written MIPP may be incorporated into
the written IIPP, or may be maintained as a separate program, and must be readily accessible
during each work shift to employees when they are in the lodging establishment where they
work. (Electronic access and other alternatives to maintaining paper copies of the MIPP are
permitted as long as no barriers to employee access are created by such options.) The MIPP
shall include:

(1) Names or job titles of the persons with authority and responsibility for implementing the MIPP at
    each worksite;

(2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow the
    employer’s safe workplace housecleaning practices, and use the housekeeping tools or equipment
    deemed appropriate for each cleaning housekeeping task;

(3) A system for communicating with housekeepers in a form readily understandable by all
    housekeepers on matters relating to occupational safety and health, as required in Section 3203,
    including provisions designed to encourage housekeepers to inform the employer of hazards at
    the worksite, and injuries or symptoms that may be related to such hazards, without fear of
    reprisal;

(4) Procedures for identifying and evaluating housekeeping hazards through a job hazard analysis a
    worksite evaluation:

    (A) The initial job hazard analysis worksite evaluation shall be completed within three months
        after the effective date of this Section or within three months after the opening of a new
        lodging establishment.

    (B) The procedures shall include an effective means of involving housekeepers and their union
        representative in designing and conducting the worksite evaluation.

    (C) Housekeepers shall be notified of the results of the job hazard analysis worksite evaluation
        in writing or by posting it in a location readily accessible to them. The results of the job
        hazard analysis worksite evaluation shall be in a language easily understood by
        housekeepers.

    (D) The job hazard analysis worksite evaluation shall be reviewed and updated:

        1. Whenever new processes, practices, procedures, or renovation of guest rooms or
           equipment are introduced that may change or increase housekeeping hazards;

        2. Whenever the employer becomes aware of a new or previously unrecognized
           housekeeping hazard;
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 90 of 270
   Draft for Proposed Regulatory Package 02/23/2016                                  Page 3 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. Changes to the 12/3/15 version are shown in double strikeout/underline text.


           3. Based on the findings and recommendations of injury investigations conducted in
              accordance with subsection (c)(5);


           4. At least annually for each worksite.

       (E) The job hazard analysis worksite evaluation shall address, at a minimum, the potential
           injury risks to housekeepers including but not necessarily limited to: (1) slips, trips and falls;
           (2) prolonged or awkward static postures; (3) extreme reaches and repetitive reaches above
           shoulder height, (4) lifting or forceful whole body or hand exertions; (5) torso bending,
           twisting, lifting, kneeling, and squatting; (56) pushing and pulling; (67) falling and striking
           objects; (78) pressure points where a part of the body presses against an object or surface;
           (89) excessive work-rate; and (910) inadequate recovery time between housekeeping tasks.;
           and

2. A safe work-rate for housekeepers expressed in the number of rooms cleaned per shift. The safe
    work-rate may vary depending on the number of checkout rooms cleaned and other factors.

   NOTE: Additional information regarding job hazard analyses worksite evaluations can be found in
   publications listed in Appendix A.

   (5) Procedures to investigate musculoskeletal injuries to housekeepers, including the following:

       (A) The procedures or housekeeping tasks being performed at the time of the injury and whether
           any identified control measures were available and in use;

       (B) If required tools or other control measures were not used, or not used appropriately, a
           determination of why those measures were not used or were not used appropriately; and

       (C) Opinions Input of the injured housekeeper, the housekeeper’s union representative, and the
           housekeeper’s supervisor as to whether any other control measure, procedure, or tool would
           have prevented the injury.

   (6) Methods or procedures for correcting, in a timely manner, hazards identified in the job hazard
       analysis worksite evaluation or in the investigation of musculoskeletal injuries to housekeepers,
       including procedures for determining whether identified corrective measures are used
       implemented appropriately. These procedures shall include:

       (A) An effective means of involving housekeepers and their union representative in identifying
           and evaluating possible corrective measures;

       (B) A means by which appropriate equipment or other corrective measures will be identified,
           assessed, implemented, and then reevaluated after introduction and while used in the
           workplace; and
          Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 91 of 270
   Draft for Proposed Regulatory Package 02/23/2016                                Page 4 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. Changes to the 12/3/15 version are shown in double strikeout/underline text.



       (C) A means of providing and making readily available appropriate housecleaning equipment,
           protective equipment, and tools to each housekeeper, including procedures for procuring,
           inspecting, maintaining, repairing, and replacing appropriate housecleaning tools and
           equipment.

   (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
       effectiveness and make any corrections when necessary, including an effective procedure for
       obtaining the active involvement of housekeepers and their union representative in reviewing
       and updating the MIPP. The procedures shall include a review of the Cal/OSHA Form 300 log
       and other relevant records such as Cal/OSHA Form 301 incident reports.

(d) Training. The employer shall provide training to housekeepers and their supervisors in a language
    easily understood by housekeepers these employees.

   (1) Frequency of training. Housekeepers and their supervisors shall be trained as follows:

       (A) When the MIPP is first established;

       (B) To all new housekeepers and supervisors;

       (C) To all housekeepers given new job assignments for which training was not previously
           provided;

       (D) At least annually thereafter; and

       (E) Employers shall provide additional training when new equipment or work practices are
           introduced or whenever the employer becomes aware of a new or previously
           unrecognized hazard. The additional training may be limited to addressing the new
           equipment or work practices.

   (2) Training shall include at least the following elements as applicable to the housekeeper’s
       assignment:

       (A) The signs, symptoms, and risk factors for commonly associated with musculoskeletal
          injuries,

       (AB) The elements of the employer’s MIPP and how the written MIPP will be made available
          to housekeepers;

       (BC)    The process for reporting safety and health concerns without fear of reprisal;

       (CD) Body mechanics and safe practices including: identified hazards at the work place, how
          those hazards are controlled during each housekeeping task, the appropriate use of cleaning
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 92 of 270
   Draft for Proposed Regulatory Package 02/23/2016                                Page 5 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. Changes to the 12/3/15 version are shown in double strikeout/underline text.


             tools and equipment, and the importance of following safe work practices and using
             appropriate tools and equipment to prevent injuries; and

       (E)      Tthe importance of, and process for, early reporting of symptoms and injuries to the
             employer;

       (DF) Practice using the types and models of equipment that the housekeeper will be expected
          to use;

       (EG) An opportunity for interactive questions and answers with a person knowledgeable about
          hotel housekeeping equipment and procedures; and

       (FH) Training of managers and supervisors on how to identify hazards, the employer’s hazard
          correction procedures, how defective equipment can be identified and replaced, how to obtain
          additional equipment, how to evaluate the safety of housekeepers’ work practices, and how to
          effectively communicate with housekeepers regarding any problems needing correction.

(e) Records

   (1) Records of the steps taken to implement and maintain the MIPP, including any measurements
       taken or evaluations conducted in the worksite evaluation job hazard analysis process, shall be
       created, maintained, and made available in accordance with Section 3203(b).

   (2) A copy of the MIPP and all records required by Subsection (1) shall be available at the worksite
       for review or copying by housekeepers and their designated representative in accordance with
       Section 3204(e)(1).

   (3) All records shall be made available to the Chief or designee within 72 hours of request.

   (4) Records of occupational injuries and illnesses shall be created and maintained in accordance with
       Division 1, Chapter 7, Subchapter 1 of these orders.


                                      Appendix A (Non-Mandatory)

                   Reference Materials for Job Hazard Analysis Worksite Evaluations

The following are examples of materials that can be used in performing a job hazard analysis worksite
evaluation for housekeeping:

Ohio State University. Ergonomic Resources for Housekeeping.
https://ergonomics.osu.edu/Housekeeper%20Training%20Materials
         Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 93 of 270
   Draft for Proposed Regulatory Package 02/23/2016                                Page 6 of 6
   Hotel Housekeeping Musculoskeletal Injury Prevention

   This is a draft of possible language regarding Occupational Safety and Health Standards Board Petition
   526. Changes to the 12/3/15 version are shown in double strikeout/underline text.


State Fund. Tips for Hotel Room Attendants.
http://www.statefundca.com/safety/ErgoMatters/RoomAttendants.asp

Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf

British Columbia, Injury Prevention Resources For Tourism and Hospitality- Accommodation.
https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp

Ergonomics Study of Custodial, Housekeeping and Environmental Services Positions at University of
California. May 2011. The UC System-wide Ergonomics Team.
http://ucanr.org/sites/ucehs/files/97141.pdf

Government of Western Australia, Checklist and information- Accommodation industry.
https://www.commerce.wa.gov.au/sites/default/files/atoms/files/accommodation_industry_2013.pdf


                                    Appendix B (Non-Mandatory)

                    Reserved for Model IIPP Developed by HESIS Stakeholders

[Possible new addition if all stakeholders collaborate with HESIS to create a Model IIPP]
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 94 of 270




                 Exhibit 10
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 95 of 270
                            STANDARDS PRESENTATION                                                             Page 1 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                      PROPOSED STATE STANDARD,
                                     TITLE 8, DIVISION 1, CHAPTER 4



       Add new Title 8 Section 3345 to read:


  § 3345. Hotel Housekeeping Musculoskeletal Injury Prevention


  (a) Scope and Application. This section is intended to control the risk of musculoskeletal injuries and
      disorders to housekeepers in hotels and other lodging establishments. It does not preclude the
      application of other sections of Title 8.

  (b) Definitions.

      “Control measures” means effective tools, equipment, devices, work practices, and administrative
      controls to correct or minimize workplace hazards that may cause musculoskeletal injuries to
      housekeepers.

      “Housekeeper” means an employee who performs housekeeping tasks and may include employees
      referred to as housekeepers, guest room attendants, room cleaners, maids, and housepersons.

      “Housekeeping tasks” means tasks related to cleaning and maintaining sleeping room
      accommodations including bedrooms, bathrooms, kitchens, living rooms, and balconies.
      Housekeeping tasks include, but are not limited to, the following: (1) sweeping, dusting, cleaning,
      scrubbing, mopping and polishing of floors, tubs, showers, sinks, mirrors, walls, fixtures, and other
      surfaces; (2) making beds; (3) vacuuming; (4) loading, unloading, pushing, and pulling linen carts;
      (5) removing and supplying linen and other supplies in the rooms, (6) collecting and disposing of
      trash; and (7) moving furniture.

      “Lodging establishment” means an establishment that contains sleeping room accommodations that
      are rented or otherwise provided to the public, such as hotels, motels, resorts, and bed and breakfast
      inns. For the purposes of this section, “lodging establishment” does not include hospitals, nursing
      homes, residential retirement communities, prisons, jails, homeless shelters, boarding schools, or
      worker housing.

      “Musculoskeletal injury” means acute injury or cumulative trauma of the muscle, tendon, ligament,
      bursa, peripheral nerve, joint, bone or blood vessel.

      “Union Representative” means a recognized or certified collective bargaining agent representing the
      employer’s housekeepers.

      “Worksite evaluation” means the identification and evaluation of workplace hazards including
      scheduled periodic inspections and the procedures described in subsection (c)(4) to identify unsafe



OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 96 of 270
                            STANDARDS PRESENTATION                                                                 Page 2 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                        PROPOSED STATE STANDARD,
                                       TITLE 8, DIVISION 1, CHAPTER 4


      conditions and work practices in each housekeeping task, process, or operation of work with respect
      to potential causes of musculoskeletal injuries to housekeepers, that is specific to each workplace.

  (c) Housekeeping musculoskeletal injury prevention program. As part of the Injury and Illness
      Prevention Program (IIPP) required by Section 3203, each employer covered by this section shall
      establish, implement, and maintain an effective, written, musculoskeletal injury prevention program
      (MIPP) that addresses hazards specific to housekeeping. The written MIPP may be incorporated into
      the written IIPP, or may be maintained as a separate program, and must be readily accessible during
      each work shift to employees when they are in the lodging establishment where they work.
      (Electronic access and other alternatives to maintaining paper copies of the MIPP are permitted as
      long as no barriers to employee access are created by such options.) The MIPP shall include:

      (1) Names or job titles of the persons with authority and responsibility for implementing the MIPP at
          each worksite;

      (2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow the
          employer’s safe workplace housecleaning practices, and use the housekeeping tools or equipment
          deemed appropriate for each housekeeping task; substantial compliance with this provision
          includes recognition of employees who follow the employer’s safe workplace housecleaning
          practices and use the appropriate tools and equipment, training and retraining programs,
          disciplinary actions, or other means that ensures employee compliance with the MIPP.

      (3) A system for communicating with housekeepers in a form readily understandable by all
          housekeepers on matters relating to occupational safety and health, as required in Section 3203,
          including provisions designed to encourage housekeepers to inform the employer of hazards at
          the worksite, and injuries or symptoms that may be related to such hazards, without fear of
          reprisal;

      (4) Procedures for identifying and evaluating housekeeping hazards through a worksite evaluation:

           (A) The initial worksite evaluation shall be completed within three months after the effective date
               of this Section or within three months after the opening of a new lodging establishment.

           (B) The procedures shall include an effective means of involving housekeepers and their union
               representative in designing and conducting the worksite evaluation.

           (C) Housekeepers shall be notified of the results of the worksite evaluation in writing or by
               posting it in a location readily accessible to them. The results of the worksite evaluation shall
               be in a language easily understood by housekeepers.

           (D) The worksite evaluation shall be reviewed and updated:




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 97 of 270
                            STANDARDS PRESENTATION                                                                 Page 3 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                         PROPOSED STATE STANDARD,
                                        TITLE 8, DIVISION 1, CHAPTER 4


                 1. Whenever new processes, practices, procedures, or renovation of guest rooms or
                    equipment are introduced that may change or increase housekeeping hazards;

                 2. Whenever the employer is made aware of a new or previously unrecognized
                    housekeeping hazard, based on information such as, but not limited to, the findings and
                    recommendations of injury investigations conducted in accordance with subsection
                    (c)(5);

                 3. At least annually for each worksite.

           (E) The worksite evaluation shall identify and address potential injury risks to housekeepers
               including, but not necessarily limited to: (1) slips, trips and falls; (2) prolonged or awkward
               static postures; (3) extreme reaches and repetitive reaches above shoulder height, (4) lifting
               or forceful whole body or hand exertions; (5) torso bending, twisting, kneeling, and
               squatting; (6) pushing and pulling; (7) falling and striking objects; (8) pressure points where a
               part of the body presses against an object or surface; (9) excessive work-rate; and (10)
               inadequate recovery time between housekeeping tasks.

      NOTE: Additional information regarding worksite evaluations can be found in publications listed in
      Appendix A.

      (5) Procedures to investigate musculoskeletal injuries to housekeepers, including the following:

           (A) The procedures or housekeeping tasks being performed at the time of the injury and whether
               any identified control measures were available and in use;

           (B) If required tools or other control measures were not used, or not used appropriately, a
               determination of why those measures were not used or were not used appropriately; and

           (C) Input of the injured housekeeper, the housekeeper’s union representative, and the
               housekeeper’s supervisor as to whether any other control measure, procedure, or tool would
               have prevented the injury.

      (6) Methods or procedures for correcting, in a timely manner, hazards identified in the worksite
          evaluation or in the investigation of musculoskeletal injuries to housekeepers, including
          procedures for determining whether identified corrective measures are implemented
          appropriately. These procedures shall include:

           (A) An effective means of involving housekeepers and their union representative in identifying
               and evaluating possible corrective measures;




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 98 of 270
                            STANDARDS PRESENTATION                                                           Page 4 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                        PROPOSED STATE STANDARD,
                                       TITLE 8, DIVISION 1, CHAPTER 4


           (B) A means by which appropriate equipment or other corrective measures will be identified,
               assessed, implemented, and then reevaluated after introduction and while used in the
               workplace; and

           (C) A means of providing and making readily available appropriate housecleaning equipment,
               protective equipment, and tools to each housekeeper, including procedures for procuring,
               inspecting, maintaining, repairing, and replacing appropriate housecleaning tools and
               equipment.

      (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
          effectiveness and make any corrections when necessary, including an effective procedure for
          obtaining the active involvement of housekeepers and their union representative in reviewing and
          updating the MIPP. The procedures shall include a review of the Cal/OSHA Form 300 log and
          other relevant records such as Cal/OSHA Form 301 incident reports.

  (d) Training. The employer shall provide training to housekeepers and their supervisors in a language
      easily understood by these employees.

      (1) Frequency of training. Housekeepers and their supervisors shall be trained as follows:

           (A) When the MIPP is first established;

           (B) To all new housekeepers and supervisors;

           (C) To all housekeepers given new job assignments for which training was not previously
               provided;

           (D) At least annually thereafter; and

           (E) When new equipment or work practices are introduced or whenever the employer becomes
               aware of a new or previously unrecognized hazard. The additional training may be limited to
               addressing the new equipment or work practices.

      (2) Training shall include at least the following elements as applicable to the housekeeper’s
          assignment:

           (A) The signs, symptoms, and risk factors commonly associated with musculoskeletal injuries,

           (B) The elements of the employer’s MIPP and how the written MIPP and all records in
               subsection (e)(1) will be made available to housekeepers;

           (C) The process for reporting safety and health concerns without fear of reprisal;



OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 99 of 270
                            STANDARDS PRESENTATION                                                            Page 5 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                       PROPOSED STATE STANDARD,
                                      TITLE 8, DIVISION 1, CHAPTER 4



           (D) Body mechanics and safe practices including: identified hazards at the work place, how those
               hazards are controlled during each housekeeping task, the appropriate use of cleaning tools
               and equipment, and the importance of following safe work practices and using appropriate
               tools and equipment to prevent injuries;

           (E) The importance of, and process for, early reporting of symptoms and injuries to the
               employer;

           (F) Practice using the types and models of equipment that the housekeeper will be expected to
               use;

           (G) An opportunity for interactive questions and answers with a person knowledgeable about
               hotel housekeeping equipment and procedures; and

           (H) Training of managers and supervisors on how to identify hazards, the employer’s hazard
               correction procedures, how defective equipment can be identified and replaced, how to obtain
               additional equipment, how to evaluate the safety of housekeepers’ work practices, and how to
               effectively communicate with housekeepers regarding any problems needing correction.

  (e) Records

      (1) Records of the steps taken to implement and maintain the MIPP, including any measurements
          taken or evaluations conducted in the worksite evaluation process required by subsection (c) and
          the training required by subsection (d), shall be created and maintained in accordance with
          Section 3203(b).

      (2) A copy of the MIPP and all worksite evaluation records required by subsection (e)(1) shall be
          available at the worksite for review in accordance with subsection (c) and copying by
          housekeepers and their designated representative in accordance with Section 3204(e)(1).

      (3) All records shall be made available to the Chief or designee within 72 hours of request.

      (4) Records of occupational injuries and illnesses shall be created and maintained in accordance with
          Division 1, Chapter 7, Subchapter 1 of these orders.

  Authority: Labor Code Section 142.3. Reference: Labor Code Section 142.3.




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 100 of 270
                            STANDARDS PRESENTATION                                                    Page 6 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                     PROPOSED STATE STANDARD,
                                    TITLE 8, DIVISION 1, CHAPTER 4




                                       Appendix A (Non-Mandatory)

                               Reference Materials for Worksite Evaluations

  The following are examples of materials that can be used in performing a worksite evaluation for
  housekeeping:

  Ohio State University. Ergonomic Resources for Housekeeping.
  https://ergonomics.osu.edu/Housekeeper%20Training%20Materials

  State Fund. Tips for Hotel Room Attendants.
  http://www.statefundca.com/safety/ErgoMatters/RoomAttendants.asp

  Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
  Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf

  British Columbia, Injury Prevention Resources For Tourism and Hospitality- Accommodation.
  https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp

  Ergonomics Study of Custodial, Housekeeping and Environmental Services Positions at University of
  California. May 2011. The UC System-wide Ergonomics Team.
  http://ucanr.org/sites/ucehs/files/97141.pdf

  Government of Western Australia, Checklist and information- Accommodation industry.
  https://www.commerce.wa.gov.au/sites/default/files/atoms/files/accommodation_industry_2013.pdf

      Authority: Labor Code Section 142.3. Reference: Labor Code Section 142.3.




OSHSB-98(2/98)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 101 of 270




                  Exhibit 11
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 102 of 270
                            STANDARDS PRESENTATION                                                               Page 1 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                       PROPOSED STATE STANDARD,
                                      TITLE 8, DIVISION 1, CHAPTER 4



      Add new Title 8 Section 3345 to read:


  §3345. Hotel Housekeeping Musculoskeletal Injury Prevention.


  (a) Scope and Application. This section is intended to control the risk of musculoskeletal injuries and
      disorders to housekeepers in hotels and other lodging establishments. It does not preclude the
      application of other sections of Title 8.

  (b) Definitions.

      “Control measures” means effective tools, equipment, devices, work practices, and administrative
      controls to correct or minimize workplace hazards that may cause musculoskeletal injuries to
      housekeepers.

      “Housekeeper” means an employee who performs housekeeping tasks and may include employees
      referred to as housekeepers, guest room attendants, room cleaners, maids, and housepersons.

      “Housekeeping tasks” means tasks related to cleaning and maintaining sleeping room
      accommodations including bedrooms, bathrooms, kitchens, living rooms, and balconies.
      Housekeeping tasks include, but are not limited to, the following: (1) sweeping, dusting, scrubbing,
      mopping and polishing of floors, tubs, showers, sinks, mirrors, walls, fixtures, and other surfaces; (2)
      making beds; (3) vacuuming; (4) loading, unloading, pushing, and pulling linen carts; (5) removing
      and supplying linen and other supplies in the rooms; (6) collecting and disposing of trash; and (7)
      moving furniture.

      “Lodging establishment” means an establishment that contains sleeping room accommodations that
      are rented or otherwise provided to the public, such as hotels, motels, resorts, and bed and breakfast
      inns. For the purposes of this section, “lodging establishment” does not include hospitals, nursing
      homes, residential retirement communities, prisons, jails, homeless shelters, boarding schools, or
      worker housing.

      “Musculoskeletal injury” means acute injury or cumulative trauma of a muscle, tendon, ligament,
      bursa, peripheral nerve, joint, bone, spinal disc or blood vessel.

      “Union Representative” means a recognized or certified collective bargaining agent representing the
      employer’s housekeepers.

      “Worksite evaluation” means the identification and evaluation, specific to each, of workplace
      hazards including scheduled periodic inspections and the procedures described in subsection (c)(4) to



OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 103 of 270
                            STANDARDS PRESENTATION                                                                 Page 2 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                        PROPOSED STATE STANDARD,
                                       TITLE 8, DIVISION 1, CHAPTER 4


      identify unsafe conditions and work practices in each housekeeping task, process, or operation of
      work with respect to potential causes of musculoskeletal injuries to housekeepers.

  (c) Housekeeping musculoskeletal injury prevention program. As part of the Injury and Illness
      Prevention Program (IIPP) required by Section 3203, each employer covered by this section shall
      establish, implement, and maintain an effective, written, musculoskeletal injury prevention program
      (MIPP) that addresses hazards specific to housekeeping. The written MIPP may be incorporated into
      the written IIPP, or may be maintained as a separate program, and must be readily accessible during
      each work shift to employees when they are in the lodging establishment where they work.
      (Electronic access and other alternatives to maintaining paper copies of the MIPP are permitted as
      long as no barriers to employee access are created by such options.) The MIPP shall include:

      (1) Names or job titles of the persons with authority and responsibility for implementing the MIPP at
          each worksite;

      (2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow the
          employer’s safe workplace housecleaning practices, and use the housekeeping tools or equipment
          deemed appropriate for each housekeeping task. Substantial compliance with this provision
          includes recognition of employees who follow the employer’s safe workplace housecleaning
          practices and use the appropriate tools and equipment, training and retraining programs,
          disciplinary actions, or other means that ensures employee compliance with the MIPP;

      (3) A system for communicating with housekeepers in a form readily understandable by all
          housekeepers on matters relating to occupational safety and health, as required by Section 3203,
          including provisions designed to encourage housekeepers to inform the employer of hazards at
          the worksite, and injuries or symptoms that may be related to such hazards without fear of
          reprisal;

      (4) Procedures for identifying and evaluating housekeeping hazards through a worksite evaluation:

           (A) The initial worksite evaluation shall be completed within three months after the effective date
               of this section or within three months after the opening of a new lodging establishment.

           (B) The procedures shall include an effective means of involving housekeepers and their union
               representative in designing and conducting the worksite evaluation.

           (C) Housekeepers shall be notified of the results of the worksite evaluation in writing or by
               posting it in a location readily accessible to them. The results of the worksite evaluation shall
               be in a language easily understood by housekeepers.

           (D) The worksite evaluation shall be reviewed and updated:




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 104 of 270
                            STANDARDS PRESENTATION                                                              Page 3 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                         PROPOSED STATE STANDARD,
                                        TITLE 8, DIVISION 1, CHAPTER 4


                 1. Whenever new processes, practices, procedures, equipment or renovation of guest rooms
                    are introduced that may change or increase housekeeping hazards;

                 2. Whenever the employer is made aware of a new or previously unrecognized
                    housekeeping hazard based on information such as, but not limited to, the findings and
                    recommendations of injury investigations conducted in accordance with subsection
                    (c)(5);

                 3. At least annually for each worksite.

           (E) The worksite evaluation shall identify and address potential injury risks to housekeepers
               including, but not limited to: (1) slips, trips and falls; (2) prolonged or awkward static
               postures; (3) extreme reaches and repetitive reaches above shoulder height, (4) lifting or
               forceful whole body or hand exertions; (5) torso bending, twisting, kneeling, and squatting;
               (6) pushing and pulling; (7) falling and striking objects; (8) pressure points where a part of
               the body presses against an object or surface; (9) excessive work-rate; and (10) inadequate
               recovery time between housekeeping tasks.

      NOTE TO (C)(4)(E): Additional information regarding worksite evaluations can be found in the
      publications listed in Appendix A.

      (5) Procedures to investigate musculoskeletal injuries to housekeepers, including the following:

           (A) The procedures or housekeeping tasks being performed at the time of the injury and whether
               any identified control measures were available and in use;

           (B) If required tools or other control measures were not used, or not used appropriately, a
               determination of why those measures were not used or were not used appropriately; and

           (C) Input of the injured housekeeper, the housekeeper’s union representative, and the
               housekeeper’s supervisor as to whether any other control measure, procedure, or tool would
               have prevented the injury.

      (6) Methods or procedures for correcting, in a timely manner, hazards identified in the worksite
          evaluation or in the investigation of musculoskeletal injuries to housekeepers, including
          procedures for determining whether identified corrective measures are implemented
          appropriately. These procedures shall include:

           (A) An effective means of involving housekeepers and their union representative in identifying
               and evaluating possible corrective measures;




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 105 of 270
                            STANDARDS PRESENTATION                                                           Page 4 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                        PROPOSED STATE STANDARD,
                                       TITLE 8, DIVISION 1, CHAPTER 4


           (B) A means by which appropriate equipment or other corrective measures will be identified,
               assessed, implemented, and then reevaluated after introduction and while used in the
               workplace; and

           (C) A means of providing and making readily available appropriate housecleaning equipment,
               protective equipment, and tools to each housekeeper, including procedures for procuring,
               inspecting, maintaining, repairing, and replacing appropriate housecleaning tools and
               equipment.

      (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
          effectiveness and make any corrections when necessary, including an effective procedure for
          obtaining the active involvement of housekeepers and their union representative in reviewing and
          updating the MIPP. The procedures shall include a review of the Cal/OSHA Form 300 log and
          other relevant records such as Cal/OSHA Form 301 incident reports.

  (d) Training. The employer shall provide training to housekeepers and their supervisors in a language
      easily understood by these employees.

      (1) Frequency of training. Housekeepers and their supervisors shall be trained as follows:

           (A) When the MIPP is first established;

           (B) To all new housekeepers and supervisors;

           (C) To all housekeepers given new job assignments for which training was not previously
               provided;

           (D) At least annually thereafter; and

           (E) When new equipment or work practices are introduced or whenever the employer becomes
               aware of a new or previously unrecognized hazard. The additional training may be limited to
               addressing the new equipment or work practices.

      (2) Training shall include at least the following elements as applicable to the housekeeper’s
          assignment:

           (A) The signs, symptoms, and risk factors commonly associated with musculoskeletal injuries,

           (B) The elements of the employer’s MIPP and how the written MIPP and all records in
               subsection (e)(1) will be made available to housekeepers;

           (C) The process for reporting safety and health concerns without fear of reprisal;



OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 106 of 270
                            STANDARDS PRESENTATION                                                            Page 5 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                       PROPOSED STATE STANDARD,
                                      TITLE 8, DIVISION 1, CHAPTER 4



           (D) Body mechanics and safe practices including: identified hazards at the workplace, how those
               hazards are controlled during each housekeeping task, the appropriate use of cleaning tools
               and equipment, and the importance of following safe work practices and using appropriate
               tools and equipment to prevent injuries;

           (E) The importance of, and process for, early reporting of symptoms and injuries to the
               employer;

           (F) Practice using the types and models of equipment and tools that the housekeeper will be
               expected to use;

           (G) An opportunity for interactive questions and answers with a person knowledgeable about
               hotel housekeeping equipment and procedures; and

           (H) Training of managers and supervisors on how to identify hazards, the employer’s hazard
               correction procedures, how defective equipment can be identified and replaced, how to obtain
               additional equipment, how to evaluate the safety of housekeepers’ work practices, and how to
               effectively communicate with housekeepers regarding any problems needing correction.

  (e) Records.

      (1) Records of the steps taken to implement and maintain the MIPP, including any measurements
          taken or evaluations conducted in the worksite evaluation process required by subsection (c) and
          the training required by subsection (d), shall be created and maintained in accordance with
          Section 3203(b).

      (2) A copy of the MIPP and all worksite evaluation records required by subsection (e)(1) shall be
          available at the worksite for review in accordance with subsection (c) and copying by
          housekeepers and their designated representative in accordance with Section 3204(e)(1).

      (3) All records shall be made available to the Chief of the Division or designee within 72 hours of
          request.

      (4) Records of occupational injuries and illnesses shall be created and maintained in accordance with
          Division 1, Chapter 7, Subchapter 1 of these Orders.

  NOTE: Authority cited: Section 142.3, Labor Code. Reference: Section 142.3, Labor Code.




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 107 of 270
                            STANDARDS PRESENTATION                                                    Page 6 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                     PROPOSED STATE STANDARD,
                                    TITLE 8, DIVISION 1, CHAPTER 4



                                       Appendix A (Non-Mandatory)

                               Reference Materials for Worksite Evaluations

  The following are examples of materials that can be used in performing a worksite evaluation for
  housekeeping:

  Ohio State University. Ergonomic Resources for Housekeeping.
  https://ergonomics.osu.edu/Housekeeper%20Training%20Materials

  State Fund. Tips for Hotel Room Attendants.
  https://content.statefundca.com/safety/ErgoMatters/RoomAttendants.asp

  Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
  Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf

  British Columbia, Injury Prevention Resources For Tourism and Hospitality- Accommodation.
  https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp

  Ergonomics Study of Custodial, Housekeeping and Environmental Services Positions at University of
  California. May 2011. The UC System-wide Ergonomics Team.
  http://ucanr.org/sites/ucehs/files/97141.pdf

  Government of Western Australia, Checklist and information- Accommodation industry.
  https://www.commerce.wa.gov.au/sites/default/files/atoms/files/accommodation_2016.pdf

  NOTE: Authority cited: Section 142.3, Labor Code. Reference: Section 142.3, Labor Code.




OSHSB-98(2/98)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 108 of 270




                  Exhibit 12
                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 109 of 270
STATE OF CALIFORNIA - DEPARTMENT OF INDUSTRIAL RELATIONS                                  EDMUND G. BROWN JR., Governor

OCCUPATIONAL SAFETY
AND HEALTH STANDARDS BOARD
2520 Venture Oaks Way, Suite 350
Sacramento, CA 95833
(916) 274-5721
FAX (916) 274-5743
www.dir.ca.gov/oshsb


                                         INITIAL STATEMENT OF REASONS

                                        CALIFORNIA CODE OF REGULATIONS
                                               TITLE 8: New Section 3345
                                          of the General Industry Safety Orders

                                   Hotel Housekeeping Musculoskeletal Injury Prevention
                                                           SUMMARY
         Pursuant to California Labor Code Section 142.3, the Occupational Safety and Health Standards
         Board (Board) may adopt, amend, or repeal occupational safety and health standards or orders.
         Section 142.3 permits the Board to prescribe suitable protective equipment and control or
         technological procedures to be used in connection with occupational hazards and to provide for
         monitoring or measuring employee exposure for the protection of employees.

         In January 2012, Kurt Peterson and Pamela Vossenas, on behalf of UNITE HERE, filed Petition
         No. 526 requesting the Board to promulgate a safety and health standard to address the
         occupational hazards faced by housekeepers in the hotel and hospitality industry. UNITE
         HERE, a labor organization representing thousands of California workers employed in the hotel
         and hospitality industry, proposed adopting a comprehensive standard that would prevent
         debilitating injuries and reduce the high injury rates suffered by housekeepers.

         The petitioner affirms that hotel housekeeping is a physically arduous task and that hotel
         housekeepers are exposed to serious occupational risks in the course of their normal work duties.
         During the past decade, hotel operators have increasingly competed on the luxury of their room
         offerings, consisting of oversized, heavier mattresses, bulky duvets and heavier bed linen
         together with other upgraded room and bathroom amenities. These tasks are frequently
         performed under demanding time restraints, further increasing the worker’s risk of suffering
         debilitating injuries. In addition, this workforce includes vulnerable groups with a significant
         percentage of women, persons of color, and/or immigrants that are less inclined to report
         workplace hazards or violations and suffer from higher occupational injury rates than the general
         population. The petitioner asserts that a growing body of academic literature deriving from
         scientific fields ranging from epidemiology to human biomechanics has shed significant light on
         the occupational hazards of hotel housekeeping.

         The Division of Occupational Safety and Health (Division or Cal/OSHA) and the Board’s staff
         evaluated the petition in March 2012 and recommended granting the petition. In May 2012,
         however, the Board rejected the recommendations and took no further action to grant or deny the
         petition. In June 2012, the Board reconsidered recommendations made by Division and Board
         staff and adopted a revised petition. Based on the high prevalence of musculoskeletal injuries,
         the Board requested the Division convene an advisory committee to determine what control
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 110 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 2 of 20

        measures would be necessary to address the musculoskeletal injury hazards faced by hotel
        housekeeping employees.

        From October 2012 through December 2015, the Division held five advisory committee
        meetings where the Division, hospitality employers and labor advocates gave presentations and
        housekeepers shared their experiences. In addition, the Division presented multiple discussion
        drafts and received input from stakeholders. The input and data gathered at these advisory
        meetings overwhelmingly confirmed the existence of a high number of injuries and illnesses
        caused by acute injury or cumulative trauma, supporting the need to address these occupational
        hazards and illustrating how existing regulations do not adequately address the housekeeping
        hazards faced by these workers. Participating stakeholders repeatedly referenced injuries to the
        back, shoulder and upper extremities and injuries due to falls, slips and trips. The injuries can
        disable workers, sometimes preventing them from returning to work, and impose high financial
        costs on the injured workers and their families, employers and insurers.

        Hotel housekeepers in California face higher numbers of injuries and illnesses caused by acute
        injury or cumulative trauma when compared to other industries in California, and appropriate
        control measures can reduce the risk. As summarized in a report by Department of Industrial
        Relations (DIR) research staff in 2016, California Workers’ Compensation Information System
        (WCIS) data from 2010 to 2014 (document 9 from the list of Documents Relied Upon, listed
        below) shows a steady increase in the number of worker injury claims, from 4,990 in 2010 to
        6,116 in 2014, when focused specifically on housekeepers within the accommodation industry.
        A steady increase is also seen in musculoskeletal disorder (MSD) injury claims filed by hotel
        housekeepers, from 3,278 in 2010 to 4,089 in 2014. Furthermore, falls, slips and trips; pushing
        and pulling; and stationary object injuries occurred at a higher percentage rate among hotel
        housekeepers when compared to all industries. Falls, slips and trips make up 20.5% of hotel
        housekeeper worker injury claims and repetitive motion injuries make up 7% of the injury
        claims. Additionally, the federal fiscal year 2015-2016 High Hazard Industry List, established
        pursuant to Labor Code 6401.7(e)(3)(A), identifies the accommodation industry as a high hazard
        industry due to its high DART (days away, restricted and transferred) rate. Housekeeping
        cleaners are also within the top 10 occupations in terms of their DART rate (document 5 from
        the list of Documents Relied Upon, listed below).

        At the March 19, 2013, stakeholder advisory meeting, the Division presented preliminary
        information based on WCIS data from 2009 to 2012 (document 18 from the list of Documents
        Relied Upon, listed below), identifying the tasks associated with the most frequent injuries.
        Additionally, data from OSHA logs and inspections conducted by the Division, federal OSHA
        and Hawaii OSHA identified injuries and risk factors associated with housekeeping tasks. These
        data also confirm that hotel housekeepers are at increased risk of developing occupational
        musculoskeletal disorders, including injuries to upper extremities and back due to exposure to
        hazards present in housekeeping tasks.

        Existing occupational health and safety standards do not adequately address the hazards
        associated with housekeeping tasks. Section 3203, the Injury and Illness Prevention Program
        (IIPP), establishes a general framework for the identification, evaluation, and correction of
                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 111 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 3 of 20

        hazards, but it does not establish specific requirements to address the hazards or assess the risk
        factors which lead to the development of musculoskeletal injuries.

        Section 5110, Repetitive Motion Injuries (RMIs), requires a program that includes worksite
        evaluation, control of exposures and employee training. However, employers are not subjected
        to these requirements unless or until more than one repetitive motion injury, meeting certain
        conditions, occurs at their workplace within a twelve month period. Additionally, this section
        only addresses repetitive motion injuries and does not take into consideration other
        musculoskeletal injuries such as strains or sprains which are a result of acute trauma or other
        acute injuries caused by falls, slips or trips.

        Adoption of a standard is critical to preventing the often debilitating injuries suffered by
        housekeepers and to containing the financial costs of these injuries on the injured employees and
        their families, employers and insurers. The new regulation will address these hazards more
        effectively, clarifying and directing employers to mitigate the risk factors and minimizing the
        injuries associated with jobs/tasks specifically related to hotel housekeeping.

                  SPECIFIC PURPOSE AND FACTUAL BASIS OF PROPOSED ACTION

        This regulatory proposal is intended to improve and provide worker safety in hotel and
        hospitality worksites by requiring employers to establish and implement programs to address and
        minimize the high number of acute, repetitive and chronic musculoskeletal injuries occurring to
        housekeepers. This regulation would also provide for a worksite evaluation requiring effective
        involvement of housekeepers, methods of correction, including the availability of housecleaning
        tools and equipment, and effective training on injury prevention associated with housecleaning
        tasks.

        Section 3345 is necessary to ensure that employers of housekeepers:

                Involve housekeepers in designing and conducting worksite evaluations of housekeeping
                 hazards,
                Identify the causes of musculoskeletal injuries,
                Identify and evaluate possible corrective measures,
                Establish and keep up to date a program to prevent musculoskeletal injuries
                Provide training for housekeepers and supervisors on risk factors, safe practices, and the
                 elements of the employer’s program to prevent musculoskeletal injuries.

        This proposal is not duplicative of Section 5110, RMI because the proposal does not focus solely
        on injuries that have been medically diagnosed as an RMI. By focusing the injury prevention
        requirements to housekeeper related issues, Section 3345 will reduce the number of acute,
        repetitive and cumulative injuries to housekeepers.
                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 112 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 4 of 20

        This proposed rulemaking action:

                Is based on the following authority and reference: Labor Code Section 142.3, which
                 states, at subsection (a)(1) that the Board is “the only agency in the state authorized to
                 adopt occupational safety and health standards.” When read in its entirety, Section 142.3
                 requires that California have a system of occupational safety and health regulations that
                 are at least as effective as the corresponding federal regulations, but may be more
                 protective of worker health and safety than the federal occupational safety and health
                 regulations. In addition, Section 142.3 permits the Board to prescribe suitable protective
                 equipment and control or technological procedures to be used in connection with
                 occupational hazards and provide for monitoring or measuring exposure for the
                 protection of employees.

                Differs from existing federal regulations, in that federal OSHA does not have a
                 counterpart standard to specifically address the occupational hazards affecting
                 housekeepers in the hotel and hospitality industry.

                Is not inconsistent or incompatible with the system of existing occupational safety and
                 health state regulations. The proposal is consistent and compatible with federal law and
                 the California Labor Code, which require state regulations to be at least as effective as
                 their federal counterparts, and the requirement that all state occupational safety and
                 health rulemaking be channeled through a single entity (the Board).

                Will enhance the safety of housekeeping employees with the implementation of a Hotel
                 Housekeeping Musculoskeletal Injury Prevention Program which will identify and
                 evaluate housekeeping hazards through a worksite evaluation and provide for effective
                 involvement of housekeepers and their union representatives. The proposed regulation
                 also provides for methods of correcting hazards including: 1) ensuring the availability of
                 housecleaning tools and equipment, and 2) providing effective training on the prevention
                 of injuries associated with housecleaning tasks.

        The purpose and factual basis of the standard proposed to be adopted as a permanent rule are
        outlined below:

        New Section 3345. Hotel Housekeeping Musculoskeletal Injury Prevention.

        Subsection (a) Scope and Application.
        Proposed subsection (a) establishes the scope of workplaces required to comply with the
        provisions of this section. This provision is necessary to identify those employers required to
        implement a prevention program to control the risk of musculoskeletal injuries and disorders.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 113 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 5 of 20

        Subsection (b) Definitions.
        Several definitions are proposed for new section 3345. They are necessary to clarify that the
        terms, as used, may have more specific meaning for the protection of housekeepers and
        prevention of musculoskeletal injuries than they would in general usage.

        Subsection (c) Housekeeping Musculoskeletal Injury Prevention Program.
        Subsection (c) requires each employer covered by this section to establish, implement, and
        maintain an effective written Musculoskeletal Injury Prevention Program (MIPP) that is in effect
        at all times and is specific to addressing the hazards faced by hotel housekeeping employees.
        The MIPP is the most effective and efficient method for reducing housekeeping injuries. The
        subsection allows the written MIPP to be incorporated into the employer’s written IIPP, or kept
        as a separate document, and requires the MIPP to be readily accessible to employees during each
        work shift. Subsection (c) establishes the basic elements that an employer is responsible for
        incorporating into their IIPP, or maintaining as a separate document, under Section 3203, as
        required by LC Section 6401.7. They are as follows:

        Subsection (c)(1) requires that the names and/or the job titles of the individuals responsible for
        implementing the MIPP are included. This is necessary to ensure that there are specific
        individuals who have the responsibility for administering the program and to allow other
        administrators and employees to know who should be contacted if there are questions or
        difficulties with carrying out the MIPP. This is also required to be consistent with Section
        3203(a)(1). The benefit of this is to ensure that someone assumes responsibility for
        implementing the MIPP.

        Subsection (c)(2) requires the employer to ensure that supervisors and housekeeping employees
        comply with the MIPP, follow the employer’s safe workplace practices and use the housekeeping
        tools or equipment deemed appropriate for each housekeeping task. This subsection lists
        examples of methods that constitute substantial compliance. Subsection (c)(2) is necessary to
        ascertain and to make clear to housekeepers and supervisors that the established employer’s
        MIPP, safe work practices and corrective procedures are the required job duties that supervisors
        and housekeepers must follow. This subsection is consistent with subsection 3203(a)(2). The
        benefits of the requirements include an increased likelihood of a successful implementation of
        the MIPP and a reduction in the high number of musculoskeletal injuries and disorders.

        Subsection (c)(3) requires a system for communicating with housekeeping employees in a form
        readily understandable by all housekeepers, including provisions to encourage employees to
        inform the employer of hazards at the worksite and injuries or symptoms without fear of reprisal.
        Employees usually will not report hazards if they fear reprisal which would deprive the employer
        of valuable information in the establishment of an effective MIPP. This provision is necessary to
        ensure that all employees, regardless of their own primary language, receive critical information
        and obtain a clear understanding of the specific procedures they are to follow to avoid suffering a
        musculoskeletal injury, and report early symptoms or injuries. This subsection is consistent with
        subsection 3203(a)(3). The benefits of the requirements include ensuring housekeepers have
        critical information to protect themselves and are not retaliated against for informing the
        employer of the presence of hazards or for reporting early symptoms or injuries.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 114 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 6 of 20



        Subsection (c)(4) requires the employer to have procedures for identifying and evaluating
        housekeeping hazards through a worksite evaluation. This provision is necessary to make certain
        that the employer evaluates each housekeeping task with respect to potential causes of
        musculoskeletal injuries in order to effectively control the risk of musculoskeletal injuries and
        disorders. This subsection is consistent with subsection 3203(a)(4).

        Subsection (c)(4)(A) establishes the timeframe for completing the initial worksite evaluation.
        This requirement is necessary to ensure that housekeeping employees are protected against
        musculoskeletal injuries and disorders by having the employer implement an effective MIPP
        without delay.

        Subsection (c)(4)(B) requires that the employer establish procedures to include effective means
        of involving housekeepers and their union representative in designing and conducting the
        worksite evaluation. This requirement is necessary to ensure that the employer will have
        procedures for the active involvement of employees and their representatives, including
        participation in the identification and evaluation of hazards to obtain valuable input based on the
        housekeepers’ experiences and observations. The benefits of employee and employee
        representative involvement include more effective worksite evaluations, greater success in the
        identification of housekeeping hazards, implementation of effective corrective measures, and
        injury reduction.

        Subsection (c)(4)(C) requires housekeepers to be notified of the results of the worksite
        evaluation in writing or by posting and requires the results be in a language easily understood by
        the housekeepers. The requirements of the subsection are necessary to ensure that appropriate
        communication of evaluation results is made so that all employees, regardless of their primary
        language, receive critical information with respect to the hazards specific to housekeeping
        present in their work environment which must be controlled to prevent musculoskeletal injuries.
        The benefits of this provision include ensuring housekeepers have critical information to help
        protect themselves and prevent musculoskeletal injuries.

        Subsections (c)(4)(D)(1-3) require the worksite evaluation to be reviewed and updated and
        specifies when employers are required to comply with the provisions of this subsection. The
        requirements are necessary to ensure that the employer reevaluates risk factors whenever new
        processes, practices, procedures, equipment or renovations are introduced; when the employer is
        made aware of new or previously unrecognized hazards, based on but not limited to the findings
        and recommendations of injury investigations; and at least annually for each worksite. This
        provision is needed to ensure that employers and employees are made aware of new or
        previously unrecognized hazards. The benefit of the subsections includes providing the
        employer with multiple means of discovering potential workplace hazards for the purpose of
        preventing musculoskeletal disorders or injuries.

        Subsection (c)(4)(E) requires the worksite evaluation to identify and address potential injury
        risks to housekeepers and lists various potential sources of injury to be considered. The
        requirements are necessary to ensure that the employer addresses all potential sources of injury,
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 115 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 7 of 20

        including but not limited to: slips, trips and falls; prolonged or awkward static postures; extreme
        reaches and repetitive reaches above shoulder height; lifting or forceful whole body or hand
        exertions; torso bending, twisting, kneeling, and squatting; pushing and pulling; falling and
        striking objects; pressure points where a part of the body presses against an object or surface;
        excessive work-rate; and inadequate recovery time between housekeeping tasks. The benefits of
        the subsection include ensuring that all probable sources of injury are being addressed, so as to
        effectually prevent musculoskeletal injuries to housekeepers. A note following subsection
        (c)(4)(E) references Appendix A, which provides additional information regarding worksite
        evaluations.

        Subsection (c)(5) requires the employer to have procedures consistent with Section 3203(a)(5) to
        investigate musculoskeletal injuries to housekeepers. This requirement is necessary to ensure
        that the employer investigates each musculoskeletal injury and that appropriate steps are taken to
        address the cause of the injury and prevent additional musculoskeletal injuries. The rationale for
        the required procedures is as follows:

        Subsection (c)(5)(A) requires the employer to include in the injury investigation the procedures
        or housekeeping tasks being performed at the time of the injury and determine whether control
        measures were available and in use. This requirement is necessary to ensure the employer
        investigates each musculoskeletal injury, to ensure the employer assesses the housekeeping tasks
        or procedures being performed at the time of the injury, and to make certain that appropriate
        corrective steps are taken to address the cause of the injury and prevent additional
        musculoskeletal injuries. It is also needed to reevaluate housekeeping tasks to identify new or
        previously unidentified hazards and find an appropriate corrective solution. The benefits include
        ensuring that all probable sources of injury are addressed and all control measures are
        considered, so as to effectually prevent musculoskeletal injuries to housekeepers.

        Subsection (c)(5)(B) requires the employer to determine during the injury investigation, if
        required tools or other control measures were not used or not used appropriately and the rationale
        for why those measures were not used or were not used appropriately. This requirement is
        necessary to ensure that information about the injuries is assessed by the employer to take
        corrective steps and implement the best preventive measures to avert additional musculoskeletal
        injuries to housekeepers. The requirement is also necessary to ensure that previously
        unrecognized corrective measures be considered and adopted by the employer to effectually
        prevent further musculoskeletal injuries.

        Subsection (c)(5)(C) requires the employer to include in its injury investigation, input of the
        injured housekeeper, the housekeeper’s union representative, and the housekeeper’s supervisor
        as to whether any control measure, procedure, or tool would have prevented the injury. This
        requirement is necessary to ensure that all valuable information about the injuries, including the
        observations and experiences of the housekeepers, is assessed by the employer to effectively
        identify and implement new or previously unrecognized corrective measures. The benefits
        include considering all potential solutions or corrective measures so as to effectually prevent
        musculoskeletal injuries to housekeepers.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 116 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 8 of 20

        Subsection (c)(6) requires the employer to establish methods or procedures for correcting, in a
        timely manner, hazards identified in the worksite evaluation or in the investigation of
        musculoskeletal injuries to housekeepers. This subsection is consistent with Section 3203(a)(6).
        The employer must include procedures for determining whether identified corrective measures
        are implemented appropriately to effectively protect employees from musculoskeletal injuries.
        The rationale for the required procedures is as follows:

        Subsection (c)(6)(A) requires the employer to establish effective means of involving
        housekeepers and their union representative in identifying and evaluating possible corrective
        measures. This requirement is necessary to ensure that affected employees are given a chance to
        provide valuable input, based on their experiences and observations, in the identification and
        evaluation of possible corrective measures. This requirement is advantageous to employers and
        employees by allowing better cooperation and integration of corrective measures. The benefits
        include identification and implementation of corrective measures to reduce the high number of
        musculoskeletal injuries and disorders.

        Subsection (c)(6)(B) requires the employer to establish means by which appropriate equipment
        or other corrective measures will be identified, assessed and implemented. This subsection will
        also ensure that the identified equipment or corrective measure be reevaluated after introduction
        and while being used in the workplace. This requirement is necessary to ensure that employers
        have multiple options and ample opportunity for selecting the most appropriate solution,
        corrective measures or equipment that best fits their specific worksite. The requirement is also
        needed to ensure the regular use and frequent application of the identified equipment or
        corrective measure and ensure the reevaluation of selected equipment or corrective measures
        after introduction to determine whether the corrective measure is effective and if additional
        correction or substitution is warranted. The benefits of this provision include allowing better
        selection, implementation and integration of equipment or corrective measures to improve the
        successful prevention and reduction of musculoskeletal injuries and disorders.

        Subsection (c)(6)(C) requires the employer to provide and make readily available appropriate
        housecleaning equipment, protective equipment, and tools, including procedures for procuring,
        inspecting, maintaining, repairing and replacing the housecleaning tools and equipment. This
        requirement is necessary to ensure that employers implement corrective measures in a timely
        manner, make certain that affected employees are not placed in a situation where needed
        equipment is not available, avoid situations where the equipment provided is broken or in
        disrepair, and ensure their regular and frequent use. The benefits include ensuring that
        housekeepers have access to and utilize appropriate housecleaning tools and equipment to
        effectually prevent musculoskeletal injuries to housekeepers.

        Subsection (c)(7) requires the employer to have procedures for reviewing the MIPP at least
        annually, at each worksite. The review of the MIPP is intended to determine its effectiveness
        and make any corrections when necessary. This subsection requires that the employer include an
        effective procedure to obtain the active involvement of housekeepers and their union
        representative in the review and update of the MIPP. The subsection also requires that the
        Cal/OSHA Form 300 log or other relevant records such as Cal/OSHA Form 301 incident reports
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 117 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 9 of 20

        be included in the review. This provision is necessary to ensure that employers conduct a review
        and update of their MIPP, involve housekeepers and their union representative in the reviewing
        process and make certain critical documents associated with these musculoskeletal injuries are
        taken into consideration so as to address the cause of injuries and prevent future ones. The
        involvement of employees and their representatives will improve the review process by including
        additional viewpoints and experiences in determining the effectiveness of the MIPP and
        determining where improvements or changes are needed. The benefits of this subsection include
        identifying and correcting deficiencies in the MIPP to ensure the program is effective in
        preventing musculoskeletal injuries to housekeepers.

        Subsection (d) Training.
        Subsection (d) requires each employer covered by this section to provide training to
        housekeepers and their supervisors consistent with Section 3203(a)(7). Training must be
        provided in a language easily understood by employees. This subsection is necessary to inform
        employers on the required frequency of training and the necessary components of their training
        programs.

        Subsection (d)(1) establishes clear guidelines on the frequency of housekeepers and supervisor
        training in accordance with Section 3203(a)(7). This subsection is necessary to ensure that
        employees acquire the necessary knowledge to understand and follow the employer’s injury
        prevention procedures, recognize potential sources of injury, and know how to use the
        appropriate housekeeping tools or equipment to effectually prevent musculoskeletal disorders
        and injuries. The subsection is needed to ensure housekeepers and supervisors maintain and
        update their knowledge, especially when changes to the MIPP have been made to correct
        problems or improve procedures. The rationale for the requirements is as follows:

        Subsection (d)(1)(A) requires employers to provide initial training to employees when the MIPP
        is first established consistent with Section 3203(a)(7). This provision is necessary to inform
        employees about possible hazards related to housekeeping duties, the existence of employer’s
        MIPP and procedures to minimize hazards to effectually prevent musculoskeletal disorders and
        injuries.

        Subsection (d)(1)(B) requires employers to provide training to all new housekeepers and
        supervisors. This subsection is consistent with Section 3203(a)(7)(B). This provision is
        necessary to ensure that housekeepers and supervisors hired after the employer’s MIPP was first
        established, also acquire the necessary knowledge to understand and follow the employer’s
        prevention procedures, recognize potential sources of injury and their proper preventive
        measures, and know how to use the appropriate housekeeping tools or equipment to effectually
        prevent musculoskeletal disorders and injuries.

        Subsection (d)(1)(C) requires employers to provide training to all housekeepers given new job
        assignments for which training was not previously provided. This subsection is consistent with
        3203(a)(7)(C). New job assignments may expose employees to different and unrecognized
        hazards increasing the risk of injuries. To prevent injuries, employees must be knowledgeable of
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 118 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 10 of 20

        the hazards and knowledgeable of how to minimize the hazards so proper preventative measures
        are utilized prior to any signs and symptoms of musculoskeletal disorders occurring.

        Subsection (d)(1)(D) requires employers to provide training at least annually. This subsection is
        necessary to ensure that housekeepers and supervisors maintain and update their knowledge on
        housekeeping hazards especially when changes to the MIPP have been made to correct problems
        or improve procedures.

        Subsection (d)(1)(E) requires employers to provide training when new equipment or work
        practices are introduced or whenever the employer becomes aware of a new or previously
        unrecognized hazard. This subsection is necessary to ensure employees are up-to-date and able
        to protect themselves against newly discovered hazards or other sources of injuries; safely use
        new equipment and correctly perform new work practices to effectually prevent musculoskeletal
        disorders and injuries. This subsection allows the additional training to be limited to addressing
        the new equipment or work practices to minimize the disruption and cost to the employers. The
        subsection is consistent with Section 3203(a)(7)(D).

        Subsection (d)(2) establishes clear guidelines on the elements and contents of the training
        program. The requirements are necessary to ensure employers provide effective training
        applicable to the housekeeper’s assignment. The rationale for the required elements is as
        follows:

        Subsection (d)(2)(A) requires that the employer provide training on the signs, symptoms, and
        risk factors commonly associated with musculoskeletal injuries. Employees are able to protect
        themselves against injury when knowledgeable of the causes, symptoms, diagnosis, and
        treatment of musculoskeletal injuries. The requirements improve the employee’s ability to
        recognize and promptly report symptoms of musculoskeletal disorders to effectually reduce the
        high number of musculoskeletal injuries.

        Subsection (d)(2)(B) requires that the employer provide training on the elements of the
        employer’s MIPP and how the written MIPP and all records in subsection (e)(1) will be made
        available to housekeepers. This is consistent with Section 3203(a)(7). This provision is
        necessary to ensure employees understand the MIPP and its elements, such as recognizing
        potential sources of injury, learning the employer’s corrective measures, and knowing about
        reporting symptoms or injuries without fear of reprisal. The subsection is also necessary to
        ensure employers train their workers on how to access or refer to the MIPP for questions to
        effectually prevent musculoskeletal disorders and injuries.

        Subsection (d)(2)(C) requires that the employer provide training on the process of reporting
        safety and health concerns without fear of reprisal. Employees will not report hazards if they
        fear reprisal, which would deprive the employer of valuable information in the establishment of
        an effective MIPP. The requirement benefits employers and employees by reducing costly
        musculoskeletal injuries through the prompt identification and correction of new or previously
        unrecognized hazards and sources of injury.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 119 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 11 of 20

        Subsection (d)(2)(D) requires that the employer provide training on body mechanics and safe
        practices including: identified hazards at the workplace, how those hazards are controlled during
        each housekeeping task, the appropriate use of cleaning tools and equipment, and the importance
        of following safe work practices and using appropriate tools and equipment to prevent injuries.
        The information required by this subsection includes the causes of injury and controlling the
        hazards which lead to injury. Employees need this information to enable them to protect
        themselves from housekeeping hazards. The requirement benefits employers and employees by
        reducing costly musculoskeletal injuries through the proper use of body mechanics, safe work
        practices, and appropriate cleaning tools or equipment.

        Subsection (d)(2)(E) requires employers to provide training on the importance of, and process
        for, early reporting of symptoms and injuries to the employer. Disabling injuries can be
        prevented if corrections are made when the first symptoms of musculoskeletal problems arise. In
        addition, if an employee suffers an injury, corrections can be made to prevent injuries to other
        employees. The requirement benefits employers and employees by reducing costly
        musculoskeletal injuries through the early recognition and prompt reporting of signs and
        symptoms of musculoskeletal disorders.

        Subsection (d)(2)(F) requires employers to include in their training, the opportunity to practice
        using the types and models of equipment and tools that housekeepers will be expected to use on
        the job. This provision ensures employees will know how to safely use the cleaning tools and
        equipment to avert musculoskeletal injuries. The requirement benefits employers and employees
        by reducing costly musculoskeletal injuries through the proper use of appropriate cleaning tools
        and equipment.

        Subsection (d)(2)(G) requires employers to include in their training, an opportunity for
        interactive questions and answers with a person knowledgeable about hotel housekeeping
        equipment and procedures. This provision ensures that employees will have the ability to ask for
        clarification about the training content, housekeeping hazards and control measures to reduce
        injuries. The opportunity to ask questions and receive answers is necessary to ensure the
        information is properly understood by employees. A misunderstanding of the information may
        lead to improper work practices, misuse of tool and potential injuries. The ability of employees
        to acquire crucial knowledge to protect themselves and avert musculoskeletal injuries is
        enhanced by this subsection. The requirement benefits employers and employees by reducing
        costly musculoskeletal injuries through the expansion of the housekeepers’ health and safety
        knowledge and effective implementation of the employer’s preventive measures.

        Subsection (d)(2)(H) requires employers to provide training to managers and supervisors on how
        to identify hazards, the employer’s hazard correction procedures, how defective equipment can
        be identified and replaced, how to obtain additional equipment, how to evaluate the safety of
        housekeepers’ work practices, and how to effectively communicate with housekeepers regarding
        any problems needing correction. Managers and supervisors need to be knowledgeable of the
        hazards faced by housekeeping employees and control measures to prevent injuries, to assist in
        the implementation of the MIPP, to take proper action when problems are reported or discovered
        and to correct unsafe work practices or conditions. This provision is necessary to ensure
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 120 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 12 of 20

        managers and supervisors maintain their knowledge of the employer’s prevention procedures and
        carry out the necessary actions to reduce musculoskeletal injuries. The requirements benefit
        employers and employees by reducing costly musculoskeletal injuries through the effective
        implementation of the employer’s MIPP and proper action of supervisors and managers.

        Subsection (e) Records.
        Subsection (e) establishes clear guidelines on the recordkeeping requirements that employers
        need to follow to comply with this section. This subsection is necessary to establish the
        requirements for creating and maintaining the records that have been identified within this
        proposed standard. This is also required to be consistent with Section 3203(b) and Section 3204.

        Subsection (e)(1) requires that records of the steps taken to implement and maintain the MIPP,
        including measurements taken or evaluations conducted in the worksite evaluation process
        required by subsection (c), and the training required by subsection (d), be created and
        maintained. This subsection is necessary to ensure that employers will have adequate
        documentation which can be used to assess the effectiveness of the MIPP. These records are
        also necessary for the Division to be able to effectively enforce this section and to be consistent
        with Section 3203(b). The benefit of this is to ensure the proper implementation of the
        employer’s MIPP through the corroboration and review of all required records and to ascertain
        its effectiveness in preventing musculoskeletal injuries.

        Subsection (e)(2) requires that a copy of the MIPP and all worksite evaluation records required
        by subsection (e)(1) be made available at the worksite for review and copying by housekeepers
        and their designated representative in accordance with Section 3204(e)(1). This subsection is
        necessary so that each employee and designated representative may have access to needed
        information, exposure records, and also ensure that employers will have adequate documentation
        of their control measures. These records are also necessary so that the employer, employees and
        the Division can review the effectiveness of the MIPP.

        Subsection (e)(3) requires that all records be made available to the Chief of the Division or
        designee within 72 hours of request. This subsection is necessary to establish that records
        required by this subsection shall be made available to the Chief, so that the Division can
        effectively enforce this section and review and assess the effectiveness of the employer’s MIPP.
        This provides clarity to employers.

        Subsection (e)(4) requires that the employer create and maintain records of occupational injuries
        and illnesses as required by California Code of Regulations, Title 8, Division 1, Chapter 7,
        Subchapter 1, Occupational Injury or Illness Reports and Records. These include the Cal/OSHA
        Form 300, Log of Work Related Injuries and Illnesses; the Cal/OSHA Form 300A, Summary of
        Work-Related Injuries and Illnesses; the Cal/OSHA Form 301, Injury and Illness Incident
        Report; or equivalent forms, as well as the Form 5020, Employer's Report of Occupational Injury
        or Illness Form; and Form 5021, Rev. 4, Doctor's First Report of Occupational Injury or Illness.
        This subsection is necessary to ensure consistency with Title 8 regulations, make certain that
        employers, employees and the Division can review injury information and to allow the Division
        to determine if an employer is complying with the requirements of this section.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 121 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 13 of 20



        Appendix A – Reference Materials for Worksite Evaluation (Non-Mandatory)
        This proposed appendix is intended to identify useful references and list examples of materials
        that can be utilized to conduct a worksite evaluation as required by this section. This is
        necessary to identify and reference materials which can be used in performing a worksite
        evaluation for housekeeping. This is to ensure that employers have references and examples to
        assist with complying with this section without having to hire health and safety professionals and
        increase their costs. The rationale for the recommended references is as follows:
             The Ohio State University reference provides bilingual ergonomic resources including
                practices that can improve health and safety for housekeepers and managers. (See link
                #10 below)
             The State Fund, Tips for Hotel Room Attendants reference is a concise list of tips and
                recommendations geared towards room attendants. (See link #11 below)
             The 2005 Department of Industrial Relations, Working Safer and Easier for Janitors,
                Custodians and Housekeepers reference provides general guidelines and tips for a variety
                of workers including housekeepers. (See link #12 below)
             The British Columbia, Injury Prevention Resources for Tourism and Hospitality-
                Accommodation reference includes a video series in various languages that demonstrate
                safe work procedures specific to housekeepers. (See link #13 below)
             The 2011 Ergonomics Study of Custodial, Housekeeping and Environmental Services
                Positions at the University of California references an ergonomic study conducted on
                custodians/housekeepers and environmental service workers. (See link #14 below)
             The Government of Western Australia reference is specific to the Accommodation
                industry and includes a checklist and guidance for conducting hazard identification and
                risk assessment. (See link #15 below)

             TECHNICAL, THEORETICAL AND/OR EMPIRICAL STUDIES, REPORTS OR
                                DOCUMENTS RELIED ON BY THE BOARD
        1. Occupational Safety and Health Standards Board Petition No. 526, submitted by Kurt Peterson
        and Pamela Vossenas, on behalf of UNITE HERE (Jan. 23, 2012).
        2. Division of Occupational Safety and Health’s evaluation of Petition No. 526, (Mar. 27, 2012).
        3. Occupational Safety and Health Standards Board decision regarding Petition No. 526 (June
        21, 2012).
        4. Issue Brief: Workplace Injuries in Hotel Housekeeping in California prepared by the DIR -
        Office of the Director, Research Unit, May 13, 2016.
        5. The Federal Fiscal Year 2015-2016 High Hazard Industry List, established pursuant to Labor
        Code 6401.7 (e)(3)(A), identifies Accommodation and Food Services as a High Hazard Industry
        due to its DART (Days Away, Restricted and Transferred) rate.
        https://www.dir.ca.gov/dosh/hhu_list.pdf
        6. October 23, 2012, March 19, 2013, February 27, 2014, May 13, 2015 and December 3, 2015,
        Advisory Committee minutes and attendance sheets.
        7. Information for the Economic Impact Analysis obtained from the 2015 California Hotel and
        Lodging Association Comment Letters: https://www.dir.ca.gov/dosh/doshreg/comments/Hotel-
        Housekeeping.CHLA-Comments-Sept2015.pdf) (page 1,
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 122 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 14 of 20

        https://www.dir.ca.gov/dosh/doshreg/Hotel-Housekeeping/Comments.Hotel-and-Lodging-
        Association-12-31-2015.pdf)
        8. Information entitled “The Health of the Hotel Industry – It’s Financials” obtained from the
        December 28, 2015 Unite Here comment letter, page 12-14
        https://www.dir.ca.gov/dosh/doshreg/Hotel-Housekeeping/Comments.Unite-Here.pdf.
        9. Email transmission from Glenn Shor, Research and Policy Adviser / Office of the Director,
        DIR, sent May 18, 2016, with the subject “RE: 2013 WCIRB Data for Class 9050-Hotels”.
        10. Ohio State University. Ergonomic Resources for Housekeeping.
        https://ergonomics.osu.edu/Housekeeper%20Training%20Materials
        11. State Fund. Tips for Hotel Room Attendants.
        https://content.statefundca.com/safety/ErgoMatters/RoomAttendants.asp
        12. Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians, and
        Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf
        13. British Columbia, Injury Prevention Resources for Tourism & Hospitality - Accommodation.
        https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp
        14. Ergonomics Study of Custodial, Housekeeping, and Environmental Services Positions at the
        University of California. May 2011. The UC System-wide Ergonomics Project Team.
        http://ucanr.org/sites/ucehs/files/97141.pdf
        15. Government of Western Australia, Department of Commerce, Checklist and information-
        Accommodation industry.
        https://www.commerce.wa.gov.au/sites/default/files/atoms/files/accommodation_2016.pdf
        16. California Employment Development Department. Table 2A: Third Quarter Payroll and
        Number of Businesses by Size Category Classified by North American Industry Classification
        System (NAICS) for California Third Quarter, 2015.
        http://www.labormarketinfo.edd.ca.gov/file/indsize/2A-15-3-FINAL.xls
        17. California Employment Development Department. List of Occupations Employed in
        Accommodation. http://www.labormarketinfo.edd.ca.gov/iomatrix/Staffing-
        Patterns3.asp?IOFlag=Ind&SIC=721000
        18. California Workers Compensation Information System (WCIS) Preliminary Data.
        Occupational Hazards Faced by Housekeepers within the Hotel and Hospitality Industry. March
        19, 2013
        http://www.dir.ca.gov/dosh/doshreg/Housekeeping_Advisory_Meeting_WCIS_Claims_Injuries.
        pdf#zoom=100

        These documents are available for review Monday through Friday from 8:00 a.m. to 4:30 p.m. at
        the Standards Board Office located at 2520 Venture Oaks Way, Suite 350, Sacramento,
        California.

                                                       PETITION

        Petitioner: Kurt Peterson and Pamela Vossenas, on behalf of UNITE HERE.
        File No.: 526

        The Occupational Safety and Health Standards Board received a petition dated January 23, 2012,
        to amend Title 8, California Code of Regulations, to address the occupational hazards that may
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 123 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 15 of 20

        cause musculoskeletal injuries to housekeepers in the hotel and hospitality industry. On May 17,
        2012, the Occupational Safety and Health Standards Board rejected the Division’s and Board
        staff’s recommendations to grant the petition and took no further action to either grant or deny
        the petition. In June 2012, a newly-constituted Board reconsidered the petition and the
        recommendations of the Division and Board staff and GRANTED the petition to the extent that
        the Division was requested to convene a representative advisory committee to determine whether
        a rulemaking action should be initiated and what control measures may be necessary to address
        musculoskeletal injury hazards to hotel housekeeping employees.

        A copy of the petition, the Division’s evaluation, and the Board’s petition decision are included
        as Documents Relied Upon.

                                              ADVISORY COMMITTEE

        This proposal was developed with the assistance of an advisory committee. (A list of advisory
        committee minutes and attendance sheets are included as Documents Relied Upon.)

                                        FIRE PREVENTION STATEMENT

        This proposal does not include fire prevention or protection standards. Therefore, approval of
        the State Fire Marshal pursuant to Government Code Section 11359 or Health and Safety Code
        Section 18930(a)(9) is not required.

                                  SPECIFIC TECHNOLOGY OR EQUIPMENT

        This proposal will not mandate the use of specific technologies or equipment.

                               ECONOMIC IMPACT ANALYSIS/ASSESSMENT

        The Board has made a determination that this proposal should not result in a significant,
        statewide adverse economic impact directly affecting businesses, including the ability of
        California businesses to compete with businesses in other states. The Board anticipates that any
        potential costs in reasonably complying with the proposed action would be balanced by avoiding
        or minimizing the costs inherent in workers’ compensation claims, lost work time, reduced
        absenteeism and productivity losses that would have been caused by acute, repetitive and chronic
        musculoskeletal injuries to hotel housekeeping employees.

        The four major elements of the proposal – (1) housekeeping musculoskeletal injury prevention
        program (with a worksite evaluation, program review and employee participation), (2) methods
        of correction (could include implementation of safe work practices and/or the provision of
        appropriate housecleaning tools), (3) training and (4) recordkeeping – are broadly covered in
        existing regulations.

        This new standard, while more tailored to a specific industry, is based on a pre-existing standard
        (Section 3203) requiring all employers to establish, implement and maintain an effective IIPP.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 124 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 16 of 20

        This would include identifying hazards, implementing corrective measures, and providing
        training specific to preventing acute, cumulative or repetitive musculoskeletal disorders,
        including injuries to upper extremities and back, worksite evaluation, correction, training and
        recordkeeping to minimize the injuries to hotel housekeepers.

        (1) Implementation of subsection (c): Housekeeping musculoskeletal injury prevention program
            and worksite evaluations.
        The MIPP is not expected to impose any significant costs because it does not mandate specific
        hazard-analysis, technologies, tools or equipment, or that a health, safety or medical professional
        be hired. In addition, the costs of the proposal are calculated to be less than the benefits.

        The California Hotel and Lodging Association (CHLA) represents employers in California
        affected by the proposal. In a memorandum to the Division dated December 29, 2015 (document
        number 7 from the Documents Relied Upon, listed above), CHLA estimated it would take up to
        8 hours for lodging establishments to review and update their IIPPs to meet the requirements of
        the proposed MIPP for a cost of approximately $200 per establishment. The total cost statewide
        for the approximately 5,5001 lodging establishments is a one-time cost of $1.1 million.

        The proposed regulation does not require a health, safety or medical professional to conduct the
        worksite evaluation. The Board estimates that it would take a maximum of 4 hours for
        establishments annually to conduct worksite evaluations and a program review/update as
        required by the proposal. The cost would be $100 per establishment and a total statewide cost of
        $550,000 using the same assumption as provided by CHLA for the cost of establishing the
        MIPP.

        In addition, the proposal requires employers to involve housekeeping employees in the worksite
        evaluation and program review. The proposal does not mandate a specific number or percentage
        of employees to participate in the evaluation. The proposal only requires that employees be
        allowed to participate. For purposes of the cost estimates, the Board will assume up to 50
        percent of housekeeping employees will participate, although the Board notes this assumption
        likely overestimates the actual number of employees who will participate. According to CHLA
        there are approximately 66,000 housekeepers in California lodging establishments who earn an
        average of $10.402 per hour. The Board estimates that employee involvement would take a
        maximum of 2 hours per housekeeping employee. The cost of 2 hours for 50 percent (or 33,000)
        of all housekeepers is $686,400. The total annual statewide cost for the worksite evaluations and
        MIPP review/update including employee participation ($550,000 plus $686,400) is $1,236,400.

        (2) Methods of Correction.
        This proposal does not mandate specific equipment, cleaning tools or technologies such as fitted
        sheets, ergonomic cleaning tools or motorized carts. In the course of doing business, this
        industry is already providing and maintaining clean accommodations and incurring ongoing

        1
          CHLA stated there were fewer than 5,500 lodging establishments in California in 2015.
        2
          This hourly rate will rise in subsequent years until it reaches $15/hour for all employers in 2023; but some of the
        increases may be deferred based on downturns in the economy. See Labor Code Section 1182.11.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 125 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 17 of 20

        expenses with regards to cleaning supplies and equipment. Employers are not required to utilize
        the most modern cleaning equipment or ergonomic tools, though the Board believes that the
        employer would benefit economically from an improved or better cleaning tool and that some of
        these options may be less expensive or of similar cost as the ones already being incurred.
        Because the option of maintaining the status quo exists, no economic impact is anticipated from
        the proposal regarding equipment and tools.

        (3) Implementation of subsection (d): Training.
        The Board estimates that the training requirements of the proposal would take up to 2 hours per
        year for each housekeeping employee and an establishment manager or supervisor to provide the
        training. According to information provided by CHLA, there are approximately 66,000
        housekeepers in California who earn an average of $10.40 per hour. The total statewide cost for
        2 hours of housekeeper time would be an estimated $1,372,800. A housekeeping manager at a
        full service establishment earns approximately $21 per hour and a general manager at a limited
        service establishment earns approximately $24 per hour. The total cost statewide for a manager
        to provide training to housekeeping employees is approximately $264,000 (using $24 per hour).
        The combined cost for 2 hours of time for all housekeepers and one manager is calculated at
        $1,636,800 annually.

        (4) Implementation of subsection (e): Records.
        CHLA stated that the recordkeeping requirements of the proposed regulation would take each
        establishment approximately 4 hours. The cost would be $100 per establishment and a total
        statewide cost of $550,000 using the same assumptions as provided by CHLA for the cost of
        establishing the MIPP. This may be an overestimate of costs as the proposal requires records be
        kept in accordance with existing regulations (Sections 3203, 3204 and Chapter 7 Subchapter 1 of
        Title 8) and adds no new requirements for retaining records.

        Total cost of proposal:
        The cost of the proposal for all establishments in California as discussed above is shown in the
        table below.

                             Table 1: Total Statewide Cost of Proposal
          Requirement                      First Year            Annual Cost
                                                                 Thereafter
          MIPP Program                     $1,100,000            $0
          Worksite Evaluation,              $1,163,250           $1,236,400
          Program Review &
          employee participation
          Training                         $1,636,800            $1,636,800
          Recordkeeping                    $550,000              $550,000
          Total                            $4,450,050            $3,423,200

        The combined total cost statewide of all the requirements in the regulation is approximately $4.5
        million in the first year including setup cost. The total statewide annual cost thereafter is
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 126 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 18 of 20

        approximately $3.4 million per year. This cost is more than offset by the savings described
        below.

        Small Business Cost:
        Approximately 45 percent of hotels, motels and other lodging establishments employ less than 9
        total employees based on data retrieved from the California Employment Development
        Department (EDD). Approximately 40 percent of the employees in the accommodation industry
        are housekeeping employees based on additional EDD data. Accordingly, a small business with
        less than 9 employees would employ a maximum of 4 housekeepers. The cost to an individual
        small business with 4 housecleaning employees is calculated in Table 2 below using the costs
        described above.

                       Table 2: Maximum Individual Small Business Cost
                                 (4 housekeeping employees)
          Requirement                      First Year Cost      Annual Cost
                                                                Thereafter
          MIPP Program                     $200                 $0
          Worksite Evaluation,             $140                 $140
          Program Review &
          employee participation
          Training                         $100                 $100
          Recordkeeping                    $130                 $130
          Total                            $570                 $370

        Typical Business Cost:
        The average total number of employees in a lodging establishment, calculated from the EDD
        data sources, is 38 employees with approximately 15 housekeeping employees (40 percent of
        38). The cost to an individual lodging establishment with 15 housekeepers is calculated in Table
        3 below using the costs described above.

                  Table 3: Typical Business Cost (15 housekeeping employees)
          Requirement                      First Year Cost      Annual Cost
                                                                Thereafter
          MIPP Program                     $200                 $0
          Worksite Evaluation,             $270                 $270
          Program Review &
          employee participation
          Training                         $360                 $360
          Recordkeeping                    $100                 $100
          Total                            $930                 $730
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 127 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 19 of 20

        Cost Savings:
        According to the 2016 DIR summary of Workers' Compensation Insurance Rating Bureau of
        California, the Total Incurred Losses (including indemnity and medical costs) for all worker
        injury claims in 2013, amounted to $84,714,747 (with a total of 8,516 number of claims- See
        9050 Hotels 2013 Cause of Injury Claim) for the Hotel Sector (code 9050) alone. Similarly, this
        database shows that the average cost of a claim under code 97-Strain by-Repetitive Motion was
        $12,500 (the average cost for an injury filed under Strain by Pushing or Pulling was $11,000 and
        under Fall, Slip or Trip was $11,713).

        According to the WCIS data, for the year 2013, there were 16,731 musculoskeletal injury claims
        filed under the Traveler-Accommodation industry code, of which 5,551 musculoskeletal injury
        claims corresponded to hotel housekeepers. From 2010 to 2014, an average of 33.5% of all the
        injury claims within the accommodation industry, were from housekeeping related codes.
        Therefore, we can estimate that out of the total incurred losses for 2013, the cost for acute,
        cumulative or repetitive musculoskeletal injuries for employers would be 33% of $84,714,747 or
        about $28 million. If employers establish an effective MIPP, including implementing a worksite
        evaluation to identify hazards, corrective measures, training and recordkeeping, even a resulting
        modest or conservative reduction of 30% of the occurrences of injury total annual savings of
        $8.4 million for employers in the accommodation industry.

        Many hotel housekeeping employees commented during the advisory committee process on their
        loss of income due to occupational musculoskeletal injuries and the detrimental economic impact
        to themselves and their families. The current analysis is not able to quantify the economic
        benefit of the proposal to employees from injury prevention due to a lack of data. However, the
        Board notes that hotel housekeepers are low wage earners and prevention of injuries will be a
        significant economic benefit to them. Low wage workers are less able to absorb economic losses
        resulting from injuries than the general population, so regulations which prevent economic losses
        to these workers has a larger benefit than regulations that protect higher wage earners.

        Creation or Elimination of Jobs Within the State of California: The Division does not
        anticipate any jobs in California will be eliminated due to the financial impact of the proposed
        regulatory action. It is not anticipated that significant costs or expenses will be incurred by the
        businesses to comply with the proposed regulation that would result in either creation or
        elimination of jobs within California.

        Creation of New Business, Elimination of Existing Business or the Expansion of Business in
        California: The Division does not anticipate any business in California will be created or
        eliminated or affect the expansion of existing California businesses due to the financial impact of
        the proposed regulatory action. The Division does not anticipate that there would be sufficient
        fiscal impact to reduce the number of health practices in the state, or to create new industries to
        address requirements created by the proposal. The proposal also does not mandate new
        construction or extensive remodeling. Increasing or decreasing the existing workforce should
        not be an outcome of the requirements.
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 128 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Initial Statement of Reasons
Public Hearing:
Page 20 of 20

                                    BENEFITS OF THE PROPOSED ACTION

        This proposal should reduce the number of acute, repetitive and chronic musculoskeletal injuries
        suffered by hotel housekeeping employees with the implementation of a musculoskeletal injury
        prevention program, corrective measures and training. Consequently, the number of workers’
        compensation claims against hotels and other travel accommodation establishments should also
        decrease. This proposal creates an enforceable regulation that provides clear guidance to
        employers and employees regarding how to implement this law.

        This rulemaking proposal has no effect on the state’s environment.

         EVIDENCE SUPPORTING FINDING OF NO SIGNIFICANT STATEWIDE ADVERSE
                 ECONOMIC IMPACT DIRECTLY AFFECTING BUSINESSES

        The Board has determined that the proposed amendments may affect small businesses. Small
        businesses such as small motels may incur minor costs involved in ensuring that their existing
        prevention program under section 3203 includes a worksite evaluation and training which meets
        the specific requirements in this section. The proposed regulation provides the employer with a
        range of options and does not require a health, safety or medical professional to conduct the
        worksite evaluation or training. These costs would be offset by reduced indemnification and
        fewer workers’ compensation claims. The Board does not anticipate that there would be
        sufficient fiscal impact to reduce the number of hotels or other travel accommodation
        establishments currently in existence in the state.

               REASONABLE ALTERNATIVES TO THE PROPOSAL AND THE BOARD’S
                      REASONS FOR REJECTING THOSE ALTERNATIVES

        No reasonable alternatives have been identified by the Board or have otherwise been identified
        and brought to its attention that would be more effective in carrying out the purpose for which
        the action is proposed, or would be as effective and less burdensome to affected private persons
        than the proposed action, or would be more cost-effective to affected private persons and equally
        effective in implementing the statutory policy or other provision of law.
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 129 of 270




                  Exhibit 13
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 130 of 270
 STATE OF CALIFORNIA - DEPARTMENT OF INDUSTRIAL RELATIONS                                  EDMUND G. BROWN JR., Governor

 OCCUPATIONAL SAFETY
 AND HEALTH STANDARDS BOARD
 2520 Venture Oaks Way, Suite 350
 Sacramento, CA 95833
 (916) 274-5721
 FAX (916) 274-5743
 www.dir.ca.gov/oshsb
                                            FINAL STATEMENT OF REASONS

                                         CALIFORNIA CODE OF REGULATIONS

                                                  TITLE 8: New Section 3345
                                            of the General Industry Safety Orders
                                    Hotel Housekeeping Musculoskeletal Injury Prevention

                  MODIFICATIONS AND RESPONSE TO COMMENTS RESULTING FROM
                             THE 45-DAY PUBLIC COMMENT PERIOD

     There are no modifications to the information contained in the Initial Statement of Reasons (ISOR).

     Summary and Response to Written and Oral Comments:

     I. Written Comments Received During the 45-Day Public Comment Period:

1.   Lynn Mohrfeld, California Hotel and Lodging Association (CHLA), and Justin Epner, Gibson,
     Dunn & Crutcher LLP on behalf of CHLA, by letters dated May 16, 2017

     Comment #CHLA1: On May 17, 2012, the Board rejected this union-driven attempt to initiate a hotel
     housekeeping rule. The Board determined that the proposed rule’s backers “did not establish the
     necessity of the proposed rulemaking,” that hotel housekeeping injuries “are already addressed by . . .
     sections 3203 and 5110,” and that “[a] bad precedent would be set by carving out . . . hotel
     housekeeping.” The Board must do again what it did once before, almost exactly five years ago: reject
     this proposed rule.

     Response: Although on May 17, 2012, the Occupational Safety and Health Standards Board (Board)
     did reject recommendations of the Division of Occupational Safety and Health (Division or Cal/OSHA)
     and its own staff to send the matter to a Division-convened advisory committee, the Board later
     reconsidered the recommendations and on June 21, 2012, granted Petition 526 to the extent that the
     Division was requested to convene a representative advisory committee to determine whether a
     rulemaking action should be initiated and what control measures may be necessary to address
     musculoskeletal injury hazards to hotel housekeeping employees.

     The following quotes: “did not establish the necessity of the proposed rulemaking,” that hotel
     housekeeping injures “are already addressed by…sections 3203 and 5110,” and that “[a] bad precedent
     would be set by carving out…hotel housekeeping” are not contained in any declaration, decision,
     document or oral statement adopted by the Board and it does not represent any adopted Board
     determination from May 12, 2012, or other date. The language comes from an un-adopted draft that the
     Board considered, but rejected.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 131 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 2 of 56

           Comment #CHLA2: A rule that addresses only hotel housekeepers is irreconcilable with the
           existing regulations and would invite regulatory balkanization through a patchwork of job- and
           workplace-specific regulations. Existing regulations – Title 8 sections 5110 and 3203 – protect all
           workers in California’s workplaces by mandating, respectively, (1) procedures to abate individual
           workplaces’ known injury concerns related to the musculoskeletal activities such as those
           conducted by housekeepers and (2) forward-looking inquiry into potential hazards. Section 3345
           blurs the line between the abatement of actual injuries mandated by section 5110 and the proactive
           preventative hazard analyses mandated by section 3203.

           Response: There are many existing regulations that address specific hazards in specific industries,
           similar to this proposal. The Board believes the proposal is not irreconcilable with other Title 8
           regulations nor with Title 8 as a whole. Examples of existing regulations specific to a hazard in one
           industry include, but are not limited to the following sections: 3342 “Workplace Violence in Health
           Care;” 5120 “Health Care Worker Back and Musculoskeletal Injury Prevention;” 5189.1 “Process
           Safety Management for Petroleum Refineries;” 3456 “Hand-Held Tools” (in agricultural
           operations); 3426 “Hand Tools” (in tree trimming operations); 3289 “Tools” (window cleaning);
           1699 “Hand Tools” (in construction), 6263 “Hand Tools” (in logging operations); 6607 “Handling
           Heavy Tools at Drilling Wells;” 6646 “Miscellaneous Tools and Equipment” (petroleum drilling
           and production); 8384 “Tools and Equipment” (shipyards); and 8609 “Other Tools and Personal
           Protective Equipment” (telecommunications).

           Section 5110 “Repetitive Motion Injuries” can be applied to the work conducted by housekeeping
           employees. However, section 5110 is based on responding to injuries that have already occurred
           rather than providing methods of injury prevention and addresses only repetitive motion injuries
           and not other musculoskeletal injuries such as strains or sprains that are a result of acute trauma, or
           caused by falls, slips or trips.

           Section 3203 “Injury and Illness Prevention Program” (IIPP) is intended to prevent injuries and
           illnesses in all industries, including the accommodation industry. However, it does not specifically
           address the prevention of musculoskeletal injuries, nor does it require employee involvement in
           updating the employer’s IIPP and in evaluating and correcting hazards.

           Hotel housekeepers in California face a high number of injuries and illnesses caused by acute
           injury, repetitive or cumulative trauma. The issue brief entitled “Workplace Injuries in Hotel
           Housekeeping in California” contains Workers’ Compensation Information System (WCIS) data
           from 2010 to 2014 (please see document number four in the documents relied upon) that show a
           steady increase in the number of worker injury claims, from 4,990 in 2010 to 6,116 in 2014, when
           focused specifically on housekeepers within the accommodation industry. The existing regulations
           have not been effective in reducing these injuries.

           Furthermore, the injury data shows that the industry has not been able to identify and voluntarily
           implement effective strategies to reduce the incidence of injuries. When a specific industry has a
           significantly higher rate of injuries or illnesses, it is not unusual for a health and safety regulation to
           be promulgated to protect against specific hazards or protect a specific category of workers. Such
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 132 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 3 of 56

           standards are intended to address the hazards that are posed by the unique working conditions in a
           given industry. Therefore, the Board believes the rulemaking proposal is necessary and has
           developed a flexible performance-based regulation through the advisory process.

           Proposed section 3345 would address hotel housekeepers’ high injury rates similar to how existing
           section 5120 addresses the hospital care workers’ previously high rate of back and musculoskeletal
           injuries. Both section 5120 and proposed section 3345 are consistent with each other and section
           3203.

           Comment #CHLA3: Clarifying proposed section 3345 with linguistic fixes would not solve its
           intrinsic flaw: a special rule for hotel housekeepers and not for all hotel workers and not for all who
           perform housekeeping tasks and would result in particular rules for all manner of jobs in all manner
           or workplaces. Enacting this proposed rule would invite similar rules for others who perform
           housekeeping tasks, e.g., in hospitals, nursing homes, rehabilitation centers, and assisted-living
           facilities and would invite similar rules for all workplaces and all jobs that involve any form of
           manual labor, which would undermine the existing regulatory framework.

           Response: The proposed rulemaking is based on the high rate of injuries suffered by hotel
           housekeepers and existing regulations have not been sufficient to reduce these injury rates. Through
           the advisory process, a proposed regulation that is performance based and reasonable has been
           drafted. Please also see the response to Comment #CHLA2.

           Comment #CHLA4: The Occupational Safety and Health Standards Board “must determine that no
           reasonable alternative would be as effective and less burdensome to affected private persons than
           the proposed action” (Government Code section 11346.5(a)(13)). The Board cannot meet this
           mandate. Sections 5110 and 3203 are sufficient to protect hotel housekeepers from known injury
           risks and to identify and abate potential injury risks.

           Response: The Board does not believe that the existing regulations, sections 3203 and 5110, are
           sufficient or a reasonable alternative to the proposal to reduce the high rate of acute, repetitive and
           cumulative injuries suffered by housekeepers. Please see the responses to Comments #CHLA2 and
           CHLA5 regarding sections 3203 and 5110.

           Comment #CHLA5: Sections 5110 and 3203 impose methods that are plainly superior to those
           proposed by section 3345. Section 5110(a)(3) mandates that California employers, including hotels,
           address injuries “that a licensed physician objectively identified and diagnosed.” By contrast, the
           proposed new rule (section 3345(c)(5)(C)) mandates “[i]nput [from] the injured housekeeper, the
           housekeeper’s union representative, and the housekeeper’s supervisor as to [the causes of] the
           injury.” The proposed rule would harm housekeepers’ wellbeing by replacing expert medical
           analysis with subjective, anecdotal, and union-driven “input.”

           Response: The Board believes that the proposal will be more specific and comprehensive than
           sections 5110 and 3203 and thus better able to reduce musculoskeletal injuries in housekeepers in
           the accommodation industry.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 133 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 4 of 56


           Section 5110 has not been effective in preventing housekeeper musculoskeletal injuries. Under
           section 5110, an employer is not required to take any measures to protect employees until after the
           occurrence of two or more repetitive motion injuries (RMIs) resulting from an identical work
           activity are objectively diagnosed by a licensed physician. The physician has no role in evaluating
           or correcting hazards in section 5110. The “diagnosis by a licensed physician” portion of section
           5110 is only used to determine when the regulation applies. Section 5110 also does not apply to
           non-repetitive musculoskeletal injuries. However, proposed section 3345 is preventative as its
           provisions apply prior to the occurrence of both repetitive and non-repetitive musculoskeletal
           injuries. Section 5110 shifts the burden to employees to trigger the applicability of the regulation by
           reporting their injuries (section 5110(a)(4)), whereas section 3345 has the pro-active requirement
           that employers develop a musculoskeletal injury prevention program (MIPP).

           Section 3203 is nonspecific and does not provide for methods or procedures to reduce the high rate
           of housekeeper musculoskeletal injuries in the accommodation industry. Whereas section 3345
           provides performance-based requirements to employers specifically to reduce such housekeeper
           injuries.

           The proposal requires employers to have a procedure to investigate housekeepers’ musculoskeletal
           injuries. Proposed section 3345(c)(5)(C) requires such procedures to include input from the injured
           housekeeper, the housekeeper’s union representative, and the housekeeper’s supervisor as to
           whether any control measure, procedure, or tool would have prevented the injury (not diagnose it).
           Worker involvement is critical to effectively prevent musculoskeletal injuries to housekeepers, as
           they are knowledgeable on the details of the work tasks and work practices. The observations and
           experiences of the housekeepers are necessary to help identify all potential solutions or corrective
           measures. Please also see responses to Comments #CHLA2, CHLA3 and CHLA4.

           Comment #CHLA6: If promulgated, section 3345 would undermine sections 3203 and 5110
           through needless repetition and overlap; direct contradiction of the existing rule, presupposing a
           relationship between certain actions and injuries, and undermining collective bargaining.

           Response: Proposed section 3345 does not prevent, undermine, stop or interfere with an employer
           or union from entering into a collective bargaining agreement. Please see the responses to
           Comments #CHLA2 through CHLA5 with regards to sections 3203 and 5110.

           Comment #CHLA7: The proposed rule is redundant with existing sections 3203, 5110 and 3273.

           Response: The Board does not believe that section 3345 is redundant with existing sections 3203,
           5110, and 3273. In the Division’s enforcement experience, these existing regulations are not
           sufficient to address the acute, repetitive, and cumulative injuries suffered by housekeepers. Please
           see the responses to Comments #CHLA2 and CHLA3 on the need for proposed section 3345.

           Regarding sections 3203 and 5110, please see responses to Comments #CHLA2 through CHLA5.
           Regarding section 3273, please see the response to Comment #CHLA10.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 134 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 5 of 56


           Comment #CHLA8: Everything that section 3345 hopes to accomplish is already mandated by
           section 3203. Whereas section 3203 mandates “investigat[ion of] occupational injury,” the
           proposed rule would mandate “investigat[ion of] musculoskeletal injuries,” which is merely a
           subset of what is already prescribed. The first seven subsections of existing section 3203 are nearly
           identical to proposed section 3345: they both mandate (i) identification of responsible authorities;
           (ii) systems to ensure compliance; (iii) communication systems; (iv) hazard identification
           procedures; (v) injury investigation procedures; (vi) methods for correcting identified hazards; (vii)
           recordkeeping; and (viii) periodic employee training.

           Response: Although the proposal is consistent with section 3203 as both contain similar subsection
           titles, the proposal contains specific procedures to reduce musculoskeletal injuries in housekeeping
           operations in the accommodation industry, which are not addressed by section 3203. Please also see
           responses to Comments #CHLA2 and CHLA5.

           Comment #CHLA9: Section 5110 and the proposed rule both seek to prevent “musculoskeletal
           injuries.” Both define that term the same way. See sections 5120(b) and 3345(b). Section 5110
           mandates evaluation of “work activities . . . which have caused” musculoskeletal injuries. Similarly,
           section 3345 would mandate an assessment of ten particular types of work activities or working
           conditions “with respect to potential causes of musculoskeletal injuries to housekeepers.”
           Therefore, the proposed rule’s overlap with Section 5110—and hence its redundancy—is apparent.
           Indeed, at least one citation was issued in 2012 against a CH&LA member under section 5110 for
           precisely the same conduct covered under the proposed hotel housekeeping rule.

           Response: Please see responses to Comments #CHLA2 through CHLA5. The Board agrees that the
           definition of musculoskeletal injury in existing section 5120 “Health Care Worker Back and
           Musculoskeletal Injury Prevention” is consistent with the definition of musculoskeletal injury in
           proposed section 3345, but does not believe that such consistency creates redundancy or overlap
           with section 5110 “Repetitive Motion Injuries.”

           Comment #CHLA10: Section 3273 already complements section 5110 by mandating certain
           procedures to prevent “slips, trips and falls,” and “falling and striking objects” - the very same
           things that the proposed rule purports to guard against. Section 3273 already mandates that
           employers keep work surfaces “free of dangerous projections or obstructions, maintained in good
           repair, and reasonably free of oil, grease, or water.” Moreover, the rule even contemplates
           workplaces where damp surfaces are common as part of the job: “Where the type of operation
           necessitates working on slippery floors, such surfaces shall be protected against slipping by using
           mats, grates, cleats, or other methods which provide equivalent protection.” Subsection 3273(e) also
           ensures that workplaces feature sufficient “[p]rotection from falling objects.” Accordingly, the
           proposed regulation’s attempts to prevent “slips, trips and falls” and “falling and striking objects”
           are redundant. A prevention program for wet floors would be extraneous; all that is required is
           adequate enforcement of the existing regulations.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 135 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 6 of 56

           Response: Section 3273 requires certain general conditions be maintained and certain equipment be
           provided to prevent slips and falls, but does not require the development of procedures, processes,
           or the use of safe work practices. Thus, the Board finds no redundancy.

           Proposed section 3345 will not be limited to only providing appropriate equipment when needed,
           but will ensure that processes, practices, procedures, or other corrective measures be considered, to
           effectively reduce housekeeper musculoskeletal injuries. Please also see response to Comment
           #CHLA7 on the Division’s enforcement experience and concerns about redundancy with section
           5110.

           Comment #CHLA11: The proposed rule contradicts and conflicts with existing Title 8 regulations
           sections 3203 and 5110. The proposed section 3345 aims to add a new “part [to] the Injury and
           Illness Prevention Program (IIPP) required by section 3203,” namely a “musculoskeletal injury
           prevention program (MIPP) that addresses hazards specific to housekeeping.” The proposal
           overlaps and contradicts the existing rule.

           Response: The Board has found no conflicts or contradictions between the proposal and existing
           sections 3203 or 5110. The Board believes the proposal is consistent with section 3203, but does
           not overlap the existing regulation. Please see responses to Comments #CHLA2 through CHLA5.

           Comment #CHLA12: Sections 3203 and 5110 feature flexible performance standards, but the
           proposed rule forces “required tools” upon housekeepers. Both section 3203 and the proposed rule
           impose systems to ensure compliance, but the proposed rule would mandate that hotel housekeepers
           use specific “tools or equipment deemed appropriate for each housekeeping task.” Housekeepers
           who do not use the “required tools” must be “investigate[d],” and are subject to “disciplinary
           actions.”

           Response: The proposal does not mandate that employers require a specific tool, group of tools, or
           certain equipment for a task. Under the proposal, the employer may provide multiple methods,
           procedures, and/or tools for accomplishing tasks safely as determined by the employer’s evaluation.
           The proposal is a performance based regulation and does not contain prescriptive requirements for
           tools or methods. The proposal does not state that housekeepers who do not use required tools must
           be investigated. Please also see the response to Comment #CHLA14 regarding disciplinary action.

           Comment #CHLA13: This mandatory one-size-fits-all approach contradicts the existing rules,
           which allow for a range of “safe and healthy work practices,” and multiple “measures” that satisfy
           an injury-minimization plan. The existing rules permit any work practice as long as it is safe. By
           contrast, the proposed rule requires employees to “follow the employer’s safe workplace
           housecleaning practices.” Specifically, the proposed rule mandates that employers implement
           “appropriate equipment or other corrective measures” (such as “effective tools [and] work
           practices”). Housekeepers who do not adhere to the specific processes and mandates are subject to
           discipline. Section 3203 presumes that a practice is safe unless it is shown to cause injury. But the
           proposed rule presumes that a practice is unsafe unless it is specifically permitted by the employer.
           The two are in direct conflict.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 136 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 7 of 56


           Response: The employer is not required by the proposal to establish specific prescriptive work
           practices for employees. Please also see the response to Comment #CHLA12. The proposal allows
           employers to establish any variety of work practices that are safe for employees, which is consistent
           with section 3203. Please also see the responses to Comments #CHLA2 through CHLA5 and
           CHLA14.

           Comment #CHLA14: The contradiction between section 3203 and the proposal is dangerous for at
           least three reasons. First, when housekeepers face punishment for deviating from the one-size-fits-
           all practices imposed by their employer, they are less likely to report injury. Second, the proposed
           rule presumes that a uniformly safe practice exists in the first place; forcing healthy housekeepers to
           alter their routines after years of performing certain tasks in certain ways is more likely to cause
           complaints, discomfort, and reports of injury. Finally, a legal mandate to investigate and discipline
           housekeepers who deviate from their employer’s scripted cleaning methods is certain to cause labor
           strife. Instituting mechanisms that put employees and employers at odds with each other is not
           conducive to the collaborative problem solving for which Section 3345 strives. Accordingly,
           guidance- rather than regulatory mandates- is more likely to accomplish those goals.

           Response: The Board does not believe that section 3345 contradicts Section 3203 or causes a labor
           strife. Please see the responses to Comments #CHLA2 through CHLA5. The proposal does not
           require “one-size fits-all practices.” The proposal does not restrict employers from using various
           methods or procedures for performing tasks safely, does not assume there is a single, uniform
           scripted safe work practice, and does not force alteration of existing safe practices used by
           housekeepers. The proposal also does not require the employer to establish highly prescriptive work
           practices. Please also see responses to Comments #CHLA12 and CHLA13.

           The Board believes that the proposal will not deter housekeepers from reporting injuries as a result
           of this performance based regulation. On the contrary, section 3345(c)(3) of the proposal requires
           employers to include in their MIPP, “A system for communicating with housekeepers… including
           provisions designed to encourage housekeepers to inform the employer of hazards at the worksite,
           and injuries or symptoms that may be related to such hazards without fear of reprisal;”

           Proposed section 3345 will require employers to conduct a worksite evaluation to assess
           housekeeping tasks with respect to potential causes of musculoskeletal injuries. Employers (with
           employee input), given their knowledge and familiarity with their particular facility, job operations
           and cleaning procedures, are the best resource to identify a variety of safe workplace housecleaning
           practices and select appropriate housekeeping tools or equipment (when needed) for housekeeping
           tasks. Additionally, section 3345 fosters employer and employee collaboration. Housekeepers and
           employers will work together to identify and evaluate hazards along with appropriate corrective
           measures.

           To mitigate the risk factors and minimize the injuries associated with tasks specifically related to
           hotel housekeeping jobs, the employer must have a system for ensuring that supervisors and
           housekeepers comply with the MIPP. Proposed section 3345(c)(2) provides flexibility, and notes
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 137 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 8 of 56

           that substantial compliance with this provision includes recognition of employees who follow the
           employer’s safe workplace housekeeping practices and use the appropriate tools and equipment,
           training and retraining programs, disciplinary actions or other means that ensures employee
           compliance. These requirements are consistent with existing section 3203.

           With regards to the recommendation to use guidelines, rather than a regulatory mandate, the injury
           data shows that the industry has not been able to identify and voluntarily implement effective
           strategies to reduce musculoskeletal injuries. Please see the response to Comment #CHLA2.
           Additionally, given its voluntary nature, guidelines create an unfair disadvantage to employers that
           are willing to commit the necessary time and resources to prevent musculoskeletal injuries and who
           must compete against employers that disregard or ignore voluntary guidelines. Thus, the Board
           believes it is necessary to go forward with this rulemaking.

           Comment #CHLA15: The proposed regulation conflicts with section 3203 and the existence of a
           special rule for a particular type of work is irreconcilable with existing regulations. The purpose of
           section 3203 is to identify hazards. However, the proposed rule purports to have concluded that
           injuries are a foregone conclusion – an inexorable result of hotel housekeeping work (not hotel
           work, and not housekeeping work, but hotel housekeeping work). An injury prevention rule that
           applies to one job in one workplace necessarily presumes that that job in that setting is uniquely
           dangerous. By listing routine housekeeping motions and actions alongside “slips, trips, and falls,”
           and “striking objects,” presumes, without justification, that common tasks performed by all of us,
           from mothers and fathers to mail carriers, like “lifting” and “pushing and pulling” cause injury.

           Response: The Board does not believe that the proposal conflicts with section 3203 and the Board
           does not believe that a rule for a particular type of work in irreconcilable with existing regulations.
           Please see the responses to Comments #CHLA2 through CHLA5.

           Regarding the comment that “…the proposed rule purports to have concluded that injuries are a
           foregone conclusion…” the WCIS data demonstrates that housekeepers in the accommodation
           industry are experiencing a large number of injuries and the goal of the proposal is to reduce the
           existing injury rate using performance based requirements. Please see the response to Comment
           #CHLA2.

           The Board recognizes that housekeeper injuries are sometimes the result of common motions and
           actions, but notes that there are additional variables that may affect housekeeping employees more
           than some other occupations such as, but not limited to, the following: prolonged or awkward static
           postures; excessive exertion; extreme reaches and repetitive reaches above shoulder height; lifting
           or forceful whole body or hand exertions; excessive work-rate; and inadequate recovery time
           between tasks.

           Comment #CHLA16: There is no basis for singling out a particular type of employer or a particular
           job description. Even if there were, there are appropriate ways to address individual jobs, such as
           the job-specific ergonomic advice published by Federal OSHA. The presumption that housekeeping
           tasks are necessarily dangerous when performed in hotels is a problem.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 138 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 9 of 56


           Response: With regarding to establishing a regulation that applies only to housekeeping work in the
           accommodation industry, please see the responses to Comments #CHLA2 and CHLA3. With
           response to using guidelines or advice in lieu of a regulation, please see the response to Comment
           #CHLA14.

           Comment #CHLA17: It defies common sense that tasks are dangerous in hotels but not in other
           workplaces. The study of housekeeping tasks, “Evaluation of Musculoskeletal Disorder Risk in
           Hotel Housekeeping Jobs,” by Dr. Steven Wiker disproves that housekeeping tasks are inherently
           dangerous. Dr. Wiker’s study concluded that exposures were sufficiently low that the job was
           compliant with NIOSH guidelines for prevention of occupational musculoskeletal injuries and
           disorders. The Board staff wrote they did not see mention of the “CHLA NIOSH lifting equation
           study” that countered all of the testimony and that it was important to “mention the NIOSH study
           that the industry had conducted which did not show excess risk for [musculoskeletal injury] in
           housekeeping work, using the NIOSH lifting equation.”

           Response: Please see the responses to Comments #CHLA2 and CHLA3 regarding the scope of the
           proposal.

           The unpublished study of Dr. Wiker, which ignored injury data, was neither conducted with, nor
           approved by NIOSH. Several stakeholders (including health professionals) in the advisory process
           disputed Dr. Wiker’s findings (see pages 8, 9, 11, 12, 14, 27, 28 of the March 19, 2013, advisory
           meeting minutes – document six from the documents relied upon in the ISOR).

           The Wiker study consisted of a controlled, laboratory-type simulation that took place in a hotel
           suite in Washington State. Additionally, the simulation did not involve actual housekeeping work,
           and did not accurately depict the complex and full range of motions involved in hotel housekeeping
           work. The selected hotel room and conditions, equipment used, and the speed and duration of tasks
           did not accurately represent hotel housekeeping work in California.

           There are numerous factors that will impact musculoskeletal risk for housekeeping workers
           including but not limited to work rate, total working hours, frequency and duration of tasks,
           frequency and duration of rest breaks, degree of filth (especially in bathtubs, showers and toilets),
           clearance around furniture, availability of appropriate equipment used for cleaning, the condition of
           the equipment used for cleaning, type and condition of flooring, weight of mattresses and furniture
           lifted or moved, and additional non-housekeeping work tasks. These important factors were either
           not considered or not well addressed in the Wiker study. The NIOSH lifting equation referenced in
           the Wiker study is not pertinent to musculoskeletal injuries resulting from a wide array of non-
           lifting work tasks in hotel housekeeping. Ultimately, the Wiker study results are not consistent with
           the actual high number of musculoskeletal injuries to hotel housekeepers.

           This proposal addresses the wide range of musculoskeletal injuries suffered by housekeepers and is
           not solely focused on the injuries caused by lifting. The Board staff’s concerns regarding omission
           of the CHLA study were resolved prior to the commencement of formal rulemaking. Ultimately, the
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 139 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 10 of 56

           Board did not rely on the Wiker study because it is not peer reviewed, not published and contains
           the deficiencies discussed in the previous paragraph. Other peer reviewed, published studies have
           shown hotel housekeeping workers have high injury rates (please see document one in the
           documents relied upon in the ISOR).

           Comment #CHLA18: The proposed rule clashes with the very premise of the existing regulation,
           which is to “find and fix” risk factors. The proposal presumes that the risk factors have already been
           “found.” The proposed rule purports to be “based on section 3203,” but this fundamental difference
           conflicts with the heart of section 3203’s focus on objective inquiry.

           Response: The Board does not believe that the proposal clashes or conflicts with section 3203.
           Please see the responses to Comments #CHLA2 through CHLA5.

           Proposed section 3345 does not presume the existence of hazards, rather it requires that the
           employer assess each housekeeping task with respect to potential causes of musculoskeletal injuries
           to housekeepers. Such potential risks were identified by the Board in the documents relied upon and
           explained in the ISOR.

           Comment #CHLA19: Section 3345 is arbitrary in its application because privately owned “lodging
           establishments” with “sleeping room accommodations” would be bound by the rule, but
           government-owned or -operated establishments such as prisons and jails would not be bound by it,
           nor would any type of inpatient medical facility, whether privately or publicly owned. Neither the
           proposed rule nor the documents that explain it offer any reason why the same housekeeping tasks
           are dangerous in hotels but not in other workplaces. By contrast, California’s Violence Prevention
           in Health Care rule, section 3342, applies to both private and state health facilities and addresses a
           problem that is unique to the health care industry.

           Response: The Board does not believe that the proposal is arbitrary, as the high number of injuries
           among housekeepers in the accommodation industry necessitates going forward with this
           rulemaking. Please also see the response to Comment #CHLA2.

           The proposal is also not arbitrary in its application because it covers all lodging establishments
           (defined as establishments that contain sleeping room accommodations that are rented or otherwise
           provided to the public, such as hotels, motels, resorts, and bed and breakfast inns) in the
           accommodation industry without regards to the type of ownership of the lodging establishment.

           Comment #CHLA20: In addition to presuming to have “found” risk factors inherent in hotel
           housekeeping activities, the proposed rule’s “fix” is inherently and fatally flawed. Section 5110
           mandates expert medical opinions, whereas the proposed rule mandates the subjective input of
           laypersons. Section 5110 imposes minimal evidentiary standards: if just two employees report
           work-related repetitive motion injuries (RMIs) at any point in a 12-month window, the injury
           minimization program becomes mandatory. Instead of “a licensed physician [who] objectively
           identified and diagnosed” an injury, the new “[p]rocedures to investigate musculoskeletal injuries”
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 140 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 11 of 56

           must include “[i]nput of the injured housekeeper, the housekeeper’s union representative, and the
           housekeeper’s supervisor” about what caused the injury.

           Response: Please see responses to Comments #CHLA2 through CHLA5.

           Comment #CHLA21: The proposed rule’s methods to abate the injury risk are also flawed.
           Whereas section 5110(c) contains a safe-harbor provision to prevent employers from incurring
           “additional unreasonable costs,” the new section 3345 would eviscerate that and expose employers
           to uncapped liability. Separately, just as the proposed rule disposes of expert opinions in diagnosing
           injuries, it disposes of expert opinions in abating them, as well. Whereas section 5110(b)(2)
           mandates “engineering controls,” the proposed section 3345 requires “involving housekeepers and
           their union representatives” in determining what “corrective measures” to implement. The proposed
           rule even contradicts guidance from federal OSHA. OSHA suggests “[a]n ergonomic job hazard
           analysis . . . [that] focuses on the relationship between the worker, the task, the tools, and the work
           environment.” By contrast, the proposed rule mandates “a worksite evaluation” that “involve[es]
           housekeepers and their union representative in designing and conducting” it. Housekeepers and
           union representatives are not qualified to assess or implement “engineering controls” or the
           complex relationships between the human body, its movements, and its environment. As the Wiker
           study concluded, “[a]ny changes made to housekeeping tasks, tools, or paradigms . . . should be
           evaluated using standard industrial engineering and ergonomics methods to determine their
           worthiness before implementation.” Union representatives are not capable of doing so. As the
           Board staff summarized, the proposed rule “ask[s] most-likely uneducated employees (employee,
           union rep, and supervisor) to give advice on whether or not an additional measure would have
           prevented the injury.”

           Response: The proposal requires “procedures for identifying and evaluating housekeeping hazards
           through a worksite evaluation” (Section 3345(c)(4)) to identify injury risks to housekeeping
           employees. This is consistent with federal OSHA guidance and existing section 3203. There is no
           contradiction between conducting a worksite evaluation with employee and employee
           representative input, and the federal OSHA recommendation to “focus on the relationship between
           the worker, the task, the tools and the work environment.”

           Involving employees and their representatives in the worksite evaluation does not serve to dispose
           of expert opinion or federal OSHA guidelines as there is no prohibition or restriction on using
           expert opinion or following the guidelines. Employers are free to use expert opinion and follow
           federal OSHA guidelines if they wish, although, the use of expert opinion and federal OSHA
           guidelines are not required. The Board notes that given the direct and actual knowledge of their
           jobs, tasks and workplace, employee input is valuable and effective for problem solving and as such
           a critical prevention element.

           With regard to costs, proposed section 3345 will not require state-of-the-art technology,
           unreasonable costs, or infeasible control measures. The proposal does not mandate specific hazard-
           analysis, technologies, tools or equipment, or that a health, safety, or medical professional be hired
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 141 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 12 of 56

           to conduct the worksite evaluation. Please also see the responses to Comments #CHLA12 through
           CHLA14.

           Regarding section 5110, please see the responses to Comments #CHLA2 through CHLA5.
           Regarding the Wiker study, please see the response to Comment #CHLA17.

           Comment #CHLA22: Collective bargaining would be undermined by the proposed rule. Just as the
           proposed rule presumes that routine motions are necessarily injurious, section 3345(c)(4)(E)
           presumes that there is a particular “work-rate” that is “excessive” for all housekeepers,
           notwithstanding differences in physical fitness. “Excessive work-rate” is a matter to be decided
           through collective bargaining. The union is attempting to accomplish through regulatory
           mechanisms—quotas on the number of rooms that a housekeeper may clean—what it has been
           unable to accomplish in collective bargaining. However, dressing up a simple matter of collective
           bargaining as a health and safety regulation proved unavailing: the Board, as it was constituted at
           that time, was not deceived by this ploy and concluded “quotas or restrictions limiting the amount
           of work an employee can be assigned . . . are addressed in collective bargaining agreements.”

           Response: Proposed section 3345 is performance oriented and requires that the employer conduct a
           worksite evaluation to identify and assess potential sources of injury. Excessive work rate is one of
           several known risk factors that poses a risk of injury to housekeepers. As such, it is one of the
           elements that the employer needs to consider in their worksite evaluation, to assist in the
           identification of unsafe conditions, work practices, process, or operations. Proposed section 3345
           does not prevent or stop an employer or union from entering a collective bargaining agreement, nor
           does it establish a limit on the amount of work an employee can be assigned.

           Comment #CHLA23: Expert medical analysis would be replaced with subjective speculation under
           the new regulatory regime. Cal/OSHA guidance indicates that IIPPs should involve health
           professionals at all steps of the process. Yet the proposed rule reflects a preference for
           individualized information-gathering, assessment, and treatment. One of the three mandatory
           investigative procedures would be soliciting “[i]nput of the injured housekeeper . . . as to whether
           any other control measure, procedure, or tool would have prevented the injury.” In other words, the
           subjective opinions of a single housekeeper could trump the objective views of physicians and
           ergonomists. In sum, the dissonance between the programmatic requirements of section 3203 and
           the prescriptive requirements of the MIPP could not be clearer.

           Response: The Cal/OSHA guidance document referred by the commenter was based on principles
           and techniques developed by occupational safety and health professionals. However, the Cal/OSHA
           guidance document does not indicate that employers should involve health professionals when
           developing or implementing an IIPP. Equally, section 3203 contains no preference for expert
           medical input.

           The opinion of housekeepers and their representatives does not take priority over the objective
           views of physicians and ergonomists in proposed section 3345. Please see responses to Comments
           #CHLA5 and CHLA21.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 142 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 13 of 56


           The proposed section is a non-prescriptive performance based standard consistent with section
           3203. Please see responses to Comments #CHLA2 and CHLA5.

           Comment CHLA24: Section 3203’s preference for expert medical input is somewhat attenuated.
           One must comb through Cal/OSHA guidance materials to find it. Section 5110’s mandate for expert
           medical input, however, is explicit. A “[p]rogram designed to minimize [repetitive motion injuries
           (RMI)]” is mandatory only when “a licensed physician objectively identified and diagnosed”
           injuries, and even then only if there is work-related causation (that is, when the injuries “were
           predominantly caused (i.e. 50% or more) by” work), among other criteria. For this same reason, as
           it is with the existing section 3203, the proposed rule is both redundant of and contradictory to the
           existing section 5110. By presuming the existence of a hazard, the proposed rule would eliminate
           the determinative medical professional role that section 5110 mandates.

           Response: There is no preference for expert medical input in section 3203 or in related guidance
           materials. Please see response to Comment #CHLA23. With regards to section 5110 and the
           diagnosis of RMIs by a licensed physician, please see response to Comment #CHLA5.

           The Board does not believe that proposed section 3345 is redundant or contradictory to existing
           sections 3203 or 5110. Please see the responses to Comments #CHLA 2 through CHLA5. Proposed
           section 3345 is preventive and requires that an employer take action before a musculoskeletal injury
           occurs and needs to seek the opinion of a physician or other medical professional. Proposed section
           3445 does not presume the existence of a hazard, rather it requires that the employer assess each
           housekeeping task with respect to potential causes of musculoskeletal injuries to housekeepers.
           Please also see the response to Comment #CHLA18.

           Comment #CHLA25: The proposed rule is at odds with common sense. Section 3345 does not
           comport with everyday layperson common sense in at least two crucial ways. The proposed rule
           seeks to “control the risk” of injuries that are primarily repetitive motion injuries, for example from
           “repetitive reaches above shoulder height.” Ignoring the inherently progressive nature of these
           injuries, the proposed rule would mandate three types of investigative assessments of the causes of
           a housekeeper’s injury. The first mandatory procedure is investigating the “tasks being performed at
           the time of the injury.” By definition, there is no “time of the injury” in repetitive motion injuries.

           Response: Proposed section 3345 is not primarily for, nor specific to repetitive motion injuries. The
           proposal protects employees equally against acute, cumulative trauma, and repetitive motion
           injuries.

           The proposal also does not require employers to identify the specific time when an injury occurred.
           The proposal requires employers to identify tasks being performed when an employee recognizes
           an injury. For all injuries, including those that result from repetitive motions or cumulative trauma,
           employers are required to have procedures to investigate such injuries under proposed section 3345.
           This requirement is consistent with section 3203 that requires an investigation of all occupational
           injuries and illnesses, including repetitive motion injuries and cumulative trauma injuries, and
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 143 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 14 of 56

           sections 14300 through 14300.48 that require employers to record certain injuries and illnesses
           including repetitive motion injuries and cumulative trauma injuries.

           Also, please note that repetitive and cumulative musculoskeletal injuries do have a “time of injury,”
           even though the injury does not occur at one specific instance, but rather the injury occurs over a
           period of time that an employee could describe to his or her employer, if such description is helpful
           to understanding of the cause of the injury or prevention of future injuries. Many occupational
           injuries, illnesses and diseases occur due to prolonged exposures, but employers are required to
           investigate such cases and take measures to prevent reoccurrence.

           Comment #CHLA26: Repetitive motion injuries (or “cumulative trauma,” section 3345(b)) are at
           the core of the proposed rule. But repetitive motion injuries cannot occur without repetitive motion.
           Unlike, for example, a worker in a poultry processing plant who stands in one place and repeats the
           same chopping motion ad nauseam, hotel housekeepers use a variety of muscle groups, are not
           stationary, use multiple tools, work on multiple work surfaces, and walk between hotel rooms. In
           many ways this is the opposite of “repetitive motion:” “Housekeepers perform a variety of different
           tasks that are short in duration (most less than 2 minutes) before moving onto different activity, and
           activities are peppered with . . . short breaks between exertions that allow adequate perfusion of
           contracting tissues. The breaks permit adequate supply of nutrients and washout of metabolic end-
           products from working muscle.”

           Response: Regarding repetitive motion injuries being the core of the proposed rule, please see the
           response to Comment #CHLA25. Based on testimony from numerous housekeepers during the
           advisory committee meetings and a review of the injury data, the Board believes that housekeeping
           employees in lodging establishments perform some repetitive motion tasks and that both repetitive
           tasks and non-repetitive tasks are causing injury. Cumulative injuries can result over time from
           movement and forces that are not identical.

           The Board believes that the assertion that breaks between housekeeping tasks are sufficient to
           prevent injury is not correct. The Wiker study is not representative of actual workplace experience
           of California housekeeping employees in lodging establishments as the Wiker study consisted of a
           short duration simulations of some housekeeping tasks. Please see the response to Comment
           #CHLA17.

           The injury rates of housekeeping employees in lodging establishments and statements of the
           workers themselves provide a more representative assessment of actual workplace experiences of
           California housekeeping employees. Please see the response to Comment #CHLA2 and the
           following documents relied upon in the ISOR: “Occupational Safety and Health Standards Board
           Petition No. 526, submitted by Kurt Peterson and Pamela Vossenas, on behalf of UNITE HERE
           (Jan. 23, 2012)" (document number one in the list of documents relied upon), “Issue Brief:
           Workplace Injuries in Hotel Housekeeping in California prepared by the DIR - Office of the
           Director, Research Unit, May 13, 2016” (document number four in the list of documents relied
           upon), and “California Workers Compensation Information System (WCIS) Preliminary Data.
           Occupational Hazards Faced by Housekeepers within the Hotel and Hospitality Industry. March 19,
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 144 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 15 of 56

           2013” (document number eighteen in the list of documents relied upon). The injury rates confirm
           worker statements that housekeeping employees are experiencing excessive numbers of injuries
           from the physical tasks of their job.

           The Board agrees that housekeepers perform a variety of housecleaning tasks and use a diversity of
           muscle groups, but does not agree with CHLA’s statement that these injuries cannot occur or that
           the proposal is at odds with common sense. The high rate of injuries suffered by housekeepers
           necessitates the Board move forward with this performance-based proposal. Likewise, the Board is
           confident its efforts to address the reduction of occurrence of musculoskeletal injuries among
           housekeepers are appropriate.

           Comment #CHLA27: The economic implications of the proposed rule weigh against its enactment.
           Section 3345 would impose unpredictable yet significant costs on California’s hotel and lodging
           industry. The proposed new rule would result in substantial ongoing costs, as shown in the
           following table. Please note that these estimates do not include any equipment or changes to
           operations, nor do they address the liability to employers for implementing changes without any
           scientific evidence to demonstrate the existence of the alleged hazards or the effectiveness of
           mandated interventions.

           The ISOR guesses the proposed rule would cause a “modest or conservative reduction of 30% of
           the occurrences of injury,” which would result in “annual savings of $8.4 million” for hotels. It also
           calculates $3.4 million in annual costs imposed on the industry. These estimates are defective. First,
           like companies in all industries, hotels seek financial profitability. Thus, if it were true that the
           industry stood to gain $5 million per year – that it could spend $3.4 million in order to save $8.4
           million each year – then the industry would obviously already be doing what section 3345 seeks to
           mandate. No rational for-profit enterprise would do otherwise. Relatedly, the estimate of a “30%
           reduction” in injuries is pure guesswork and would represent a dramatic decrease. Yet that estimate
           is the key variable in the economic impact analysis.

           The following costs are merely an introduction to the more concerning factor, which is that the
           record simply ignores CH&LA’s economic analysis.

                                       Table 1 Comment CHLA#27 Estimated Costs

                         Cal/OSHA Housekeeping in the Hotel and Hospitality Industry
                                            Proposed Rule § 3345
                      Economic Impact Analysis (Source: Smith Travel Research, Wage Watch (2012)
                                                      Costs Per Segment
                    Proposed Standard                                     Limited            Total Cost
                                                       Full Service       Service
            1. Job Hazard Analysis                       $2.5 mil          $6.8 mil            $9.3 mil
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 145 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 16 of 56

            2. Musculoskeletal Injury & Illness
            Program                                       $425,000         $659,000           $1.1 mil
            3. Housekeeper Training                       $3.25 mil        $3.16 mil          $1.9 mil
            4. Monitoring & Evaluation                     $1.7 mil        $2.6 mil           $4.3 mil
            5. Recordkeeping                              $212,500         $329,700          $542,200
                                                       Total Costs                           $21.6 mil
                                                       5 Year Total Cost                  $108.2 Million
           Row 1. Costs are estimated at between $2,000 - $5,000 per property to hire a professional qualified
           to evaluate Musculoskeletal Disorders (MSD) hazards. For estimation purposes, $2,000 per
           property was utilized.
           Row 2. Estimations are for eight hours to complete such a plan. Cost estimates are for a Human
           Resources Manager at a full service property or the General Manager at a limited service property.
           Formula: 8 hours x $42.80 (HR hourly wage) = $342.40; 8 hours x $24.20 (GM hourly wage) =
           $193.60.
           Row 3. It is estimated there would be four housekeepers and the General Manager involved in
           training with a total meeting time of four hours per year. Formula:
               -Limited Service: (1 housekeeper per eight rooms x $10.40 average salary per hour x 8 hours) +
               (1 GM x $24.20 average salary per hour limited service hotel x 8 hours = $193.60);
               -Full Service: (1 housekeeper per eight rooms X $10.40 salary per hour x 8 hours) + (1 GM x
               $73.55 average salary per hour full service hotel x 8 hours = $588.40)
           Row 4. It is estimated this will take the Human Resources Manager at a full service property or the
           General Manager at a limited service property four days per year (32 hours).
           Row 5. It is estimated this will take the Human Resources Manager at a full service property or the
           General Manager at a limited service property four hours per year. Formula: 4 hours x $42.80 (HR
           hourly wage full service) = $171.20 4 hours x $24.20(GM hourly wage limited service) = $96.80.

           Response: The proposal will be the first regulatory effort to reduce musculoskeletal injuries in the
           accommodation industry and as a result, the Board believes that a good-faith implementation of the
           proposal will significantly reduce musculoskeletal injuries as described in the ISOR. Please see the
           responses to Comments #CHLA2 through CHLA5 on why existing regulations have not been
           effective in preventing musculoskeletal injuries. Please see the response to Comment #CHLA14 on
           why guidelines are not effective in preventing musculoskeletal injuries.

           The Board did not ignore CHLA’s economic analysis. CHLA’s estimate calculated for reviewing
           and updating a MIPP (row 2 from the table provided in Comment #CHLA27) was accepted and
           utilized. However, the cost in row 1 from table 1 in Comment #CHLA27, entitled “job hazard
           analysis” does not exist in the proposed regulation. Proposed section 3345 does not require lodging
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 146 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 17 of 56

           establishments to hire a professional to evaluate musculoskeletal disorder hazards or perform a job
           hazard analysis. Accordingly, cost estimates for row 1 from table 1 provided in Comment
           #CHLA27 were not utilized.

           The Board estimated costs for the proposal as follows (see table 2 below for summary):

           Establish MIPP: the Board estimates for the cost to establish an MIPP (row 2 from table 1 in
           Comment #CHLA27) are the same as the CHLA estimate ($1.1 million). The cost is shown below
           in row 1 of table 2 (total statewide cost of proposal as estimated by the Board).

           Worksite evaluations and MIPP review: Although the proposal does not require a job hazard
           analysis, the proposal does require employers to conduct annual worksite evaluations and an annual
           review of their MIPP. The Board estimates it would take a maximum of 4 hours for establishments
           annually to conduct worksite evaluations and a program review/update as required by the proposal.
           The cost would be $100 per establishment and a total statewide cost of $550,000 using the same
           hourly wages as provided by CHLA for the cost of establishing the MIPP (row 2 of the table in
           Comment #CHLA27). In addition, the proposal requires employers to involve housekeeping
           employees in the worksite evaluation and program review. The proposal does not mandate a
           specific number or percentage of employees to participate in the evaluation. The proposal only
           requires that employees be allowed to participate. For purposes of the cost estimates, the Board
           assumed up to 50 percent of housekeeping employees will participate, although the Board notes this
           assumption likely overestimates the actual number of employees who will participate. The Board
           estimates that employee involvement would take a maximum of 2 hours per housekeeping
           employee. The cost of 2 hours for 50 percent of all housekeepers (using the same hourly wages as
           provided by CHLA) is approximately $700,000. The total annual statewide cost for the worksite
           evaluations and annual MIPP review/update including employee participation is calculated at
           approximately $1.25 million. Please see row 2 of the estimated costs by the Board in table 2 below.
           This is lower than the $4.3 million by CHLA (row 4 of table 1 in Comment #CHLA27) because
           CHLA estimates employers will need 32 hours per year per establishment to conduct evaluations
           and program reviews. The Board believes this is an overestimate.

           Training: the Board estimates the training requirements of the proposal will take up to 2 hours per
           year for each housekeeping employee and an establishment manager or supervisor to provide the
           training for an estimated total cost for all lodging establishments in California of approximately
           $1.6 annually. This is slightly lower than the CHLA estimate of $1.9 million annually for training.

           Recordkeeping: the Board estimates an annual cost of $550,000 for recordkeeping, which is
           approximately the same as the CHLA estimate. This may be an overestimate of recordkeeping costs
           as the proposal requires records be kept in accordance with existing regulations (Sections 3203,
           3204 and 14300 – 14300.48) and adds no new requirements for retaining records.

           The costs as estimated by the Board are shown in table 2 below. The costs for both the worksite
           evaluation and program review are combined in row 2.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 147 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 18 of 56

                 Table 2: Total Statewide Cost of Proposal as Estimated by the Board
            Requirement                  First Year               Annual Cost Thereafter
            1. MIPP Program              $1.1M                    $0
            2. Worksite Evaluation       $1.25M                   $1.25M
               and Program Review
            3. Training                  $1.6M                   $1.6M
            4. Recordkeeping             $0.55M                  $0.55M
            Total                        $4.5 million            $3.4 million
            5 year cost:                                  $18.1 million

           Proposed section 3345 does not mandate specific hazard-analysis, technologies, tools or equipment,
           or that a health, safety, medical professional or other expert be hired. Therefore, the Board does not
           agree with CHLA’s statement that the estimates are defective or that proposed section 3345 will
           impose unpredictable or substantial ongoing costs on the California’s hotel and lodging industry.

           Comment #CHLA28: Promulgating the proposed rule would violate California law due to the
           flawed rulemaking process. The foregoing analysis explains why, as a substantive matter, the
           proposed section 3345 is both unnecessary and counterproductive. The proposed rule is also
           procedurally flawed beyond repair. Notwithstanding the serious substantive concerns with the
           proposed rule, the rule cannot move forward in its present state because section 3345 and its
           supporting documents reflect five serious errors in the process of studying, drafting, and presenting
           the proposed rule. First, the proposed rule alternates between ignoring and misrepresenting
           CH&LA’s economic analysis. Second, the explanatory documents reflect disregard for the Board
           staff’s comments pointing out one-sided justifications for the rule. Third, the core premise of the
           proposed rule – that housekeeping tasks are inherently dangerous – defies common sense. Fourth,
           there is no consistent explanation for the relationship between housekeeping tasks and
           musculoskeletal injuries. And fifth, there is no consistent explanation for what the proposed rule
           would actually require, which makes it impossible for employers to satisfy their obligations. These
           five shortcomings mean that it would be both unwise and illegal for the Board to submit the
           proposed rule for promulgation before the Office of Administrative Law.

           Response: The Board adhered to the requirements of the Administrative Procedure Act. The Board
           does not believe that proposed section 3345 is unnecessary, counterproductive, one-sided, or
           unclear. Please see responses to Comments #CHLA2, CHLA3, CHLA5, CHLA6, CHLA10,
           CHLA14, CHLA17, CHLA19, CHLA21, CHLA 22, CHLA23, and CHLA26.

           The Board addresses CHLA’s five points as follows:

           Regarding the first point (CH&LA’s economic analysis), please see the response to Comment
           #CHLA27.

           Regarding the second point (Board staff’s comments), please see the responses to Comments
           #CHLA17 and CHLA31.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 148 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 19 of 56


           Regarding the third point, the proposed regulation does not assume all housekeeping tasks are
           inherently dangerous. The proposal requires employers to evaluate potential risks and investigate
           injuries and make changes to address any problems discovered, which is consistent with other
           regulations such as sections 3203(a)(6) and 5120(c)(7). Please also see response to Comment
           #CHLA5.

           Regarding the fourth point (relationship between housekeeping tasks and musculoskeletal injuries);
           please see the response to Comment #CHLA2.

           Regarding the fifth point (no explanation of what the proposed rule would require), the proposal is a
           performance-based regulation and not a prescriptive regulation. As a result, it does not require
           employers to purchase any specific equipment, use a specific type of hazard analysis methodology,
           or have employees follow any specific work practice. It requires employers to evaluate hazards and
           make changes as needed to prevent injuries. This is consistent with other regulations such as
           sections 3203 and 5120.

           The Board is confident that the requirements of the Labor Code and the Government Code have
           been met with respect to this rulemaking. Additionally, the Board is convinced that its efforts to
           address reduction of occurrence of musculoskeletal injuries among housekeepers are appropriate.

           Comment #CHLA29: The proposed rule does not “take into account” CH&LA’s Economic
           Analysis. The economic analysis submitted by CH&LA on December 29, 2015, stands unrebutted
           by any other stakeholder and by the Division. This alone is fatal to the proposed rule because the
           Board must “tak[e] into account the totality of the record” in order for the proposed rule to be
           promulgated. California Government Code section 11349(a). As the Board staff’s comments make
           clear, the record and its presentation are distorted.

           Response: Please see the response to Comment #CHLA27 regarding the CH&LA economic
           analysis. The Board has taken into account the totality of the record and complied with the
           Administrative Procedures Act, including Government Code section 11349(a).

           Comment #CHLA30: The ISOR misstates CH&LA’s economic analysis. The ISOR states that
           “CHLA estimated it would . . . cost approximately $200 per establishment” for hotels to “review
           and update their” IIPPs. This is a misquote of the December 29, 2015, CH&LA submission. As the
           Board staff mentioned in a comment to the draft ISOR, “CHLA also quoted a cost of approximately
           $350 for a Human Resources Manager to complete the plan. . . . Why are only the lower costs
           stated?” This comment was ignored, and the final version of the ISOR is identical in that respect to
           the draft version. The following paragraph of the ISOR repeated the same type of error. It states that
           worksite evaluations would cost “$100 per establishment . . . using the same assumption as
           provided by CHLA.” The Board staff pointed out the error, to no avail: in fact, the Staff pointed
           out, “CHLA estimates the costs to be between $2,000-$5,000 per property,” not $100. The ISOR
           also quotes CH&LA that the recordkeeping requirement “cost would be $100 per establishment.”
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 149 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 20 of 56

           This is also false, as the Board staff pointed out on the draft version: “Why was the lower wage of
           $24.20 used vs. the higher wage of $171.20?”

           Response: Please see the response to Comment #CHLA27 regarding the CH&LA economic impact
           analysis. Wages used in the Board cost estimates were from CHLA or the U.S Bureau of Labor
           Statistics. The CHLA estimate of $2,000 to $5,000 per property to conduct a worksite evaluation
           was the cost to hire a professional qualified to evaluate musculoskeletal disorders and perform a job
           hazard analysis. The proposal does not require the hiring of a qualified professional or a job hazard
           analysis, so this cost was not used.

           Comment #CHLA31: Summarizing the question of the economic impact of the proposed rule, the
           ISOR states “this proposal should not result in a significant, statewide adverse economic impact.”
           Commenting on the draft version, the Board staff noted, “This doesn’t seem accurate.” Similarly,
           the ISOR states, “no economic impact is anticipated from the proposal regarding equipment and
           tools.” Board staff challenged this, commenting, “The text and the language above refer to
           ‘required’ tools and ‘appropriate’ tools. Depending on who determines what these are (the union,
           the employee, the employer, DOSH) there will be costs.” All of these Staff comments were ignored.

           Response: Please see response to Comment #CHLA27 regarding the CH&LA economic impact
           analysis. Changes, replies, or explanations were provided in response to all Board staff comments
           prior to the proposal going out on notice to the public. No Board staff comments were ignored. The
           proposal does not require employers to purchase specific tools. Please also see responses to
           Comments #CHLA12, CHLA13, CHLA14, CHLA15 and CHLA32.

           Comment #CHLA32: These inaccuracies are exacerbated by the fact that another explanatory
           memorandum states “[f]rom input during the advisory process . . . staff was not able to ascertain
           significant adverse economic (cost) impact.” This ignores both CH&LA’s detailed calculation of
           the economic impacts and the Staff’s repeated attempts to draw attention to CH&LA’s unrebutted
           analysis. In response, instead of addressing or contemplating CH&LA’s submissions, the Economic
           and Fiscal Impact Statement surmises “that the employer would benefit economically from an
           improved or better cleaning tool and that some of these options may be less expensive or of similar
           cost as the ones already being incurred.”

           Response: Please see responses to Comments #CHLA27 and CHLA30 regarding the CH&LA
           economic impact analysis.

           Please see the responses to Comments #CHLA17 and CHLA31 regarding the Board staff’s
           comments. Regarding the issuance of equipment and tools, as stated in the ISOR, proposed section
           3345 does not mandate specific equipment, cleaning tools, or technologies such as fitted sheets,
           ergonomic cleaning tools, or motorized carts. In the course of doing business, this industry is
           currently providing and maintaining clean accommodations and incurring ongoing expenses with
           regards to cleaning supplies, tools, and equipment. Because the option of maintaining the status quo
           exists, no economic impact is anticipated from the proposal regarding equipment and tools. Please
           also see the responses to Comments #CHLA12, CHLA13, CHLA14, and CHLA15.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 150 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 21 of 56


           Comment #CHLA33: The Board staff’s input was ignored. As part of the process of drafting the
           proposed rule, the Board staff submitted comments and provided feedback on draft versions of
           section 3345 and the related explanatory materials. The draft version of the ISOR circulated to the
           Board staff for their comments stated “The input and data gathered at the advisory meetings
           overwhelmingly confirmed the existence of a high number of injuries and illnesses caused by acute
           injury or cumulative trauma . . . . Participating stakeholders repeatedly referenced injuries to the
           back, shoulder and upper extremities and injuries due to falls, slips and trips.” The Board staff
           disagreed with this assessment. They noted that ‘Overwhelmingly confirmed’ seems a bit one sided,
           especially in light of the CHLA study [conducted by Dr. Wiker]. . . . ‘Participating stakeholders’
           may overstate the breadth of support for the regulation.” Indeed, many of the hotel housekeepers
           who spoke at the advisory meetings read from scripts written by the union petitioner. These
           comments were ignored: the final version of the ISOR reflects no edits to the passages in question.
           Similarly, there was no response to the Staff’s comment that there “is a general tone that exists
           throughout the ISOR that should be addressed. . . . [P]lease read through the documents and
           evaluate whether or not something shows a bias or is not supported by objective data.”

           Response: Changes, replies, or explanations were provided in response to all Board staff comments
           prior to the proposal going out on notice to the public. No Board staff comments were ignored.
           Please see the response to Comment #CHLA31. Please see the response to Comment #CHLA17
           regarding the limitations of the Wiker study and Board staff comments regarding the Wiker study.

           The participating stakeholders (hotel housekeepers) primarily spoke of their own personal
           experience with workplace injuries and these personal accounts did not appear to be prepared ahead
           of time by the union petitioner.

           Comment #CHLA34: In at least one instance, the absence of any response to a Board staff
           comment is indicative of a fatal flaw in the proposed rule. For a proposed rule to be promulgated,
           California state law mandates that “[i]n the record of the rulemaking proceeding (record), the
           agency must state the specific purpose of each regulatory provision and explain why the provision
           is reasonably necessary to accomplish that purpose.” The proposed rule mandates annual trainings
           and reevaluations. Commenting on the draft ISOR, the Board staff wondered, “Should you explain
           why this must be done annually? Why is it necessary to provide training annually when IIPP
           doesn’t? Need rationale.” The published ISOR does not answer the question. Accordingly, a key
           provision of the proposed rule remains unexplained, which means that the record fails to satisfy the
           legal mandate to explain the necessity of that provision.

           Response: The Board adhered to the requirements of the Administrative Procedure Act. The
           specific purpose and necessity of each regulatory provision of the proposal are explained in the
           ISOR. Changes, replies, or explanations were provided in response to all Board staff comments
           prior to the proposal going out on notice to the public. No Board staff comments were ignored.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 151 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 22 of 56

           Regarding the issue of annual training, the ISOR explains that housekeepers and supervisors need
           annual training to maintain and update their knowledge on housekeeping hazards especially when
           changes to the MIPP have been made to correct problems or improve procedures.
           Comment #CHLA35: Section 3345 lacks factual support. A portion of the ISOR is devoted to
           explaining the factual basis for the proposed rule. Since there is no apparent reason to single out
           hotel housekeepers for a special regulation, the ISOR attempts to explain why this specific
           occupation—not all hotel workers, not all housekeepers, but hotel housekeepers—requires its own
           rule. One of the chief sources cited in the ISOR simply does not say what the ISOR purports it to
           say.

           Response: Please see response to Comment #CHLA2 regarding the necessity of the proposal for
           housekeeping employees at lodging establishments.

           Comment #CHLA36: Citing the Federal Fiscal Year 2015-2016 High Hazard Industry List, the
           ISOR states, “[h]ousekeeping cleaners are within the top 10 occupations in terms of their DART
           rate,” which measures work days missed. The High Hazard Industry List, as its name indicates,
           does not list “occupations.” Rather, it lists “Industry Activities.” Nothing about the Industry List
           says anything about housekeeping activities. The listing for the “Accommodation” (NAICS code
           721) industry activity is the closest that the Industry List comes to mentioning hotel housekeeping.
           This “industry activity” includes many workplaces that are not covered by the proposed rule, such
           as recreational vehicle parks and recreational camps. Moreover, the federal government notes that
           just 50.3% of employees in the Accommodation industry are housekeepers. This portrayal of the
           High Hazard Industry List is an evident misrepresentation.

           Response: The Board recognizes the high hazard industry listing of the accommodation industry
           contains employees who are not housekeepers. According to the U.S. Bureau of Labor Statistics,
           the injury rate of housekeepers is higher than the injury rate of the accommodation industry in
           general. Thus, the days away, restricted and transferred (DART) rate would be higher if limited to
           only housekeeping employees in lodging establishments. In addition, the high hazard industry list
           was not the only document relied upon to establish the necessity for the proposal. For injury
           statistics, the Board relied upon “Issue Brief: Workplace Injuries in Hotel Housekeeping in
           California prepared by the DIR - Office of the Director, Research Unit, May 13, 2016,” (document
           number four in the list of documents relied upon), and “California Workers Compensation
           Information System (WCIS) Preliminary Data. Occupational Hazards Faced by Housekeepers
           within the Hotel and Hospitality Industry. March 19, 2013,” (document number eighteen in the list
           of documents relied upon). In addition, the need for the proposal is supported by statements from
           housekeeping employees (document six from the list of documents relied upon) and the Division
           evaluation on the petition to establish the proposal (document two from the list of documents relied
           upon). The Standards Board decision regarding the petition (document number three from the list of
           documents relied upon) found that Standards Board staff agreed that a significant number of
           musculoskeletal injuries occur in this industry and that appropriate control measures can reduce
           those risks.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 152 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 23 of 56

           Comment #CHLA37: The misrepresentation does not end there. The “Accommodation” industry
           listing is not even within the “top 10.” Rather, the Accommodation industry listing is tied for 13th-
           highest DART rate on a listing of twenty industry activities. It is telling that the primary
           substantiation for a hotel housekeeping regulation is a cavalier misstatement. As the Board staff
           pointed out in its own comments on the draft ISOR, “I do not see this statistic on the 2015/16 HH
           Industry list.”

           Response: Please see the response to Comment #CHLA36 regarding the high hazard industry list
           and the accommodation industry. The Board agrees that the accommodation industry DART rate is
           the 13th highest in the list and not within the top ten. However, the accommodation industry is
           number one (1) (highest number of injuries) on the high hazard list regarding the total number of
           employees suffering from injuries resulting in days away, restricted and transferred. Please also see
           the response to Comment #CHLA2.

           Comment #CHLA38: The proposed rule is unclear because it lacks consistent explanations for the
           premise and the effect of the rule. A proposed rule must be sufficiently clear in order for the state
           Office of Administrative Law to promulgate the regulation. A regulation fails the clarity standard
           when “[t]he regulation has more than one meaning” or when “[t]he language of the regulation
           conflicts with the description of its effect,” among other reasons. The proposed rule fails the clarity
           test because the explanations of the link between hotel housekeeping and musculoskeletal injury in
           the proposed rule are inconsistent with the explanations in the explanatory documents. The
           proposed rule also fails the clarity test because discrepancies between what the proposed rule
           mandates and what the explanatory documents say make the proposed rule susceptible to more than
           one meaning.

           Response: The Board believes the proposal to be clear and complies with the requirements of the
           Administrative Procedure Act. It is a non-prescriptive performance based regulation and therefore
           does not contain specific instructions for employers, but requires employers to establish a program
           and procedures to reduce musculoskeletal injuries to housekeeping employees. The program and
           procedures are clear and consistent with other existing regulations such as sections 3203 and 5120.
           Housekeeping employees at lodging establishments are suffering from high injury rates. Please see
           response to Comment #CHLA2.

           Comment #CHLA39: The proposed rule presumes that certain motions and actions inherent in
           housekeeping tasks are dangerous. By listing them alongside “slips, trips, and falls,” and “striking
           objects,” section 3345(c)(4)(E) presumes that they lead to injury. Indeed, as the ISOR notes, “hotel
           housekeepers are exposed to serious occupational risks in the course of their normal work duties”
           due to “heavier mattresses, bulky duvets and heavier bed linen together with other upgraded room
           and bathroom amenities.” As a result, “supervisors need to be knowledgeable of the hazards faced
           by housekeeping employees.” Similarly, the draft version of the October 24, 2016, memorandum
           explaining the proposed rule explains that the proposed rule “contains requirements to protect
           employees from musculoskeletal injuries and acute trauma resulting from exposure to hazards
           present in housekeeping tasks” because “existing regulations . . . are not focused on the particular
           hazards of this occupation.”
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 153 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 24 of 56


           Response: Please see the response to Comment #CHLA2 regarding the high rate of injuries suffered
           by housekeeping employees in the accommodation industry. Please see the response to Comment
           #CHLA36 for documents relied upon that provide evidence of potential injury risks to
           housekeeping employees in lodging establishments. Please see response to Comment #CHLA18
           regarding the Board’s opinion that the proposal does not presume the existence of hazards.

           Based on the documents relied upon and input from stakeholders (including health professionals),
           the proposal requires employers to conduct a worksite evaluation to identify and address potential
           injury risks such as: (1) slips, trips and falls; (2) prolonged or awkward static postures; (3) extreme
           reaches and repetitive reaches above shoulder height, (4) lifting or forceful whole body or hand
           exertions; (5) torso bending, twisting, kneeling, and squatting; (6) pushing and pulling; (7) falling
           and striking objects; (8) pressure points where a part of the body presses against an object or
           surface; (9) excessive work-rate; and (10) inadequate recovery time between housekeeping tasks.

           Comment #CHLA40: The documents hedge and do not presume a definitive causal link between
           hotel housekeeping and injury. The ISOR states that there are “identified injuries and risk factors
           associated with housekeeping tasks” and the proposed rule mandates “that the employer evaluates
           each housekeeping task with respect to potential causes of musculoskeletal injuries.” The Notice of
           the proposed rule states the “proposed rulemaking will require employers in hotels . . . to identify
           potential hazards that lead to the development of musculoskeletal injuries.” The proposed rule and
           its explanatory materials are inconsistent and contradictory. Thus, “[t]he language of the regulation
           conflicts with the description of its effect,” and the proposed rule cannot be promulgated.

           Response: The Board believes the ISOR and proposal do not equivocate and are clear on what
           employers are to include in their worksite evaluation to identify and address potential
           musculoskeletal injury risks. The use of the words ‘potential’ or ‘associated’ is not an equivocation
           on the causal link between musculoskeletal injuries housekeeping work at lodging establishments.
           It is a recognition that even if a significant number of workers may be injured, not all housekeeping
           workers will be injured while performing a high-risk task. This is the case for many workplace
           hazards and not unique to this proposal.

           Please also see the responses to Comments #CHLA2, CHLA15, CHLA18 and CHLA39. The Board
           believes that the proposed rule and its explanatory materials are consistent, clear, not contradictory
           and comply with the requirements of the Administrative Procedure Act.

           Comment #CHLA41: There is no coherent explanation of what the proposed rule actually
           mandates. By way of explaining the need for the proposed rule, the ISOR laments that section 3203
           “does not establish specific requirements;” as a result, the ISOR explains the proposed rule “would
           also . . . requir[e] . . . the availability of housecleaning tools and equipment.” The ISOR goes on to
           explain the “proposed regulation . . . ensur[es] the availability of housecleaning tools and
           equipment” and it mandates use of “required tools.” The draft version of the October 24, 2016,
           memorandum explaining the proposed rule states “[n]ew Section 3345 . . . contains requirements to
           protect employees from musculoskeletal injuries and acute trauma resulting from exposure to
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 154 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 25 of 56

           hazards present in housekeeping tasks.” The proposed rule “require[s] that employers establish a
           musculoskeletal injury prevention program (MIPP) that includes a worksite evaluation requiring . .
           . methods of correction including the availability of housecleaning tools and equipment.”

           Response: The Board believes the proposal to be clear and complies with the requirements of the
           Administrative Procedure Act. It is a performance-based regulation consistent with existing section
           3203. Please see the response to the fifth point in Comment #CHLA28. Regarding the provision of
           tools and equipment, please the response to Comment #CHLA12.

           Comment #CHLA42: The ISOR and the related documents contradict themselves as to whether the
           proposed rule establishes any requirements. For example, the ISOR states the proposed rule “does
           not mandate specific hazard-analysis, technologies, tools, or equipment.” Similarly, according to
           the Attachment to Economic and Fiscal Impact Statement Standard Form 399, “[t]his proposal does
           not mandate specific equipment, cleaning tools or technologies such as fitted sheets, ergonomic
           cleaning tools or motorized carts.” While it may be literally true that the proposed rule itself does
           not mandate specific, particular tools or processes, this is misleading because there will be
           mandatory tools and processes that result from the implementation of the rule. That distinction is
           especially important because portions of the ISOR state nothing is required at all. “[T]he option of
           maintaining the status quo exists” with respect to “specific equipment, cleaning tools or
           technologies.” Due to the direct contradictions in the documents—the rule either mandates certain
           actions or it does not—the “regulation has more than one meaning” and therefore fails to achieve
           the clarity that California state law mandates.

           Response: The Board believes the ISOR and related documents are consistent and supportive of one
           another and do not contradict themselves. The ISOR is correct in that the proposed rule does not
           mandate any tools, technologies or equipment. Please also see the responses to Comments
           #CHLA12 and CHLA21. The Board believes some lodging establishments may maintain the status
           quo with regard to existing equipment and tools. Such determinations, however, will be decided by
           establishments through the procedures established in the proposal.

           Comment #CHLA43: In conclusion, CH&LA opposes the proposed rule, but it does not oppose
           continued efforts to improve the wellbeing of its members’ employees. In fact, part of its
           commitment to employees is its opposition to the proposed rule: the industry does not want to be
           forced to fire employees for not following rigid work specifications. CH&LA supports the current
           regulatory regime and robust enforcement of sections 3203 and 5110, and it would also welcome
           non-mandatory guidelines that supplement those existing rules. As mentioned above, the proposed
           rule occasionally purports to inquire into potential hazards. CH&LA supports utilizing objective
           experts to assess potential hazards and to remedy actual hazards, to the extent they exist. CH&LA
           would support renewed efforts to develop industry-specific guidelines, which is the mechanism that
           Federal OSHA employs to address the potential for workplace- or occupation-specific hazards.
           Indeed, CH&LA and its members would offer full cooperation in developing and disseminating
           guidelines on hotel housekeeping safety. The first step in that productive process is the Board
           declining to submit section 3345 to the Office of Administrative Law.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 155 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 26 of 56

           Response: The proposal does not require rigid work specifications. Please see the response to
           Comment #CHLA13. Regarding sections 3203 and 5110, please see the responses to Comments
           #CHLA2 through CHLA5. The proposal allows employers to use experts to assess potential hazards
           if they wish. Please see the response to Comment #CHLA21. The Board does not believe that
           voluntary guidelines should be used to address musculoskeletal injuries to housekeepers in lieu of
           the proposal. Please see response to Comment #CHLA14.

           The Board is confident that the requirements of the Labor Code and the Government Code have
           been met with respect to this rulemaking. Additionally, the Board is confident that its efforts to
           reduce musculoskeletal injuries among housekeepers are appropriate.

           The Board thanks Ms. Mohrfeld and Mr. Epner for their comments and participation in the
           rulemaking process.

       2. Pamela Vossenas, UNITE HERE (UH), letter dated May 15, 2017

           Comment #UH1: UNITE HERE supports the proposed standard as written in its entirety with the
           addition of a few suggested changes. Except for the suggested changes, the commenter requests all
           other proposed language remains intact. If implemented correctly by employers and with the
           participation of hotel housekeepers as stated in the proposed language, this proposed standard will
           significantly reduce the risk of musculoskeletal injuries from hotel housekeeping work.

           Response: The Board acknowledges the commenter’s strong support of the proposal and takes
           notice of their specific recommendation to keep the proposed language intact.

           Comment #UH2: UNITE HERE supports the key components of the proposed standard, which will
           ensure that housekeepers will be involved in designing and conducting worksite evaluations of
           housekeeping hazards, identifying causes of musculoskeletal injuries, identifying and evaluating
           possible corrective measures, establishing and updating a program to prevent musculoskeletal
           injuries and training. The commenter supports the inclusion of excessive work-rate as a risk factor
           because hotel housekeeping work is commonly structured as a room quota per shift.

           Response: The Board acknowledges UNITE HERE’s support for these aspects of the proposal.

           Comment #UH3: UNITE HERE strongly reiterates their support of the proposed standard,
           specifically for the definitions of housekeeping tasks and control measures; the inclusion of forceful
           whole body or hand exertions and excessive work-rates as risk factors; the involvement of hotel
           housekeepers along with their union representatives in the worksite evaluation, injury investigation
           process, corrective measures and in reviewing and updating the MIPP; making readily available
           appropriate housecleaning equipment, protective equipment, and tools to each housekeeper,
           including procedures for procuring, inspecting, maintaining, repairing, and replacing appropriate
           housecleaning tools and equipment; a means by which appropriate equipment or other corrective
           measures will be identified, assessed, implemented, and then reevaluated after introduction and
           while used in the workplace; and the training and records section in their entirety.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 156 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 27 of 56


           Response: The Board acknowledges UNITE HERE’s support for these aspects of the proposal.

           Comment #UH4: UNITE HERE recommends a change on page 2 of the proposed regulation.

               (c) Housekeeping musculoskeletal injury prevention program.
               (4) Procedures for identifying and evaluating housekeeping hazards through a worksite
               evaluation:
               (C) Housekeepers shall be notified within 14 days of the results of the worksite evaluation in
               writing or by posting it in a location readily accessible to them. The results of the worksite
               evaluation shall be in a language easily understood by housekeepers.

           This will serve as a way to increase the timeliness of employers notifying housekeepers of the
           evaluation results and as a benchmark for enforcement of this section of the proposed standard.

           Response: The Board declines UNITE HERE’s request to complicate the proposed regulation by
           adding specific dates that may or may not be realistic depending on the complexity of the
           evaluation. Rather, the Board prefers to allow the flexibility needed to address all types of work
           situations and believes the evaluation of the timeliness for the employee notification should be
           made on a case-by-case basis.

           Comment #UH5: UNITE HERE recommends a change on pages 2-3 of the proposed regulation.

               D. The worksite evaluation shall be reviewed and updated:
               1. Within 30 days, whenever new processes, procedures, equipment or renovation of guest
               rooms are introduced that may change or increase housekeeping hazards;
               2. Within 30 days, whenever the employer is made aware of a new or previously unrecognized
               housekeeping hazard based on information such as, but not limited to, the findings and
               recommendations of injury investigations conducted in accordance with subsection (c)(5);

           The suggested language will increase the timeliness of employers performing the worksite
           evaluation and as a benchmark for enforcement of this section of the proposed standard.

           Response: The Board declines UNITE HERE’s request to complicate the proposed regulation by
           adding specific dates that may or may not be realistic depending on the complexity of the review
           and updates needed. Rather, the Board prefers to allow the flexibility needed to address all types of
           work situations and believes the determination of the timeliness for the review of the worksite
           evaluation should be made on a case-by-case basis.

           Comment #UH6: UNITE HERE recommends a change on page 4 of the proposed regulation.

               d. Training. The employer shall provide training to housekeepers and their supervisors in a
               language easily understood by these employees.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 157 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 28 of 56

               1. (E) When new equipment or work practices are introduced or whenever the employer
               becomes aware of a new or previously unrecognized hazard. The additional training may be
               limited to addressing the new equipment or work practices.

           The last sentence should be removed because it negates the intent of the following language: “or
           whenever the employer becomes aware of a new or previously unrecognized hazard.”

           Response: This language has been part of all versions of the discussion draft throughout the
           advisory committee process. Additionally, this restriction was set to minimize the disruption and
           cost to employers and is reasonable considering the frequency of training that is provided to
           housekeepers. The Board does not believe that the current wording eliminates or negates the
           requirement to retrain housekeepers whenever the employer becomes aware of a new or previously
           unrecognized hazard, and declines the commenter’s recommendation.

           Comment #UH7: UNITE HERE recommends a change on page 5 of the proposed regulation.

               (e) Records
               Add a new item between (1) and (2) so that this becomes Item (2) that says:

               Training records shall be created and maintained for a minimum of one year and include the
               following information: training dates; contents or a summary of the training sessions; types
               and models of equipment practiced during training; names and qualifications of persons
               conducting the training; and names and job titles of all persons attending the training
               sessions.

           The above suggested language comes from the Healthcare Violence standard, Section 3342(h)
           recordkeeping, Item 2. It is also applicable for new section 3345, and this text would help ensure
           effective trainings and be a benchmark for enforcement.

           Response: The effectiveness of worker training is determined during the employee interviews
           conducted by the Cal OSHA inspector rather than by information provided in a training record.
           Thus, the Board declines UNITE HERE’s request for additional details on the training records and
           sees no need for cumbersome requirements that go beyond the requirements of section 3203.

           Comment #UH8: UNITE HERE believes the term ‘appropriate’ is used mistakenly; see listed
           instances below.

           Recommend change on page 3 of the proposed regulation.

               (c)(5) Procedures to investigate musculoskeletal injuries to housekeepers, including the
               following:
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 158 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 29 of 56

               (B) If required tools or other control measures were not used, or not used appropriately
               correctly, a determination of why those measures were not used or were not used appropriately
               correctly; and

           In this context, the term ‘use’ of cleaning tools is performance-based and either the tools are being
           used correctly or not; so, ‘correct’ applies here and the term ‘appropriate’ does not. In other
           instances, appropriately is used to describe the tool and ‘appropriately’ in that context applies.

           Response: The intent of subsection (c)(5)(B) is to ensure that tools or equipment used are
           appropriately suited or fitting for a particular task. The term “correctly” does not eliminate the
           possibility that an inappropriate or unsafe tool is used. Even an inappropriate tool can be used
           correctly. Additionally, the term “correctly” would distract housekeepers or supervisors into
           believing that a single person will judge or determine the correct use rather than focus on selecting
           and utilizing tools or equipment that are appropriately suited for the task. Thus, the Board declines
           the commenter’s recommendation.

           Comment #UH9: UNITE HERE recommends changes on page 3 of the proposed regulation.

               (c)(6). Methods or procedures for correcting, in a timely manner, hazards identified in the
               worksite evaluation or in the investigation of musculoskeletal injuries to housekeepers,
               including procedures for determining whether identified corrective measures are effectively
               implemented appropriately to minimize or eliminate unsafe conditions or workplace practices
               that may cause musculoskeletal injuries.’

           Adding this language will help clarify the intent of the standard vis a vis the effective
           implementation of appropriate tools and corrective measures. The ‘effectively implemented’
           suggested language comes from the Health Care Violence standard section 3342(c)(12)(F):
           “Reviewing whether appropriate corrective measures developed under the Plan – such as adequate
           staffing, provision and use of alarms or other means of summoning assistance, and response by staff
           or law enforcement – were effectively implemented.” The additional proposed phrase ‘unsafe
           conditions or workplace practices that may cause musculoskeletal injuries’ is combined text from
           the housekeeping standard; from pages 1-2 of the proposed regulation, in the definition of
           ‘Worksite Evaluation’ comes “unsafe conditions or workplace practices,” and from page 1 ‘Control
           Measures’ comes “may cause musculoskeletal injuries.”

           Response: The Board does not believe that proposed subsection (c)(6) lacks clarity and notes that
           the term “effectively” is unnecessary. Similarly, repeating language that already exists in the
           proposed definitions is redundant and not needed. Thus, the Board declines the recommendations to
           add unnecessary words.

           Comment #UH10: UNITE HERE recommends changes on page 5 of the proposed regulation.

               (d) Training
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 159 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 30 of 56

               (2)(D) Body mechanics and safe practices including: identified hazards at the workplace, how
               those hazards are controlled during each housekeeping task, the appropriate correct use of
               cleaning tools and equipment to prevent injuries;

           The first use of the term ‘appropriate’ as it relates to “use of cleaning tools” is performance-based
           and either the tools are being used correctly or not. Therefore the term ‘correct’ applies here and the
           term ‘appropriate’ does not. In the latter use of “appropriate’, the term is used to describe the tools
           and equipment and ‘appropriate’ in that context applies.

           Response: Please see response to Comment #UH8.

           Comment #UH11: The term ‘where applicable’ should be added regarding housekeepers and union
           representatives; see instances listed below.

           Recommended change on page 2 of the proposed regulation.

               (c) Housekeeping musculoskeletal injury prevention program.
               (4) Procedures for identifying and evaluating housekeeping hazards through a worksite
               evaluation:
               (B) The procedures shall include an effective means of involving housekeepers and, where
               applicable, their union representative in designing and conducting the worksite evaluation.

           Recommended proposed changes on page 3 of the proposed regulation.

               (c)(5) Procedures to investigate musculoskeletal injuries to housekeepers, including the
               following:
               (C) Input of the injured housekeeper, where applicable the housekeeper’s union representative,
               and the housekeeper’s supervisor as to whether any other control measure, procedure, or tool
               would have prevented the injury.

               (6) Methods of procedures for correcting, in a timely manner, hazards identified in the worksite
               evaluation or in the investigation of musculoskeletal injuries to housekeepers...

               (A) An effective means of involving housekeepers and, where applicable, their union
               representative in identifying and evaluating possible corrective measures;

           This suggested text clarifies that all housekeepers, whether they have a union representative or not,
           are eligible to participate in the activities under subsection (c)(6)(A).

           Recommended change on page 4 of the proposed regulation.

               (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
               effectiveness and make any corrections when necessary, including an effective procedure for
               obtaining the active involvement of housekeepers and, where applicable, their union
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 160 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 31 of 56

               representative in reviewing and updating the MIPP. The procedures shall include a review of
               the Cal/OSHA Form 300 log and other relevant records such as Cal/OSHA Form 301 incident
               reports.

           Response: The proposal as written requires that employers involve housekeepers and their union
           representative in the development, implementation and maintenance of the musculoskeletal injury
           prevention program. The term “where applicable” is not necessary to address establishments that do
           not have a labor union, as such establishments are automatically not covered by the requirement to
           include union representative participation in the MIPP. Thus, the Board declines to make these
           modifications.

           Comment #UH12: The term ‘housecleaning’ is used mistakenly; see instances listed below.
           ‘Housecleaning’ is not a term defined in this proposed standard and therefore, should not be used.
           Hotel housekeeping involves housekeepers who perform room cleaning and related housekeeping
           tasks (see definitions of underlined terms, page 1). Housekeeping is a defined term and therefore,
           should be used.

           Recommended change on page 2 of the proposed regulation. In the last sentence of subsection
           (c)(2), an additional comma and semi-colons are needed to clarify the meaning of ‘substantial
           compliance.’

               (c) Housekeeping musculoskeletal injury prevention program.

               (2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow in
               the employer’s safe workplace housecleaning practices for performing housekeeping tasks
               practices, and use the housekeeping tools or equipment deemed appropriate for each
               housekeeping task. Substantial compliance with this provision includes recognition of
               employees who follow the employer’s safe workplace housecleaning practices for performing
               housekeeping tasks, and use the appropriate tools and equipment; training and retraining
               programs; disciplinary actions; or other means that ensures employee compliance with the
               MIPP;

           Proposed changes on pages 3-4:

               (c)(6) Methods or procedures for correcting, in a timely manner, hazards identified in the
               worksite evaluation or in the investigation of musculoskeletal injuries to housekeepers,
               including procedures for determining whether identified corrective measures are implemented
               appropriately. These procedures shall include:

               (C) A means of providing and making readily available appropriate housecleaning equipment,
               protective equipment, and tools to each housekeeper for performing housekeeping tasks,
               including procedures for procuring, inspecting, maintaining, repairing, and replacing
               appropriate housecleaning tools and equipment for performing housekeeping tasks.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 161 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 32 of 56

           Response: This language has been part of all versions of the discussion draft throughout the
           advisory committee process. Additionally, the term housecleaning is a commonly used and well-
           understood term and the Board does not believe this term is used erroneously, or that it needs a
           definition. Thus, the Board declines these recommendations. The Board acknowledges Ms.
           Vossenas’ comments and support for this regulatory proposal and thanks her for her participation in
           the rulemaking process.

       3. Christian Rak, UNITE HERE Local 49; Wei-Ling Huber, UH Local 2850; Enrique
          Fernandez, UH Local 19; Sergio Rangel, UH Local 483; Anand Singh, UH Local 2; Bridgette
          Browning, UH Local 30; and Thomas Walsh, UH Local 11. Letters dated from May 9 and
          May 15, 2017

           Comment #UHLS1: On behalf of Local (49, 2850, 19, 483, 2, 30, and 11) members who are hotel
           housekeepers, the commenters strongly support proposed new section 3345 Hotel Housekeeping
           Musculoskeletal Injury Prevention Standard as written in its entirety, with some minor but
           important suggested changes. For those detailed changes, please refer to comments by UNITE
           HERE International Union’s Worker Safety & Health Director Pamela Vossenas.

           If implemented correctly, proposed new Section 3345 has the potential to reduce the risk of
           musculoskeletal injuries from hotel housekeeping work. The commenters strongly reiterate their
           support for the definitions of housekeeping tasks and control measures; the inclusion of forceful
           whole body or hand exertions and excessive work-rates as risk factors; the involvement of hotel
           housekeepers along with their union representative in the worksite evaluation, in the injury
           investigation process, in identifying and evaluating possible corrective measures and in reviewing
           and updating the MIPP; making readily available appropriate housecleaning equipment, protective
           equipment, and tools to each housekeeper, including procedures for procuring, inspecting,
           maintaining, repairing, and replacing appropriate housecleaning tools and equipment; a means by
           which appropriate equipment or other corrective measures will be identified, assessed,
           implemented, and then reevaluated after introduction and while used in the workplace; and the
           training and records sections in their entirety.

           Response: The Board acknowledges the commenters strong support for this proposal, as well as
           their concurrence with the specific definitions, risk factors, and key elements of the proposal. Please
           see the responses to Comments #UH1 through UH12.

           Comment #UHLS2: The commenters thank and encourage all relevant government agencies to
           review the comments in a timely manner and move the process forward to a vote to adopt the
           proposed standard by the members of the Occupational Safety and Health Standards Board before
           the end of 2017.

           Response: The Board acknowledges UNITE HERE Local 49, UNITE HERE Local 2850, UNITE
           HERE Local 19, UNITE HERE Local 483, UNITE HERE Local 2, UNITE HERE Local 30 and
           UNITE HERE Local 11 support for this regulatory proposal and thanks them for their participation
           in the rulemaking process.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 162 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 33 of 56


       4. Eric Myers, McCracken, Stemerman & Holsberry, LLP, representing UNITE HERE, letter
          dated May 18, 2017, including exhibits 1 through 7

           Comment #EM1: This firm represents UNITE HERE, and is resubmitting the exhibits to Petition
           No. 526 for inclusion in the rulemaking record because the exhibits are referred to in the ISOR;
           however, I am unable to locate them on the Standards Board’s website. I wish to make certain they
           are part of the rulemaking record.

           Response: The Board acknowledges receipt of these exhibits for inclusion in the rulemaking
           package. The Board thanks Mr. Myers for his participation in the rulemaking process.

       5. Carisa Harris Adamson, Robert Harrison, and 15 other medical and health professionals,
          University of California, San Francisco, University of California, Davis, and University of
          California, Los Angeles, letter dated May 12, 2017.

           Comment #CA1: As occupational and public health professionals, many of whom are directly
           involved in the treatment and prevention of work-related injuries, we strongly support the proposed
           Hotel Housekeeping Musculoskeletal Injury Prevention Program Standard as written in its entirety
           and including new section 3345, with one minor addition.

           Under Section (b) Definitions, we suggest adding examples of specific recommended controls, all
           highlighted in Cal/OSHA publications, such as adjustable/long-handled cleaning tools, mops, fitted
           sheets, lightweight vacuum cleaners and light-weight or motorized carts. These tools, and others
           that reduce physical workloads, should not only be made available but should be implemented as
           appropriate following the required worksite evaluation.

           Response: The Board acknowledges the commenters strong support for this proposed regulation.
           However, the Board declines the request to specify cleaning tools, equipment or control measures
           as this is a performance-oriented regulation that is not meant to limit or prescribe the measures that
           employers are to use.

           Comment #CA2: The commenters support keeping all language consistent with the promotion of a
           participatory approach to musculoskeletal injury prevention programs. The literature firmly
           supports the effectiveness of participatory ergonomics programs; thus, housekeepers should be
           involved in all aspects of the program such as the evaluation of workplace hazards and
           implementation of controls.

           Response: The Board acknowledges the commenters support for this aspect of the proposal as well
           as their concurrence with the requirement to include housekeepers in this development,
           implementation and maintenance of the musculoskeletal injury prevention program.

           Comment #CA3: Since this process began, there continues to be a high incidence and prevalence of
           work-related musculoskeletal disorders (MSDs) among hotel room cleaners, and as indicated in
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 163 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 34 of 56

           prior letters, the basis for support is as follows: 1) Scientific and medical research conclusively
           shows that the type of ergonomic hazards faced by hotel housekeepers are associated with work-
           related MSDs; 2) The ergonomic hazards faced by hotel housekeepers include forceful exertions,
           lifting, awkward posture, repetition and excessive work pace; 3) Studies performed among hotel
           housekeepers document that these ergonomic hazards increase the risk of work-related MSDs; 4)
           Job hazard analyses (including the work rate) in the hotel and hospitality industry are important
           methods that can identify ergonomic risk factors and implement effective solutions to prevent
           further workplace injuries; 5) Engineering and other solutions to prevent work-related MSDs in
           hotel housekeepers are feasible and, in many instances, can be implemented without significant cost
           to the employer; and 6) Early symptom reporting, training and program evaluation are essential
           elements of a comprehensive ergonomic program for hotel housekeepers. These elements can
           reduce the cost of medical care, disability and employee turnover.

           Response: The Board acknowledges the commenters support for this proposal as well as their
           concurrence with the findings, risk factors identified and conclusion that engineering and corrective
           solutions are feasible and can be implemented without significant cost to the employer.

           Comment #CA4: The aforementioned standard, new section 3345, if implemented correctly, has the
           potential to reduce the risk of preventable work-related MSDs and associated disability among hotel
           housekeepers.

           Response: The Board acknowledges the commenters support for this proposal and thanks them for
           their participation in the rulemaking process.

       6. Helena Worthen, former University of Illinois Labor Educator, e-mail dated May 15, 2017,
          and Joe Berry, Labor Educator, letter received May 16, 2017

           Comment #HW1: The language about employee involvement in identifying and solving problems
           should remain intact. The commenter emphasizes the importance of the language in the proposed
           standard that ensures that employers of housekeepers: involve housekeepers in the various aspects
           of the prevention program including the worksite evaluation; corrective measures; plan updates; and
           in the injury investigation procedures; the causes of musculoskeletal injuries, and possible
           corrective measures. Workers are extremely knowledgeable about their jobs, related tasks and their
           workplaces. Cal/OSHA has proposed language that ensures worker knowledge is a central part of
           the employer’s Musculoskeletal Injury Prevention Program (MIPP) thereby increasing the
           likelihood that this proposed standard will be effective.
           Response: The Board acknowledges the commenters support for this proposal, as well as their
           concurrence with these specific aspects of the proposal.

           Comment #HW2: The proposed standard’s language about providing training for housekeepers and
           supervisors on risk factors, safe practices, and the elements of the employer’s program to prevent
           musculoskeletal injuries is also essential. Worker and supervisor training is necessary to ensure that
           the MIPP is based on accurate information and knowledge. It is encouraging to see the progress that
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 164 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 35 of 56

           has been made but only if a strong standard is adopted by the vote of the Occupational Safety and
           Health Standards Board before March 2018.

           Response: The Board acknowledges the commenters support for these aspects of the proposal and
           thanks Ms. Worthen and Mr. Berry for their participation in the rulemaking process.

       7. James Howe, Safety Solutions, letter dated May 16, 2017

           Comment #JH1: One of the most important factors leading to the reduction of acute, repetitive and
           chronic musculoskeletal injuries is the implementation of a program by the employer. Therefore,
           the commenter supports the inclusion of the Musculoskeletal Injury Prevention Plan as part of the
           proposed standard as written.

           Musculoskeletal injuries are preventable and it is the responsibility of employers to provide a safe
           workplace under the OSH Act. There is no reason why hotel housekeepers should have to retire
           early due to injuries or become permanently disabled and suffer resultant pain, injury and hardship.

           Response: The Board acknowledges Mr. Howe’s support for this proposal.

           Comment #JH2: The UAW regularly held joint labor-management training on how to modify
           workstations so that MSD injuries could be prevented. A worksite evaluation was a key component
           of this training, performed together by workers and the employer. I applaud Cal/OSHA's language
           in the proposed new section 3345 that requires a worksite evaluation performed by employers and
           hotel housekeepers together and recommend that this language remains intact in the final standard.

           Response: The Board acknowledges Mr. Howe’s support for this proposal and his concurrence with
           these specific aspects of the proposal.

           Comment #JH3: Worker participation is essential for the success of any injury control program.
           Worker participation is highlighted in ANSI Z10, the current draft of ISO 45001 and OSHA’s
           Injury Illness Prevention Program. Without worker participation, employers cannot understand how
           work is actually performed, the organizational factors that influence it, goal conflicts and resource
           constraints that influence hazards and potentially increase risk. Worker participation is also
           necessary to ensure that corrective measures address hazards and risk and are appropriate for the
           work to be performed.

           Therefore, I strongly suggest that the following language from the proposed standard also remains
           intact in the final standard, ensuring that employers of housekeepers: involve housekeepers in
           designing and conducting the worksite evaluation; in identifying and evaluating possible corrective
           measures; in reviewing and updating the musculoskeletal injury prevention plan; identifying causes
           of musculoskeletal injuries, and include input of the injured housekeeper about whether any control
           measure, procedure, or tool would have prevented the injury;
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 165 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 36 of 56

           Response: The Board acknowledges Mr. Howe’s support for this proposal and his concurrence with
           these specific aspects of the proposal.

           Comment #JH4: Cal/OSHA has proposed language that ensures worker knowledge is a central part
           of the employer’s MIPP thereby increasing the likelihood that this proposed standard will be
           effective, which the commenter supports.

           Response: The Board acknowledges Mr. Howe’s support for this proposal.

           Comment #JH5: It is essential that the proposed standard’s language remains intact about providing
           training for housekeepers and supervisors on risk factors, safe practices, and the elements of the
           employer’s program to prevent musculoskeletal injuries. Worker and supervisor training is
           necessary to ensure that the MIPP is a process where workers and supervisors alike are engaged in
           making real progress on injury prevention in the workplace.

           Response: The Board acknowledges Mr. Howe’s support for this proposal, as well as his
           concurrence with these specific aspects of the proposal.

           Comment #JH6: The commenter strongly supports this proposed standard because of its key
           components and because it will significantly reduce the risk of musculoskeletal injuries to hotel
           housekeepers, if enacted as written and implemented correctly by employers with housekeeper
           involvement. The Commenter would like to see the adoption of the standard before March 2018.

           Response: The Board acknowledges Mr. Howe’s support for this aspect of the proposal. The Board
           thanks Mr. Howe for his participation in the rulemaking process.

       8. Mitch Seaman, California Labor Federation; Chloe Osmer, Southern California Coalition for
          Occupational Safety and Health (SoCalCOSH); Jessica Martinez, National COSH, letters
          dated May 17 and May 18th, 2017

           Comment #CLF1: The California Labor Federation strongly supports the proposed hotel
           housekeeping musculoskeletal injury prevention standard. This version includes a variety of
           protections critically important to preventing these conditions and will, in practice, allow both
           affected workers and employers to minimize the human and financial toll of such crippling injuries.

           Response: The Board acknowledges the commenters support for this proposal.

           Comment #CLF2: The commenters support all changes detailed in the UNITE HERE letter
           submitted on May 15, 2017, and believe these recommendations will dramatically improve worker
           safety and enforceability while offering clarity for employers. The commenters strongly urge the
           Board to adopt these reforms while preserving the remainder of the proposed language as is.

           Response: The Board acknowledges the commenters support for this proposal, as well as their
           concurrence with these aspects of the proposal. See responses to comments #UH1 through #UH12.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 166 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 37 of 56


           Comment #CLF3: The commenters applaud the work of both Cal/OSHA and the Standards Board
           in producing this proposal and look forward to continued collaborative efforts on this landmark
           standard.

           Response: The Board acknowledge the support of the California Labor Federation, the Southern
           California Coalition for Occupational Safety and Health and National COSH for this regulatory
           proposal and thanks them for their participation in the rulemaking process.

       9. Nicole Marquez, WORKSAFE, letter dated May 18, 2017

           Comment #WS1: Worksafe strongly supports proposed new section 3345 Hotel Housekeeping
           Musculoskeletal Injury Prevention Standard as written in its entirety, with some minor but
           important suggested changes. Except for the language the commenter suggests, the commenters
           request all other proposed language remain intact.

           Response: The Board acknowledges Worksafe’s support of the proposal and takes notice of their
           specific recommendation to keep proposed language intact.

           Comment #WS2: This proposed standard is strongly supported by hotel housekeepers and credible
           public health professionals alike.

           Response: The Board concurs that many hotel housekeeping employees and public health
           professionals support the proposed regulation.

           Comment #WS3: If implemented correctly by employers and with the participation of hotel
           housekeepers as stated in the proposed language, this proposed standard will significantly reduce
           the risk of musculoskeletal injuries from hotel housekeeping work. Worksafe encourages all
           relevant government agencies to review the comments in a timely manner and move the process
           forward to adopt the proposed standard before the end of 2017.

           Response: The Board acknowledges that the purpose of the proposal is to reduce the number of
           musculoskeletal injuries to hotel housekeepers using a flexible performance-based regulation.

           Comment #WS4: Worksafe supports the key components of the proposed standard taken from
           pages 3 of the ISOR: involvement of housekeepers in designing and conducting worksite
           evaluations of housekeeping hazards, identification of the causes of musculoskeletal injuries,
           corrective measures, program updating and training.

           Response: The Board acknowledges Worksafe’s support of these aspects of the proposal.

           Comment #WS5: Worksafe supports the inclusion of excessive work-rate as a risk factor because
           hotel housekeeping work is commonly structured as a room quota per shift.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 167 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 38 of 56

           Response: The Board acknowledges Worksafe’s support of this aspect of the proposal.

           Comment #WS6: Worksafe strongly supports the following language of the proposed standard: the
           definitions of housekeeping tasks and control measures; the inclusion of forceful whole body or
           hand exertions and excessive work-rates as risk factors; the involvement of hotel housekeepers
           along with their union representative in the worksite evaluation, in the injury investigation process,
           in identifying and evaluating possible corrective measures and in reviewing and updating the MIPP;
           making readily available appropriate housecleaning equipment, protective equipment, and tools to
           each housekeeper, including procedures for procuring, inspecting, maintaining, repairing, and
           replacing appropriate housecleaning tools and equipment; a means by which appropriate equipment
           or other corrective measures will be identified, assessed, implemented, and then reevaluated after
           introduction and while used in the workplace; and the training and records sections in their entirety.

           Response: The Board acknowledges Worksafe’s support for this proposal, as well as their
           concurrence with these aspects of the proposal.

           Comment #WS7: Worksafe strongly supports the language requiring meaningful worker
           participation in this standard. The commenter supports the language requiring worker input and
           involvement of hotel housekeepers along with their union representative in the worksite evaluation,
           in the injury investigation process, in identifying and evaluating possible corrective measures and in
           reviewing and updating the MIIPP. Worksafe fully supports this language remaining intact.

           Response: The Board acknowledges Worksafe’s support of these aspects of the proposal and takes
           notice of their specific recommendation to keep proposed language intact.

           Comment #WS8: Worksafe strongly supports adding a mechanism by which hotel housekeepers
           who do not have a recognized or certified collective bargaining can designate a representative to
           guide them through key components of the standard: involvement in designing and conducting a
           worksite evaluation, input on whether control measures, input on procedures or tools would have
           prevented an injury, involvement in identifying possible corrective measures, and active
           involvement in reviewing and updating the MIIPP to determine its effectiveness and make any
           corrections.

           Hotel housekeepers from non-union hotels face the same health hazards at work. Many hotel
           housekeepers may encounter fear or intimidation about using their right to be involved in the
           development of a strong MIIPP. If we do not incorporate a mechanism by which they are able to
           designate a representative, we essentially limit an equally, if not more, vulnerable population of
           hotel housekeepers.

           Most unrepresented hotel housekeepers are unlikely to take concerns of health and safety to their
           employer. A power dynamic exists when you do not have a union and you interface with an
           employer. The ability for an unrepresented work force to designate a representative to help them
           with that process is crucial to ensuring fairness and transparent worker input.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 168 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 39 of 56

           With union density being at an all-time low and continuously declining, these non-traditional
           groups, such as legal aid, worker centers, and other labor advocacy groups fill in the gaps. Non-
           profit worker centers and other community-based organizations have been key partners to educate
           and advocate for non-union, vulnerable workforces with different state agencies. They have a
           certain level of trust and legitimacy, just like that of a union, established with the workers they
           serve.

           Worksafe recommends adding a definition for designated employee representative and inserting the
           following language in each of the following sections where union representative appears:

               “Designated Employee Representative” means an authorized employee representative
               designated by two or more employees which representative shall be an attorney, a health or
               safety professional, union representative, or a representative of a community organization such
               as a worker center or worker advocacy organization.

               (c)(4)(B)The procedures shall include an effective means of involving housekeepers and their
               union representative, or if there is no union representing employees of the employer, then
               involving a designated representative, in designing and conducting the worksite evaluation.

               (c)(5)(C) Input of the injured housekeeper, the housekeeper’s union representative, or if there is
               no union representing employees of the employer, then involving a designated representative
               agreed to by the injured housekeeper, and the housekeeper’s supervisor as to whether any other
               control measure, procedure, or tool would have prevented the injury.

               (c)(6)(A) An effective means of involving housekeepers and their union representative, or if
               there is no union representing employees of the employer, then involving a designated
               representative in identifying and evaluating possible corrective measures;

               (c)(7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
               effectiveness and make any corrections when necessary, including an effective procedure for
               obtaining the active involvement of housekeepers and their union representative, or if there is
               no union representing employees of the employer, then involving a designated representative in
               reviewing and updating the MIPP. The procedures shall include a review of the Cal/OSHA
               Form 300 log and other relevant records such as Cal/OSHA Form 301 incident reports.

           Response: The Board notes that nothing on this proposed regulation prohibits an employee or
           employees from obtaining assistance or consultation from a third party. The Board declines the
           recommendations because the suggested addition would complicate the proposal and limit the
           professions of persons allowed to be employee representatives.

           Comment #WS9: Employee involvement is extremely important. Therefore, as stated in previous
           comments, subsection (c)(4)(A) should be changed from 3 months to 90 days in two places in this
           clause, which is consistent with other Cal/OSHA standards.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 169 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 40 of 56

           Response: Subsection (c)(4)(A) states the following:

               (c) Housekeeping musculoskeletal injury prevention program…
               *****
               (4) Procedures for identifying and evaluating housekeeping hazards through a worksite
               evaluation:
               (A) The initial worksite evaluation shall be completed within three months after the effective
               date of this section or within three months after the opening of a new lodging establishment.

           The Board notes that the commenter probably intended to recommend a change from three months to a
           period substantially less than three months rather than a change from three months to 90 days because
           three months is roughly equivalent to 90 days.

           The Board declines to reduce the time period allowed for employers to conduct an initial worksite
           evaluation, as some employers may need the time to schedule the initial evaluation.

           Comment #WS10: Worksafe recommends including a posting requirement, which promptly notifies
           workers of the results of the work-site evaluation in subsection (c)(4)(C). The posting language should
           include: “Housekeepers shall be notified within 14 days of the results of the worksite evaluation in
           writing or by posting it in a location readily accessible to them. The results of the worksite evaluation
           shall be in a language easily understood by housekeepers."

           Response: Please see the responses to Comments #UH4 and UH5.

           Comment #WS11: Other standards, such as the lead standard, include an employee notification
           process. (Section 5198, subd. (8)(A).) Again, the lead standard requires employers to notify each
           employee in writing of the exposure results within 5 working days after the receipt of monitoring
           results. (Ibid.) This will also serve as a way to increase the timeliness of employers notifying
           housekeepers of the evaluation results and as a benchmark for enforcement of this section of the
           proposed standard.

           Response: Please see the response to Comment #UH5.

           Comment #WS12: Under subsection (c)(4)(D), a timeframe for employers to complete review and
           update of the worksite evaluation should be added:

           1. Within 30 days of whenever new processes, practices, procedures, equipment or renovation of
              guest rooms are introduced that may change or increase housekeeping hazards;
           2. Within 30 days of whenever the employer is made aware of a new or previously unrecognized
              housekeeping hazard based on information such as, but not limited to, the findings and
              recommendations of injury investigations conducted in accordance with subsection (c)(5);

           The suggested language will increase the timeliness of employers performing the worksite
           evaluation and serve as a benchmark for enforcement of this section of the proposed standard.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 170 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 41 of 56

           Response: Please see response to Comment #UH5.

           Comment #WS13: Subsection (d)(1)(E) should be modified as follows: “When new equipment or
           work practices are introduced or whenever the employer becomes aware of a new or previously
           unrecognized hazard. The additional training may be limited to addressing the new equipment or
           work practices.” The commenter believes the last sentence should be removed because it negates
           the intent of the following language: “or whenever the employer becomes aware of a new or
           previously unrecognized hazard.”

           Response: See response to Comment #UH6.

           Comment #WS14: Worksafe suggests adding a new item between items (1) and (2), so this
           becomes Item (2), as follow:

               Training records shall be created and maintained for a minimum of one year and include the
               following information: training dates; contents or a summary of the training sessions; types and
               models of equipment practiced during training; names and qualifications of persons conducting
               the training; and names and job titles of all persons attending the training sessions.

           The above-suggested language comes from the Healthcare Violence standard, section 3342(h)(2).
           This new language should also apply here to new section 3345. This text would help ensure
           effective trainings and be a benchmark for enforcement.

           Response: See response to Comment #UH7.

           Comment #WS15: The term ‘appropriate’ is used mistakenly; see listed instances below.

           Under subsection (c)(5)(B), procedures to investigate musculoskeletal injuries to housekeepers,
           should be amended as follows:

               “(B) If required tools or other control measures were not used, or not used appropriately
               correctly, a determination of why those measures were not used or were not used appropriately
               correctly; and”

           The term ‘use’ of cleaning tools is performance-based and either the tools are being used correctly
           or not; so, ‘correct’ applies here and the term ‘appropriate’ does not. In other instances,
           appropriately is used to describe the tool and the commenter believes ‘appropriately’ in that context
           applies.

           Under subsection (c)(6), the term “appropriately” should be deleted as follows:

               “Methods or procedures for correcting, in a timely manner, hazards identified in the worksite
               evaluation or in the investigation of musculoskeletal injuries to housekeepers, including
               procedures for determining whether identified corrective measures are effectively implemented
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 171 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 42 of 56

               appropriately to minimize or eliminate unsafe conditions or workplace practices that may cause
               musculoskeletal injuries.”

           Adding this language will help clarify the intent of the standard vis a vis the effective
           implementation of appropriate tools and corrective measures. The ‘effectively implemented’
           suggested language comes from the Healthcare Violence standard. (See section 3342 (c)(12)(F)
           “Reviewing whether appropriate corrective measures developed under the Plan - such as adequate
           staffing, provision and use of alarms or other means of summoning assistance, and response by staff
           or law enforcement - were effectively implemented;”) The additional proposed phrase ‘unsafe
           conditions or workplace practices that may cause musculoskeletal injuries,’ is combined text from
           the housekeeping standard. “Unsafe conditions or workplace practices” is from pages 1-2, in the
           definition of ‘Worksite Evaluation’ and “May cause musculoskeletal injuries” comes from page 1
           ‘Control Measures.’

           Under subsection (D)(2)(d), appropriate should be replaced with the term correct, as follows:

               “body mechanics and safe practices including: identified hazards at the workplace, how those
               hazards are controlled during each housekeeping task, the correct appropriate use of cleaning
               tools and equipment, and the importance of following safe work practices and using appropriate
               tools and equipment to prevent injuries;”

           The first use of the term ‘appropriate’ as it relates to “use of cleaning tools” is performance-based
           and either the tools are being used correctly or not. Therefore, the term ‘correct’ should be used
           here and not ‘appropriate.’ In the latter use of ‘appropriate’, the term is used to describe the tools
           and equipment and they believe ‘appropriate’ in that context applies.

           Response: Please see the responses to Comments #UH8, UH9 and UH10.

           Comment #WS16: The term ‘housecleaning’ is used mistakenly. Please see instances listed below.

           Under subsection (c)(2), the term housecleaning should be removed and replaced with the following
           text:

               “A system for ensuring that supervisors and housekeepers comply with the MIIPP, follow the
               employer’s safe workplace housecleaning practices for performing housekeeping tasks
               practices, and use the housekeeping tools or equipment deemed appropriate for each
               housekeeping task. Substantial compliance with this provision includes recognition of
               employees who follow the employer’s safe workplace housecleaning practices for performing
               housekeeping tasks, and use the appropriate tools and equipment; training and retraining
               programs; disciplinary actions; or other means that ensures employee compliance with the
               MIIPP;”

           Under subsection, (c)(6)(C), the term ‘housecleaning’ should be removed and replaced with the
           following text:
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 172 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 43 of 56


               “A means of providing and making readily available appropriate housecleaning equipment,
               protective equipment, and tools to each housekeeper for performing housekeeping tasks,
               including procedures for procuring, inspecting, maintaining, repairing, and replacing
               appropriate housecleaning tools and equipment for performing housekeeping tasks.”

           Housecleaning’ is not a term defined in this proposed standard and therefore, should not be used.
           Hotel housekeeping involves housekeepers who perform room cleaning and related housekeeping
           tasks. Housekeeping is a defined term and therefore, should be used. In the last sentence, an
           additional comma and semi-colons are needed to clarify the meaning of ‘substantial compliance.’

           Response: See response to Comment #UH12. The Board acknowledges Worksafe’s comments for
           this regulatory proposal and thanks them for their participation in the rulemaking process.

       10. Mark Sale, e-mail communication dated May 18, 2017

           Comment #MS1: The commenter would like to modify the language to add an ergonomic tool that
           prevents MDS’s. Two-handled disposable poly bags used in housekeeping will allow the ability to
           perform bag-handling tasks using both hands and distribute the load 50%, reducing the risk of
           injury.

           Response: The Board declines the request to prescribe specific ergonomic tools, equipment or
           control measures as this is a performance-oriented regulation that is not meant to limit or prescribe
           the measures that employers are to use. The Board acknowledges Mr. Sale’s comments for this
           regulatory proposal and thanks him for his participation in the rulemaking process.


       II. Oral Comments Received at the May 18, 2017, Public Hearing in Oakland, California:

       1. Cynthia Gomez, UNITE HERE Local 2; Tatia Midwalick, UNITE HERE Local 2850; and
          Becky Perrine, UNITE HERE International Union in Oakland

           Comment #CG1: The commenters stated their organizations support the proposal as it is written in
           its entirety. UNITE HERE provided minor suggested changes in its comment letter to the Board. If
           employers implement the proposal correctly, it will significantly reduce the risk of musculoskeletal
           injuries among hotel housekeepers. The commenters stated the following provisions must also
           remain as written:

              Section (c)(7) regarding procedures for reviewing the MIPP at least annually, and making
               changes as needed to make it more effective, with the involvement of hotel housekeepers and
               their union representatives.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 173 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 44 of 56

              Section (d) regarding training, especially when new equipment or work practices are introduced,
               as well as training managers and housekeepers on the signs, symptoms, and risk factors
               commonly associated with musculoskeletal injuries.

           Response: The Board acknowledges UNITE HERE Local 2, Local 2850 and UNITE HERE
           International Union for their support of the proposal and takes notice of their specific
           recommendation to keep the proposed language intact. Please also see responses to UNITE HERE
           written Comments #UH1 through #UH12.

           Comment #CG2: The commenters said this proposal is long overdue, and asked the Division to
           move this proposal forward quickly so the Board can vote on it by September 2017, so it can
           become law before May 2018.

           Response: The Board thanks the commenters for their support of the proposal and acknowledges
           their participation in the rulemaking process.

       2. Hector Azpilcueta, UNITE HERE Local 483 and Sandra Rodriguez, UNITE HERE Local 19
          San Jose

           Comment #HA1: The commenters stated that hotel housekeepers face many risks for injury at
           work. The housekeepers have to work at a fast pace doing things, such as vacuuming and moving
           furniture, which can result in injury. This proposal requires employers to have an injury control
           plan that actively involves hotel housekeeper input. Their organizations support the following
           provisions in the proposal:

              Section (c)(5) requires employers to develop procedures to investigate musculoskeletal injuries,
               and it requires employers to allow hotel housekeepers and their union representatives to be
               involved in the investigation. Hotel housekeepers know what they were doing when they were
               injured, how the injury occurred, and what could have prevented it. It is important to involve
               housekeepers and their union representatives because their input could prevent the injury from
               happening again.

              Section (c)(6) will help ensure that hazards are corrected in a timely manner by requiring
               employers to allow hotel housekeepers and their union representatives to be involved in
               identifying and correcting hazards and requesting the necessary tools. It will require employers
               to provide the necessary tools, evaluate how well they work, and ensure that they are kept in
               good working order.

           Response: The Board appreciates UNITE HERE Local 483 and Local 19 concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers. In
           addition, the Board acknowledges their support for these specific aspects of the proposal and thanks
           them for their participation in the rulemaking process.

       3. Dina Reese, Housekeeper, UNITE HERE Local 483 and Elena Sanchez, UNITE HERE Local
                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 174 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 45 of 56

           49
           Comment #DR1: The commenters stated they support this proposal as it is written because hotel
           housekeepers continue to get injured on the job. Many hotel housekeepers are immigrant women
           who do not speak English, and even if there is translation available, employers do not always listen
           when non-English speaking housekeepers voice their concerns about workplace hazards. The
           commenters stated many hotel housekeepers worry about being retaliated against by their managers
           for reporting workplace hazards or injuries. This proposal requires employers to have a system in
           place to communicate with housekeepers that will allow housekeepers to communicate with them
           regarding workplace hazards and report injuries without fear of retaliation.

           Response: The Board appreciates UNITE HERE Local 483 and Local 49 support of this proposal
           and concurrence with our efforts to address reduction of occurrence of musculoskeletal injuries
           among housekeepers. In addition, the Board takes notice of their specific request to keep the
           proposed language intact and acknowledges their participation in the rulemaking process.

       4. Irma Perez, Housekeeper, UNITE HERE Local 2850

           Comment #IP1: The commenter stated this proposal will help both union and non-union
           housekeepers to avoid injury. The rights of non-union housekeepers are the ones that are violated
           the most by employers. This proposal will require employers to train hotel housekeepers on the
           cleaning chemicals and tools they use on the job and it will require employers to evaluate the
           efficacy of these items to see if they hurt or help the hotel housekeeper.

           Response: The Board appreciates UNITE HERE Local 2850 support of this proposal and
           concurrence with our efforts to address reduction of musculoskeletal injuries among housekeepers.
           In addition, the Board acknowledges their participation in the rulemaking process.

       5. Eric Myers, McCracken, Stemerman, and Holsberry, LLP

           Comment #EM1: The commenter stated that among hotel workers, hotel housekeepers suffer the
           highest number of injuries, many of which are musculoskeletal, and the industry recognizes this
           problem. The commenter said that this proposal will help to eliminate those injuries if properly
           implemented. Excessive motions, such as handling linens, lifting mattresses, and walking multiple
           times around beds to make beds, can cause injury. This extra motion can be reduced through
           training and an organized process of removing and applying linens, as well as by having
           housekeepers work in teams to clean rooms. Steps to reduce injury must be consistently
           implemented and communicated to housekeepers to be effective, hotel housekeepers need to be
           included in the process of developing those procedures, and this proposal does that. This proposal
           will save $28 million annually in worker’s compensation costs, as well as save hotel housekeepers
           the pain and suffering that comes with being injured.
           Response: The Board appreciates Mr. Myers’ support of this proposal and concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers. In
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 175 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 46 of 56

           addition, the Board thanks Mr. Myers for participating in the rulemaking process.

       6. Nicole Marquez, Worksafe and Olga Manrique, UNITE HERE Local 19 San Jose

           Comment #NM1: The commenters stated their organizations support the proposal as it is written, in
           its entirety, with some minor suggested changes in the sections regarding worker participation that
           are coupled with the ability of an employee to designate an employee representative. The
           commenters said these portions of the proposal could be strengthened if unrepresented
           housekeepers are given the opportunity to designate an employee representative.

           Response: The Board appreciates Worksafe and UNITE HERE Local 19 support of this proposal
           and takes notice of their specific request to keep the proposed language intact. With regard to
           Worksafe’s request to provide non-unionized housekeepers with the opportunity to designate a
           representative, please see response to written Comment #WS8.

           Comment #NM2: The commenters stated this proposal is very much needed because it requires
           employers to involve hotel housekeepers in designing and conducting worksite evaluations, to train
           housekeepers on how to identify the causes of musculoskeletal injuries, and to involve
           housekeepers in identifying and evaluating corrective measures. It also requires employers to
           establish, and keep up-to-date, programs to prevent musculoskeletal injuries, and to provide training
           to housekeepers and managers on risk factors, safe practices, and elements of the employer’s
           program to prevent musculoskeletal injuries. If this proposal is properly implemented by employers,
           it will reduce the risk of injury among hotel housekeepers. The Commenters asked the Division to
           move the proposal forward as soon as possible so that the Board can vote on it before the end of
           2017.

           Response: The Board appreciates Worksafe and UNITE HERE Local 19 concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers and
           acknowledges their participation in the rulemaking process.

       7. Carisa Harris-Adamson, University of California San Francisco and University of California
          Berkeley; Lizzie Keegan, UNITE HERE Local 2 San Francisco; Tatia Midwalick, UNITE
          HERE Local 2850; and Olga Manrique, UNITE HERE Local 19 San Jose

           Comment #CHA1: The commenters stated that their organizations support the proposal in its
           entirety, and they feel if it is implemented correctly with hotel housekeeper participation, it will
           greatly reduce the risk of injury to hotel housekeepers. The commenters stated the provisions
           regarding employee involvement need to be kept in the proposal.

           Response: The Board appreciates Ms. Harris-Adamson, Ms. Keegan, Ms. Midwalick and Ms.
           Manrique for their support of this proposal and concurrence with our efforts to address reduction of
           occurrence of musculoskeletal injuries among housekeepers. In addition, the Board takes notice of
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 176 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 47 of 56

           their specific request to keep the proposed language intact and acknowledges their participation in
           the rulemaking process.

           Comment #CHA2: The commenters stated their organizations also support the inclusion of forceful
           whole body or hand exertions and excessive work rates because they are pertinent risk factors that
           increase the hotel housekeeper’s risk for injury. Tools should be provided and available to
           housekeepers at all times, and training on how to use them, as well as maintenance programs to
           keep them maintained, must be ongoing to ensure that their use is feasible and effective. Their
           organizations also support using examples of specific recommended tools, including those
           mentioned in Cal/OSHA publications, such as: adjustable long-handled cleaning tools, mops,
           lightweight vacuums, lightweight or motorized carts, and mattress lift tools. These tools will
           effectively reduce the housekeeper’s physical workload. This proposal will help hotels to save
           money, and there is ongoing support available to hotels so they can effectively implement this
           standard. The commenters asked the Division to move this proposal forward quickly so that the
           Board can vote on it before the end of 2017.
           Response: The Board acknowledges the commenters support for specific aspects of the proposal.
           With regard to the recommendation to use examples of specific tools, please see the responses to
           written Comments #CHLA12 through CHLA14, CA1 and MS1. The Board thanks Ms. Harris-
           Adamson, Ms. Keegan, Ms. Midwalick and Ms. Manrique for their participation in the rulemaking
           process.

       8. Sam Montross, Cadence Keen Innovations

           Comment #SM1: The commenter stated she invented a mattress lift tool that has helped to eliminate
           workers compensation claims by preventing injuries when lifting mattresses to make beds. It is very
           difficult to lift the corner of a mattress, hold it up, and tuck in blankets and sheets with the other
           hand. Some housekeepers have experienced numbness in their fingers from smoothing out blankets,
           while sharp objects underneath the mattress have injured others. Hotel housekeepers have used the
           tool to do these tasks, and it has helped them to avoid injury. It is important that hotels train their
           housekeepers on how to use tools like this so that they know how to use it properly.
           Response: The Board appreciates Ms. Montross’ support of this proposal and concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers. With
           regard to the suggestion to recommend or specify one particular tool, please see response to written
           Comments #CHLA12 through CHLA14, CA1 and MS1. The Board thanks Ms. Montross for
           participating in the rulemaking process.

       9. Lizzie Keegan, UNITE HERE Local 2 San Francisco

           Comment #LK1: The commenter stated this proposal is long overdue. It is important to keep
           provisions in the proposal that allow hotel housekeepers and their employee representatives to be
           involved. Musculoskeletal injury prevention programs are not common in the hotel housekeeping
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 177 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 48 of 56

           industry, training is not regularly provided, and if it is provided, it is not always effective. Her
           organization feels that subsection (d)(2)(D) of the proposal will go a long way in preventing injuries
           to housekeepers and will help to keep employer costs low, but that requires the workforce to be
           trained, including supervisors.

           Response: The Board acknowledges Ms. Keegan’s support for these specific aspects of the proposal
           and thanks her for participating in the rulemaking process.

       10. Mary Banks, Hotel Housekeeper, UNITE HERE Local 2 San Francisco

           Comment #MB1: The commenter stated hotel housekeepers are experts at their jobs, and they know
           what tools and work practices work best for them. She said when they share their ideas with
           management, management often ignores them. She supports the provisions in the proposal that
           require management to involve hotel housekeepers in performing worksite evaluations, identifying
           and evaluating corrective measures to see if they work or not, and developing an MSD prevention
           plan. When an injury occurs, it is important for management to get input from the injured
           housekeeper as to how the injury occurred and how it could have been prevented. She asked the
           Division to move the proposal forward as soon as possible, so that the Board can vote on it by
           September 2017 and it can become law by April 2018.

           Response: The Board acknowledges Ms. Bank’s support for these specific aspects of the proposal
           and thanks her for participating in the rulemaking process.

       11. Yolanda Barron, Hotel Housekeeper, Hyatt House Emeryville

           Comment #YB1: The commenter stated this proposal will help protect hotel housekeepers from
           injury. It will require supervisors to be trained on how to use cleaning chemicals and tools, and it
           will require them to train housekeepers on how to use them. Many hotels are remodeling and
           putting in new items, such as showers with glass doors, that create more work for the hotel
           housekeeper, but they are not given enough time to do the work. Some injured housekeepers are
           allowed to work with restrictions on what they can do, but it is hard to get the management to
           follow those restrictions.

           Response: The Board appreciates Ms. Barron’s support of this proposal and concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers. In
           addition, the Board thanks Ms. Barron for her participation in the rulemaking process.

       12. Tatia Midwalick, UNITE HERE Local 2850 and Olga Manrique, UNITE HERE Local 19 San
           Jose

           Comment #TM1: The commenters stated hotel housekeepers know their jobs well and can provide
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 178 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 49 of 56

           valuable input on how to make their jobs safer, but employers do not always listen to them. The
           commenters said it is very important the provisions in the proposal regarding hotel housekeeper and
           union or employee representative participation be kept in place. Their organizations support Section
           4 regarding worksite evaluations and allowing hotel housekeepers and their representatives to be
           involved in them, as well as requiring management to make the results available to housekeepers by
           posting them.

           Response: The Board appreciates Ms. Midwalick’s and Ms. Manrique’s support of this proposal
           and takes notice of their specific request to keep the proposed language intact.

           Comment #TM2: The commenters said their organizations also support keeping the provision
           regarding forceful whole body or hand exertion in the list of risk factors to be considered during a
           worksite evaluation because these are part of doing daily housekeeping tasks. Their organizations
           are pleased to see that excessive work rates are also included in the list of risk factors because room
           quotas play a key role in whether or not the work can be done safely. They asked the Division to
           move the proposal forward so the Board can vote on it by September 2017 and it can become law
           by April 2018.

           Response: The Board acknowledges Ms. Midwalick’s and Ms. Manrique’s support for these
           specific aspects of the proposal and thanks them for their participation in the rulemaking process.

       13. Candy Hu, Hotel Housekeeper, UNITE HERE Local 2 San Francisco and Elizabeth Guzman,
           UNITE HERE Local 19 San Jose

           Comment #CH1: The commenters stated hotel housekeepers come from all over the world and
           speak many languages other than English. Hotel housekeepers who speak languages other than
           English feel like employers are not listening to their concerns or suggestions because they do not
           speak English, even if they can still communicate with them in some form. These housekeepers
           have valuable input to give to employers regarding their concerns about workplace safety and how
           to make the job safer, and this input matters. Their organization supports the language in the
           proposal that requires employers to have a system of communication with hotel housekeepers that is
           understandable for all housekeepers so that they can communicate effectively with the hotel
           management about workplace safety and health issues. This proposal will allow hotel housekeepers
           to tell employers about workplace hazards that they notice, as well as when they are injured on the
           job, without fear of retaliation or reprisal from the employer.

           Response: The Board acknowledges Ms. Hu’s and Ms. Guzman’s support for these specific aspects
           of the proposal and thanks them for their participation in the rulemaking process.

       14. Jeremy Blasi, UNITE HERE Local 11 and Sandra Rodriguez, UNITE HERE Local 19 San
           Jose
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 179 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 50 of 56


           Comment #JB1: The commenters stated this proposal is a clear, well-conceived, and reasonable
           approach to protecting housekeepers from injury, and it must remain intact as it is. From 2010 to
           2014, the number of housekeepers injured on the job rose from 3,278 to 4,989, with more than 50%
           of the injuries being MSD injuries. These are substantial underestimates because 50-66% of injured
           hotel housekeepers do not report when they are injured on the job. Their organizations support all
           language in the proposal that requires hotel housekeeper involvement, especially in subsection
           (c)(4) where it requires hotel housekeeper and employee representative involvement in developing
           an MSD prevention plan.

           Response: The Board appreciates Mr. Blasi’s and Ms. Rodriquez’s support for these specific
           aspects of the proposal and concurrence with our efforts to address reduction of occurrence of
           musculoskeletal injuries among housekeepers.

           Comment #JB2: The commenters also stated their organizations support the thorough description of
           the essential elements of a worksite evaluation, including injury risk factors. The fast pace of
           cleaning rooms to meet demanding room quotas can contribute significantly to causing injuries
           because it makes using safe lifting, reaching, and pushing techniques impossible. The commenters
           also stated it is very important to keep the provisions regarding an effective work rate and
           inadequate recovery time between housekeeping tasks because science has demonstrated there is a
           need for it. Their organization is glad to see that the proposal includes a clear description of the
           procedures involved in an injury investigation, and that they require employers to get input from the
           injured housekeeper as to how the injury occurred and how it could have been prevented. They
           asked the Division to move the proposal forward so that the Board can vote on it by September
           2017 and it can become law by 2018.

           Response: The Board acknowledges Mr. Blasi’s and Ms. Rodriquez’s support for these specific
           aspects of the proposal and thanks them for their participation in the rulemaking process.

       15. Marisela Ramos, Hotel Housekeeper, UNITE HERE Local 19 San Jose

           Comment #MR1: The commenter stated her organization supports subsection (d) regarding training
           because housekeepers do not receive sufficient training regarding the tools and work practices they
           use, and they are not given time to practice how to do these safe work practices or time to practice
           using the tools they are given. Subsection (d) requires that hotel housekeepers be given sufficient
           training on how to use new tools and how to do new work practices. This is a good thing because
           things in hotel rooms are changing all the time. Subsection (d) also requires hotel housekeepers and
           supervisors to be trained regarding the risk factors for musculoskeletal injuries and their symptoms.
           This will get injured housekeepers the help they need early and will allow the hotel to make
           necessary changes to prevent injury.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 180 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 51 of 56

           Response: The Board acknowledges Ms. Ramos’ support for these specific aspects of the proposal
           and thanks her for participating in the rulemaking process.

       16. Mitch Seaman, California Labor Federation

           Comment #MS1: The commenter stated this proposal will require a minimal investment by
           employers and will help prevent injuries that could result in costly worker’s compensation claims.
           The injuries that hotel housekeepers suffer on the job may be minimal in the beginning, but they
           can progress to the point that housekeepers are no longer able to work and must file a worker’s
           compensation claim. The worker’s compensation claim process is very difficult, and 2/3 of claims
           involving a cumulative trauma component are denied by employers. These claims require the
           employee to prove they were injured, and MSD injuries are difficult to prove. While some hotel
           housekeepers continue working while they are injured, others are forced to quit or find another line
           of work. It is better to prevent these injuries because they can affect workers for the rest of their
           lives.

           Response: The Board appreciates Mr. Seaman’s support for this proposal and concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers. The
           Board thanks Mr. Seaman for participating in the rulemaking process.

       17. Pamela Vossenas, UNITE HERE

           Comment #PV1: The commenter stated this proposal will make a significant difference in reducing
           injuries on the job for hotel housekeepers. Language in the proposal should remain intact and
           implemented as written. It is important for housekeepers to be involved in the process of designing
           and conducting worksite evaluations, as well as identifying and evaluating corrective measures,
           because they know their jobs better than anyone.

           Response: The Board appreciates Ms. Vossenas’ support of this proposal and concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers.
           Furthermore, the Board takes notice of the specific request to keep the proposed language intact.

           Comment #PV2: The commenter said it is important to provide training to housekeepers and
           supervisors, especially on how to identify the causes of MSD injuries. The commenter’s
           organization is pleased to see excessive work rates are included in the list of risk factors that can
           cause injury. The commenter’s organization provided a letter to the Board with some suggested
           changes, including recommendations to replace the term “appropriate” to “correct;” to clarify that
           all housekeepers are required to be involved by adding “where applicable, union representative;” to
           replace the terms “house cleaning” and “house cleaning practices” which are not in the list of
           definitions with language that demonstrates the same intent; to mandate a 14 day deadline by which
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 181 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 52 of 56

           hotel housekeepers are notified of the results of the worksite evaluation and to require 30 days to
           review or update worksite evaluations to help facilitate enforcement of the standard.

           Response: Please see the responses to written Comments #UH4 through UH12. The Board thanks
           Ms. Vossenas for participating in the rulemaking process.


       18. Mark Sale, B3 Plastics; Martha Campos, UNITE HERE Local 2 San Francisco; Ana, Hotel
           Housekeeper, Hyatt House Emeryville; Elsa Portillo, Hotel Housekeeper, Hyatt House
           Emeryville; Chuck, Hotel Housekeeper, UNITE HERE Local 2 San Francisco; Gregoria
           Rekealado, Hotel Housekeeper, UNITE HERE Local 19 San Jose; Jim Howe, Safety
           Solutions; Maria, UNITE HERE Local 49 Sacramento; Maria Garcia, Hotel Housekeeper,
           UNITE HERE Local 49 Sacramento; Fabiola Benavides, Hotel Housekeeper, UNITE HERE
           Local 2 San Francisco; and Michael Musser, California Teachers Association

           Comment #MSB3P1: The commenters stated this proposal is needed to protect hotel housekeepers
           from MSD injuries. It is important that hotel housekeepers have the right tools available to them to
           do their jobs safely, and a mandate like this is needed because guidelines are not always enough.
           This proposal will protect all housekeepers, whether or not they are represented by a union or other
           group.

           Response: The Board appreciates the commenters’ support of this proposal and thanks them for
           participating in the rulemaking process.

       19. Jesse Cripps, Gibson, Dunn and Crutcher, representing the California Hotel & Lodging
           Association

           Comment #JC1: The commenter stated this issue was raised in May of 2012, and at that time, the
           Board rejected that proposal because the Board felt it would be a bad precedent to create a separate
           carve-out proposal for hotel housekeeping, and the types of injuries this proposal would address are
           already addressed in existing standards. The commenter’s organization feels this is still the case
           today. This proposal will create a slippery slope for a very narrow class of people (only hotel
           housekeepers) and will result in future proposals for all manners of workplaces and jobs, such as
           nursing homes, assisted living facilities, and hospitals. This will create a patchwork of job- and
           workplace-specific regulations. A 2013 study by Dr. Steven Wiker, which is the only study that
           used NIOSH protocols instead of anecdotes, indicates a carve-out regulation for hotel housekeepers
           is not necessary.

           Response: Please see responses to Comments #CHLA1, CHLA2 and CHLA17.

           Comment #JC2: The commenter stated existing regulations already address injuries such as MSD
           injuries for all jobs including hotel housekeeping, and this proposal creates a fundamental conflict
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 182 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 53 of 56

           with these existing rules. Section 3203 already requires employers to conduct an investigation into
           injuries that occur on the job, and Section 5110 already provides a procedure for evaluating and
           preventing musculoskeletal injuries. When it comes to determining what tools housekeepers should
           use, the methods of communication with housekeepers, and work rates, those things should be
           determined through the collective bargaining process. While Section 5110 requires examination and
           diagnosis by a licensed physician, this proposal does not. This proposal applies a one-size-fits-all
           approach of tools and work practices that may not work for every hotel housekeeper, and they
           should be subject to collective bargaining.

           Response: Please see responses to Comments #CHLA2 through CHLA5 and CHLA12 through
           CHLA14.

           Comment #JC3: The commenter said this proposal will mandate employees use certain tools and
           work practices, and it could result in housekeepers being disciplined if they do not use them, even if
           those tools and work practices do not work for them. The current standard gives employees
           flexibility to use the tools and work practices that work best for them.

           Response: Please see responses to Comments #CHLA12 through CHLA14.

           Comment #JC4: The commenter stated CH&LA performed an economic analysis of this proposal
           and submitted it to the Division, and the costs associated with this proposal are alarming. Costs
           listed in the ISOR are in direct conflict to this analysis, and the ISOR does not take certain costs
           into account. The commenter’s organization believes more robust enforcement of existing rules,
           along with renewed efforts to develop industry-specific guidelines, is a better way to address this
           issue. The commenter asked the Board to extend the comment period for this proposal so that his
           organization can further address in writing the comments made today.

           Response: Please see responses to Comments #CHLA27 through CHLA32. As stated by the
           chairperson of the Board at the end of the meeting, the comment period was extended until 5 pm of
           the day of the public hearing (May 18, 2017). The Board thanks Mr. Cripps for his comments and
           acknowledges his participation in the rulemaking process.

       20. John Robinson, California Attractions and Parks Association

           Comment #JR1: The commenter stated his organization supports Mr. Cripps’ testimony today and
           the written comments that were submitted by the California Hotel & Lodging Association. Having a
           carve-out proposal that only applies to hotel housekeepers is concerning. Employers’ injury and
           illness prevention plans, as well as other existing standards, already address many of these issues.
           The commenter asked the Board to take these things into consideration when deciding whether or
           not to adopt this proposal.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 183 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 54 of 56

           Response: Please see responses to Comments #CHLA1 through CHLA43. The Board thanks Mr.
           Robinson for his comments and acknowledges his participation in the rulemaking process.

       21. Marti Fisher, California Chamber of Commerce

           Comment #MF1: The commenter stated this proposal is duplicative, redundant, and waters down
           the application of the IIPP to all workplace hazards. The proposal is looking for problems instead of
           analyzing job tasks and needs to more appropriately mirror the IIPP. Most of the injuries the Board
           has heard about from hotel housekeepers throughout this process occurred because employers were
           violating existing regulations and worker’s compensation laws, and retaliation from employers is
           not allowed under the existing law. This proposal does not change anything and will not make
           working conditions any better for employees.

           Response: Please see responses to Comments #CHLA1 through CHLA43. The Board is confident
           that its efforts to address the reduction of occurrence of musculoskeletal injuries among
           housekeepers are appropriate.

           Comment #MF2: The commenter stated subsection (c)(4)(D)(3) of the proposal regarding
           conducting annual worksite evaluations is completely unnecessary because there are other similar
           requirements in the IIPP and the proposal itself, including subsections (c)(4)(D)(1), (c)(4)(D)(2),
           and (c)(7). Requiring this many reviews is excessive, and listing it twice in the proposal is not
           necessary.

           Response: The Board does not believe subsection (c)(4)(D)(3), which requires an annual worksite
           evaluation, is unnecessary or excessive. As stated in the ISOR, the goal is to provide the employer
           with multiple means of discovering potential workplace hazards for the purpose of preventing
           musculoskeletal injuries. Subsection (c)(4)(D)(1) only requires an evaluation whenever new
           processes, practices, procedures, equipment or renovation of guest rooms are introduced that may
           change or increase housekeeping hazards and is not duplicative of subsection (c)(4)(D)(3).
           Subsection (c)(4)(D)(2) only requires an evaluation whenever the employer is made aware of a new
           or previously unrecognized housekeeping hazard and is not duplicative of subsection (c)(4)(D)(3).
           Regarding the IIPP, please see the responses to comments #CHLA2 through CHLA5.

           Comment #MF3: In subsection (c)(4)(E), the list of injuries and types of movements assumes that
           there is a relationship between these activities and injury. It also only lists the risks that employers
           are supposed to look for, not the job tasks, which is opposite of how worksite evaluations should
           work. To address this, the Division could do a non-mandatory appendix to advise employers and
           employees of this information if necessary.

           Response: Subsection (c)(4)(E) lists risk factors that pose a risk of injury to housekeepers and as
           such need to be considered in the worksite evaluation to assist in the identification of unsafe
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 184 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 55 of 56

           conditions, work practices, processes, or operations. Thus, the Board declines the recommendation
           to move the risk factors listed in subsection (c)(4)(E) to a non-mandatory appendix. Please also see
           the response to Comment #CHLA14 regarding non-mandatory guidelines.

           Comment #MF4: On page 6 of the proposed regulation, in the section pertaining to records being
           made available to employees, the term “designated representative” should be changed to “union
           representative.”

           Response: The term “designated representative” was used for consistency with existing section
           3204(e)(1). Thus, the Board declines the recommendation to substitute the term “designated
           representative” with “union representative.” The Board thanks the Ms. Fisher for her comments and
           acknowledges her participation in the rulemaking process.

       22. Laura Stock, Board Member

           Comment #MSK1: The commenter stated the stories hotel housekeepers have told the Board over
           the years demonstrate that the current regulations are not working to protect them from injury. This
           proposal is not one-size-fits-all and does not tell employers what specific solutions they must use in
           each situation. Instead, it revolves around conducting worksite evaluations, understanding what the
           hazards are, and implementing the necessary changes to correct them. It only tells employers that
           they must address these situations. Many regulations are industry-specific and help to apply general
           principles to specific industries. Some standards, such as the ergonomics standard, are very general
           and not preventive. This standard will require employers to take action and make changes before
           injuries occur. She is pleased to see the proposal has many requirements for employee involvement
           because that is critical, especially in ergonomics, because employees know their jobs best and what
           works for them to prevent injury.

           Response: The Board appreciates Ms. Stock’s support for this proposal and concurrence with our
           efforts to address reduction of occurrence of musculoskeletal injuries among housekeepers. The
           Board thanks Ms. Stock for her comments and acknowledges her participation in the rulemaking
           process.

                                     ADDITIONAL DOCUMENTS RELIED UPON

           None.

                        ADDITIONAL DOCUMENTS INCORPORATED BY REFERENCE

           None.
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 185 of 270
Hotel Housekeeping Musculoskeletal Injury Prevention
Final Statement of Reasons
Public Hearing: May 18, 2017
Page 56 of 56

                                          DETERMINATION OF MANDATE

           This standard does not impose a mandate on local agencies or school districts as indicated in the
           Initial Statement of Reasons.

                                            ALTERNATIVES CONSIDERED

           The Board invited interested persons to present statements or arguments with respect to alternatives
           to the proposed standard. No alternative considered by the Board would be (1) more effective in
           carrying out the purpose for which the action is proposed; or (2) would be as effective as and less
           burdensome to affected private persons than the adopted action, or (3) would be more cost-effective
           to affected private persons and equally effective in implementing the statutory policy or other
           provision of law. Board staff were unable to come up with any alternatives or no alternatives were
           proposed by the public that would have the same desired regulatory effect.
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 186 of 270




                  Exhibit 14
                                Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 187 of 270


     STATE OFCALIFORNIA-OFFICE OF AOMINIST
     NOTICE PUijLICATION/REGULATIONS SUBMISSION
                                                            EUULAR                                                               (See instructions on
                                                                                                                                       reverse)
                                                                                                                                                                      For use by Secretary of State only


    -- 'l. 400 (REV. 01-2013)
(
·         JAf·F.llE:\    NOTICE FILE NUMBER                           REGULATORY ACTION NUMBER                              EMERGENCY NUMBER                                  ENDORSED • FILED
    r.;t:Jq)~~E-~~r 2$0/9-0                                                   8-0125-03S                                                                                      ·
                                                                                                                                                                               In the Qffice of the iecretary of State
                                                                                                                                                                                       of the State of Califomta
                                                      For use by Office of Administrative Law tOAL) only


            RECEIVED DATE                   PUBLICATION DATE                                               ZOIO JAN 25 P 3: 3lt
                                                                                                                                                                                      MAR 0_9_ 2018
                                                                                                                                                                                           \'.Yo,P./111.
            MAR21 '17                                  MAR 31 '17                                                   ar~1 :c .::-
                                                                                                         ADMINISTRAT: vE LAW
                  Office of Administrative Law
                                        NOTICE                                                                      REGULATIONS
      AGENCY WITH RU LEMAKING AUTHORITY                                                                                                                              AGENCY FILE NUMBER (If any)

      Occu ational Safet and Health Standards Board
     A. PUBLICATION OF NOTICE (Complete for publication in Notice Register)
     1. SUBJECT OF NOTICE

      GISO New Section 3345
                                                                                      I TITLE(S)
                                                                                       Title 8
                                                                                                                            HRS I SEC rlON AFFEGTED .

                                                                                                                        New Section 3345
                                                                                                                                                                     2. REQUESTED PU~LICATION DATE

                                                                                                                                                                   March 31, 2017
     3. NOTICETYPE
     Iv'! Notice re Proposed ·        1                           .14. AGENCYCONTACTPERSON                              TELEPHONE NUMBER                             FAX NUMBER (Oplional)

     ~ RegulatorvActlon                    Other                  .   Marley Hart, Executive Officer                   (916)-274-5721                              (916)-274-5743
                                                                                                                                                                   · PUBtlCATION QArl;




     B. SUBMISSION OF REGULATIONS (Complete when submitting regulations}
     la. SUBJECT OF REGULATION(S)                                                                                                1b. ALL PREVIOUS RELATED OAL REGULATORY ACTION_ NUMBER(S)

    Hotel Housekeeping Musculoskel etal I nj . Preventio
     l. SPECIFY CALIFORNIA CODE OF REGULATIONS TrrLE(Sj AND SECTION(SI (Including title 26, If toxics rel•tedl
                                                        AOOPT
         SECTION(S) AFFECTED
        (List all section number(s)                    New Section 3345
                                                        AMEND
          individually. Attach
      additional sheet if needed.)
     TITLE(S)                                           REPEAL
                 8
     3. TYPE OF FILING
      [!]   Regular Rulemaklng (Gov.                  O Cenlficate of Compliance: The agency officer named
            Code§ 11346)                                  below certifies that this agency compiled with the
                                                                                                                        Emergency Readopt (Gov.
                                                                                                                      D Code, §11346. l(h))
                                                                                                                                                                        D     Changes Without Regulatory
                                                                                                                                                                              Effect (Cal. Code Regs., title
            Resubmittal of disapproved or                 provisions of Gov. Code §§ 11346.2-11347.3 either
      D     wl1hdrawn nonemergency
                                                                                                                      D Flle&Prln\
                                                                                                                                                                              1, §100)

            nllng (Gov. Code §§11349.3,
                                                          before the emergency regulation was adopted or
                                                          within the time period required by statute.                                                                   O PrlntDnly
            11349.4)          .
            Emergency (Gov. Code,                     O Resubmlttal of disapproved or withdrawn                       D Other(Speclfy) _          _ _ __ _ _ _ _ _ _ _ _ _ _ __
     D      §11346.1 (b))                         .       emergency flllng (Gov. Code, §11346.1)
     4. ALL BEGINNING AND ENDING DATES OF AVAILABILITY OF MODIFIED REGULATIONS ANO/OR MAT_
                                                                                         ERIAL ADDED TO THE RULEMAKING FILE !Cal. Code Reg1. lltle 1, §44 and Gov. Code §11347.1)



    IVi   Ettecllva January 1, April 1. July 1, or
    ~ OClober 1 (Gov. Code §11343.4(a))
                                                            D
    S. EFFECTIVE DATE OF CHANGES (Gov.Code,§§ 11343.4, 11346.l(dJ;C.LCode Reg~, title 1,§100)
                                                               Etteclfve on filing wilh
                                                               Sectelary of Slala
                                                                                               D     §100 Changes Without
                                                                                                     Regulatory Effect
                                                                                                                                D    EttecUve
                                                                                                                                     other (Specify)
                                                                                                                                                    ·

     6. CHECK IF THESE REGULATIONS REQUIRE NOTICE TO, OR REVIEW, CONSULTATION, APPROVAL OR CONCURRENCE BY, ANOTHER AGENCY OR ENTITY                                               .
     ~      Department of Finance (Form STD. 399) (SAM §6660)                                 D      Fair Political Practices Commission                            D     State Fire Marshal

            Other (Specify)
     7. CONTACT PERSON                                                                  TELEPHONE NUMBER                         FAX NUMBER (Optional)              E-MAIL ADDRESS (Optional)
            Marley Hart                                                                 916 . 274 . 5721                         916 . 274 . 5743                  mharte dir .ca . gov
     8.      Icertify that the attached copy of the regulation(s} is a true and correct copy                                                            For use by Office of Administrative L aw (OAL) only
             of the regulation(s) identified on this form, that the information specified on this form
             is true and correct, and that I am the head of the agency taking this action,                                                                         ENDORSED- APPROVED
             or a designee of the head of the agency, and am authorized to make this certification.
                                                                                                      DATE

                                                                                                                                                                                  MAR O9 2018
       Marl ey Hart, Execu i                                                                                                                                        Office of Administrative Law
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 188 of 270
                            STANDARDS PRESENTATION              Page 1 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                      PROPOSED STATE STANDARD,
                                      TITLE 8, DIVISION 1, CHAPTER 4



      Add new Title 8 Section 3345 to read:


  §3345. Hotel Housekeeping Musculoskeletal Injury Prevention.


  (a) Scope and Application. This section is intended to control the risk of musculoskeletal injuries and
      disorders to housekeepers in hotels and other lodging establishments. It does not preclude the
      application of other sections of Title 8.

  (b) Definitions.

      “Control measures” means effective tools, equipment, devices, work practices, and administrative
      controls to correct or minimize workplace hazards that may cause musculoskeletal injuries to
      housekeepers.

      “Housekeeper” means an employee who performs housekeeping tasks and may include employees
      referred to as housekeepers, guest room attendants, room cleaners, maids, and housepersons.

      “Housekeeping tasks” means tasks related to cleaning and maintaining sleeping room
      accommodations including bedrooms, bathrooms, kitchens, living rooms, and balconies.
      Housekeeping tasks include, but are not limited to, the following: (1) sweeping, dusting, scrubbing,
      mopping and polishing of floors, tubs, showers, sinks, mirrors, walls, fixtures, and other surfaces; (2)
      making beds; (3) vacuuming; (4) loading, unloading, pushing, and pulling linen carts; (5) removing
      and supplying linen and other supplies in the rooms; (6) collecting and disposing of trash; and (7)
      moving furniture.

      “Lodging establishment” means an establishment that contains sleeping room accommodations that
      are rented or otherwise provided to the public, such as hotels, motels, resorts, and bed and breakfast
      inns. For the purposes of this section, “lodging establishment” does not include hospitals, nursing
      homes, residential retirement communities, prisons, jails, homeless shelters, boarding schools, or
      worker housing.

      “Musculoskeletal injury” means acute injury or cumulative trauma of a muscle, tendon, ligament,
      bursa, peripheral nerve, joint, bone, spinal disc or blood vessel.

      “Union Representative” means a recognized or certified collective bargaining agent representing the
      employer’s housekeepers.

      “Worksite evaluation” means the identification and evaluation of workplace hazards including
      scheduled periodic inspections and the procedures described in subsection (c)(4) to identify unsafe



OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 189 of 270
                            STANDARDS PRESENTATION              Page 2 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                       PROPOSED STATE STANDARD,
                                       TITLE 8, DIVISION 1, CHAPTER 4


      conditions and work practices in each housekeeping task, process, or operation of work with respect
      to potential causes of musculoskeletal injuries to housekeepers.

  (c) Housekeeping musculoskeletal injury prevention program. As part of the Injury and Illness
      Prevention Program (IIPP) required by Section 3203, each employer covered by this section shall
      establish, implement, and maintain an effective, written, musculoskeletal injury prevention program
      (MIPP) that addresses hazards specific to housekeeping. The written MIPP may be incorporated into
      the written IIPP, or may be maintained as a separate program, and must be readily accessible during
      each work shift to employees when they are in the lodging establishment where they work.
      (Electronic access and other alternatives to maintaining paper copies of the MIPP are permitted as
      long as no barriers to employee access are created by such options.) The MIPP shall include:

      (1) Names or job titles of the persons with authority and responsibility for implementing the MIPP at
          each worksite.

      (2) A system for ensuring that supervisors and housekeepers comply with the MIPP, follow the
          employer’s safe workplace housecleaning practices, and use the housekeeping tools or equipment
          deemed appropriate for each housekeeping task. Substantial compliance with this provision
          includes recognition of employees who follow the employer’s safe workplace housecleaning
          practices and use the appropriate tools and equipment, training and retraining programs,
          disciplinary actions, or other means that ensures employee compliance with the MIPP.

      (3) A system for communicating with housekeepers in a form readily understandable by all
          housekeepers on matters relating to occupational safety and health, as required by Section 3203,
          including provisions designed to encourage housekeepers to inform the employer of hazards at
          the worksite, and injuries or symptoms that may be related to such hazards without fear of
          reprisal.

      (4) Procedures for identifying and evaluating housekeeping hazards through a worksite evaluation.

           (A) The initial worksite evaluation shall be completed within three months after the effective date
               of this section or within three months after the opening of a new lodging establishment.

           (B) The procedures shall include an effective means of involving housekeepers and their union
               representative in designing and conducting the worksite evaluation.

           (C) Housekeepers shall be notified of the results of the worksite evaluation in writing or by
               posting it in a location readily accessible to them. The results of the worksite evaluation shall
               be in a language easily understood by housekeepers.

           (D) The worksite evaluation shall be reviewed and updated:




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 190 of 270
                            STANDARDS PRESENTATION              Page 3 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                        PROPOSED STATE STANDARD,
                                        TITLE 8, DIVISION 1, CHAPTER 4


                 1. Whenever new processes, practices, procedures, equipment or guest room renovations are
                    introduced that may change or increase housekeeping hazards;

                 2. Whenever the employer is made aware of a new or previously unrecognized
                    housekeeping hazard based on information such as, but not limited to, the findings and
                    recommendations of injury investigations conducted in accordance with subsection
                    (c)(5);

                 3. At least annually for each worksite.

           (E) The worksite evaluation shall identify and address potential injury risks to housekeepers
               including, but not limited to: (1) slips, trips and falls; (2) prolonged or awkward static
               postures; (3) extreme reaches and repetitive reaches above shoulder height, (4) lifting or
               forceful whole body or hand exertions; (5) torso bending, twisting, kneeling, and squatting;
               (6) pushing and pulling; (7) falling and striking objects; (8) pressure points where a part of
               the body presses against an object or surface; (9) excessive work-rate; and (10) inadequate
               recovery time between housekeeping tasks.

      NOTE TO (C)(4)(E): Additional information regarding worksite evaluations can be found in the
      publications listed in Appendix A.

      (5) Procedures to investigate musculoskeletal injuries to housekeepers. Injury investigations shall
          include, at a minimum:

           (A) The procedures or housekeeping tasks being performed at the time of the injury and whether
               any identified control measures were available and in use;

           (B) If required tools or other control measures were not used, or not used appropriately, a
               determination of why those measures were not used or were not used appropriately; and

           (C) Input from the injured housekeeper, the housekeeper’s union representative, and the
               housekeeper’s supervisor as to whether any other control measure, procedure, or tool would
               have prevented the injury.

      (6) Methods or procedures for correcting, in a timely manner, hazards identified in the worksite
          evaluation or in the investigation of musculoskeletal injuries to housekeepers, including
          procedures for determining whether identified corrective measures are implemented
          appropriately. These procedures shall include:

           (A) An effective means of involving housekeepers and their union representative in identifying
               and evaluating possible corrective measures;




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 191 of 270
                            STANDARDS PRESENTATION              Page 4 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                       PROPOSED STATE STANDARD,
                                       TITLE 8, DIVISION 1, CHAPTER 4


           (B) A means by which appropriate equipment or other corrective measures will be identified,
               assessed, implemented, and then reevaluated after introduction and while used in the
               workplace; and

           (C) A means of providing and making readily available appropriate housecleaning equipment,
               protective equipment, and tools to each housekeeper, including procedures for procuring,
               inspecting, maintaining, repairing, and replacing appropriate housecleaning tools and
               equipment.

      (7) Procedures for reviewing, at least annually, the MIPP at each worksite, to determine its
          effectiveness and make any corrections when necessary, including an effective procedure for
          obtaining the active involvement of housekeepers and their union representative in reviewing and
          updating the MIPP. The procedures shall include a review of the Cal/OSHA Form 300 log and
          Cal/OSHA Form 301 incident reports.

  (d) Training. The employer shall provide training to housekeepers and their supervisors in a language
      easily understood by these employees.

      (1) Frequency of training. Training shall be provided:

           (A) To all housekeepers and supervisors when the MIPP is first established;

           (B) To all new housekeepers and supervisors;

           (C) To all housekeepers given new job assignments for which training was not previously
               provided;

           (D) At least annually thereafter; and

           (E) When new equipment or work practices are introduced or whenever the employer becomes
               aware of a new or previously unrecognized hazard. The additional training may be limited to
               addressing the new equipment or work practices.

      (2) Training shall include at least the following elements as applicable to the housekeeper’s
          assignment:

           (A) The signs, symptoms, and risk factors commonly associated with musculoskeletal injuries,

           (B) The elements of the employer’s MIPP and how the written MIPP and all records in
               subsection (e)(1) will be made available to housekeepers;

           (C) The process for reporting safety and health concerns without fear of reprisal;



OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 192 of 270
                            STANDARDS PRESENTATION              Page 5 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                      PROPOSED STATE STANDARD,
                                      TITLE 8, DIVISION 1, CHAPTER 4



           (D) Body mechanics and safe practices including: identification of hazards at the workplace, how
               those hazards are controlled during each housekeeping task, the appropriate use of cleaning
               tools and equipment, and the importance of following safe work practices and using
               appropriate tools and equipment to prevent injuries;

           (E) The importance of, and process for, early reporting of symptoms and injuries to the
               employer;

           (F) Practice using the types and models of equipment and tools that the housekeeper will be
               expected to use;

           (G) An opportunity for interactive questions and answers with a person knowledgeable about
               hotel housekeeping equipment and procedures; and

           (H) Training of supervisors on how to identify hazards, the employer’s hazard correction
               procedures, how defective equipment can be identified and replaced, how to obtain additional
               equipment, how to evaluate the safety of housekeepers’ work practices, and how to
               effectively communicate with housekeepers regarding any problems needing correction.

  (e) Records.

      (1) Records of the steps taken to implement and maintain the MIPP, including any measurements
          taken or evaluations conducted in the worksite evaluation process required by subsection (c) and
          the training required by subsection (d), shall be created and maintained in accordance with
          Section 3203(b).

      (2) A copy of the MIPP and all worksite evaluation records required by subsection (e)(1) shall be
          available at the worksite for review in accordance with subsection (c) and copying by
          housekeepers and their designated representative in accordance with Section 3204(e)(1).

      (3) All records shall be made available to the Chief of the Division or designee within 72 hours of
          request.

      (4) Records of occupational injuries and illnesses shall be created and maintained in accordance with
          Title 8, Division 1, Chapter 7, Subchapter 1 of the California Code of Regulations.

  NOTE: Authority cited: Section 142.3, Labor Code. Reference: Section 142.3, Labor Code.




OSHSB-98(2/98)
             Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 193 of 270
                            STANDARDS PRESENTATION              Page 6 of 6
                                      TO
          CALIFORNIA OCCUPATIONAL SAFETY AND HEALTH STANDARDS BOARD


                                    PROPOSED STATE STANDARD,
                                    TITLE 8, DIVISION 1, CHAPTER 4



                                       Appendix A (Non-Mandatory)

                               Reference Materials for Worksite Evaluations

  The following are examples of materials that can be used in performing a worksite evaluation for
  housekeeping:

  Ohio State University. Ergonomic Resources for Housekeeping.
  https://ergonomics.osu.edu/Housekeeper%20Training%20Materials

  State Fund. Tips for Hotel Room Attendants.
  https://content.statefundca.com/safety/ErgoMatters/RoomAttendants.asp

  Department of Industrial Relations. Working Safer and Easier for Janitors, Custodians and
  Housekeepers, 2005. www.dir.ca.gov/dosh/dosh_publications/janitors.pdf

  British Columbia, Injury Prevention Resources For Tourism and Hospitality- Accommodation.
  https://www2.worksafebc.com/Portals/Tourism/Prevention-Accommodation.asp

  Ergonomics Study of Custodial, Housekeeping and Environmental Services Positions at University of
  California. May 2011. The UC System-wide Ergonomics Team.
  http://ucanr.org/sites/ucehs/files/97141.pdf

  Government of Western Australia, Checklist and information- Accommodation industry.
  https://www.commerce.wa.gov.au/sites/default/files/atoms/files/accommodation_2016.pdf

  NOTE: Authority cited: Section 142.3, Labor Code. Reference: Section 142.3, Labor Code.




OSHSB-98(2/98)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 194 of 270




                  Exhibit 15
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 195 of 270



Chapter 5.93 - HOTEL MINIMUM WAGE AND WORKING CONDITIONS

5.93.010 - Definitions.

    "Additional-Bed Rooms" means a room with additional beds such as cots or
roll-aways.
    "Checkout" means a room occupied by guests who are ending their stay at the
hotel.
    "Guest" means registered guests, others occupying guest rooms with registered
guests, and visitors invited to guest rooms by a registered guest or other occupant
of a guest room.
   "Guest Room" means a room made available by a hotel for transient
occupancy, within the meaning of Oakland Municipal Code section 4.24.020.
    "Hotel" means structures as defined by Oakland Municipal Code Section
4.24.020, and containing fifty (50) or more guest rooms, or suites of rooms.
"Hotel" also includes any contracted, leased, or sublet premises connected to or
operated in conjunction with the building's purpose, or providing services at the
building.
    "Hotel Employee" means any individual:
    (1)     Who is employed directly by the hotel employer or by a person who has
          contracted with the hotel employer to provide services at a hotel in the City
          of Oakland; and
    (2)     Who was hired to or did work an average of five (5) hours/week for four
          (4) weeks at one (1) or more hotels.
     "Hotel Employer" means a person who owns, controls, and/or operates a hotel
in the City of Oakland, or a person who owns, controls, and/or operates any
contracted, leased, or sublet premises connected to or operated in conjunction with
the hotel's purpose, or a person, other than a hotel employee, who provides services
at the hotel.
    "Panic Button" means an emergency contact device carried by the hotel
employee which allows him or her in the event of an ongoing crime, threat, or
other emergency to alert another employee or security guard responsible for
providing immediate on-scene assistance.
    "Person" means an individual, corporation, partnership, limited partnership,
limited liability partnership, limited liability company, business trust, estate, trust,
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 196 of 270



association, joint venture, agency, instrumentality, or any other legal or
commercial entity, whether domestic or foreign.
    "Room Cleaner" means a hotel employee whose principal duties are to clean
and put in order residential guest rooms in a hotel, regardless of who employs the
person.
   "Workday" means a twenty-four-hour period beginning at 12:00 a.m. and
ending at 11:59 p.m.

(Res. No. 87287, § 1, 7-24-2018)

5.93.020 - Measures to protect hotel employees from threatening behavior.

A.     Purpose. Hotel employees who work by themselves are vulnerable to crimes
     and other threatening behavior, including sexual assault. This Chapter enables
     hotel workers to protect their safety by, among other measures, requiring that
     hotel employers provide workers who clean guest rooms with panic buttons
     which they may use to report threatening conduct by a hotel guest and other
     emergencies. Many instances of sexual assault go unreported to the police.
     This Chapter also includes provisions that support hotel employees' ability to
     report criminal and threatening guest behavior to the proper authorities.
B.     Each hotel employee assigned to work in a guest room or bathroom without
     other employees present shall be provided by the hotel employer, at no cost to
     the hotel employee, a panic button.
     1.     If a hotel employee encounters a situation necessitating his or her use of
          the panic button as described above, the hotel employee may cease working
          and remove him/herself from the situation to await the arrival of the
          employee or security guard responsible for providing immediate assistance.
          No hotel employee may be disciplined for ceasing work under these
          circumstances.
     2.     No hotel employee may be disciplined for use of a panic button absent
          clear and convincing evidence the hotel employee knowingly and
          intentionally made a false claim of emergency.
C.     A hotel employee who brings to the attention of a hotel employer the
     occurrence of violence or threatening behavior, including but not limited to
     indecent exposure, solicitation, assault, or coercive sexual conduct by a guest,
     shall be afforded the following rights.
     1.    If the hotel employee reasonably believes that his or her safety is at risk
          and so requests, the hotel employee shall be reassigned to a different floor,
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 197 of 270



          or, if none is available for his or her job classification, a different work
          area, away from the person who is alleged to have engaged in the violence
          or threatening behavior, for the entire duration of the person's stay at the
          hotel;
     2.     The hotel employer shall immediately allow the affected hotel employee
          sufficient paid time to contact the police and provide a police statement and
          to consult with a counselor or advisor of the hotel employee's choosing; the
          hotel employer will permit, but may never require, the complaining hotel
          employee to report an incident involving alleged criminal conduct by a
          guest to the law enforcement agency with jurisdiction; and
     3.     The hotel employer shall cooperate with any investigation into the
          incident undertaken by the law enforcement agency and/or any attorney for
          the complaining hotel employee.
D.     Each hotel shall place a sign on the back of each guestroom door, written in a
     font size of no less than eighteen (18) points, that includes the heading "The
     Law Protects Hotel Housekeepers and Employees From Threatening
     Behavior," a citation to this Chapter of the Oakland Municipal Code, and
     notice of the fact that the hotel is providing panic buttons to its housekeepers,
     room servers, and other hotel employees assigned to work in guest rooms
     without other employees present, in compliance with this Chapter.

(Res. No. 87287, § 1, 7-24-2018)

5.93.030 - Humane workload.

A.     Purpose. Hotel employees who clean guest rooms are frequently assigned
     overly burdensome room cleaning quotas and unexpected overtime, which
     undermines the public interest in ensuring that hotel room cleaners can perform
     their work in a manner that adequately protects public health and interferes
     with their ability to meet family and personal obligations. This provision
     assures that workers receive fair compensation when their workload
     assignments exceed proscribed limits and prohibits hotel employers from
     assigning hotel employees overtime work when their shifts exceed ten (10)
     hours in a day, except in emergency situations, without obtaining workers'
     informed consent.
B.     A hotel employer shall not require a room cleaner to clean rooms amounting
     to more than four thousand (4,000) square feet of floor space, or more than the
     maximum floor space otherwise specified in this Section, in any one (1), eight-
     hour workday unless the hotel employer pays the room cleaner twice his or her
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 198 of 270



     regular rate of pay for all hours worked by the room cleaner during the
     workday. If a room cleaner works fewer than eight (8) hours in a workday, the
     maximum floor space shall be reduced on a prorated basis. When a room
     cleaner during a workday is assigned to clean any combination of seven (7) or
     more checkout rooms or additional-bed rooms, the maximum floor space to be
     cleaned shall be reduced by five hundred (500) square feet for each such
     checkout or additional-bed room over six (6). The limitations contained herein
     apply to any combination of spaces, including guest rooms and suites, meeting
     rooms or hospitality rooms, and apply regardless of the furniture, equipment or
     amenities in any rooms.
C.     A hotel employer shall not suffer or permit a hotel employee to work more
     than ten (10) hours in any workday unless the hotel employee consents.
     Consents must be written and signed by the hotel employee or communicated
     electronically through an account or number particular to the hotel employee.
     No consent is valid unless the hotel employer has advised the hotel employee
     in writing not more than thirty (30) days preceding the consent that the hotel
     employee may decline to work more than ten (10) hours in any workday and
     that the hotel employer will not subject the hotel employee to any adverse
     action for declining. Such notice shall be provided in each language spoken by
     more than ten (10) percent or ten (10) hotel employees at the hotel, whichever
     is less. An assignment in excess of ten (10) hours in a workday due to an
     emergency situation shall not violate this Section. For purposes of this Section,
     an "emergency situation" shall mean an immediate threat to public safety or of
     substantial risk of property loss or destruction.

(Res. No. 87287, § 1, 7-24-2018)

5.93.040 - Hotel employee minimum wage.

A.     Effective July 1, 2019, hotel employers shall pay hotel employees a wage of
     no less than fifteen dollars ($15.00) per hour with health benefits, not including
     gratuities, service charge distributions, or bonuses, or twenty dollars ($20.00)
     per hour without health benefits, not including gratuities, service charge
     distributions, or bonuses.
B.     Health benefits under this Section shall consist of the payment of the
     difference between the higher wage and lower wage under Section 5.93.040(A)
     towards the provision of health care benefits for hotel employees and their
     dependents. Proof of the provision of these benefits must be kept on file by the
     hotel employer, if applicable.
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 199 of 270



C.     The wage rates set forth in this Section shall be adjusted for inflation annually
     in the manner set forth in Section 5.92.020(B).

(Res. No. 87287, § 1, 7-24-2018)

5.93.050 - Preservation of records.

A.    Each hotel employer shall preserve for at least three (3) years:
     1.    For each room cleaner, a record of his or her name, pay rates received,
          and the rooms (or at the hotel employer's option, total amount of square
          footage) each cleaned each workday;
     2.    A record of the written consents it received from hotel employees to work
          more than ten (10) hours during a shift; and
     3.    For each hotel employee, a record of his or her name, hours worked, pay
          rate, and proof of health benefits consistent with Section 5.93.040(B) (if
          applicable).
B.     The hotel employer shall make such records available to hotel employees or
     their representatives for inspection and copying, except that hotel employees'
     names (and any addresses and social security numbers) shall be redacted unless
     the requester is a hotel employee requesting his or her own records. Where a
     hotel employer does not maintain or retain adequate records consistent with
     this Section, or does not permit reasonable access to such records, it shall be
     presumed, in any administrative or judicial proceeding enforcing this Chapter,
     that:
     1.     The hotel employer required the room cleaner to clean total square
          footage in excess of four thousand (4,000) square feet on the day for which
          records are missing or inadequate, absent clear and convincing evidence
          otherwise;
     2.    No written consent to work more than ten (10) hours during a shift exists
          for a hotel employee for days on which written consents are missing or
          inadequate, absent clear and convincing evidence otherwise; and
     3.    The hotel employer paid the hotel employee no more than the applicable
          federal or state minimum wage, absent clear and convincing evidence
          otherwise.

(Res. No. 87287, § 1, 7-24-2018)

5.93.060 - No retaliation.
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 200 of 270



    A hotel employer shall not discharge, reduce the compensation of nor
otherwise discriminate against any person for making a complaint to the City,
participating in any of its proceedings, using any civil remedies to enforce his or
her rights, or otherwise asserting his or her rights under this Chapter. Within one
hundred twenty (120) days of a hotel employer being notified of such activity, it
shall be unlawful for the hotel employer to discharge any person who engaged in
such activity unless the hotel employer has clear and convincing evidence of just
cause for such discharge.

(Res. No. 87287, § 1, 7-24-2018)

5.93.070 - Waiver.

    The provisions of this Chapter may not be waived by agreement between an
individual hotel employee and a hotel employer. All of the provisions of Section
5.93.030 and 5.93.040, or any part thereof, may be waived in a bona fide collective
bargaining agreement but only if the waiver is explicitly set forth in such
agreement in clear and unambiguous terms.

(Res. No. 87287, § 1, 7-24-2018)

5.93.080 - Enforcement and miscellaneous provisions.

A.     This Chapter shall be enforced in accordance with the procedures set forth in
     Oakland Municipal Code Section 5.92.050, and the remedies set forth in that
     Section shall apply to violations of this Chapter, except that for a willful
     violation of Section 5.93.060, the amount damages attributable to lost income
     due to the violation shall be trebled.
B.     No hotel employer may fund increases in compensation required by this
     Chapter, nor otherwise respond to the requirements of this Chapter, by
     reducing the compensation of any non-management hotel employees nor by
     reducing the pension, vacation, or other non-wage benefits of any such hotel
     employees, nor by increasing charges to them for parking, meals, uniforms or
     other items. If a hotel employer makes such adverse changes after the filing of
     the notice to circulate the petition giving rise to this Chapter but before this
     Chapter has become effective, then upon this Chapter's effective date, such
     hotel employer shall restore the conditions of the status quo ante.
C.     Each hotel employer shall give written notification to each current hotel
     employee, and to each new hotel employee at time of hire, of his or her rights
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 201 of 270



     under this Chapter. The notification shall be in each language spoken by more
     than ten (10) percent or ten (10) hotel employees at the hotel, whichever is less.
D.     A hotel employer that contracts with another person, including, without
     limitation, another hotel employer, a temporary staffing agency, employee
     leasing agency or professional employer organization, to obtain the services of
     hotel employees shall share all civil legal responsibility and civil liability for
     violations of this Chapter by that person for hotel employees performing work
     pursuant to the contract. For the purposes of this subsection, the term "person"
     shall not include:
     (1)      A bona fide nonprofit, community-based organization that provides
           services to workers;
     (2)     A bona fide labor organization or apprenticeship program or hiring hall
           operated pursuant to a collective bargaining agreement.

(Res. No. 87287, § 1, 7-24-2018)

5.93.090 - No preemption of higher standards.

    The purpose of this Chapter is to ensure minimum labor standards for hotel
employees. This Chapter does not preempt or prevent the establishment of superior
employment standards (including higher wages) or the expansion of coverage by
ordinance, resolution, contract, or any other action of the City or Port of Oakland.
This Chapter shall not be construed to limit a discharged hotel employee's right to
bring a common law cause of action for wrongful termination.

(Res. No. 87287, § 1, 7-24-2018)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 202 of 270




                  Exhibit 16
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 203 of 270


                  RULES AND REGULATIONS
                FOR IMPLEMENTATION OF THE
                  LIVING WAGE ORDINANCE
               FOR THE CITY OF OAKLAND AND
     THE REDEVELOPMENT AGENCY OF THE CITY OF OAKLAND

The Oakland Living Wage Ordinance (the “Ordinance”), codified as Oakland Municipal Code
provides that certain employers under contracts for the furnishing of services to or for the City
that involve an expenditure equal to or greater than $25,000 and certain recipients of City
financial assistance that involve receipt of financial assistance equal to or greater than $100,000
shall pay a prescribed minimum level of compensation to their employees for the time their
employees work on City of Oakland contracts. The Redevelopment Agency of the City of
Oakland adopted the City’s Living Wage policy as its own policy by Agency Resolution No. 98-
13 C.M.S.


REGULATION #1: DECLARATION OF COMPLIANCE WITH THE LIVING WAGE
ORDINANCE

The form and content of the Declaration of Compliance to be obtained from prospective
contractors and CFARs pursuant to the Ordinance is attached hereto. The Declaration shall be
included in all bid documents and contracts to which the Ordinance applies.


REGULATION #2: DEFINITIONS

The following definitions shall apply in these regulations:

a) "Agency” means that subordinate or component entity or person of the City (such as a
   department, office, or agency) that is responsible for solicitation of proposals or bids and
   responsible for the administration of service contracts or financial assistance agreements.

b) "City" means the City of Oakland and all City agencies, departments and offices. References
   to the “City” in these regulations shall also be deemed to apply to the Redevelopment
   Agency of the City of Oakland.

c) "City financial assistance recipient" or “CFAR” means any person who receives from the
   City financial assistance in an amount of $100,000 or more in a 12 month period.

   1) Financial assistance shall not include generalized financial assistance such as that
      provided through tax legislation. City staff assistance alone shall not be regarded as
      financial assistance.

   2) Categories of covered City financial assistance include, but are not limited to, grants, rent
      subsidies, bond financing, loans (subject to the criteria below), financial planning, tax
      increment financing, land writedowns, the provision of on-site improvements, and tax



                                                 1                       Revision Date: 3/15/00
 Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 204 of 270


   credits and rebates. Assistance shall include contingent obligations taken on by the City,
   such as a guaranty.

3) A loan provided at below market interest rate and terms shall be regarded as financial
   assistance to the extent of any differential between the principal amount of the loan and
   the present value of the payments thereunder, discounted over the life of the loan by the
   applicable federal rate as set forth in 26 USC §§1274(d) and 7872(f). The forgiveness of
   a loan, to the extent of the amount forgiven, shall be regarded as financial assistance.
   Indirect loan related assistance and contingent funding commitments by the City such as
   loan guaranties, completion guaranties, credit enhancements, letters of credit, indemnity
   agreements, standby commitments, suretyship agreements, etc., shall also be regarded as
   financial assistance, to the extent of the value of the subsidy attached to such assistance
   as determined by the agency administering the assistance.

4) The sale of City real property for less than the property’s fair market value shall be
   considered City financial assistance, to the extent of the difference between the actual
   sales price and the property’s fair market value. An installment sale shall be treated as a
   seller financed loan for purposes of these regulations. A lease of City real property for
   less than the property’s fair rental value shall be considered financial assistance, to the
   extent of the difference between the present value of the actual lease payments and the
   present value of the fair market rental payments during the lease term, as determined by
   agency administering the assistance.

5) The provision of off-site improvements by the City to a development project, such as
   street improvements or the installation of public facilities, utilities or other infrastructure
   not located on the project property, shall not be considered City assistance for purposes
   of these regulations.

6) The date a CFAR is deemed to receive the assistance shall be the date that the City enters
   into a legally binding agreement to provide the assistance.

7) A tenant, lessee, or licensee of a CFAR, or a subtenant or sublessee of such person, who
   occupies real property or uses equipment or real or personal property that is improved or
   developed as a result of the assistance awarded to the CFAR by the City, and who will
   employ at least twenty employees for each working day in each of twenty or more
   calendar weeks in the twelve months after occupying or using said property, shall be
   considered a “City financial assistance recipient” for purposes of these regulations, and
   shall be covered for the same period as the CFAR who is their landlord, lessor, or
   licensor.

8) For purposes of these regulations, “City financial assistance recipient” shall also include
   the assignees and successors in interest of the person directly receiving the assistance
   from the City, and in the case of City assistance to projects involving the improvement or
   development of real property, shall include any person who subsequently acquires fee
   title to any or all of the property developed with City assistance during the compliance
   period.




                                               2                        Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 205 of 270


   9) “Financial assistance” shall include assistance provided through the City from sources
      other than City funds, such as federal or state grants or loans, but only where the
      application of the Ordinance is consonant with the terms and conditions of the outside
      funding source.

d) “Contractor” means any person that enters into a service contract with the City in an amount
   equal to or greater than $25,000.

e) “Contract Compliance” means the City’s Office of Contract Compliance

f) “Employee” means (1) any natural person who performs services related to a city service
   contract, including a person employed under the authority of a service contract by a
   contractor or subcontractor; or (2) any natural person who performs services for a CFAR and
   who expends at least half of his or her time on the funded program or business, or in the case
   of a development project, at least half of his or her time on the project site or on project
   related work, or (3) any natural person who performs services for a service contractor of a
   CFAR and who expends at least half of his or her time on the premises of the CFAR, or in
   the case of a development project, at least half of his or her time on the project site or on
   project related work, and is directly involved with the funded project/program or property
   which is the subject of City financial assistance. Any person who is a managerial,
   supervisory or confidential employee is not an employee for purposes of this definition.
   Persons who qualify as independent contractors under IRS standards and persons who
   provide uncompensated, volunteer services to an employer, are not employees for the
   purposes of this section.

g) “Employer” means any person who is a contractor, subcontractor, or City financial assistance
   recipient (CFAR) and who employs persons in the course of a business operation.

h) “Person” means any individual, proprietorship, partnership, joint venture, corporation,
   limited liability company, trust, association, public agency, or other entity that may employ
   individuals or enter into contracts.

i) “Service contract” means (1) a contract let to a contractor by the City or a CFAR that
   involves an expenditure equal to or greater than twenty-five thousand dollars ($25,000), in a
   twelve (12) month period, for the furnishing of services, to or for the City or the CFAR,
   except contracts where services are incidental to the delivery of products, equipment or
   commodities or (2) a lease or license under which services contracts are let by the lessee or
   licensee. A contract for the purchase or lease of goods, products, equipment, supplies or other
   property is not a “service contract” for the purposes of this definition. Services provided
   under a construction contract for which the payment of prevailing wages is required shall not
   constitute the “furnishing of services” as used in this section. Said construction services shall
   be paid at the rate required by the City pursuant to Resolution No. 57103 C.M.S. or
   Redevelopment Agency Resolution No. 87-4 C.M.S.

j) “Subcontractor” means any person who enters into a contract with (1) a contractor to assist
   the contractor in performing a service contract or (2) a CFAR to assist the CFAR in
   performing the work for which the assistance is being given or to perform services on the




                                                 3                       Revision Date: 3/15/00
       Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 206 of 270


      property which is the subject of city financial assistance. Service contractors of CFARs shall
      not be regarded as subcontractors except to the extent provided in subsection C.

k) “Trainee” means a person enrolled in a job training program which meets the City of
   Oakland job training standards.


REGULATION #3: PAYMENT OF MINIMUM COMPENSATION TO EMPLOYEES

Employers subject to these regulations are required to provide the compensation, health benefits
compensated days off and uncompensated days off set forth below to their employees, as defined
herein,:

      1) Minimum compensation – Employees shall be paid an initial hourly wage rate of $8.00
         with health benefits or $9.25 without health benefits. These initial rates will be upwardly
         adjusted each year no later than April 1 in proportion to the increase at the immediately
         preceding December 31 over the year earlier level of the Bay Region Consumer Price
         Index as published by the Bureau of Labor Statistics, U.S. Department of Labor.

      2) Health benefits - Full-time and part-time employees paid at the lower living wage rate
         shall be provided health benefits as defined herein. Employers shall provide proof that
         health benefits are in effect for those employees no later than 30 days after execution of
         the contract or receipt of City financial assistance

      3) Compensated days off. – Employees are entitled to twelve compensated days off per year
         for sick leave, vacation or personal necessity at the employee's request, and ten
         uncompensated days off per year for sick leave. Employees shall accrue one compensated
         day off per month of full time employment. Part-time employees shall accrue
         compensated days off in increments proportional to that accrued by full-time employees.
         The employees shall be eligible to use accrued days off after the first six months of
         employment or consistent with company policy, whichever is sooner. Paid holidays,
         consistent with established employer policy, may be counted toward provision of the
         required 12 compensated days off. Ten uncompensated days off shall be made available,
         as needed, for personal or immediate family illness after the employee has exhausted his
         or her accrued compensated days off for that year.


REGULATION #4: COMPLIANCE PERIOD

(a)      Service contractors. For covered service contractors and subcontractors, the period for
         compliance with the Living Wage requirements shall be for the term of the contract.

(b)      City financial assistance recipients. For covered CFARs, the period for compliance with
         the Living Wage requirements shall be as follows:

         (1)     Real estate development project assistance, i.e., City assistance with the purchase
                 of real property and the construction or rehabilitation of real property facilities:




                                                   4                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 207 of 270


               five years from the date construction of the project commences, as such date is
               determined by the agency administering the project.

       (2)     Business development assistance, i.e., City assistance to a for profit business
               recipient to purchase tangible personal property, such as materials, equipment,
               fixtures, merchandise, inventory, machinery, and the like, to purchase a facility,
               and/or to pay for the operational costs of such recipients, including assistance
               with working capital: five years from the first disbursement of City assistance to
               the recipient. For City assistance in the form of contingent commitments,
               compliance shall begin on the date the City enters into the commitment.

       (3)     Program assistance, i.e., City assistance to fund the ongoing program operations
               of a recipient who is a nonprofit service provider: the term of the agreement under
               which the assistance is given.

       (4)     For forms of City assistance that do not fit into any of the above categories, the
               agency which administers the assistance shall determine the appropriate
               commencement date for the compliance period.

       (5)     To the extent that City assistance falls into multiple categories, the compliance
               period shall start at the earliest of the dates specified above.

       (6)     For City assistance used to acquire or develop real property, the Living Wage
               requirements shall be imposed in the form of a recorded encumbrance on the
               property binding any transferees or successors in interest to the property as a
               covenant running with the land for the entire compliance period.


REGULATION #5: CONTRACT REVIEW PROCESS

Each contract under which Living Wage requirements may apply will be subject to the
following:

a) Administering agencies shall impose the requirements of this Ordinance to all service
   contracts and CFARs UNLESS a determination is made by Contract Compliance that the
   Ordinance is not applicable. When an administering agency believes the Ordinance is not
   applicable or is uncertain as to its applicability to a particular service contract or CFAR, it
   shall submit a request for determination to Contract Compliance.

b) Contract Compliance shall provide to City agencies standard notices or language which set
   forth the requirements of this Ordinance and the Declaration of Compliance for inclusion in
   the solicitation of proposals, bids or applications for City financial assistance. The
   administering agency shall include said notices in its RFPs, RFQs, specifications, application
   materials, notices of funding availability, notices inviting bids or any other solicitations for
   contracts or notices for applications or other processes related to the application for City
   financial assistance.




                                                 5                        Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 208 of 270


c) In the case of an RFP or an RFQ Contract Compliance will schedule and convene a pre-
   proposal meeting of responsible agency team members at least 3 weeks prior to the proposal
   due date.

d) The day following proposal submittal, the administering agency will send copies of the
   proposals to Contract Compliance for review to determine compliance with Living Wage
   requirements or eligibility for any of the exemption provisions of the Ordinance.

e) Contract Compliance will conduct a post award meeting with the contractor and
   subcontractors to review Living Wage compliance including data requirements, format and
   deadlines.

f) An employer who wishes to contest a determination that this Ordinance is applicable to its
   business operation may file an appeal within seven calendar days of the date of the City’s
   written determination.

The matter will be heard by a Hearing Officer designated by the City Manager. Decisions of the
Hearing Officer shall be rendered in writing to the administering agency and employer, and shall
be final.


REGULATION #6: EXEMPTIONS

The following entities or persons are exempt from these regulations:

a) An employer that employs or employed fewer than five employees for each working day in
   each of twenty or more calendar weeks in the current or preceding calendar year.

b) An employee who is a trainee, as defined herein, for the period of training as specified under
   the City approved training standards.

c) An employee who is under 21 years of age, employed by a nonprofit corporation for after
   school or summer employment for a period not longer than 90 days.

d) Persons who provide volunteer services that are uncompensated, except for the
   reimbursement of expenses such as meals, parking or transportation.

e) Individuals who qualify under IRS standards as independent contractors.

Prior to executing the assistance contract, the awarding agency must obtain from each proposed
contractor or CFAR seeking exemption under this ordinance, documentation sufficient to certify
the specific exemption.

Parties otherwise subject to Living Wage requirements by a bona fide collective bargaining
agreement, waive the Living Wage requirements, but only if the waiver is explicitly set forth in
such agreement in clear and unambiguous terms. If a collective bargaining exemption is
claimed,




                                               6                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 209 of 270


the employer shall provide a copy of the pertinent agreement to the administering agency for
review.


REGULATION #7: WAIVERS

The City Council may grant a waiver under the following conditions:

1)     To a CFAR upon a finding and determination of economic hardship and that the waiver
       will further the interests of the City in creating training positions which enable employees
       to advance into jobs paid at a living wage or better when recommended by the City
       Manager, provided:

                the CFAR has submitted a detailed, written explanation of its economic
                 hardship;

                that said explanation states the reasons for the CFAR’s inability to pay a living
                 wage and includes a complete cost accounting of the work to be performed
                 with the assistance sought, stating wages and benefits to be provided to all
                 employees, and itemizing wages and benefits paid to the five highest paid
                 employees.

                That the CFAR will create training positions which will enable employees to
                 advance into permanent jobs, paid at living wage rates or better rates;

                that existing positions or employees will not be replaced or displaced and that
                 wages of existing employees will not be lowered by said training positions

2)     Where the balance of competing interests weighs clearly in favor of granting the waiver.
       Partial waivers are favored over blanket waivers.

3)     Waivers shall be limited to one year, but are subject to renewal thereafter upon yearly
       applications and determinations, which shall be based on the same criteria as the original
       waiver.

4)     Upon a finding and determination of the City Council that waiver is in the best interests
       of the City, e.g. when the City has declared an emergency due to natural disasters and
       needs immediate services.


REGULATION #8: EMPLOYER NOTICE AND DOCUMENTATION
REQUIREMENTS

a) All proposed contractors and CFAR’s subject to the provisions of these regulations shall
   submit a completed Declaration of Compliance form, signed by an authorized representative,
   with each proposal, bid or application. The Declaration of Compliance form shall be made a
   part of the executed contract, and will be made available for public inspection and copying
   by the City during its regular business hours.


                                                7                        Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 210 of 270



b) Contractors and CFAR’s shall require their subcontractors and tenants/leaseholders who are
   covered by these requirements to comply with the provisions of these regulations.
   Contractors and CFARs shall be responsible for including language committing the
   subcontractor's or tenants/leaseholder’s agreement to comply in their contract with their
   subcontractor or tenants/leaseholders. Contractors and CFARs shall submit a copy of such
   subcontracts or other such agreements to Contract Compliance.

c) Employers shall maintain a listing of the name, address, date of hire, occupation
   classification, rate of pay and benefits paid for each of its employees and submit a copy of
   the list to Contract Compliance by March 31, June 30, September 30, and December 31 of
   each year during the applicable compliance period. Failure to provide this list within five
   days of the due date will result in a penalty of $500 per day. Covered contractors,
   subcontractors and CFARs shall maintain payrolls for all employees and basic records
   relating thereto and shall preserve them for a period of at least four years after the expiration
   of the compliance period.

d) Employers shall give written notification to each current and new employee, at time of hire,
   of his or her rights to receive the benefits under the provisions of these regulations. The
   notification shall be provided in English, Spanish and other languages spoken by a significant
   number of the employees, and shall be posted prominently in communal areas at the work
   site. A copy of said notification shall be forwarded to Contract Compliance. The notification
   must include the following information

Minimum compensation Employees are entitled to an initial hourly wage rate of $8.00 with
health benefits or $9.25 without health benefits for time worked on City of Oakland contracts or
projects. The initial rates will be upwardly adjusted each year no later than April 1 in proportion
to the increase at the immediately preceding December 31 over the year earlier level of the Bay
Region Consumer Price Index as published by the Bureau of Labor Statistics, U.S. Department
of Labor.

Health benefits. Full-time and part-time employees paid at the lower living wage rate shall be
provided health benefits. Employers shall provide proof that health benefits are in effect for
those employees no later than 30 days after execution of the contract, “Health benefits” means
such medical, dental or other health benefits provided by employer.

Compensated days off. – Employees are entitled to twelve compensated days off per year for
sick leave, vacation or personal necessity at the employee's request, and ten uncompensated days
off per year for sick leave. Employees shall accrue one compensated day off per month of full
time employment. Part-time employees shall accrue compensated days off in increments
proportional to that accrued by full-time employees. The employees shall be eligible to use
accrued days off after the first six months of employment or consistent with company policy,
whichever is sooner. Paid holidays, consistent with established employer policy, may be counted
toward provision of the required 12 compensated days off. Ten uncompensated days off shall be
made available, as needed, for personal or immediate family illness after the employee has
exhausted his or her accrued compensated days off for that year.




                                                 8                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 211 of 270


Federal Earned Income Credit (EIC) – Employers must inform employees earning less than $12
per hour of their possible right to EIC and provide them forms to apply for advance EIC
payments to the eligible employees in English, Spanish and other languages spoken by a
significant number of their employees within 30 days of employment under the subject
agreement.

e) Employers shall permit authorized City representatives access to work sites and, with
   employee consent, relevant payroll records for the purpose of monitoring compliance with
   these regulations, investigating employee complaints of non-compliance and evaluating the
   operation and effects of these regulations, including the production for inspection and
   copying of its payroll records for any or all of its employees for the applicable compliance
   period.

f) Employers who fail to submit documents, declarations or information required to
   demonstrate compliance with these regulations shall be deemed noncompliant or
   nonresponsive and subject to the remedies set forth herein.


REGULATION #9: REPORTING AND RECORD KEEPING BY THE CITY

a) The City Manager shall submit periodic reports to the City Council which shall include the
   following information at minimum:

   1) A listing and the status of all RFP's and RFQ's, service contracts and lease agreements
      executed and financial assistance awarded, to which these regulations apply including the
      term, dollar amount and the service performed or assistance provided;

   2) A description of every instance where an exemption or waiver was granted by action of
      the City Manager or the City Council.

b) The City Manager shall maintain records pertaining to all complaints, hearings,
   determinations and findings, and shall submit a regular report on compliance with these
   regulations no less than annually to the City Council. Special reports and recommendations
   on significant issues of interest to the Council will be submitted as deemed appropriate.


REGULATION #10: PENALTIES FOR NONCOMPLIANCE

Non-compliance may result in the assessment of a penalty of $500 for each week of non-
compliance, or debarment from bidding on or participating oin future City contracts or projects
for a period of one (1) year.


REGULATION #11: MONITORING AND INVESTIGATION

The provisions of these regulations will augment the City’s' normal and customary procedure for
administering its contracts.The City will take the following steps to determine compliance with
these regulations for contracts under which the City makes periodic payments:


                                              9                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 212 of 270



a) The administering agency shall submit payment requisitions to Contract Compliance along
   with certified payroll reports (if applicable) fringe benefit statements (if applicable), and time
   cards.

b) Contract Compliance will review payroll reports, fringe benefit statements, and time cards
   and determine compliance within five (5) working days.

c) If compliance is determined, Contract Compliance will sign off on the payment requisition.

d) If non-compliance is determined, Contract Compliance will notify the administering agency
   and the employer, by written notice, that a violation of these regulations has occurred. Said
   notice shall include a summary analysis of what was paid, what should have been paid and
   what is owed to the affected employee(s), the basis for the determination of noncompliance,
   and notice that the employer is entitled to an administrative hearing prior to withholding.

e) If the employer fails to request a hearing within 10 days of the notice of noncompliance, it
   shall be deemed to have waived the right to hearing, and Contract Compliance shall issue a
   notice to withhold compensation owed and penalties to the administering agency, and
   thereafter direct payment to the employee or employees determined to have been underpaid.


REGULATION #12: EMPLOYEE COMPLAINT PROCESS

An employee who alleges violation of any provision of these regulations may report such acts to
the City and, at the employee's discretion, exhaust available employer internal remedies. The
complaint to the City shall be handled as follows:

To file a complaint, an employee must complete complaint questionnaire and submit it along
with copies of check stubs. Contract Compliance shall provide the complaint forms in English ,
Spanish and/or any other language spoken by a predominance of the employees.

(a) Contract Compliance shall notify the agency and the employer of the complaint and seek
    resolution within five days from receipt of the complaint form. If resolution is not
    accomplished, Contract Compliance shall investigate the complaint, conducting employee
    interviews performing site visits if necessary, and make a determination regarding the alleged
    violation.

(b) If Contract Compliance determines that there has not been a violation of these requirements,
    the employee and administrating agency will be notified in writing of its determination and
    the investigation will be concluded.

(c) If a violation is found and corrected, Contract Compliance will promptly issue a written
    notice.

(d) If a violation is found and not corrected, Contract Compliance will issue a written notice of
    noncompliance which sets forth the basis for its decision, the amount owed the employee and




                                                 10                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 213 of 270


   notice that the employer is entitled to an administrative hearing as provided for under Section
   11 above.

(e) The complainant's or witness' identity will not be divulged to the employer without the
    individual employee's written consent. Complainant employees shall be advised, however,
    that such confidentiality may hinder the City’s ability to successfully enforce their claims.

(f) Employers shall not discharge, reduce the compensation of, or otherwise discriminate against
    any employee for making a complaint to the City, participating in any of its proceedings,
    using any civil remedy to enforce his or her rights, or otherwise asserting his or her rights
    under these regulations.

(g) An employee claiming retaliation (such as, termination, reduction in wages or benefits or
    adverse changes in working conditions) for alleging non-compliance with these regulations
    may report the alleged retaliation in the same manner as the initial complaint.


REGULATION #13: ENFORCEMENT

Where a violation of any provision of these regulations has been determined, the City will give
the employer a written notice. Should the violation continue and/or no resolution is imminent,
the City may pursue all available legal remedies, including but not limited to any or all of the
following penalties and relief:

       1) Suspend and/or terminate the contract, subcontract or financial assistance agreement
          for cause;

       2) Require the employer to pay back of any or all of the contract amount or financial
          assistance disbursed by the City;

       3) Deem the employer ineligible for future City contracts and/or financial assistance
          until all penalties and restitution have been paid in full;

       4) Impose a fine or liquidated damages payable to the City in the sum of $500 for each
          week for each employee found not to have been paid in accordance with these
          regulations;

       5) Order wage restitution for each affected employee.


REGULATION #14: SAMPLE RFP AND CONTRACT LANGUAGE

This Agreement is subject to the Living Wage Ordinance of the Oakland Municipal Code and its
implementing regulations if it is for an amount of $25,000 or more, or if it is amended to increase
the contract amount by $25,000 in any twelve month period thereafter. The Ordinance requires
among other things, submission of the Declaration of Compliance attached and incorporated
herein and made part of this agreement, unless specific exemptions apply or a waiver is granted,




                                                11                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 214 of 270


that Contractor provide the following to its employees who perform services under or related to
this Agreement:

1. Minimum compensation - said employees shall be paid an initial hourly wage rate of $8.00
   with health benefits or $9.25 without health benefits. These initial rates shall be upwardly
   adjusted each year no later than April 1 in proportion to the increase at the immediately
   preceding December 31 over the year earlier level of the Bay Region Consumer Price Index
   as published by the Bureau of Labor Statistics, U.S. Department of Labor.

2. Health benefits - said full-time and part-time employees paid at the lower living wage rate
   shall be provided health benefits of at least $1.25 per hour. Contractor shall provide proof
   that health benefits are in effect for those employees no later than 30 days after execution of
   the contract or receipt of City financial assistance.

3. Compensated days off - said employees shall be entitled to twelve compensated days off per
   year for sick leave, vacation or personal necessity at the employee’s request and ten
   uncompensated days off per year for sick leave. Employees shall accrue one compensated
   day off per month of full time employment. Part-time employees shall accrue compensated
   days off in increments proportional to that accrued by full-time employees. The employees
   shall be eligible to use accrued days off after the first six months of employment or consistent
   with company policy, whichever is sooner. Paid holidays, consistent with established
   employer policy, may be counted toward provision of the required 12 compensated days off.
   Ten uncompensated days off shall be made available, as needed, for personal or immediate
   family illness after the employee has exhausted his or her accrued compensated days off for
   that year.

4. Federal Earned Income Credit (EIC) - Contractor shall inform said employees who earn less
   than $12.00 per hour that he or she may be eligible for EIC and shall provide forms to apply
   for advance EIC payments to eligible employees.

5. Contractor shall provide to all employees and to the Office of Contract Compliance, written
   notice of its obligation to eligible employees under the City’s Living Wage requirements.
   Said notice shall be posted prominently in communal areas of the work site(s) and shall
   include information set forth in sections 1 through 4 above.

6. Contractor shall provide all written notices and forms required above in English, Spanish or
   other languages spoken by a significant number of employees within 30 days of employment
   under this Agreement.

7. Reporting - Contractor shall maintain a listing of the name, address, date of hire, occupation
   classification, rate of pay and benefits paid for each of its employees and submit a copy of
   the list to Contract Compliance by March 31, June 30, September 30, and December 31 of
   each year during the applicable compliance period. Failure to provide this list within five
   days of the due date will result in liquidated damages of five hundred dollars ($500.00) for
   each day that the list remains outstanding. Covered contractors, subcontractors and CFARs
   shall maintain payrolls for all employees and basic records relating thereto and shall preserve
   them for a period of at least four (4) after expiration of the compliance period.




                                                12                       Revision Date: 3/15/00
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 215 of 270


8. Contractor shall require subcontractors that provide services under or related to this
   Agreement to comply with the above Living Wage provisions. Contractor shall include the
   same or similar provisions as those set forth in sections 1 through 7 above in its subcontracts.
   Copies of said subcontracts shall be submitted to the Office of Contract Compliance.

Furthermore, contractor shall include the above requirements in its subcontracts for services
related to this Agreement.


Request for Proposals

This contract is subject to the Living Wage Ordinance of the Oakland Municipal Code and its
implementing regulations. The Ordinance requires that, unless specific exemptions apply or a
waiver is granted, all service contractors who receive contracts for $25,000 or more in any
twelve month period, and recipients of City financial assistance of $100,000 in any twelve month
period or more shall provide payment of a minimum level of compensation to employees who
perform services under or related to the contract, project or program of $8.00 per hour if health
benefits of at least $1.25 per hour are offered, or $9.25 per hour if no health benefits are offered.
Such rate shall be adjusted annually pursuant to the terms of the Ordinance.

Under the provisions of the Living Wage Ordinance, the City shall have the authority, under
appropriate circumstances, to terminate this contract and seek other remedies as set forth therein
for violations of the Ordinance.


REGULATION # 15: AMENDMENTS

These regulations may be modified or amended by the City Manager or his or her designee as he
or she deems appropriate, consistent with the terms of the Ordinance.




                                                 13                       Revision Date: 3/15/00
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 216 of 270




                  Exhibit 17
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 217 of 270



                                    PORT OF OAKLAND

               Rules and Regulations for the Implementation and Enforcement of
                         Port of Oakland Living Wage Requirements



1.      REGULATORY AUTHORITY

On October 16, 2001, the Board of Port Commissioners (“Board”) adopted Port Ordinance 3666,
requiring certain Port service contractors to pay “living wage” rates to their employees who work
at the Port. On March 5, 2002, voters of Oakland adopted Measure I, which enacted Section 728
of the Oakland City Charter to extend the Living Wage Laws to tenants of the Port and setting
forth other requirements. On October 22, 2002, the Board adopted Port Ordinance 3719 to
amend Ordinance 3666 to incorporate the requirements of the Charter Provisions.

Section 10 of the Port Ordinance authorizes the Executive Director to adopt and promulgate
regulations to implement and enforce the Port Ordinance. The Social Responsibility Division
(SRD) of the Port administers, monitors and enforces the Living Wage Laws. When necessary
to carry out its function, SRD may conduct inquiries and investigations to determine compliance
with the Living Wage Laws.

2.      DEFINITIONS

The definitions set forth in the Living Wage Laws are incorporated herein. In addition, the
following definitions shall apply for purposes of these Rules and Regulations (these
“Regulations”):

        2.1.    “Charter Provisions” shall mean Section 728 of Article VII of the City of
                Oakland City Charter.

        2.2.    “Complaint” shall mean a report of an alleged violation of the Living Wage
                Laws.

        2.3.    Complainant” shall mean a Person who files a Complaint under the Living Wage
                Laws.

        2.4.    “Contracting Division” shall mean the Division at the Port entering into or
                amending an Agreement with a Port Contractor.

        2.5.    “Covered Employer” shall mean a Port Assisted Business (“PAB”) or a Service
                Contractor, which must pay living wage, unless other wise exempted.

        2.6.    “Eligible Employee” shall mean an employee of a Covered Employer and who is
                not otherwise exempt from coverage by the Living Wage Laws.




117769.v5
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 218 of 270



        2.7.    “Health Benefits” shall mean payment of or contribution towards medical,
                dental, optical, mental, death or disability insurance premiums or expense account
                made available to an Eligible Employee by a Covered Employer as part of
                employment compensation.

        2.8.    “Hearing” shall mean hearing held of an appeal filed of a determination of
                violation or of remedial action pursuant to Section 20 of these Regulations.

        2.9.    “Living Wage Laws” shall mean collectively, provisions of Section 728 of the
                Oakland City Charter and Port Ordinance 3666, as amended by Port Ordinance
                3719, as well as all other resolutions of the Board of Port Commissions and rules
                and regulations of the Port for the implementation of said laws.

        2.10.   "Person" shall include any natural person, corporation, partnership, limited
                liability company, joint venture, sole proprietorship, association, trust or any other
                entity.

        2.11.   "Port" shall mean the Port of Oakland.

        2.12.   "Port-Assisted Business" or "PAB" shall mean: (1) any Person involved in a
                Port Aviation or Port Maritime Business receiving in excess of $50,000 worth of
                financial assistance from the Port, and (2) any Port Contractor involved in a Port
                Aviation or Port Maritime Business if the person employs more than 20
                employees per pay period in Port-Related Employment, unless in the prior 12 pay
                periods the person has not had more than 20 such employees and will not hire
                more than 20 persons in the next 12 pay periods. A PAB shall be deemed to
                employ more than 20 persons if it is part of an ‘enterprise’ as defined under the
                Fair Labor Standards Act employing more than 20 persons.

        2.13.   “Port Aviation or Port Maritime Business” shall mean any business that
                principally provides services related to maritime or aviation business related
                services or whose business is located in the maritime or aviation division areas as
                defined by the Port.

        2.14.   "Port Contract" shall mean: (1) Any Service Contract; (2) Any contract, lease or
                license from the Port requiring payments to the Port expected to exceed $50,000
                either (a) over the term of the contract, lease or license, or (b) during the next 5
                years if the current term is less than 1 year but may be renewed or extended,
                either with or without amendment; (3) any subcontract, sublease, sublicense,
                management agreement or other transfer or assignment of any right, title or
                interest received from the Port pursuant to any of the foregoing contracts, leases
                or licenses. A contract, lease or license with the Port or any agreement derived
                therefrom shall not be deemed a Port Contract unless entered into after April 25,
                2002, or amended after April 25, 2002 to benefit in any way the party contracting
                with the Port. A tenancy agreement that was entered into on or before April 25,
                2002 that has become a month-to-month tenancy agreement after November 1,



117769.v5                                         2
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 219 of 270



                2002 shall be deemed a Port Contract if it meets the other minimum threshold
                requirements listed by Living Wage Laws.

        2.15.   “Port Contractor” shall mean a Person with a Port Contract.

        2.16.   “Port-Related Employment” shall mean employment by a PAB in providing
                service related to Port Maritime or Aviation Operation or working in Port
                Maritime or Aviation Areas.

        2.17.   “Port Ordnance” shall mean Port Ordinance No. 3666, as amended by Port
                Ordinance No. 3719.

        2.18.   “Service Contract” shall mean a contract with the Port to provide services to the
                Port under which services are to be performed on Port property and payments the
                Port is required to pay the contractor exceeds $50,000. A contract for the
                purchase or lease of goods, equipment, supplies, commodities or other property,
                or any services incidental to such property, is not a “service contract” for purpose
                of these regulations.

        2.19.   “Service Contractor” shall mean a Person with a Service Contract or any
                subcontractor to the Service Contractor to perform services under the Service
                Contract, who employs more than 20 persons per pay period in Port-Related
                Employment, unless in the prior 12 pay periods the Employer has not more than
                20 such employees and will not hire more than 20 persons in the next 12 pay
                periods. A Person who is not a PAB subject to the provisions of the Charter
                Provisions may nonetheless be a Service Contractor subject to the Port Ordinance.

               Example: A janitorial service company contracts with the Port to clean the Port
                Administration building, which is located on Port property but in neither the
                Aviation nor the Maritime operations areas. The company is a Service
                Contractor required to pay living wage under the provisions (and applicable
                exemptions) of the Port Ordinance even though the company is not a PAB
                involved in a Maritime or Aviation business.

        2.20.   “SRD” shall mean the Social Responsibility Division of the Port.

        2.21.   “Tenant” shall mean an entity that enters into a Lease or other tenancy agreement
                with the Port of Oakland, for land under the jurisdiction of the Port.

        2.22.   "Valid Collective Bargaining Agreement" shall mean a collective bargaining
                agreement entered into between Port Contractor and a labor organization lawfully
                serving as the exclusive collective bargaining representative for such Port
                Contractor's employees.

        2.23.   “Wages” shall mean the amount paid to an employee as compensation for labor
                performed. This term does not include any amount paid to an employee not



117769.v5                                        3
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 220 of 270



               directly related to the labor performed, such as allowances for parking, uniforms,
               and contributions to retirement plans. This term also does not include employer
               contributions through profit-sharing plans. Aside from an employee’s hourly
               wages, wages may include commissions or tips earned by an employee only if the
               employer keeps accurate records verifying the amount paid to an employee for
               each pay period and reports such commission or tips for income tax purposes
               pursuant to the regulation of the Internal Revenue Service.

3.      WHEN ARE THE LIVING WAGE LAWS EFFECTIVE?

The Port Ordinance became effective October 16, 2001, and was later amended to conform to the
Charter Provisions on October 22, 2002. The Charter Provisions became effective April 25,
2002.

4. WHO ARE EXAMPLES OF “COVERED EMPLOYERS” THAT MUST COMPLY
   WITH LIVING WAGE LAWS?

“Covered Employers” are defined under Section 2.5 of these Regulations. Examples of Covered
Employers include:

        4.1.   An employer who receives direct assistance in the form of grants or financial
               subsidies from the Port in an amount exceeding $50,000 in any given fiscal year;

        4.2.   A Service Contractor as defined in Section 2.18 of these Regulations;

        4.3.   An employer with a Port Contract involved in a Port Aviation or Port Maritime
               Business who has more than 20 employees per pay period working on Port-
               Related Employment, including, but not limited to

                     a tenant holding an eligible lease with the Port (see Section 5.2 of these
                      Regulations) and any subtenant under the lease, and
                     a concessionaire holding an eligible concession of the Port (See Section
                      5.3 of these Regulations) and any subconcessionaire under the concession.

5.      WHAT ARE EXAMPLES OF THE TYPES OF CONTRACTS USUALLY
        COVERED BY THE LIVING WAGE LAWS?

The types of contracts entered into by a PAB or a Service Contractor that are usually covered by
the Living Wage Laws are:

        5.1.   A Service Contract and any subcontract under such contract, if the contract or
               subcontract is
                  for performance of services for the Port and at the Port, and
                  one for which the Port is expected to pay more than $50,000 over the term
                    of the contract.




117769.v5                                       4
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 221 of 270



        5.2.   A lease (or sublease thereunder), tenancy agreement, use permit, right of entry or
               license (collectively, “Lease”) for rent, occupancy or use of property under the
               Aviation or Maritime Division Jurisdiction, if the Lease is

                   entered into, amended, renewed or extended (including holdover extensions
                    and month-to-month tenancies) for the material benefit of the lessee after
                    April 25, 2002 , and
                   expected to pay more than $50,000 to the Port either over the life of the term
                    of the Lease or, if the current term is less than one year with options to
                    renew or extend, then during the next five years.

        5.3.   Any other types of contract such as franchise or concession agreements with the
               Port’s Aviation or Maritime divisions, or any subcontract under the contract, if the
               contract or subcontract is
                  entered into, amended, renewed or extended (including holdover extensions
                     and month-to-month renewals) for the material benefit of the contractor
                     after April 25, 2002, and
                  expected to pay more than $50,000 to the Port either over the life of the term
                     of the contract or, if the current term is less than one year with options to
                     renew or extend, them during the next five.

6.      WHAT TYPES OF CONTRACTUAL RELATIONSHIP WITH THE PORT
        WOULD NORMALLY NOT BE COVERD BY THE LIVING WAGE LAWS?

Considering the intent and provision of the Living Wage Laws and the general factual patterns of
certain types of contracts, the following categories of agreements and contracts with the Port are
generally not within the coverage of the Living Wage Laws. Notwithstanding the above, SRD in
consultation with the Port Attorney’s office, may determine that a particular contract in one of
the following general categories is nonetheless subject to the Living Wage Laws for reasons that
SRD in consultation with the Port Attorney’s office shall provide in such determination.

        6.1.   Agreements Less Than $50,000.

               If a Person has entered into an agreement with the Port, the amount of which
               equals $50,000 or less payable from or to the Port, this agreement is generally not
               covered by Living Wage Laws. In determining whether an agreement exceeds
               the $50,000 threshold, the SRD shall calculate the total amount of the agreement
               by adding together the amount provided for in the original agreement and all
               amendments, modifications, renewals, or extensions. An agreement previously
               exempt because it did not meet the monetary threshold may become subject to
               Living Wage Laws because an amendment, modification, renewal, or extension
               increases the total amount of the agreement. Such an amendment, however, must
               be for the purpose of conferring a benefit on the party contracting with the Port,
               and an increase in rent will not trigger coverage unless the amendment also
               confers a benefit to the party contracting with the Port. If an agreement specifies
               a maximum amount to be expended, then SRD shall use the maximum amount


117769.v5                                       5
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 222 of 270



               stated in the agreement to determine whether the agreement meets the monetary
               threshold.

        6.2.   Agreements for Purchase of Goods, Equipment and Supplies

               The Living Wage Laws generally do not apply to the purchase of goods,
               equipment, supplies, commodities or other property or for guarantees, warranties,
               shipping, delivery, or initial installation of such goods. If a contract is for the
               purchase of both goods and services, then SRD shall make a determination
               whether the contract is primarily a goods contract or a service contract. If the
               former, Living Wage Laws do not apply; if the latter, the Living Wage Laws may
               apply. In determining what a contract is primarily for, SRD will consider the
               general nature of the contract, as well as how much of its cost is for goods, and
               how much for services. If a contract’s service and product components are clearly
               differentiated in the budget for a contract that includes both goods and services,
               then the Living Wage Laws may apply to the service component only.

        6.3.   Legal Proceedings

               Contracts for the settlement of legal proceedings are exempt from the Living
               Wage Laws, and those for urgent or specialized litigation advice may be exempt
               from Living Wage Laws if it is in the best interests of the Port to exempt such
               contracts. The Port Attorney shall determine whether a contract is for the
               settlement of legal proceedings or for urgent or specialized litigation advice, and
               whether it would be in the best interests of the Port not to exempt such contracts
               from Living Wage Laws.

        6.4.   Grant or Special Fund Expenditures

               Agreements involving the expenditure of grant or special funds received by the
               Port shall be considered not covered if the application of Living Wage Laws
               would violate the terms of the grant or any rule of the grantor agency that requires
               compensation lower than the living wage requirement; and/or, if the Port would
               be required to use Port’s own monies to supplement the grant or special funds in
               order to maintain the current level of services, such agreement is generally not
               covered.

        6.5.   Prevailing Rate of Wage

               Agreements under which the payment of prevailing rate of wage is required are
               generally not covered under Living Wage Laws if each Eligible Employee
               receives the prevailing rate, and if the prevailing rate is higher than the wage
               required by Living Wage Laws.




117769.v5                                       6
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 223 of 270



        6.6.   Trust Assets

               Agreements for the investment, management, or other use of investment account
               or bond trust funds is considered not covered by Living Wage Laws.

        6.7.   Port Employee Benefits

               Agreements to provide benefits to Port employees are not covered by Living
               Wage Laws where the Executive Director has determined that application of
               Living Wage Law to such an agreement would render the Port unable to provide a
               legally required employee benefit.

        6.8.   Investments With Fiduciary Requirements

               Agreements for the investment of Port monies where the Treasurer finds that
               requiring compliance with Living Wage Laws will violate the Treasurer's
               fiduciary duties and, for the investment of retirement, health or other funds held in
               trust pursuant to Charter, statute, ordinance or MOU, where the official or
               officials responsible for investing or managing such funds finds that requiring
               compliance with Living Wage Laws will violate their fiduciary duties, shall be
               considered not covered by Living Wage Laws. To effect this determination, the
               fiduciary must make its finding in writing and submit it to SRD.

        6.9.   Agreements Prior to Effective Date

               Agreements executed prior to April 26, 2002, are not covered under Living Wage
               Laws. A tenancy agreement that was entered into on or before April 25, 2002 that
               has become a month-to-month tenancy agreement after November 1, 2002 shall
               be covered under Living Wage Laws if it meets the requirements outlined in
               Regulation #5 of these Regulations.

7.      HOW DOES A PORT CONTRACTOR OR SERVICE CONTRACTOR
        DETERMINE HOW MANY EMPLOYEES IT HAS FOR THE PURPOSE OF
        QUALIFYING AS A COVERED EMPLOYER?

        7.1.   The number of employees for the purpose of applying the Living Wage Laws is
               the number of employees in the current pay period.

        7.2.   An employer may be deemed to not employ more than 20 employees in a pay
               period if that employer has not employed more than 20 employees over the last 12
               pay-periods and will not have more than 20 employees in the next 12 pay periods.
               SRD is to make this determination based on payroll reports gathered from the
               business and to confirm the determination annually.

        7.3.   If an employer has more than one Port Contract, but fewer than 21 employees
               working under any one of these contracts, the number of employees is the



117769.v5                                        7
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 224 of 270



               aggregate of the number of employees working for the same employer under all
               of its contracts that would in all other respects qualify as a Port Contract covered
               under the Living Wage Laws.

        7.4.   For the purposes of this Section 7, an “employee” shall include any part-time or
               temporary employees working for the Port Contractor or Service Contractor
               (either employed directly or through an employment service).

8.      FOR THE PURPOSE OF DETERMINING WHO IS A “PAB”, WHAT DOES
        “INVOLVED IN A PORT AVIATION OR PORT MARITIME BUSINESS”
        MEAN?

A Person is involved in a Port Aviation or Port Maritime Business if:

                  It is a business that principally provides services related to maritime or
                   aviation operations, or
                  It is located in the maritime or aviation division areas as defined by the Port.

              Example: An advertising company enters into a space use agreement to install
               advertising boards throughout aviation properties. Installation and maintenance
               of these boards will require the employment of more than 20 employees who will
               commute onto Port Property job sites from the Company’s off-airport offices in
               company cars and trucks. The company will pay the Port more than $50,000 a
               year for the rental of the spaces. The advertising company also enters into a
               space use agreement for an office space at airport division property where it
               maintains a small administrative staff to coordinate on the maintenance and
               installation of the boards. The company is “located” on the Port’s Aviation
               Division area. Living Wage Laws applies.

9.      WHICH EMPLOYEES OF A COVERED EMPLOYER ARE EXEMPTED FROM
        COVERAGE BY THE LIVING WAGE LAWS OR ARE NOT “ELIGIBLE”?

The Charter Provisions and the Port Ordinance provide respective exemptions from coverage of
certain classes of employees. Therefore, even a Covered Employer generally need not pay
wages required by the Living Wage Laws to employees exempted as follows:

        9.1.   An employee who spends less than 25 percent of his work time with the employer
               on Port-Related Employment, provided that a Covered Employer may not split an
               employee’s working time between Port-Related Employment and non-Port
               Related Employment or place an employee on temporary employment for the
               purpose or with the intent of making the employee ineligible for coverage by the
               Living Wage Laws.

        9.2.   An employee younger than 21 years old employed by a nonprofit entity for after-
               school or summer employment or for training for a period not longer than 90
               days.



117769.v5                                       8
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 225 of 270




        9.3.    An employee participating in a bona fide temporary job training program in which
                a significant component of the employee’s compensation consists of acquiring
                specialized knowledge, abilities or skills in a recognized trade;

        9.4.    An employee of a Service Contractor on Port public works projects subject to the
                requirements of Division 2, Part 7, of the California Labor Code, or subject to the
                provisions of a comparable federal, state or local prevailing wage requirement.

10.     HOW IS A DETERMINATION MADE WHETHER AN EMPLOYER IS A
        “COVERED EMPLOYER”?

        10.1.   SRD will assist a prospective Port Contractor in making the initial self-
                determination whether its Port Contract is subject to Living Wage Laws. The
                prospective Port Contractor shall notify SRD of its determination. SRD will
                review the prospective Port Contractor’s Employer Self-Evaluation and
                Certificate of Compliance. If SRD finds the prospective Port Contractor’s
                determination correct, SRD will confirm and process the determination using the
                Living Wage Laws Determination form.

        10.2.   In the event of a disagreement between SRD and the prospective Port Contractor,
                the prospective Contractor may request a conference with SRD.

        10.3.   A Port Contract is presumed to be covered by the Living Wage Laws unless
                otherwise determined.

        10.4.   If SRD and the prospective Port Contractor are unable to come to an agreement
                after the conference, the Executive Director will make a final determination. A
                prospective Port Contractor that refuses to agree to comply with Living Wage
                Laws after the Executive Director has determined that the prospective Port
                Contract is subject to Living Wage Laws shall be disqualified from entering into
                the Port Contract.

11.     DO THE LIVING WAGE                   LAWS      AND     REGULATIONS          APPLY      TO
        SUBCONTRACTORS?

A Person who is a subcontractor, sublessee, sublicensor or subconcessionaire to a Covered
Employer, or who has a management contract or any other agreement that transfers to it any
rights, title or interest received from the Port in order to do work on Port property or to occupy
Port Property may also be a Covered Employer even though it has no direct contractual
relationship with the Port. Covered Employers are required to inform all of its subcontractors and
sublessees of Living Wage Laws obligations and to notify SRD of such subcontracts that are
subject to the Living Wage Laws within 30 days of entering into such subcontracts. A Covered
Employer shall be responsible for insuring that its subcontractors or sublessees comply with the
Living Wage Laws and these Regulations, reporting requirements and reporting to SRD and the
cure of any violations.



117769.v5                                        9
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 226 of 270




12.     WHAT IS THE REQUIREMENT FOR THE PAYMENT OF LIVING WAGE?

        12.1.   Hourly Wage

                As of July 1, 2016, a Covered Employer must pay Eligible Employees either
                $14.86 per hour worked if the Employer does not claim credit for the provision of
                health benefits or at least $12.93 per hour worked if the employer does claim
                credit for the provision of health benefits.

        12.2.   Annual Adjustments to Living Wage Hourly Rate

                The minimum hourly wage is adjusted annually in accordance with the Living
                Wage Laws. The City of Oakland publishes the adjusted Living Wage rate. The
                Covered Employer shall provide written notification of the rate adjustments to all
                of its eligible employees and make the necessary payroll adjustments by July 1st
                immediately following the publication of the adjusted wage rate. SRD will
                provide the adjusted Living Wage rates and the form of notice to be provided by
                the Covered Employers to their Eligible Employees.

        12.3.   Health Benefits Credit

                12.3.1. If the Covered Employer provides Health Benefits to the employee (or the
                        employee’s dependent(s)) of at least $1.93 per hour worked, the Covered
                        Employer may pay at a lower hourly wage set for health benefits credit. If
                        an employee refuses or elects not to accept the Health Benefits provided,
                        the Covered Employer may nonetheless claim the credit.

               Example 1: Company A which contracts with the Port to provide security services
                to the Port hires at least 20 employees every month to patrol. It is a Covered
                Employer that provides Health Benefits by paying the entire cost of health
                insurance. For every employee, Company A pays an average of at least $2.00 per
                hour worked. Company A is eligible for the health benefits credit and may pay
                the health benefit credit wage rate to each Eligible Employee.

               Example 2: Same as Example 1, except that Company A does not offer Health
                Benefits to recently-hired employee for a 3-months probationary period. During
                the probation period, Company A does not get the Health Benefits credit for the
                probationary period, and therefore must pay the full living wage rate to the
                probationary Eligible Employees.

               Example 3: Same as Example 1, except that Company A only pays for partial cost
                of the health insurance coverage and the employees must contribute the rest. For
                certain Eligible Employees, Company A’s contribution to the Health Benefits
                average less than $1.93 per hour worked as of July 1, 2016. As to these
                employees, Company A must pay the full living wage rate.



117769.v5                                       10
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 227 of 270



               Example 4: Same as Example 1, except that employee B declines the Health
                Benefits because he receives better health care coverage under his wife’s
                employer health care plan. Company A may claim the Health Benefit credit and
                pay Employee B the health benefit credit wage rate.

                12.3.2. If a Covered Employer provides Health Benefits to Eligible Employees
                        but does not pay for them on a per-hour basis, then upon the Covered
                        Employer’s request, the amount of the hourly credit against its wage
                        obligation shall be the Port’s reasonable estimate of the Covered
                        Employer’s average hourly cost to provide Health Benefits to its Eligible
                        Employees in Port-related employment. The Covered Employer shall
                        support its request with such documentation upon the reasonable request
                        of the Port.

        12.4.   Compensated Days Off

                Employees shall be entitled to at least twelve (12) compensated days off for sick
                leave, vacation or personal necessity upon reasonable request. Employees who
                work part time shall be entitled to accrue compensated days off in increments
                proportional to that accrued by full-time employees. Employees shall be eligible to
                use accrued days off after the first 6 months of satisfactory employment or
                consistent with employer policy, whichever is sooner. Paid holidays, consistent
                with established employer policy, may be counted toward provision of the required
                12 compensated days off.


13.     WHAT ARE THE “WORKER RETENTION” REQUIREMENTS OF THE
        CHARTER PROVISIONS?

The Charter Provisions require a Port-Assisted Business that replaces a prior PAB to offer
employment to the “service employees” (not including managerial, supervisory, professional,
paraprofessional, and confidential employees) of the replaced PAB. A PAB need only retain the
employees of a prior PAB. If a PAB replaces a prior business that is not covered under the
Charter Provision, the worker retention provision does not apply.

        13.1.   Replacing a prior PAB

        A PAB "replaces" another if it:

        (1) (a) assumes all or part of the lease, contract or subcontract of a prior PAB employer;
        or, (b) obtains a new lease or sublease within the same structure as the prior PAB's
        leasehold within 180 days after the prior PAB ceases to operate within the same structure
        or at the same location being occupied by the new PAB; or, (c) obtains a new contract for
        the same service provided to the Port by the prior PAB;

        AND



117769.v5                                       11
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 228 of 270



        (2) Offers employment which employees of the prior PAB can perform.

Many of the Sections include “examples” for guidance in interpreting the language of the
Section. The following examples are proposed for inclusion into the Regulations after Section
13.1:

        Example 1. “same structure.” A new PAB in a structure unattached to the structure that
        contained a prior PAB does not “replace” the prior PAB. Structures attached to one
        another are deemed to be the “same structure.” For example, Terminal One and Terminal
        Two at the Oakland International Airport are attached and, as such, are deemed to be the
        “same structure.”

        Example 2. “ceases to operate.” A PAB does not qualify as a “prior” PAB unless and
        until it “ceases to operate.” A PAB “ceases to operate” when it permanently stops
        providing products or services in exchange for money within the subject structure or
        location.

        Example 3. “within 180 days after the prior PAB ceases to operate.” Where a lease or
        sublease is finally executed for an otherwise qualifying replacement PAB, that PAB
        would be deemed to “replace” a prior PAB if such execution occurs 180 days or less after
        the prior PAB ceases to operate. Under certain circumstances, variances from the final
        lease execution date as the trigger for “replacement” timing is appropriate. For example,
        where no lease or sublease is ever executed or where an otherwise qualifying replacement
        PAB commences to operate before a lease or sublease is executed, that PAB would be
        deemed to “replace” a prior PAB if such commencement of operations occurs 180 days
        or less after the prior PAB ceases to operate. (A PAB “commences to operate” when it
        begins providing products or services in exchange for money within the subject structure
        or location. An otherwise qualified replacement PAB would not “replace” a prior PAB
        if it finally executed its lease or sublease (or, where no lease or sublease has been
        executed, commenced operating) 181 days or more after the prior PAB ceased to
        operate). Similarly, where the Port or an existing PAB announces that such existing PAB
        will cease operations (and become a “prior” PAB) in a matter of weeks or months, and an
        otherwise qualifying replacement PAB commences operations after the prior PAB ceases
        operations, the fact that the new PAB may have finally executed its lease before the prior
        PAB ceased operations, in reliance on representations the prior PAB would cease
        operations, should not preclude the new PAB from being considered as a replacement for
        the prior PAB.

        Example 4. “same location.” As discussed above, an otherwise qualified PAB may
        “replace” a prior PAB where the prior PAB ceases operations in the “same structure.”
        The “same location” language is designed to address those instances where the prior PAB
        may operate at multiple locations in the same structure, cease operations at one or more
        of those locations, but continue operating at one or more locations in the same structure.
        For example, Prior PAB A operates 4 kiosks in the same structure. Prior PAB A ceases
        operations at 1 of its kiosks but continues operating the other 3 kiosks in the same
        structure. Replacement PAB B assumes operations of the 1 closed kiosk. Assuming
        Replacement PAB B is an otherwise qualified replacement PAB, Replacement PAB B


117769.v5                                       12
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 229 of 270



        would “replace” Prior PAB A at that 1 kiosk because it is operating at the “same
        location” as Prior PAB A, even though Prior PAB A has not ceased to operate at all
        locations within the same structure.

        Example 5. “contract for the same service.” This language is intended to cover PABs
        with contracts to provide services to the Port that do not have leases, subleases, or other
        agreements with the Port associated with the occupation of a specific space at the Port.


        13.2.   90 Day Rule

                Only those service employees who have worked for the prior PAB for at least 90
                calendar days must be retained. The new PAB may not terminate the retained
                employees for 90 workdays except for just cause.

        13.3.   Preferential Reinstatement List

                The new PAB may operate at lower staffing levels than its predecessor PAB. In
                such instance, the new PAB shall place the employees of the predecessor PAB
                who are not retained on a preferential reinstatement list based on seniority and
                shall notify SRD in writing of the number of employees comprising the lower
                staffing levels. The new PAB will be responsible for notifying SRD promptly of
                any change in its anticipated staffing levels and SRD will work with the PAB to
                determine ongoing compliance with the Charter Provision’s worker retention
                policy.

                In the instance that the new PAB has its own current employees to perform the
                work for which it is replacing the predecessor PAB, the new PAB must hire from
                a combined reinstatement list of both its own employees and those of the
                predecessor PAB in order of seniority. The new PAB must hire the employees
                with the most seniority first.

14.     WHAT ARE THE REPORTING AND RECORD-KEEPING REQUIREMENTS?

Each Covered Employer must maintain and keep payroll records for each Eligible Employee,
submit quarterly payroll reports to the Port, and provide labor representatives certain access to
work sites and information.

        14.1.   Covered Employer Maintenance of Payroll Records

                Each Covered Employer shall maintain for each Eligible Employee records and
                information to demonstrate compliance with the Living Wage Laws. For each
                Eligible Employee, the Covered Employer shall maintain the following
                information for at least three years:
                     Name
                     Address
                     Date of hire


117769.v5                                       13
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 230 of 270



                    Job classification
                    Rate of pay
                    Paid and unpaid time off (accrued and taken)
                    Hours worked on a Living Wage Laws contract, for each pay period in
                     which an employee works.
                    Hourly value of health benefits provided.

        14.2. Covered Employer Reporting to Port

              Each Covered Employer shall submit a copy of payroll records for Eligible
              Employees to the Port’s Social Responsibility Division on a quarterly basis at
              least by March 31, June 30, September 30 and December 31st of each year unless
              the Covered Employer has employed less than 20 persons during the preceding
              quarter, in which case the Covered Employer need only submit a copy of such
              records every December 31st or at the end of any quarter in which the number of
              employees rises above 20. For purposes of Living Wage Laws and these
              Regulations, the “preceding quarter” means the quarter immediately preceding the
              relevant payroll report deadline. Failure to provide a copy of such records within
              five days of the due date will result in a penalty of five hundred dollars ($500.00)
              per day, levied and assessed by the Port, and collected by SRD pursuant to
              procedures set forth in Section 20 of these Regulations.

              14.2.1. SRD may allow a Covered Employer to submit required payroll schedules
                      with numerical codes instead of employee names and addresses to protect
                      the privacy of the Eligible Employees, upon request from the Covered
                      Employer or Eligible Employees. A Covered Employer is required to
                      maintain the key to any such codes used and to provide this list upon
                      reasonable request from an authorized Port representative if the key is
                      necessary in any monitoring or investigation of the Covered Employer’s
                      compliance with Living Wage Laws.

              14.2.2. Upon the reasonable request of the Port, a Covered Employer shall permit
                      access to work sites and relevant payroll records to authorized Port
                      representatives for the purpose of monitoring compliance with Living
                      Wage Laws and these Regulations or investigating Complaints and
                      evaluating the operation and effects of these Regulations, including the
                      production for inspection and copying of its payroll records for any or all
                      persons employed by the Covered Employer.

              14.2.3. For purposes of Living Wage Laws and these Regulations, a “reasonable
                      request” for documents or inspection shall include those requests that give
                      the Covered Employer a reasonable amount of time for a response, and
                      that allow a Covered Employer to protect employee confidentiality
                      without interfering with information necessary to respond to the request.




117769.v5                                      14
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 231 of 270



        14.3.   PAB permitting labor representatives access to workforce

                Upon reasonable request, each PAB shall permit a representative of the labor
                organizations in its industry to have access to its workforce at the Port during non-
                working time and in non-work areas for the purpose of ensuring compliance with
                the Living Wage Laws.

15.   NOTICE OF EMPLOYEE RIGHTS ARE REQUIRED

Each PAB shall give written notification to each current employee working at Port-Related
Employment, and to each new employee working at Port-Related Employment at time of hire, of
his or her rights under the Living Wage Laws and these Regulations. The notification shall be in
the form provided by the Port in English, Spanish and other languages spoken by a significant
number of the employees working at Port-Related Employment, and shall also be posted
prominently in areas at the work site where it will be seen by all such employees. The notice
shall also inform each employee who makes less than twelve dollars ($12.00) per hour of his or
her possible right to the federal Earned Income Credit ("EIC") under Section 2 of the Internal
Revenue Code of 1954, 26 U.S.C. §32.

16.     RETALIATION AND DISCRIMINATION ARE PROHIBITED

A Covered Employer shall not discharge, reduce the compensation of or otherwise discriminate
against any person for making a Complaint to the Port, participating in any of its proceedings,
using any civil remedies to enforce his or her rights, or otherwise asserting his or her rights under
the Living Wage Laws and these Regulations. Should an authorized Port representative find that
a Covered Employer has retaliated or discriminated against an employee for using the remedies
as set forth in the Living Wage Laws, the Covered Employer will be found to be in violation of
Living Wage Laws and subject to any penalties that may be assessed against a Covered
Employer under the Living Wage Laws. The Port may also find the Covered Employer to be in
breach of its Port Contract with the Port and subject to any penalties assessed pursuant to the
terms of the Port Contract, termination of such agreement or other remedies available in law or
equity.

17.     MAY AN EMPLOYEE WAIVE HIS OR HER OF RIGHTS UNDER LIVING
        WAGE LAWS?

Any waiver by an Eligible Employee of any of the provisions of the Living Wage Laws or these
Regulations shall be deemed contrary to public policy and shall be void and unenforceable,
except that employees shall not be barred from entering into a written Valid Collective
Bargaining Agreement waiving a provision of the Living Wage Laws if such waiver is set forth
in clear and unambiguous terms. Any request to an Eligible Employee by a Covered Employer to
waive his or her rights under this Section shall constitute a violation of Living Wage Laws.




117769.v5                                        15
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 232 of 270



18.     HOW MAY A COVERED EMPLOYER APPLY FOR A WAIVER OF THE
        LIVING WAGE REQUIREMENTS?

The Board of Commissioners, in its discretion, may grant waiver of the living wage requirements
upon application by a Covered Employer in accordance with Living Wage Laws and with these
Regulations.

        18.1.   Waiver Procedures

                If a Covered Employer contends it is unable to pay all or part of the living wage,
                it shall submit an application for waiver and all required documents to support its
                request for waiver. The Executive Director may then recommend to the Board as
                to whether to grant the waiver.


        18.2.   Criteria for Grant of Economic Hardship Waiver

                The Living Wage Laws sets forth the requirements under which a Covered
                Employer may qualify for a waiver from the application of Living Wage Laws’
                provisions. These are:

                18.2.1.   A Covered Employer requesting a waiver must provide a detailed
                          explanation in writing to the Executive Director. The explanation must
                          set forth the reasons for the employer’s inability to comply, including a
                          complete cost accounting for the proposed work to be performed with
                          the financial assistance sought, including wages and benefits to be paid
                          all employees, as well as an itemization of the wage and benefits paid to
                          the five highest paid individuals employed by the employer. The
                          employer must also demonstrate that the waiver will further the public
                          interests in creating training positions which will enable covered
                          employees to advance into permanent living wage jobs or better and will
                          not be used to replace or displace existing positions or employees or to
                          lower the wages of current employees.

                18.2.2.   The Board will grant a waiver only upon a finding and determination
                          that the Covered Employer has demonstrated the necessary economic
                          hardship and that waiver will further the public interests in providing
                          training positions which will enable employees to advance into
                          permanent living wage jobs or better. No waiver will be granted,
                          however, if the effect of the waiver is to replace or displace existing
                          positions or employees or to lower the wages of current employees.

                18.2.3.   Waivers are disfavored, and will be granted only where the balance of
                          competing interests weighs clearly in favor of granting the waiver. If
                          waivers are to be granted, partial waivers are favored over blanket
                          waivers. Moreover, any waiver shall be granted for no more than one
                          year. At the end of the year the employer may reapply for a new waiver


117769.v5                                        16
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 233 of 270



                         which may be granted subject to the same criteria for granting the initial
                         waiver.

        18.3.   Emergency Waivers

                If a Port Contract is one for service in response to a public emergency, the
                Executive Director of the Board may waive the requirements of Living Wage
                Laws if and only if there is no contractor willing to comply with Living Wage
                Laws who is capable of responding to the emergency.

        18.4.   Bulk Purchasing Waiver

                If the services to be purchased under a Port Contract are part of a bulk purchasing
                arrangement with another governmental entity, the arrangement will substantially
                reduce the cost to the Port, and such arrangement is in the best interests of the
                Port or the public, then the Executive Director may waive the requirements of
                Living Wage Laws.

        18.5.   Collective Bargaining Waiver

                Employees who are parties to a valid Collective Bargaining Agreement may
                collectively waive their rights under the Living Wage Laws. Such waiver must be
                evidenced by explicit statement of waiver in the collective bargaining agreement
                or other written instrument.

        18.6.   Appeal of a Waiver Decision

                Any party who objects to the grant of a waiver by the Board may appeal such
                decision to the City/Port Liaison Committee, who may deny such waiver.
                Similarly, any party who objects to the rejection of a waiver may appeal such
                decision to the City-Port Liaison Committee, who may grant such waiver.


19.     WHAT IS THE EFFECT OF AMENDMENTS OR RENEWALS OF
        AGREEMENTS OR CONTRACTS THAT HAVE NOT BEEN SUBJECT TO
        LIVING WAGE LAWS?

In some cases, an agreement that is not subject to Living Wage Laws may become subject to the
Living Wage Laws when that agreement is amended or renewed. If an Agreement is amended or
renewed, the amended or renewed agreement shall be reviewed by SRD in the same manner set
forth above for reviewing all other Agreements for determining applicability of the Living Wage
Laws; provided however “amendment” for the purposes of the Living Wage Laws shall trigger
review for applicability only if the amendment confers some benefit on to the party contracting
with the Port that the party would not have received without the amendment.




117769.v5                                       17
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 234 of 270



20.     WHAT STEPS WILL SRD TAKE TO MONITOR, INVESTIGATE AND
        ENFORCE COMPLIANCE?

It is the policy of SRD that Complaints be resolved through informal consultation, conflict
resolution and continued monitoring. Contracting divisions, Covered Employers and Eligible
Employees shall notify SRD of any Complaints and any proposed resolution of said Complaint.
SRD may investigate Complaints whether on referral or on its own initiative.

        20.1.   Employer Monitoring

                SRD will monitor the operations of employers with Port Contracts with the Port
                to ensure compliance by conducting on-site visits and payroll audits. Employers
                shall cooperate with SRD when a meeting, a site visit, or documentation is
                requested by SRD as part of its review by providing (1) full access to the work
                site for employer and employee interviews; (2) full access to certified payrolls,
                timesheets, benefit statements, employee policy manuals, and any other document
                that would assist SRD in determining if an employer is providing or has provided
                the wages and benefits required by Living Wage Laws.

        20.2.   Complaint

                Any employee of a Covered Employer (or a representative of an union legally
                representing the employee) may file a Complaint in writing with the Living Wage
                Compliance Officer in SRD for any alleged violation of the Living Wage Laws by
                a Covered Employer. The Complaint must be filed within one years after the
                occurrence of the last alleged violation and shall contain:

                      name and contact information of Complainant,
                      name of employer allegedly in violation of Living Wage Laws,
                      identification of the provision of the Living Wage Laws allegedly
                       violated,
                      attestation and signature that the Complaint is true and accurate, and
                      specific allegation of facts that constitute violation of the Living Wage
                       Laws.

                SRD may determine a Complaint filed after one year after the occurrence of the
                last violation is timely filed if the Complainant provide in writing good cause for
                a late submission. Reasons for good cause may include but are not limited to,
                failure to comply by the Covered Employer with Living Wage Laws notice
                requirements, or a reasonable fear of retaliation.

        20.3.   Investigation

                SRD will investigate any Complaint SRD deems to be complete and timely
                pursuant to Section 20.2, or may initiative investigation on its own, in the
                following manner:



117769.v5                                       18
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 235 of 270



                20.3.1. SRD will notify in writing the subject Covered Employer of the Complaint
                        and investigation (including the nature of the investigation and the specific
                        violations being investigated) and will take any reasonable step, including
                        reviewing records and information provided for under Section 14 of these
                        Regulations, interviewing the Covered Employer, Complainant, the
                        Contracting Division, employees of the Covered Employer and other
                        Persons as reasonably necessary. The Investigator shall provide the
                        Covered Employer an opportunity to respond to the Complaint or
                        investigation.

                20.3.2. The Covered Employer against whom a Complaint is lodged or an
                        investigation initiated, may respond to the Complaint or the investigation
                        in writing within 30 days from the date that SRD informs it in writing of
                        the Complaint and investigation.

        20.4.   Determination of Violation

                Upon the conclusion of the investigation, SRD will make a report of finding as to
                whether a violation of Living Wage Laws has occurred and facts supporting such
                findings. The report shall be in writing and shall include recommendations as to
                the appropriate remedial action that SRD should take:

        20.5.   Employer’s Failure to Reasonably Cooperate with Investigation

                If an employer unreasonably fails to produce requested documentation, fails to
                allow access to the work site or the employees for employee interviews, or
                otherwise unreasonably fails to cooperate with SRD in any investigation, then
                SRD may consider it to be out of compliance with Living Wage Laws. In addition
                to the remedies provided in Living Wage Laws, SRD may request that the Port
                withhold any payments due to the employer until the employer cooperates.

        20.6.   Notice to Employer and Complainant

                Within 30 days of SRD’s issuance of its report of finding pursuant to Section 20.4
                of these Regulations, SRD issues a “Notice of Determination” to the Complainant
                and the alleged violator of its determination and of each party’s right to
                administrative appeal. If SRD determines that a Covered Employer has violated
                the Living Wage Laws and these Regulations, the notice shall provide that the
                Covered Employer has 30 working days to correct the violation, including
                payment of back wages to any Eligible Employee or restitution of benefits owing
                to the Eligible Employee under the Port Ordinance and these Regulations. SRD
                may, at its discretion, allow the Covered Employer additional time beyond the 30
                working days to make the corrections if the Covered Employer demonstrates in
                writing to SRD that it has made a good faith effort to comply. SRD will notify the
                Contracting Division of the Covered Employer’s failure to comply with Living
                Wage Laws and of the deadline by which corrections must be made.



117769.v5                                        19
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 236 of 270



        20.7.   Failure to Correct or Comply

                If the violation or failure to comply continues beyond the 30 working days (with
                any applicable extensions) and SRD has determined that the Covered Employer in
                violation has not made a good faith effort to remedy the violation, SRD will issue
                a “Notice of Remedial Action” to Covered Employer and the Complainant
                informing each Party of SRD’s intention to take remedial action and each party’s
                right of appeal. Remedial Actions may include:

                As to all Port Contractors:

                      Suspension and/or termination of any Port Contract;
                      $500 per day that a Covered Employer fails to submit records required to
                       be submitted to the Port pursuant to §13.2 of these Regulations; or

                As to Service Contractors only:

                      Withholding from the Service Contractor of all sums due to the Covered
                       Employer from Port under the Service Contract subject to the Port
                       Ordinance;
                      Deeming any Service Contractor ineligible for future Port contracts;
                      Imposition of a fine of $500 per week per Employee that any Service
                       Contractor subject to the Port Ordinance is found to be in violation of the
                       Living Wage Laws;
                      Payment of wages to affected Eligible Employees of any Service
                       Contractor subject to the Port Ordinance or back wages or restitution of
                       benefits that Eligible Employees of any Service Contractor are entitled to
                       under the Port Ordinance.

        SRD shall determine the appropriate remedial action, taking into consideration the length
        and extent of the violations, the number of Eligible Employees affected, the Covered
        Employer’s efforts to correct the violations and other relevant factors.

        20.8.   Administrative Appeal and Review

                20.8.1. A Covered Employer and/or the Complainant may file an appeal of SRD’s
                        determination of violation within 30 days of the date of the Notice of
                        Determination of Violation or Notice of the Remedial Actions. The
                        appeal must be in writing setting forth the name, address, and phone
                        number of the appellant, the date of the initial Complaint, the date of the
                        Notice of Determination or Notice of Remedial Actions appealed,
                        summary of the specific facts and provisions of the Living Wage Laws
                        that support the appeal, and, if applicable, a proposed restitution and/or
                        remedy.




117769.v5                                         20
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 237 of 270



                20.8.2. A determination of violation or remedial action shall be final if no appeal
                        is filed within the appeal period permitted under subsection 20.8.1 above.

        20.9.   Appeal Hearing

                20.9.1. Within 30 days of the receipt of a written appeal that SRD deems to be
                        complete, SRD shall make reasonable attempts to schedule an appeal
                        Hearing at a time that is convenient to all parties. SRD shall notify the
                        Complainant, the employer that is the subject of the Complaint and
                        Contracting Division of the time and place of scheduled Hearing. Such
                        notification shall be made in writing no later than 10 days before the date
                        of the Hearing.

                20.9.2. SRD shall appoint a Hearing Officer who shall be capable of conducting
                        the hearing and rendering a decision in any impartial manner (who may be
                        an employee of the Port, but not of SRD or the Contracting Division).
                        Attendance by the appellant or a representative of the appellant designated
                        in writing by the appellant shall be mandatory. If the appellant or
                        designated representative fails to attend a Hearing without good cause, the
                        appellant shall be deemed by the Hearing Officer to have withdrawn the
                        request for a Hearing and the appealed determination by SRD shall be
                        upheld. If any other noticed party other than the appellant fails to attend a
                        properly-noticed Hearing without good cause, the hearing may be held in
                        the party’s absence and the absent party shall be deemed to have waived
                        its right to attend and testify at the Hearing.

                20.9.3. The Hearing Officer shall open the Hearing, stating the date and time, and
                        identifying the parties present. The Hearings shall be conducted
                        informally for the purpose of accurately determining the facts of the
                        dispute. Each noticed party shall have the opportunity to present
                        documentation to the Hearing Officer who will set forth the procedure for
                        the presentation of evidence. The Hearing Officer shall have the discretion
                        to allow evidence that may not be admitted in a court of law, but may
                        disallow testimony or evidence that he or she deems in his or her
                        discretion to be irrelevant, prejudicial, inflammatory or otherwise not
                        probative of the issues relevant to the appeal. The Hearing Officer may in
                        his or her discretion continue the Hearing to another time in order to
                        receive further evidence or testimony he or she deems relevant to the
                        disposition of the appeal.

                20.9.4. Within 30 days of the close of the Hearing, the Hearing Officer shall issue
                        to the appellant, the Complainant, the employer that is the subject of the
                        Complaint and Contracting Division a written decision granting or
                        denying the appeal and issuing any appropriate remedy for any violation
                        by a Covered Employer.




117769.v5                                        21
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 238 of 270



            20.9.5. The decision of the Hearing Officer shall be final and shall designate a
                    deadline for compliance with the decision, if any compliance is needed.
                    Failure to comply with a determination made by a Hearing Officer within
                    the time period given in the decision may subject the noncompliant party
                    to further fines or penalties. Further actions by parties other than the Port
                    may only be taken at the discretion of the Board of Commissioners or as
                    provided for in Living Wage Laws, through the Superior Court of the
                    State of California.




117769.v5                                    22
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 239 of 270




                  Exhibit 18
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 240 of 270




    DAVIS MUNICIPAL CODE
               Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 241 of 270

  Davis Municipal Code
  Up           Previous            Next           Main                           Search         Print         No Frames
   Chapter 15 FINANCE AND TAXATION
   Article 15.20 LIVING WAGE


15.20.060 Compensation.

Except as otherwise provided in this article, an employer subject to this article shall provide its covered employees the
following minimum compensation:
       (a) Living wages. The employer shall pay each employee an hourly wage of not less than eleven dollars, provided
       that the employer also provides a minimum of one dollar and fifty cents per hour per employee towards an employee
       health benefits plan or equivalent. If the employer does not provide employees with such a health benefits plan, the
       employer shall pay each employee an hourly wage of not less than twelve dollars and fifty cents. The hourly wage
       rate will be adjusted annually pursuant to subsection (d) below.
       (b) Time-off. Employees shall be entitled to at least twenty-two days off per year for sick leave, vacation, or
       personal necessity in addition to any other time off granted employees under federal and/or state leave laws. Twelve
       of the required days off shall be compensated at the same rate as regular compensation for a normal working day.
       Ten of the required twenty-two days may be uncompensated days off. Employees who work part-time shall be
       entitled to accrue compensated days off in increments proportional to that accrued by full-time employees.
       Employees shall be eligible to use accrued days off after the first six months of satisfactory employment or
       consistent with employer policy, whichever is sooner. Paid holidays, consistent with established employer policy,
       may be counted toward provision of the required twelve compensated days off. Compensation for paid leave for
       part-time on-call employees, pro-rated as described herein above, shall be provided as premium pay twice a year to
       employees who worked a minimum of five hundred and twenty hours in the previous six months.
       (c) Additional compensation permissible. Nothing in this article shall be construed to limit an employer’s
       discretion to provide greater wages or time-off to its employees.
       (d) The initial rates set forth in subsection (a) above shall increase annually, effective July 1st, in accordance to
       reflect increases during the preceding year in the Consumer Price Index for All Urban Consumers in the San
       Francisco-Oakland-San Jose (CPI-U), as published by the U.S. Department of Labor, Bureau of Labor Statistics.
       (Ord. 2327 § 1,2008; Ord. 2390 § 36, 2012)


View the mobile version.
 Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 242 of 270




EMERYVILLE MUNICIPAL CODE
       Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 243 of 270




5-32.1.1 Minimum Requirements.
No corporation, entity or person may operate a large hotel (as defined in Section 5-32.1.3)
without annually obtaining a permit from the City, which shall be granted upon a showing that
the following conditions will be followed:

(a)   Minimum Wages. Large hotels shall ensure that employees receive compensation of at
least the following:

      (1) Minimum Compensation. The minimum compensation for each employee shall be at
      least nine dollars ($9.00) per hour.

      (2) Minimum Average Compensation. The average compensation of all employees in the
      hotel during a calendar year shall be at least eleven dollars ($11.00) per hour.

      (3)   Credit for Health Benefits. “Compensation" shall be defined herein as wages (or
      salary) and health benefits. If employer contributions for health benefits are not paid on an
      hourly basis but the hotel nonetheless wishes a credit for such payments, the hotel shall
      present data to the City concerning hours worked and health contributions made, and the
      City Manager or his designee shall estimate the value of such benefits on an hourly basis.

      (4)   Inflation Adjustments. The above rates shall be upwardly adjusted annually, no later
      than March 1, in proportion to the increase during the preceding calendar year in the
      region’s Consumer Price Index published by the U.S. Bureau of Labor Statistics. No later
      than February 1 each year, the City shall distribute a notice reporting the amount of such
      increase to any person who has filed with the City a request for such notice.

(b)   Protection of Employees from Unjust Discharges When a New Employer Takes Over.

      (1)   If there is a sale of the hotel or other change resulting in a new person or entity taking
      over as an employer at the hotel (such as subcontracting, subleasing, or replacement of
      subcontractor, lessee or sublessee), then the new employer shall retain all employees of
      the prior employer for at least ninety (90) calendar days unless there is reasonable and
      substantiated cause not to hire or to discharge such employee based on that employee’s
      performance or conduct. The fact that an employee previously enjoyed certain wages,
      benefits or working conditions does not provide cause for not employing him or her.

      (2)   In the event of layoff during the first ninety (90) days of the new employer’s operation,
      the laid-off employee shall be entitled to reinstatement should any position open up at the
      hotel within the following twenty-four (24) months which the employee can perform. Upon
      reinstatement, such employee must be given a trial period of at least ninety (90) days
      during which he or she can only be discharged for cause as defined in subsection (b)(1) of
      this section.

      (3)   A finding of cause for an employee’s discharge made in a grievance procedure
      established by collective bargaining agreement shall be binding under subsection (b)(1) of
       Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 244 of 270

       this section, and the term “cause” in subsection (b)(1) of this section shall be construed in
       accordance with judicial and arbitral precedent defining “just cause” for discharge.

       (4)   The right to retention herein does not include the right to retain supervisory or
       management responsibilities.

(c)    Workload Standards for Room Cleaners. Employees working as room cleaners shall be
paid at least time-and-a-half the minimum average compensation set forth above for all time
worked in a day if required to clean rooms amounting to more than five thousand (5,000) square
feet of floor space in an eight (8) hour workday. For any room cleaner working less than eight (8)
full hours per day, this maximum floor space shall be prorated evenly according to the actual
number of hours worked. When a room cleaner is assigned in an eight (8) hour workday to
clean any combination of seven (7) or more checkout rooms or rooms with additional beds such
as cots or rollaways, this maximum floor space shall be reduced by five hundred (500) square
feet for each such checkout or additional bedroom over six (6).

(d)    Paid Leave for Jury Duty. Each large hotel shall ensure that employees are provided with
paid leave for jury duty. The pay during such leave shall be at least the employee’s regular rate
of pay as defined by the Fair Labor Standards Act.

(e)   Compliance with Enforcement Provisions. Hotel compliance with the enforcement
provisions set forth in Section 5-32.1.4 shall also be a condition for a permit.

(Sec. 3 (part), Ord. 08-005, eff. Sep. 18, 2008)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 245 of 270




  FAIRFAX MUNICIPAL CODE
                                         Fairfax, CA Municipal Code of Ordinances
                  Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 246 of 270

§ 8.56.020 LIVING WAGE REQUIREMENT.

 (A) Covered employees shall be paid a living wage.
  (B) The "living wage" to be paid to employees pursuant to the requirements of this chapter shall be a minimum hourly
wage of $13 with employer sponsored benefits or $14.75 without employer sponsored benefits, until adjusted by further
action of the Town Council annually after consideration of the annual cost of living increase as measured by the San
Francisco Bay Area Consumer Price Index. Any adjustments made to the minimum hourly wage shall become effective
the following July 1.
  (C) (1) "Benefits," as used in this section, means all of the following at a minimum, provided by employer: 12 days
compensated sick and vacation leave (combined) annually for full-time employees, prorated for employees working less
than full-time; payment of at least $1.75 per hour toward health insurance for the employee.
    (2) No covered employer will fund wage increases required by this chapter, or otherwise respond to the provisions of
this chapter, by reducing the health insurance, pension, vacation or other non-wage benefits of any of its employees.
  (D) Amendments to this chapter concerning the definition of living wage shall apply to contracts entered into or
extended following the effective date of the amendments.
(Ord. 691, passed 8-6-2002)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 247 of 270




HAYWARD MUNICIPAL CODE
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 248 of 270



Hayward Living Wage Ordinance (Hayward Muni. Code §§ 2-14.010 et seq.

SEC. 2-14.010 - TITLE AND DEFINITIONS.

    The regulations in this Article may be referred to as the Hayward Living Wage
Ordinance (hereafter "Ordinance"). The terms used herein are subject to the
following definitions:
   (a)      "City" means the City of Hayward and its employees and officials,
         including those City employees authorized to award a service contract on
         the City's behalf.
   (b)      "City Manager" means the City Manager and his/her delegates and
         representatives.
   (c)     "Employee" means any individual employed by a service contractor on
         or under the authority of any contract for services with the City or proposal
         for such contract.
   (d)      "Health Benefits" means the payment of no less than one dollar and
         twenty-five cents ($1.25) per hour toward the cost of health and medical
         care insurance for employees and their dependents.
   (e)     "Person" means any individual, proprietorship, partnership, joint venture,
         corporation, limited liability company, trust, association, or other entity
         that may employ individuals or enter into contracts.
   (f)     "Service Contract" means any contract with the City, including a
         purchase order, for an expenditure in excess of twenty-five thousand
         dollars ($25,000.00), for any of the following services:
         (i)      Automotive repair and maintenance,
         (ii)     Facility and building maintenance,
         (iii)     Janitorial and custodial,
         (iv)      Landscaping,
         (v)      Laundry services,
         (vi)      Temporary personnel,
         (vii)     Pest control,
         (viii)     Security services, or
         (ix)      Social Service Agencies.
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 249 of 270



(g)      "Service Contractor" shall mean any contractor who seeks or has been
      awarded a Service Contract subject to this Ordinance. For the purposes of
      this Ordinance, the term "Service Contractor" shall include all
      subcontractors retained by a contractor to perform any or all of the
      functions covered by a Service Contract subject to the herein contained
      regulations.
(h)      "Social Service Agency" shall mean any organization receiving funds
      from the City as a result of a process involving the Human Services
      Commission.
 Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 250 of 270




LOS ANGELES MUNICIPAL CODE
                                                     Los Angeles Municipal Code
                    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 251 of 270
        SEC. 184.04. ENFORCEMENT.

  A. A Hotel Worker claiming violation of this article may bring an action in the Superior Court of the State of California, as
appropriate, against a Hotel Employer and may be awarded:

          1. For failure to pay Service Charges required by this article - Service Charge reimbursement for each violation.

          2. For retaliatory action - reinstatement, back pay, Service Charge reimbursement or other equitable relief the court may
        deem appropriate.

          3. For Willful Violations, the amount of monies to be paid under Paragraphs 1 and 2 shall be trebled.

   B. If a Hotel Worker is the prevailing party in any legal action taken pursuant to this article, the court shall award reasonable
attorney's fees and costs as part of the costs recoverable.

  C. Notwithstanding any provision of this Code or any other ordinance to the contrary, no criminal penalties shall attach for violation
of this article.
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 252 of 270




       MARIN COUNTY CODE
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 253 of 270



Marin County Code of Ordinances 2.50 et seq. (Living Wage)

2.50.050 - Living wage rate.

(a)      The County of Marin, contractors and subcontractors shall pay employees a
      living wage for services financed by county funds for the time those employees
      are engaged in providing services to the county. As used in this section, the
      "living wage" means, for the period January 1, 2015 through December 31,
      2015, no less than eleven dollars and forty cents per hour with health benefits,
      otherwise no less than thirteen dollars per hour, if the contractor or
      subcontractor does not provide health benefits. The living wage shall adjust
      annually thereafter in accord with subsections (c), (d) and (e) of this section.
      Because in-home supportive services (IHSS) providers are paid by the state of
      California, any increase in the living wage for IHSS providers shall be
      effective for the period January 1, 2015, or at the earliest possible date
      thereafter that the change may be implemented by the IHSS public authority.
(b)      Health benefits required by this section shall consist of the payment of at
      least one dollar and fifty cents per hour towards the provision of health care
      benefits for the employee and his/her dependents. The contractor or
      subcontractor must provide written proof of the provision of such benefits to
      the county purchasing agent or other awarding authority during the
      procurement or contracting process.
      (1)      Health benefits and wages for IHSS providers are governed by
            agreement between the In-Home Supportive Services Public Authority of
            Marin and Service Employees International Union Local 2015, in
            consultation with the county of Marin, which certifies available funds.
(c)     The wage rates required in subsection (a) of this section shall be adjusted
      annually, effective January 1, to reflect the increase during the preceding year
      in the Consumer Price Index for all urban consumers in the San Francisco-
      Oakland-San Jose Consolidated Metropolitan Statistical Area, as published in
      October of each year by the U.S. Department of Labor, Bureau of Labor
      Statistics. These annual Consumer Price Index adjustments to the wage rate
      will be increased up to a wage rate of fifteen dollars per hour. The adjustment
      shall be rounded to the nearest five cent increment; shall become effective
      every January 1 without need for the board of supervisors to annually adopt an
      ordinance; and shall be posted by the county administrator on its website for
      the notice of all county departments, contractors and subcontractors.
(d)     Notwithstanding the foregoing, based upon financial conditions the county
      administrator may recommend, and the board of supervisors may take action to
      Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 254 of 270



      direct, that a wage adjustment per subsection (c) above will not occur for the
      ensuing calendar year, applicable to all eligible workers. For any calendar year
      for which a COLA were not to occur, any COLA adjustment applicable to the
      following calendar year shall be limited to the annual consumer price index
      change related to cost increases over the previous one-year period consistent
      with subsection (c) of this section.
(e)     In addition, if the state of California or the federal government significantly
      reduces or modifies its percentage of participation in the IHSS program,
      resulting in a significant increase in net county cost, the board of supervisors
      may take action to direct that the living wage ordinance be adjusted by
      reducing or modifying the living wage.

(Ord. 3465 § 1 (part), 2006; Ord. 3460 § 1, 2006; Ord. 3435 (part), 2005)

(Ord. No. 3507, § I, 2008; Ord. No. 3621, § I, 2014; Ord. No. 3657 , § I, 2016)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 255 of 270




OAKLAND MUNICIPAL CODE
     Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 256 of 270



Oakland Living Wage Ordinance (Oakland Municipal Code § 2.28 et seq.)

2.28.030 - Payment of minimum compensation to employees.

A.     Wages. Employers shall pay employees a wage to each employee of no less
     than the hourly rates set under the authority of this chapter. The initial rate
     shall be eight dollars ($8.00) per hour worked with health benefits, as described
     in this chapter, or otherwise nine dollars and twenty-five cents ($9.25) per
     hour. Such rate shall be upwardly adjusted annually, no later than April 1st in
     proportion to the increase immediately preceding December 31st over the year
     earlier level of the Bay Region Consumer Price Index as published by the
     Bureau of Labor Statistics, U.S. Department of Labor, applied to nine dollars
     and twenty-five cents ($9.25). The city shall publish a bulletin by April 1st of
     each year announcing the adjusted rates, which shall take effect upon such
     publication. Such bulletin will be distributed to all city agencies, departments
     and offices, city contractors and CFARs upon publication. The contractor shall
     provide written notification of the rate adjustments to each of its employees
     and to its subcontractors, who shall provide written notices to each of their
     employees, if any, and make the necessary payroll adjustments by July 1st.
B.        1.       Compensated Days Off. Employers shall provide at least twelve (12)
               days off per year for sick leave, vacation, or personal necessity at the
               employee's request. Employees shall accrue one compensated day off per
               month of full-time employment. Part-time employees shall accrue
               compensated days off in increments proportional to that accrued by full-
               time employees. The employees shall be eligible to use accrued days off
               after the first six months of employment or consistent with company
               policy, whichever is sooner. Paid holidays, consistent with established
               employer policy, may be counted toward provision of the required twelve
               (12) compensated days off.
     2.         Employers shall also permit employees to take at least an additional ten
               days a year of uncompensated time to be used for sick leave for the illness
               of the employee or a member of his or her immediate family where the
               employee has exhausted his or her compensated days off for that year. This
               chapter does not mandate the accrual from year to year of uncompensated
               days off.
C.     Health Benefits. Health benefits required by this chapter shall consist of the
     payment of at least one dollar and twenty five-cents ($1.25) per hour towards
     the provision of health care benefits for employees and their dependents. Proof
     of the provision of such benefits must be submitted to the agency not later than
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 257 of 270



   thirty (30) days after execution of the contract to qualify for the wage rate in
   subsection (A) of this section for employees with health benefits.

(Ord. 12050 § 3, 1998)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 258 of 270




PASADENA MUNICIPAL CODE
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 259 of 270



Pasadena Living Wage Ordinance (Pasadena Muni. Code §§ 4.11 et seq.)

4.11.010 - Definitions.

   The following definitions shall apply throughout this chapter:
   A.     "City" means the city of Pasadena and all those employed by the city who
        are authorized to award a service contractor on behalf of the city, including
        those city departments which exercise independent control over their
        expenditure of funds, but excludes the Rose Bowl Operating Company
        ("RBOC") and the Pasadena Center Operating Company ("PCOC"). The
        RBOC and PCOC are urged, however to adopt a policy similar to that set
        forth in this chapter.
   B.     "Employee" means any individual employed by a service contractor on or
        under the authority of one or more service contracts and who expends any
        of his or her time providing labor or delivering services to the city of
        Pasadena, including but not limited to: restaurant, food service or banquet
        employees, janitorial employees, security guards, parking attendants, health
        care employees, gardeners, waste management employees, and clerical
        employees; except that "employee" shall not include part-time, seasonal or
        trainee workers when the city specifies that the employees may be part-
        time, seasonal or trainee workers.
   C.     "Health benefits" means the payment of no less than $1.25 per hour
        toward the cost of health and medical care insurance for employees and
        their dependents.
   D.     "Person" means any individual, proprietorship, partnership, joint venture,
        corporation, limited liability company, trust, association, or other entity
        that may employ individuals or enter into contracts.
   E.     "Service contractor" means any person that enters into a contract directly
        with the city primarily for the furnishing of services or labor to or for the
        city (as opposed to the purchase of goods, material or other property or the
        leasing of property), that involves an expenditure in excess of $25,000 and
        that is to be performed in the city of Pasadena. Government entities which
        enter into a contract directly with the city shall not be considered service
        contractors for purposes of this chapter.

(Ord. 6955 § 1, 2003: Ord. 6763 § 4 (part), 1998)

4.11.020 - Payment of minimum compensation to employees.
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 260 of 270



    Wages. Service contractors shall pay their employees a wage of no less than
eight dollars and twenty cents ($8.20) per hour if health benefits, as defined in this
chapter, are paid to the employees, or a wage of no less than nine dollars and sixty-
one cents ($9.61) per hour, if no such health benefits are paid. The wages in this
section shall be adjusted by the Cost of Living Index set forth in Section 4.11.030.

(Ord. 6955 § 2, 2003: Ord. 6928 § 2, 2003: Ord. 6763 § 4 (part), 1998)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 261 of 270




PETALUMA MUNICIPAL CODE
        Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 262 of 270

8.36.060 Compensation required to be paid to employees.
Except as otherwise provided in this chapter, an employer subject to this chapter shall provide its
covered employees the following minimum compensation:

A.    Living Wages. If the employer pays at least one dollar and fifty cents per hour per employee
toward an employee medical benefits plan which allows employees to receive employer-
compensated care from a licensed physician, the employer shall pay employees an hourly rate of
not less than eleven dollars and seventy cents per hour. If the employer does not provide the
employees with such medical benefits, the employer shall pay employees an hourly wage of not
less than thirteen dollars and twenty cents. This provision does not require that the employer pay
more than one dollar and fifty cents per hour or the entire cost per employee for such medical
benefits plan or compensate the employee for the full cost of medical care.

B.   Time Off. Employees shall be entitled to at least twenty-two days off per year for sick leave,
vacation, or personal necessity. At least twelve of the required days off shall be compensated at the
same rate as regular compensation for a normal working day. Ten of the required twenty-two days
may be uncompensated days off. Employees who work part-time shall be entitled to accrue
compensated days off in increments proportional to that accrued by full-time employees.
Employees shall be eligible to use accrued days off after the first six months of satisfactory
employment or consistent with employer policy, whichever is sooner. Paid holidays, consistent with
established employer policy, may be counted toward provision of the required twelve compensated
days off. Compensation for paid leave for part-time on-call employees, prorated as described
hereinabove, shall be provided as a lump sum payment twice a year to employees who worked a
minimum of five hundred twenty hours in the previous six months.

C.   Additional Compensation Permissible. Nothing in this chapter shall be construed to limit an
employer’s discretion to provide greater wages or time off to its employees.

D.   The initial rates set forth in subsection (A) of this section shall increase annually on July 1st, in
accordance with any increase due to a cost of living adjustment for city employees, equal to the
average cost of living adjustment (excluding equity pay increases) for all city nonsafety,
nonmanagement employees as of the date of the most recent adjustment of the pay of nonsafety,
nonmanagement employees, but no more than the most recent December to December Consumer
Price Index for San Francisco-Oakland-San Jose (CPI-U), published by the Bureau of Labor
Statistics. The city council may review the impact of the COLA on an annual basis to assess any
potential adverse impact and may modify or suspend adoption of a COLA otherwise allowed by this
subsection.

(Ord. 2259 NCS §1 (part), 2007.)
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 263 of 270




RICHMOND MUNICIPAL CODE
    Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 264 of 270



Richmond Living Wage Ordinance (Richmond Muni. Code §§ 2.60 et seq.)

2.60.060 - Compensation required to be paid to specific employees

    Except as provided in Section 2.60.080, an employer subject to this chapter
pursuant to Section 2.60.040 shall provide to its covered employees the following
minimum compensation terms for the duration of the covered period:
   (a)     Wages. If the employer pays at $1.50 per hour per employee towards an
         employee's medical benefits plan, which allows the employees to receive
         employer-compensated care from a licensed physician, the employer shall
         pay employees an hourly rate of not less than $11.42. If the employer does
         not provide the employees with such a medical benefit plan, the employer
         shall pay employees an hourly wage of not less than $12.92. The hourly
         wage rate required by this section may be adjusted or modified by
         resolution of the City Council.
   (b)      Time-off. Employees shall be entitled to at least 22 days off per year for
         sick leave, vacation, or personal necessity. Twelve (12) of the required
         days off shall be compensated at the same rate as regular compensation for
         a normal working day. Ten (10) of the required 22 days may be
         uncompensated days off. Employees who work part-time shall be entitled
         to accrue compensated days off in increments proportional to that accrued
         by full-time employees. Employees shall be eligible to use accrued days off
         after the first six (6) months of satisfactory employment or consistent with
         employer policy, whichever is sooner. Paid holidays, consistent with
         established employer policy, may be counted toward provision of the
         required 12 compensated days off.
   (c)      Additional compensation permissible. Nothing in this chapter shall be
         construed to limit an employer's discretion to provide greater wages or
         time-off to its employees.
   (d)      The wage rates required in (a), above, shall be adjusted annually,
         effective January 1, to reflect the average percent of wage increases
         embodied within the City of Richmond's employee labor agreements for
         the immediately preceding calendar year.
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 265 of 270




   SACRAMENTO CITY CODE
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 266 of 270

  Sacramento City Code
  Up           Previous         Next        Main                        Search         Print       No Frames
   Title 3 REVENUE AND FTNAIMCF
    Chanter 3.58 LIVING WAGE

3.58.030 Living wage and health benefits.

         A.      Except as provided in subsection B of this section, a covered employer must pay its
covered employees no less than the following rates for all hours worked for the city or while performing under
a city contract:
         1.          If health benefits are provided to covered employees and the covered employer’s
contribution for the benefits is at least one dollar and fifty cents for each hour the covered employee is entitled
by this chapter to a living wage, then the rates are as follows:
        a.         During 2007, the greater of ten dollars ($10.00) an hour or nine dollars adjusted by the
increase in the Consumer Price Index for all Urban Consumers, San Francisco/Oakland/San Jose area (1982
—1984=100) from January 1,2004, through December 31,2006.
        b.         For each year after 2007, the rate shall be based on the rate from the immediately
preceding year adjusted by the increase in the Consumer Price Index for all Urban Consumers, San
Francisco/Oakland/San Jose area (1982—1984=100) from January 1st through December 31st of the
immediately preceding year.
         2.       If health benefits are not provided to covered employees or if health benefits are provided
but the covered employer’s contribution for the benefits is less than one dollar and fifty cents for each hour a
covered employee is entitled by this chapter to a living wage, then the rates are as follows:
         a.          During 2007, the greater of eleven dollars and fifty cents ($11.50) an hour or ten dollars
and fifty cents ($10.50) adjusted by the increase in the Consumer Price Index for all Urban Consumers, San
Francisco/Oakland/San Jose area (1982—1984=100) from January 1,2004, through December 31,2006.
        b.          For each year after 2007, the rate shall be based on the rate from the immediately
preceding year adjusted by the increase in the Consumer Price Index for all Urban Consumers, San
Francisco/Oakland/San Jose area (1982—1984=100) from January 1st through December 31st of the
immediately preceding year.
        3.          In February of each year, the city manager shall determine the appropriate rate as
practicable. Each city department that has city contracts shall give written notice of the rate so determined to
the covered employers.
        B.          Notwithstanding subsection A of this section, the city council may waive, modify or alter the
requirements of this chapter when amending a contract that has a remaining term of ten (10) years or more.
(Ord. 2010-005 § 1; Ord. 2007-087 § 1; Ord. 2003-082)



View the mobile version.
Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 267 of 270




SANTA CRUZ MUNICIPAL CODE
           Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 268 of 270

5.10.040 PRESCRIPTION OF MINIMUM LIVING WAGE.
1.   The minimum living wage to be paid to employees pursuant to the requirements of this chapter
shall be prescribed annually by the city council pursuant to resolution. The city council shall
consider a recommendation regarding adjustments to the wage rate and benefits no later than its
first regularly scheduled meeting in February of each year, and shall adopt a resolution to be
effective on July first of each year.

      2     The resolution shall prescribe a minimum living wage to be paid where the employer
      provides minimum vacation leave, sick leave and health insurance benefits for its employees
      and an alternate higher minimum living wage to be paid where the employer does not provide
      each of those minimum benefits for its employees.

      3.    The minimum vacation leave and sick leave that must be provided and the minimum
      amount paid toward health insurance to qualify for the lower minimum living wage shall be
      prescribed in the annual resolution.

      4.    At a minimum, the prescribed minimum living wages shall be upwardly indexed each year
      by an amount which corresponds to the cost of living increase as measured by the San
      Francisco-Oakland-San Jose area Consumer Price Index for urban wage earners and clerical
      workers. The annual adjustment shall be with reference to the CPI for the twelve-month period
      ending on October thirty-first.

      5.    Where an employer intends to pay the minimum living wage applicable to employers who
      provide the requisite sick leave, vacation leave and health insurance benefits, proof of the
      requisite benefit package must be submitted to the city within ten days of the award of the
      contract for services, related subcontract, grant funding or financial assistance which creates
      the living wage requirement.

(Ord. 2002-28 § 2, 2002: Ord. 2000-25 § 1 (part), 2000).
 Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 269 of 270




WEST HOLLYWOOD MUNICIPAL
          CODE
              Case 3:19-cv-01232-WHO Document 27-1 Filed 05/10/19 Page 270 of 270

  West Hollywood Municipal Code
  Up           Previous           Next           Main                        Search         Print        No Frames
   Title 3 Revenue and Finance
    Chapter 3.20 Living Wage Reauirements for Service Contracts

3.20.040 Payment of Living Wage and Benefits.

      a. Wages. Employers shall pay employees a wage of no less than the living wage established pursuant to
subsection (d) of this section.
      b. Compensated Days Off. Employers shall provide at least twelve compensated days off per year for sick leave,
vacation, or personal necessity at the employee’s request.
       c. Uncompensated Days Off. Employers shall provide employees at least ten uncompensated days off per year for
sick leave for the illness of the employee or his or her immediate family where the employee has exhausted his or her
compensated days off for that year.
      d. Establishment of and Adjustment to Living Wage Rates. The living wage rate paid to an employee shall be set
and adjusted by resolution of the City Council. The rates shall be adjusted annually each July 1st to reflect increases
during the preceding year in the Consumer Price Index (CPI) for all urban consumers in the Los Angeles-Riverside-
Orange County area, as published in January each year by the U.S. Department of Labor, Bureau of Labor Statistics.
       e. Health Benefits. Health benefits required by this chapter shall consist of the payment of at least one dollar and
twenty-five cents ($1.25) per hour towards the provision of health care benefits for employees and their dependents. Proof
of the provision of such benefits must be submitted to the City Manager or designee to qualify for the wage rate for
employees with health benefits set forth in the City Council resolution pursuant to subsection (d) of this section.
(Ord. 11-868 § l,2011;Ord. 04-693 § 2, 2004; Ord. 97-505 § 2, 1997; prior code § 2718)


View the mobile version.
